     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 1 of 250    1


 1                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 2
        - - - - - - - - - - - - - - - - x
 3      THE UNITED STATES OF AMERICA,
                                               Criminal Action No.
 4                      Plaintiff,             1:17-cr-00213-CRC-1
                                               Tuesday, March 19, 2019
 5      vs.                                    10:11 a.m.

 6      MUSTAFA MUHAMMAD MUFTAH AL-IMAM,

 7                    Defendant.
        - - - - - - - - - - - - - - - - x
 8      ____________________________________________________________

 9              TRANSCRIPT OF EVIDENTIARY HEARING ~ DAY ONE
               HELD BEFORE THE HONORABLE CHRISTOPHER R. COOPER
10                      UNITED STATES DISTRICT JUDGE
        ____________________________________________________________
11      APPEARANCES:

12      For the United States:       JOHN M. CUMMINGS, JR., ESQ.
                                     KAREN P. SEIFERT, ESQ.
13                                   MICHAEL C. DiLORENZO, ESQ.
                                     U.S. ATTORNEY'S OFFICE
14                                   Judiciary Center Building
                                     555 Fourth Street, NW
15                                   Washington, DC 20530
                                     (202) 353-9424
16                                   john.cummings@usdoj.gov

17
        For the Defendant:           MATTHEW J. PEED, ESQ.
18                                   CLINTON & PEED
                                     777 6th Street, NW, 11th Floor
19                                   Washington, DC 20001
                                     (202) 621-1828
20                                   matt@clintonpeed.com

21      Court Reporter:                   Lisa A. Moreira, RDR, CRR
                                          Official Court Reporter
22                                        U.S. Courthouse, Room 6718
                                          333 Constitution Avenue, NW
23                                        Washington, DC 20001
                                          202-354-3187
24
        Proceedings recorded by mechanical stenography; transcript
25      produced by computer-aided transcription
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 2 of 250          2


 1                                    I N D E X

 2
        WITNESS                                                         PAGE
 3
        SPECIAL AGENT BRANDON GOAD
 4          (By Mr. Cummings).................................            7
            (By Mr. Peed).....................................           23
 5
        SPECIAL   AGENT JONATHAN KATH
 6          (By   Mr. Cummings).................................         25
            (By   Mr. Peed).....................................         37
 7          (By   Mr. Cummings).................................         39

 8      SPECIAL   AGENT JOSHUA KOLARCIK
            (By   Mr. Cummings).................................         39
 9          (By   Mr. Peed).....................................         54
            (By   Mr. Cummings).................................         58
10
        DOCTOR
11          (By Mr. Cummings).................................           60
            (By Mr. Peed).....................................           88
12          (By Mr. Cummings).................................           94

13      CAPTAIN
            (By Mr. Cummings)................................. 96
14          (By Mr. Peed)..................................... 116

15      SAMUEL BABISHA
            (By Ms. Seifert)..................................          119
16          (By Mr. Peed).....................................          159
            (By Ms. Seifert)..................................          172
17          (By Mr. Peed).....................................          176

18      SPECIAL   AGENT RYAN LARKIN
            (By   Ms. Seifert).................................. 176
19          (By   Mr. Peed)..................................... 206
            (By   Ms. Seifert).................................. 213
20

21

22

23

24

25
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 3 of 250         3


 1                              P R O C E E D I N G S

 2                  THE COURTROOM DEPUTY:      Your Honor, we're on the

 3      record for Criminal Case 17-213, United States of America

 4      vs. Mustafa Muhammad Muftah Al-Imam.        Let the record reflect

 5      that the interpreter has been sworn.

 6                  Counsel, if you could please approach the lectern

 7      and identify yourselves for the record.

 8                  MR. CUMMINGS:    Good morning, Your Honor; John

 9      Cummings on behalf of the United States.         With me is

10      Mr. Michael DiLorenzo and Ms. Karen Seifert.

11                  THE COURT:    Mr. Cummings.    How's everyone?

12                  MR. PEED:    Good morning, Your Honor; Matthew Peed

13      on behalf of Mustafa Al-Imam.

14                  THE COURT:    Mr. Peed.

15                  Mr. Al-Imam, can you hear me?

16                  THE DEFENDANT:    Yes.

17                  THE COURT:    All right.   Mr. Cummings, we're here

18      on the defendant's motion to suppress statements.          Are your

19      witnesses ready?

20                  MR. CUMMINGS:    We are, Your Honor.

21                  THE COURT:    Okay.

22                  MR. CUMMINGS:    Just a couple of preliminary

23      matters for the Court's information.

24                  I've provided a copy of the exhibits to the

25      defense.   The Court should also have a copy in front of it.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 4 of 250     4


 1      Mr. Peed has no objection to the admission of those exhibits

 2      for purposes of this motions hearing so we've also provided

 3      a numbered binder for the witnesses to follow along, and we

 4      will just have the witnesses comment on those exhibits as

 5      appropriate.

 6                   THE COURT:   Okay.   Will you be covering all of the

 7      exhibits?

 8                   MR. CUMMINGS:   I'll be covering Exhibits 1 through

 9      28.

10                   THE COURT:   All right.   So why don't we go ahead

11      and preadmit 1 through 28 so that you don't have to move

12      them in.

13                   MR. CUMMINGS:   Thank you, Your Honor.

14                   THE COURT:   Okay.   No objection, Mr. Peed?

15                   MR. PEED:    No objection.

16                   THE COURT:   All right.   So we are obviously not in

17      a classified setting today.       You do not, I understand,

18      intend to present any classified evidence.

19                   MR. CUMMINGS:   That's correct, Your Honor.

20                   THE COURT:   Okay.

21                   Now, Mr. Peed, you filed a CIPA Section 5 notice

22      only recently.

23                   MR. PEED:    Yes, Your Honor.   I received an

24      unclassified extraction of that summary of the document that

25      I noticed.    I haven't had a chance to compare it to the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 5 of 250       5


 1      whole document.     I can do that during a break because the

 2      original document is in the secure room here.

 3                  THE COURT:   Okay.    Do you plan on using that with

 4      a witness who is scheduled to testify this morning?

 5                  MR. PEED:    No, Your Honor.

 6                  THE COURT:   Okay.    So we'll work that out over the

 7      break.

 8                  MR. PEED:    Yes, Your Honor.

 9                  THE COURT:   And we're not going to have to

10      reconvene for you to use a piece of classified evidence,

11      correct?

12                  MR. PEED:    No, Your Honor.

13                  THE COURT:   Okay.    All right.

14                  MR. CUMMINGS:    Thank you, Your Honor.      Just one

15      other preliminary matter just to give the Court a little bit

16      of a road map of how we're going to proceed.

17                  THE COURT:   Yes.

18                  MR. CUMMINGS:    We're going to try to reduce the

19      duplication as much as possible.       There will be some

20      overlap, but we'll try to reduce it.

21                  We'll begin with Special Agent Brandon Goad, who

22      will testify about the defendant's capture and his transport

23      to a naval vessel.

24                  That will be followed by the testimony of Special

25      Agent Jonathan Kath, who is an Arabic-speaking FBI agent who
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 6 of 250   6


 1      will testify about his communications following the capture

 2      and during the transfer to the naval vessel.

 3                  We will then call Special Agent Joshua Kolarcik,

 4      who will testify about the physical set-up on the naval

 5      vessel as well as describe the initial processing of the

 6      defendant on that vessel.

 7                  We will then call a doctor with the Department of

 8      Defense who will testify about his medical examinations and

 9      treatment of the defendant, and we'll follow that by calling

10      a captain in the Air Force, who will testify about the role

11      of the guard force in the defendant's detention.

12                  And the final two witnesses regarding the

13      statements themselves, that will be Special Agent Ryan

14      Larkin and the interpreter, Samuel Babisha.

15                  And I will try to avoid doing it as much as

16      possible, but particularly with relation to the capture

17      witnesses, I expect I may lead a little bit at the beginning

18      just to make sure I stay within the parameters that have

19      been set for me by the various stakeholders.

20                  THE COURT:   All right.    So I intend to proceed

21      with the evidentiary portion of the hearing.         We'll,

22      depending on timing, allow for, you know, closings or

23      summations, and then, if we have time tomorrow, we'll take

24      up the 404(b) motion by the -- the government's 404(b)

25      motion.   Okay?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 7 of 250     7


 1                  MR. CUMMINGS:    Thank you.

 2                  Your Honor, at this time the government will call

 3      Brandon Goad.

 4                  THE COURT:   Very well.

 5                  Good morning, sir.     Please stand and raise your

 6      right hand.

 7                  (Witness sworn)

 8                  THE COURT:   All right.    Special Agent Goad, feel

 9      free to pour yourself a cup of water there, if you'd like.

10                  THE WITNESS:    Thank you, sir.

11                      SPECIAL AGENT BRANDON GOAD, Sworn

12                               DIRECT EXAMINATION

13      BY MR. CUMMINGS:

14      Q.   Special Agent, if you would just take a moment to

15      introduce yourself, and spell both your first and last name

16      for the benefit of the court reporter.

17      A.   Special Agent Brandon Goad, B-R-A-N-D-O-N, G-O-A-D.

18      Q.   And Special Agent Goad, are you currently employed?

19      A.   Yes.

20      Q.   By whom?

21      A.   The FBI.

22      Q.   And what is your current position with the FBI?

23      A.   Special agent.

24      Q.   Where are you currently assigned?

25      A.   The hostage rescue team.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 8 of 250   8


 1      Q.   And can you just take a moment to briefly explain what

 2      the hostage rescue team is.

 3      A.   It's a full-time tactical unit for the FBI, kind of like

 4      a SWAT team.

 5      Q.   And how long have you been a member of the hostage

 6      response team?

 7      A.   Approximately six years.

 8      Q.   And prior to joining the hostage response team, can you

 9      briefly describe your career with the FBI.

10      A.   It was in the Albany division, Syracuse RA, for

11      approximately three years prior to coming on the team.

12      Q.   And prior to joining the FBI, did you have any military

13      service?

14      A.   Yes.   I was with the United States Marine Corps for

15      almost six years.

16      Q.   And what's the highest rank you received as a member of

17      the United States Marine Corps?

18      A.   Captain.

19      Q.   Now, I want to turn your attention to October of 2017.

20      Did you have occasion to become involved in a capture

21      operation involving an individual now known to you as

22      Mustafa Al-Imam?

23      A.   Yes.

24      Q.   And did that operation bring you to Misurata, Libya?

25      A.   Yes.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 9 of 250     9


 1      Q.   Prior to going -- let me ask you this, Special Agent

 2      Goad.   Do you speak Arabic?

 3      A.   I do not.

 4      Q.   As part of your preparation for this operation, did you

 5      learn any Arabic?

 6      A.   I learned some -- a handful of phrases, yes.

 7      Q.   And what was the purpose of learning this handful of

 8      phrases?

 9      A.   To be able to communicate with the subject after he was

10      captured.

11      Q.   And Agent Goad, if I could ask you -- there's a binder

12      in front of you.     If you could turn to what's Tab No. 1,

13      and pointing out what's been marked as Government's Exhibit

14      No. M1, do you recognize that particular exhibit?

15      A.   Yes.

16      Q.   And what is that exhibit?

17      A.   These are the phrases that I wrote down based on what

18      the translator gave me from the unit that I was with.

19      Q.   And what did you do to acquaint yourself in terms of how

20      to pronounce these particular phrases?

21      A.   I wrote them down, and then I said them back and forth

22      multiple times with the translator to try and attempt to

23      make sure I was pronouncing them correctly.         And then I just

24      kept this with me and tried to commit them to memory.

25      Q.   And what was your purpose in remembering these
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 10 of 250   10


 1      particular phrases?

 2      A.   Just to be able to very briefly communicate with the

 3      subject after capture.

 4      Q.   Now, on October 29, 2017, did you, in fact, capture

 5      Mustafa Al-Imam?

 6      A.   Yes.

 7      Q.   And as part of your planning for this capture, were

 8      there any personnel present to attend to Mr. Al-Imam's

 9      medical needs?

10      A.   Yes.

11      Q.   And who was that, without naming them?

12      A.   It was a member of the DOD.

13      Q.   And do they have any specialized training, to the best

14      of your knowledge?

15      A.   Yes.

16      Q.   What type of training?

17      A.   I'm not sure what specific type, but trained to act as a

18      medic.

19      Q.   And prior to the capture of Mustafa Al-Imam, were you

20      located in a vehicle?

21      A.   Yes.

22      Q.   And can you describe for the Court what happened next

23      while you were in that vehicle.

24      A.   That vehicle contained myself and a number of

25      individuals to be able to effect the arrest of the subject.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 11 of 250     11


 1      Q.   And did there come a time on October 29, 2017, when you

 2      initiated the arrest of Mustafa Al-Imam?

 3      A.   Yes.

 4      Q.   And do you recall what time that was?

 5      A.   Approximately 11:15 p.m. local time.

 6      Q.   And what would that be in terms of the Zulu Time?

 7      A.   Around 915 Zulu.

 8      Q.   And if you can, describe for the Court what happened at

 9      that point in time.

10      A.   The vehicle was located at the subject's apartment

11      building.    The subject was taken into custody after he got

12      out of his car and was approaching the entrance to his

13      apartment building.

14      Q.   And what methods were used to take him into custody?

15      Describe those a little further.

16      A.   The individuals exited the vehicle we were in.          The

17      individuals grabbed his arms.       Another individual covered

18      his mouth.    They brought him back to the vehicle we were in.

19      I assisted them into the vehicle.        All the doors of the

20      vehicle were closed, and we departed the area.

21      Q.   And just focusing on an initial section of moving

22      Mr. Al-Imam into the vehicle, approximately how long did

23      that take?

24      A.   Probably ten seconds, if that.

25      Q.   And during the time that Mr. Al-Imam -- that ten-second
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 12 of 250        12


 1      window when Mr. Al-Imam was being brought into the vehicle,

 2      did any of the members of the team point any weapons at

 3      Mr. Al-Imam?

 4      A.   No, not that I recall.

 5      Q.   And were any members of the team displaying any weapons

 6      when they first initiated the capture of Mustafa Al-Imam?

 7      A.   Not that I recall.

 8      Q.   Again just focusing on this initial period of time, did

 9      the defendant offer any resistance?

10      A.   No, not that I recall.

11      Q.   And the individual who you seized that day on October

12      29, 2017, do you see him in the courtroom here today?

13      A.   Yes.

14      Q.   And can you identify him by his position in the

15      courtroom and an article of clothing.

16      A.   Yes.   He's wearing -- I can't see the full -- he's

17      wearing the orange top there seated just to the back of you

18      to the right.

19                  MR. CUMMINGS:    If the record could reflect an in-

20      court identification of the defendant?

21                  THE COURT:    It may.

22      Q.   Now, Agent Goad, after the defendant was first brought

23      into the vehicle, can you describe what happened next.

24      A.   A couple of the individuals, the ones that had his arms,

25      presented his arms to me.       I put handcuffs on him.      Then I
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 13 of 250   13


 1      proceeded to put eye covering on him as well as ear

 2      protection.

 3                  A riggers belt was placed around his waist; and

 4      there was a carabiner clip in a buckle that was on the belt,

 5      and the chain of the handcuffs was clipped into the

 6      carabiner, and he was handcuffed to the front of his body.

 7      Q.   And was there any object placed inside Mr. Al-Imam's

 8      mouth?

 9      A.   Yes, there was.     It was a verbal restraint.

10      Q.   And you just described the steps you just described that

11      you took.    Can you describe why you took those particular

12      steps in securing Mr. Al-Imam.

13      A.   For safety of both him and the individuals inside the

14      van because we were still basically in the middle of the

15      city at that point after departing his apartment building.

16      Q.   And was this of some concern to you, given your

17      location?

18      A.   Yes.

19      Q.   And what was your concern?

20      A.   Various groups in the city with varying opinions of --

21      people that may or may not want us there; may or may not

22      want him there.     It could have been a security concern so we

23      didn't want him to make any noise.

24      Q.   And was it your understanding that some of those groups

25      were also armed?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 14 of 250     14


 1      A.     Yes.

 2      Q.     Did you view that there was a risk of an armed conflict

 3      if you were discovered?

 4      A.     Yes.

 5      Q.     If such a conflict had occurred, whose safety would be

 6      jeopardized?

 7      A.     Everybody's.

 8      Q.     Now, I'd like you again to just focus on this immediate

 9      period of time when you first brought the defendant into the

10      vehicle and secured him.       During that first initial window

11      of time, how would you describe his demeanor immediately

12      after capture?

13      A.     Immediately after capture he seemed excited.       He was

14      breathing heavy.

15                    And then after that, I spoke a few of the phrases

16      that I identified earlier, and his demeanor seemed to

17      completely calm down, and he appeared relaxed from that

18      point on.

19      Q.     What specific phrases did you say to him in Arabic?

20      A.     Specifically it was the "You are detained by American

21      government."     He seemed to calm down after that one.

22      Q.     And when you say "he seemed to calm down," what

23      physically did you notice about him after you said that to

24      him?

25      A.     It seemed like his breathing had relaxed.       He wasn't
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 15 of 250   15


 1      breathing as heavy, and he just seemed to -- his body seemed

 2      to relax.    He didn't seem as tense.

 3      Q.   And I want to show you, if you can turn to Tab 2, what's

 4      been marked as Government's Exhibit No. 2 -- M2, I

 5      apologize -- and ask if you recognize what's depicted in

 6      Government's Exhibit No. M2?

 7      A.   Yes.

 8      Q.   And what is Government's Exhibit No. M2?

 9      A.   That was the eye and ear protection that was placed on

10      him along with the handcuffs.

11      Q.   And what's the purpose of the eye and ear protection?

12      A.   For his safety and for ours; for him to not be able to

13      identify exactly what's around or hear some of the

14      communications that were taking place inside the vehicle.

15      Q.   And why was that important to you?

16      A.   Again, just for safety for the transit.

17      Q.   And during the, as you described, period of transit,

18      what was the medic doing?

19      A.   The medic continued to monitor pulse and blood pressure.

20      Q.   And basically did you have any conversations with the

21      medic regarding the defendant's condition?

22      A.   No, not -- I witnessed the medic doing the checks, but I

23      didn't have any concern, again, because it seemed like he

24      had calmed down, and he was compliant.

25      Q.   And during this first phase when you had him in the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 16 of 250       16


 1      vehicle and were transporting him, was he compliant the

 2      entire time?

 3      A.   Yes.

 4      Q.   And did you have occasion to transport him to a second

 5      location?

 6      A.   Yes.

 7      Q.   And at that second location were there any other FBI

 8      agents present?

 9      A.   Yes.

10      Q.   And did any of those agents speak Arabic?

11      A.   Yes.

12      Q.   Which agent was that?

13      A.   Special Agent Jon Kath.

14      Q.   And can you describe what occurred at the second

15      location.

16      A.   At the second location his ear and eye protection were

17      briefly removed.     His ear protection was removed along with

18      the riggers belt.     We placed a fleece pullover on him, and

19      then we placed a trench coat, an all-weather trench coat, a

20      life jacket, and then we basically put the riggers belt back

21      on, and I rehandcuffed his hands in the front.          I did not

22      clip him into the belt at that point.         And then his eye and

23      ear protection was replaced.

24      Q.   And what happened to the gag that you had previously

25      placed in his mouth?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 17 of 250       17


 1      A.   It was not utilized from this point on.

 2      Q.   So in terms of the kind of reduction in security

 3      procedures, not handcuffing him to the riggers belt and not

 4      using the gag, why did you do that at the second location?

 5      A.   I didn't feel there was a need to.        Again, he was being

 6      compliant, and he was following all the instructions and

 7      seemed calm.

 8      Q.   And when you said following instructions, who was

 9      delivering the instructions to the defendant?

10      A.   Special Agent Kath.

11      Q.   And did it appear to you that the defendant would comply

12      with all instructions?

13      A.   Yes.

14      Q.   For example, did he put on the life vest and the

15      clothing you provided him?

16      A.   Yes.   And we assisted in getting him dressed as well.

17      Q.   And what was the purpose of supplying him with the

18      jacket, the coat, and the life preserver?

19      A.   Just environmental protection.       We were going to be

20      going onto a watercraft in the ocean, so it was just further

21      protection for warmth and from the environment.

22      Q.   And at the second location did you notice any injuries

23      on the defendant?

24      A.   I did not.

25      Q.   And did you have occasion to transport the defendant to
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 18 of 250       18


 1      a third location?

 2      A.   Yes.

 3      Q.   And what was your role at this third location?

 4      A.   The third location was to -- basically we were in a

 5      staging area to get him on the craft that was coming in.

 6      Q.   And how was the defendant secured at this third

 7      location?

 8      A.   He was just sitting in a vehicle, and I was just

 9      standing next to him.

10      Q.   And what role did you play in the movement of the

11      defendant to a watercraft?

12      A.   Myself and Special Agent Kath basically hooked

13      underneath both of his arms and took him to the craft when

14      it arrived.

15      Q.   What way was he facing?

16      A.   As we were walking forward, his back was going forward,

17      so we were basically hooked under his arms.

18      Q.   So in terms of the watercraft, who was facing the

19      watercraft?

20      A.   His back was facing the watercraft.        We were facing it.

21      Q.   And why did you bring him into the water using that

22      particular method?

23      A.   It just made it easier to carry him.        By hooking him

24      under the arms, it made it easier for us to both walk with

25      him and then lift him up to try to get him in the craft.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 19 of 250      19


 1      Q.   And did anything unusual happen while you were trying to

 2      get him into the watercraft?

 3      A.   It was a rough sea state.      As we were lifting him up --

 4      after we got out into the water, which was about waist deep,

 5      as we were lifting him up, a wave knocked the craft back

 6      into all of us, and the back of the craft impacted his back.

 7      Q.   And did you see at that time -- well, let me ask you

 8      this.    How did you respond to the watercraft hitting you?

 9      A.   We were pushed off the back of it.        Special Agent Kath

10      and I maintained control of him; went back towards the boat.

11      At that point other individuals inside the craft assisted

12      him in getting on, and then we followed.

13      Q.   And when you say "him," you mean the defendant?

14      A.   Yes.

15      Q.   And at the time you were knocked back by this

16      watercraft, did you notice whether or not the defendant was

17      ever submerged?

18      A.   I don't recall.     I don't believe he was.

19      Q.   Do you recall any time when he was gasping for air or

20      spitting as though he had consumed some water?

21      A.   No.

22      Q.   And to the best of your knowledge, did he appear to lose

23      consciousness at any time as a result of being struck by the

24      watercraft?

25      A.   No.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 20 of 250    20


 1      Q.   And once you were on this watercraft, did anybody

 2      communicate with the defendant?

 3      A.   Yes.

 4      Q.   Who was that?

 5      A.   Special Agent Kath asked if he was okay and then

 6      responded that he was.

 7      Q.   And while on that first watercraft -- did anything

 8      unusual happen on that first watercraft other than being

 9      struck?

10      A.   No.

11      Q.   Did the defendant appear to remain alert and compliant

12      while you were on the first watercraft?

13      A.   Yes.

14      Q.   And did there come a time when you transferred him to a

15      second watercraft?

16      A.   Yes.

17      Q.   And can you describe that to the Court.

18      A.   Special Agent Kath and I, again, assisted him in going

19      from the first craft to the second craft.         Everybody was

20      standing.    Special Agent Kath and I were on either side of

21      the defendant.

22      Q.   And did you enter the second watercraft along with the

23      defendant?

24      A.   Yes.

25      Q.   And how was he secured on that second watercraft?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 21 of 250     21


 1      A.   Everybody was standing so he was -- Special Agent Kath

 2      and I just tried to hook under his arms and maintain control

 3      of him as we were transiting.

 4      Q.   Was he still handcuffed at that point in time?

 5      A.   Yes, to the front of his body.

 6      Q.   And what about the eye and ear protection?         Was he still

 7      wearing that?

 8      A.   For most of the ride, yes.

 9      Q.   And was there a time when you took off his eye

10      protection?

11      A.   Yes.

12      Q.   And can you describe to the Court why you did that.

13      A.   It appeared like the defendant may have been getting

14      sick.    We thought that might be because he had the eye and

15      ear pro in, so we removed it.

16      Q.   And what happened to the defendant while he was on this

17      second vessel?

18      A.   At some point he got sick.

19      Q.   And did that appear to you to be a result of

20      seasickness?

21      A.   Yes.

22      Q.   After on that second watercraft, was the defendant

23      transferred to a naval vessel?

24      A.   Yes.

25      Q.   And can you describe that process to the Court.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 22 of 250       22


 1      A.   He was placed inside of a basket, a metal basket, and

 2      secured, and he was raised onto the naval vessel by a line

 3      controlled by the crew that was on the naval vessel.

 4      Q.   And did there appear to be any issues with his being

 5      loaded onto that naval vessel?

 6      A.   No.

 7      Q.   And approximately what time was he located onto the

 8      naval vessel?

 9      A.   Approximately 1:15 to 1:30 a.m. local time.

10      Q.   And on that first -- on that naval vessel that the

11      defendant was loaded onto, did you have any further contact

12      with the defendant on that vessel?

13      A.   No.

14      Q.   And I want to kind of refer to the entire time frame

15      that you were with the defendant from the moment of capture

16      until he was located on that naval vessel.         At any time did

17      you see anybody physically abuse the defendant?

18      A.   No.

19      Q.   At any time, to the best of your knowledge, did the

20      defendant make any claim that he was abused?

21      A.   No.

22      Q.   How did you and other members of the capture team treat

23      the defendant during his capture and transfer to that naval

24      vessel?

25      A.   The defendant was, like I said, calm and compliant for
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 23 of 250      23


 1      the entire transit.      We didn't really have to do anything

 2      with him other than prep him for the movements.

 3      Q.   And when you say "prep him for the movements," what do

 4      you mean by that?

 5      A.   That was just putting the extra clothing and

 6      environmental protection on him to get aboard each one of

 7      the crafts.    Other than that, he was compliant.

 8      Q.   And during the process of moving him, were there various

 9      points when the defendant would acknowledge -- appear to

10      acknowledge he understood instructions he was given?

11      A.   Yes.

12      Q.   How so?

13      A.   Special Agent Kath would explain to him what we were

14      doing, and Special Agent Kath told me that he said okay.

15                  MR. CUMMINGS:    The Court's indulgence.

16                  (Pause)

17                  MR. CUMMINGS:    Nothing further.     Thank you, Your

18      Honor.

19                  THE COURT: Mr. Peed.

20                                CROSS-EXAMINATION

21      BY MR. PEED:

22      Q.   Good morning.

23      A.   Good morning.

24      Q.   At any time when you were with Mr. Al-Imam, did you give

25      him -- did you or any member of your team give him
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 24 of 250     24


 1      instructions about obeying orders?

 2      A.   During which portion?

 3      Q.   At any time while you were with him?

 4      A.   He wasn't given instructions until we were at the second

 5      location.    Special Agent Kath would tell him at each step,

 6      when we were either transferring craft or getting onto the

 7      naval vessel, what was happening.

 8                   Prior to that, the only phrases were the ones I

 9      identified in the beginning there.

10      Q.   When he was given instructions, was he told to comply

11      with the instructions?

12      A.   No.    It was just explained that he had been detained by

13      the American government.

14      Q.   At the time of his capture, how many people were

15      physically involved with the grabbing of him?

16      A.   There were three people that initially grabbed him.

17      Q.   And you said one person put their hand on his mouth and

18      other people grabbed his arms.       Is that how it happened?

19      A.   Yes.

20                   MR. PEED:    No further questions, Your Honor.

21                   THE COURT:   What time was he captured?      Nighttime?

22                   THE WITNESS:    It was approximately 11:15 p.m.     915

23      Zulu Time.

24                   MR. CUMMINGS:   Nothing further, Your Honor.

25                   THE COURT:   Okay.   Thank you very much for your
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 25 of 250           25


 1      testimony.    You're excused.

 2                   THE WITNESS:    Thank you, sir.

 3                   MR. PEED:    Your Honor, may I have an interpreter

 4      sit with me?

 5                   THE COURT:   Sure.

 6                   Good morning, sir.

 7                   THE WITNESS:    Good morning, sir.

 8                   THE COURT:   Please raise your right hand.          Stand

 9      up.

10                       SPECIAL AGENT JONATHAN KATH, Sworn

11                                DIRECT EXAMINATION

12      BY MR. CUMMINGS:

13      Q.    Thank you, Agent.     If you could, just take a moment to

14      introduce yourself to the Court and spell both your first

15      and last name for the benefit of the court reporter.

16      A.    Yes, sure.   My name is Jon Kath.     That's J-O-N-A-T-

17      H-A-N, Jonathan; last name Kath, K-A-T-H.

18      Q.    And are you currently employed?

19      A.    Yes.

20      Q.    By whom?

21      A.    FBI.

22      Q.    And what is your current position with the Federal

23      Bureau of Investigation?

24      A.    I'm a special agent.     Currently I work out of the

25      Indianapolis field office.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 26 of 250   26


 1      Q.   And prior to joining the Indianapolis field office, were

 2      you a member of what's called the Fly Team?

 3      A.   Yes.

 4      Q.   And can you please describe to the Court what the Fly

 5      Team is and any specialized training you may have received.

 6      A.   Sure.   The Fly Team is the FBI's outside-the-

 7      continental-United-States terrorism team, in essence,

 8      which means they respond to terrorism attacks, and then they

 9      also -- they work to further terrorism investigations for

10      the FBI outside the United States and inside the United

11      States.

12      Q.   And prior to joining the FBI, did you also serve in the

13      military?

14      A.   Yes.

15      Q.   And what branch of the service did you serve in?

16      A.   I was in the Marine Corps.

17      Q.   How long were you in the Marine Corps?

18      A.   Four years active, and three in the Reserves.

19      Q.   And what's the highest ranking you received within the

20      United States Marine Corps?

21      A.   Staff sergeant.

22      Q.   And Agent Kath, are you a native-born Arabic speaker?

23      A.   I am not a native-born Arabic speaker.

24      Q.   And have you learned any Arabic?

25      A.   Yes.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 27 of 250    27


 1      Q.   And can you please describe for the Court your training

 2      in Arabic and your level of proficiency in Arabic.

 3      A.   Sure.    I started Arabic in college.      I took two years of

 4      Modern Standard Arabic.      From that, when I joined the

 5      Bureau, then I've continued to take Arabic courses to the

 6      extent of being what's considered a limited working

 7      proficiency in Modern Standard Arabic.

 8                   I've taken, prior to this arrest operation, I

 9      believe it was two, potentially three, different Arabic

10      courses that ranged from four weeks to eight weeks.

11      Q.   And when you say "limited working proficiency," can you

12      tell the Court what exactly that means.

13      A.   Sure.    That means that I'm able to give commands and

14      understand the responses back; engage in basic conversation.

15      It certainly doesn't mean entirely fluent, but it does mean

16      that I can understand basic conversation.

17      Q.   So in terms of the types of sentence structure or

18      vocabulary you would use, how would you describe that in

19      terms of complexity?

20      A.   I'd probably put it at elementary proficiency, slightly

21      more in the sense of I understand how to construct Arabic

22      sentences and to understand the responses.         Largely I

23      probably have 1,000 to maybe 1,500 words of Arabic

24      vocabulary.

25      Q.   And Agent Kath, did there come an occasion when you
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 28 of 250        28


 1      became involved in the capture mission involving Mustafa

 2      Al-Imam?

 3      A.   Yes.

 4      Q.   And were you actually present at the time Mr. Al-Imam

 5      was initially seized in Misurata, Libya?

 6      A.   I was in the vicinity.

 7      Q.   So did you have direct contact with the defendant at the

 8      capture site?

 9      A.   No.

10      Q.   When was the first time you had direct contact with the

11      defendant?

12      A.   At the second location.

13      Q.   And can you please describe for the Court what your role

14      was at the second location.

15      A.   Sure.   Upon arrival at the second location, I got out of

16      my vehicle, went to the vehicle that Mustafa Al-Imam was in,

17      and my purpose was to further positively identify that it

18      was Mustafa Al-Imam and to engage in conversing and

19      ensuring, assessing, what his status was at the time.            As

20      well, I was there to kind of give him the next steps of kind

21      of what to expect in the arrest process.

22      Q.   So in terms of identifying himself, how did the

23      defendant identify himself to you?

24      A.   He initially identified himself as Mustafa.

25      Q.   And did you ask him any follow-up questions?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 29 of 250   29


 1      A.   Yes.   I asked him for his family name.

 2      Q.   And what did he say his family name was?

 3      A.   Al-Imam.

 4      Q.   And do you see the individual that you identified and

 5      saw that day as Mustafa Al-Imam in the court today?

 6      A.   Yes.

 7      Q.   And can you describe him by his position in the

 8      courtroom and an article of clothing he's wearing.

 9      A.   Yes.   He's directly in front of me to the left of the

10      courtroom wearing orange clothing.

11                  MR. CUMMINGS:    If the Court could reflect an in-

12      court identification of the defendant?

13                  THE COURT:    It may.

14      Q.   And I kind of want to follow up with a couple of things

15      you said.

16                  In terms of your conversations with Mustafa

17      Al-Imam, were you providing him with information at the

18      second location?

19      A.   Yes.   I provided him with the extent of what was to come

20      as far as, like, we were going to move from one location to

21      another location.

22      Q.   And did you tell him what type of location you were

23      going to move him to?

24      A.   I believe I did.     I believe I said that we were going to

25      move from this location to the beach.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 30 of 250         30


 1      Q.   And is there a particular reason why you told him --

 2      described to him you were going to move to different

 3      locations?

 4      A.   Yes.    I primarily did that to kind of keep him a little

 5      more at ease, which was more for safety of the operation

 6      side of things.     The more that the defendant -- that Mustafa

 7      Al-Imam knew, the hopes would be that that would ensure the

 8      ease of the operation and handling of him.

 9      Q.   And during your conversations with Mr. Mustafa Al-Imam,

10      did you ever give him any instructions on things to do?

11      A.   Yes.

12      Q.   And what types of instructions would those be?

13      A.   I asked that he remain quiet for the operation.             I would

14      ask him to stand up or, you know, to begin moving.           Things

15      of that nature.

16      Q.   And when you would provide him instruction like that,

17      would he comply?

18      A.   Yes.

19      Q.   Did he appear to understand all of your instructions?

20      A.   Yes.

21      Q.   And at any time did Mr. Mustafa Al-Imam resist any of

22      your instructions?

23      A.   No.

24      Q.   At any time did you explain to Mustafa Al-Imam why you

25      were asking him to do some of these things?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 31 of 250      31


 1      A.   No.

 2      Q.   And did you offer Mustafa Al-Imam any food or water?

 3      A.   Yes.

 4      Q.   And could you describe that to the Court.

 5      A.   Sure.    That was my first interaction with Mustafa Al-

 6      Imam at the second location.       I had asked him if he was

 7      thirsty and how he felt generally, if he was fine, his

 8      welfare.     He said he was fine.

 9                   I asked him if he was thirsty.      He identified he

10      was thirsty, so I gave him some water from a water bottle

11      that was close by.

12      Q.   And during the course of your conversations with Mustafa

13      Al-Imam that day, would he acknowledge that he understood

14      the instructions that he was providing to you?

15      A.   Yes.

16      Q.   And how would he do that?

17      A.   He would do that by verbally saying in Arabic, "Yes, I

18      understand," following my question to him of, "Do you

19      understand me?"

20      Q.   And did there come a time when Mustafa Al-Imam was

21      transported to a third location?

22      A.   Yes.

23      Q.   And what was your role at that third location?

24      A.   The third location it was to kind of, again, continue to

25      inform him of what the next steps were to come to kind of
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 32 of 250   32


 1      remove that fear of the unknown and usher him from that

 2      location to the first watercraft.

 3      Q.   And, again, you touched on this a little bit earlier,

 4      but at the third location, again, why were you informing him

 5      of what was going to happen in terms of putting him at ease?

 6      Why was that important to you?

 7      A.   Sure.   It's my belief and our belief that kind of

 8      removing part of that unknown, specifically in a potentially

 9      very dangerous environment, could be -- allows the defendant

10      to be more amenable to kind of moving and less resistant,

11      which then brings, in that specific environment, more safety

12      to not only the defendant but also to the team.

13      Q.   And did you play a role at that third location in moving

14      the defendant into a watercraft?

15      A.   Yes.

16      Q.   And can you describe what your role was in moving him

17      into that watercraft.

18      A.   Yes.    I was -- the defendant was on my left side, and I

19      moved him from the third location through the surf into the

20      first watercraft.

21      Q.   And which way was the defendant facing as you moved

22      toward the watercraft?

23      A.   He was facing to the rear.

24      Q.   And did anything happen while you were trying to load

25      him onto the watercraft?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 33 of 250   33


 1      A.   Yes.

 2      Q.   What happened?

 3      A.   The sea state at the time was fairly high, as in there

 4      were decently large waves.       One of the waves, as it was

 5      breaking, it had hit the watercraft and knocked all three of

 6      us -- the wave knocked the boat or the watercraft into the

 7      three of us.     It struck the back of the defendant, and it

 8      struck the chest and -- the chest of my partner as well.

 9                  But we maintained contact with Mustafa at the time

10      and were able to kind of lift him up into the first

11      watercraft after that.

12      Q.   And after he was struck by the watercraft, did it

13      appear to you that Mustafa Al-Imam had been submerged at any

14      point?

15      A.   I don't believe so.

16      Q.   And at the time did it appear to you that he had

17      lost consciousness as a result of being struck by the

18      watercraft?

19      A.   No.

20      Q.   And were you able to get him into the watercraft?

21      A.   Yes.

22      Q.   And immediately upon getting him into the watercraft,

23      did you have any communications with Mustafa Al-Imam?

24      A.   Yes.

25      Q.   Describe those to the Court, please.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 34 of 250        34


 1      A.   Sure.    Upon entrance into the watercraft, I asked

 2      Mustafa Al-Imam how he felt, how he was at the time.             He had

 3      stated that his back had hurt.

 4                    I said, "Are you fine otherwise?"

 5                    He said, "Yes."

 6                    He appeared entirely fine.

 7      Q.   And did you subsequently transfer Mustafa Al-Imam to a

 8      second watercraft?

 9      A.   Yes, we did.

10      Q.   And did you communicate with Mustafa Al-Imam before

11      transferring him to that other watercraft?

12      A.   Yes.

13      Q.   And, again, what was the purpose of that

14      communication?

15      A.   Again, the purpose is to keep him more informed in order

16      to help the safety of the operation so that he would be

17      amenable to following the directions that we were giving,

18      removing that unknown.

19      Q.   And while on the second watercraft, did anything unusual

20      happen with Mustafa Al-Imam?

21      A.   Yes.    On the second watercraft -- he vomited once or

22      twice while on the watercraft.

23      Q.   And were you communicating with him while on that second

24      watercraft?

25      A.   I was.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 35 of 250           35


 1      Q.   And, again, what was the nature of those

 2      communications?

 3      A.   It was the same, assessing his welfare.         At some point,

 4      when he started vomiting, I removed the -- his -- the eye

 5      covering, which was there for his safety to begin with

 6      because there was a lot of splash that was coming from the

 7      watercraft.

 8                   So upon removal of that -- I was assuming that he

 9      might be vomiting because of the sea state, which would make

10      sense.     I had told him to look straight, assessing that, you

11      know, it was better to have his eyes open, and potentially

12      that would help, if he were able to look straight, to stop

13      him from vomiting on the second watercraft.

14      Q.   And did there come a time when you were present when he

15      was transferred onto a naval vessel?

16      A.   Yes.

17      Q.   And during the course of -- let me ask you this.            After

18      he was loaded onto that naval vessel, did you have any

19      further contact with Mustafa Al-Imam?

20      A.   After he was loaded on the vessel?        The third?

21      Q.   Yes.

22      A.   No.

23      Q.   And throughout the time that you spent with Mustafa Al-

24      Imam, how would you describe his demeanor overall?

25      A.   Very pleasant, to the extent where he would use the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 36 of 250    36


 1      equivalent of "yes, sir" answers in Arabic, and at no point

 2      did he appear to be confrontational at all.

 3      Q.   Did you ever have to raise your voice?

 4      A.   No.

 5      Q.   During the time that you were with the defendant, did

 6      you see anybody physically abuse the defendant?

 7      A.   No.

 8      Q.   And during all of your conversations that you had with

 9      Mustafa Al-Imam that evening, did he ever complain that he

10      had been abused in any way?

11      A.   No.

12      Q.   And did you notice any injuries to the defendant other

13      than the back injury that he reported?

14      A.   No.

15      Q.   And during the course of your conversations with him,

16      you indicated you had done welfare checks.         What do you mean

17      by that?

18      A.   Sure.   Just generally asking him how you feel, if you're

19      fine.    At some point when he -- when his back was hurt or he

20      stated that his back was hurt on the second watercraft, I

21      told him that he would be seeing a doctor in the near term

22      future.

23      Q.   And when you described earlier you were giving certain

24      instructions to Mustafa Al-Imam --

25      A.   Sure.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 37 of 250            37


 1      Q.   -- what was the tone you were speaking in when you would

 2      give him these instructions?

 3      A.   This tone.    Just, you know, nothing aggressive.           Just a

 4      conversational tone.

 5      Q.   And as a former member of the United States Marine

 6      Corps, have you had people give you orders?

 7      A.   Yes.

 8      Q.   And what tone would you describe orders are usually

 9      given in relative to how you were talking to Mustafa Al-

10      Imam?

11      A.   If you're referencing like drill-instructor-style

12      orders, more aggressive.       That's not my personality, and I

13      certainly did not use that intonation.

14                   MR. CUMMINGS:    The Court's indulgence.

15                   (Pause)

16                   MR. CUMMINGS:    Thank you, Agent.

17                   THE COURT:     Mr. Peed.

18                                CROSS-EXAMINATION

19      BY MR. PEED:

20      Q.   Good morning.

21      A.   Hi.    Good morning.

22      Q.   Could you describe what you were wearing at the time of

23      your interactions with Mr. Al-Imam.

24      A.   Sure.   I was wearing, like, 5.11-style pants, khaki, and

25      a shirt that I had borrowed, just a button-down shirt, from
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 38 of 250   38


 1      someone.

 2                   THE COURT:   Would you tell me what 5.11-style

 3      pants are.

 4                   THE WITNESS:   Yes, sir.    They are like khaki-style

 5      pants with, you know, a couple of pockets on the sides.

 6      Cargo style.

 7                   THE COURT:   Cargo pants.

 8                   THE WITNESS:   Yes, sir.

 9      Q.   And could you describe what the other agents with you

10      were wearing?

11      A.   Not that I recall, sir.      I would assume something

12      similar.

13      Q.   And did you have any weapons showing?

14      A.   No.   No, I did not.

15      Q.   Did you have an occasion, when you were giving

16      Mr. Al-Imam instructions, to tell him what would happen if

17      he didn't follow the instructions?

18      A.   No.

19      Q.   And were there ever any instructions that he didn't

20      follow?

21      A.   No.

22      Q.   What was the last time that you were with Mr. Al-Imam,

23      if you recall?

24      A.   It would have been on the second watercraft.

25      Q.   Do you remember the time of day?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 39 of 250       39


 1      A.   No.   Late.   Late evening, potentially early morning.

 2                   MR. PEED:    Thank you.   No further questions.

 3                   MR. CUMMINGS:    Just very briefly.

 4                                REDIRECT EXAMINATION

 5      BY MR. CUMMINGS:

 6      Q.   Agent Kath, was there any time when you had to use a

 7      threatening tone in order to gain the defendant's compliance

 8      with your instructions?

 9      A.   No.

10                   MR. CUMMINGS:    That's all I have, Your Honor.

11                   THE COURT:    Okay.   Agent Kath, thank you very much

12      for your testimony.

13                   THE WITNESS:    Yes, sir.

14                   THE COURT:    You're dismissed.

15                   THE WITNESS:    Thank you, sir.

16                   THE COURT:    Good morning, sir.    Please raise your

17      right hand.

18                     SPECIAL AGENT JOSHUA KOLARCIK, Sworn

19                                 DIRECT EXAMINATION

20      BY MR. CUMMINGS:

21      Q.   If you could please take a moment to introduce yourself

22      to the Court and spell both your first and last name for the

23      benefit of the court reporter.

24      A.   Sure.    My name is Special Agent Joshua Kolarcik, J-O-S-

25      H-U-A, K-O-L-A-R-C-I-K.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 40 of 250   40


 1      Q.   And Agent Kolarcik, are you currently employed?

 2      A.   I am.

 3      Q.   By whom?

 4      A.   The FBI.

 5      Q.   And what is your current position with the FBI?

 6      A.   Currently I am an agent in the counterterrorism

 7      division.

 8      Q.   And how long have you been an agent in the

 9      counterterrorism division?

10      A.   About three years.

11      Q.   And how long have you been with the Federal Bureau of

12      Investigation?

13      A.   11 years.

14      Q.   And if you can just briefly describe your career with

15      the FBI.

16      A.   Sure.   I went through new agents training at Quantico

17      starting in March 2008.      Upon finishing that, I was assigned

18      to the New Orleans division, where I served in a violent

19      crime squad capacity as an agent for about eight years

20      before transferring to the counterterrorism division, where

21      I've been working the last three years.

22      Q.   And Special Agent Kolarcik, did there come an occasion

23      in the fall of 2017 when you became involved in the capture

24      operation of an individual known to you as Mustafa Al-Imam?

25      A.   Yes.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 41 of 250   41


 1      Q.   And how did you become involved in that investigation?

 2      A.   I was notified that there would be what we call an FTOC,

 3      foreign transfer of custody, in which I was put in charge of

 4      coordinating our piece for the counterterrorism division to

 5      help facilitate between the Department of Defense.

 6      Q.   And as part of your role, did you have a role in the

 7      detention of Mustafa Al-Imam?

 8      A.   I did.   Primarily my role was to document the

 9      environment of his detention.

10      Q.   And was the environment you're describing located on a

11      naval vessel?

12      A.   Yes.

13      Q.   And how did you document the conditions on that naval

14      vessel?

15      A.   So prior to the capture operation occurring, we -- I

16      took pictures of the detention facility, took measurements

17      of the living quarters, the interview room that would be

18      used as well as the locations on board the vessel, what

19      would be involved in getting Mr. Imam on board, which in

20      this case was a hoist, documenting where that was,

21      sketching, and that was about it.

22      Q.   And in terms of preparations, in addition to documenting

23      the kind of physical space on the vessel, what steps did you

24      take to prepare for Mr. Al-Imam's arrival on that vessel?

25      A.   So one of the things we did was a lot of dry rehearsals,
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 42 of 250         42


 1      both day and night.      We wanted to ensure getting Mr. Imam on

 2      the vessel occurred in the most safe manner possible, which

 3      involved using a litter basket, similar to the one that he

 4      would be in, and practicing raising that up and down from

 5      the vessel to ensure that it wouldn't hit the side of the

 6      ship and that we'd be able to do it safely at night.

 7      Q.   And was there anything else you practiced in preparation

 8      for Mustafa Al-Imam's arrival?

 9      A.   I mean, we went all the way through, then moving to his

10      detention facilities, detaining pod, going through the steps

11      of the inprocessing.

12      Q.   All right.    And you have a book in front of you.          I'd

13      ask that you turn to Tab No. 4.        Let me ask if you recognize

14      the photograph from what is depicted in Government's Exhibit

15      No. M4?

16      A.   I do.   What's depicted is the detention pod that was

17      used surrounded by a camouflage curtain that would be used

18      for privacy.

19      Q.   And showing you what's been marked as Government's

20      Exhibit No. M5, can you please describe what's depicted in

21      Government's Exhibit No. M5?

22      A.   So that is the inside of the detention pod.         Posted on

23      the inside of the detention pod were the rules provided by

24      the DOD guard force governing Mr. Imam's detention as well

25      as the Geneva Convention, I believe, in both English and
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 43 of 250   43


 1      Arabic.

 2      Q.   Showing you Government's Exhibit No. M6, I'll ask if you

 3      recognize what is depicted in Government's Exhibit No. M6?

 4      A.   I do.   Again, that's the DOD guard force rules of

 5      detention.

 6      Q.   And what was the purpose of posting these rules on the

 7      wall of the pod?

 8      A.   The primary purpose, my understanding -- again, this is

 9      the Department of Defense guard force that's instituting

10      these rules.     This is part of their procedures.

11                   But my understanding is that they are readily

12      available to be read and understood to help make sure that

13      the detainee knows kind of how things are going to go,

14      what's expected of him.

15      Q.   And showing you what's been marked as Government's

16      Exhibit No. M7, do you recognize what's depicted in

17      Government's Exhibit No. M7?

18      A.   Yes.    Again, the DOD rules, and then in English and

19      Arabic.

20      Q.   And then showing you what's been marked as Government's

21      Exhibit No. M8, I'll ask if you recognize what is depicted

22      in Government's Exhibit No. M8?

23      A.   I believe that is the appropriate Geneva Convention

24      guidelines in Arabic.

25      Q.   And, Agent Kolarcik, you had mentioned that there was a
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 44 of 250   44


 1      pod.    What is a pod?

 2      A.     A pod is just what we call the container used both to

 3      house a detainee, and there are also latrine pods that

 4      include a shower, a facility to use the bathroom, et cetera.

 5                     But a pod is basically just a container.

 6      Q.     And on the first naval vessel where the defendant was

 7      first brought, was there actually a latrine pod?

 8      A.     There was not.

 9      Q.     And what did you have to use for a latrine on this first

10      naval vessel?

11      A.     So on the first naval vessel, because there was no

12      latrine pod, we had to come up with a way for Mr. Imam to

13      use the bathroom when needed, and the solution that was

14      worked out was to transport him up onto the first deck of

15      the ship to use the latrine.

16                     In order to do that, to minimize the impact to the

17      crew of the ship and to limit the visibility of the

18      operation, we would have to post door guards along the way

19      and kind of make sure the route was clear of any

20      interference from the crew.

21      Q.     And that was part of your preplanning?

22      A.     Correct.

23      Q.     I'll ask you to turn to Tab No. 3 and ask if you

24      recognize what's depicted in Government's Exhibit No. M3?

25      A.     I do.   That is a sketch I made of the first vessel we
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 45 of 250      45


 1      were on.

 2      Q.   And does your sketch include measurements?

 3      A.   It does.    Some are approximate.     For instance, from the

 4      hoist point to the detention pod, the detention pod to the

 5      interview room, and then the measurements of the detention

 6      pod itself and the interview room where I actually used an

 7      actual tape measure.

 8      Q.   And so the dimensions -- just so it's clear for the

 9      record and the Court, what are the dimensions of the

10      detention pod?

11      A.   According to the sketch, 2.22 meters by 1.95 meters.

12      Q.   And how large was the interview room used in this case?

13      A.   The interview room was 4.58 meters by 5.75 meters.

14      Q.   And were both the detention pod and the interview room

15      air conditioned?

16      A.   Yes.

17      Q.   Now I'll show you what's been marked as Government's

18      Exhibit No. M9 for identification purposes and ask if you

19      recognize what is depicted in Government's Exhibit No. M9?

20      A.   I do.   That is the container we used for the interview

21      room.

22      Q.   And the table and chairs located there, were those in

23      the room when you first photographed them?

24      A.   Yes.

25      Q.   And was that the basic condition of the room when the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 46 of 250       46


 1      interviews were conducted, to the best of your knowledge?

 2      A.   It was.

 3      Q.   Now, I want to turn your attention to the events

 4      following Mustafa Al-Imam's capture.        Were you present when

 5      Mustafa Al-Imam was first brought onto the vessel?

 6      A.   I was.

 7      Q.   And could you please describe that process to the Court.

 8      A.   So we were notified that the capture was successful and

 9      that the team was proceeding with Mr. Imam to our vessel, so

10      we staged on the stern of the boat ready to receive him, got

11      the hoist crew ready that had practiced doing the recovery,

12      and basically stood by to receive him.         The guard force was

13      ready to transport him, once onboard, to the detention pod

14      where we would begin his inprocessing.

15      Q.   And can you describe how did the hoist go in terms of

16      how you trained for it?

17      A.   The hoist went great.      It was smooth.    There was no risk

18      of hitting up against the ship.        I mean, it couldn't have

19      gone any better.     He got onboard without any incident

20      safely.

21      Q.   And you mentioned that he came onboard in a type of

22      basket.    How was he secured in that basket?

23      A.   Correct.    So he was strapped down to what's called a

24      Stokes litter or Stokes basket, and he basically had eye and

25      ear protection on and was also covered in a rescue blanket
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 47 of 250        47


 1      to try and help protect him from the elements, you know,

 2      waves and cold.

 3      Q.   And as you recall, who else was present when he was

 4      first hoisted onto the vessel?

 5      A.   To the best of my memory, we had the crew that was made

 6      up of a few individuals from the boat itself that were

 7      familiar with the hoist, and they were used to bring him

 8      onboard.

 9                   The DOD guard force was present as well as the

10      translator.

11      Q.   And did you have any communication through the

12      interpreter with Mustafa Al-Imam when he was first brought

13      onto the vessel?

14      A.   Not when he was first brought on because he still had

15      hearing protection on, so he wouldn't have been able to

16      hear.

17      Q.   And you mentioned that there was a hoist.         Can you just

18      describe what the hoist is and how that brought him onto the

19      vessel?

20      A.   Sure.    If you're familiar with kind of a tackle that's

21      used with a pulley system, basically lowering down an

22      attachment to the crew on the small vessel that was bringing

23      Mr. Imam from the beach.       And once it was attached, he had a

24      four- to five-man crew that was pulling the rope to hoist

25      him up mainly because the mechanical crane would not give
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 48 of 250   48


 1      the level of control that we needed to ensure his safety.

 2      Q.   Any issues with his being brought onto the vessel?

 3      A.   No, sir.

 4      Q.   And what happened next?

 5      A.   Once he was brought onboard, he was placed on the deck.

 6      The attachment was removed from the basket, and then the

 7      guard force picked him up and transported him to the

 8      detention pod.

 9      Q.   And what happened once you were in the detention pod?

10      Actually, let me step back.

11                  When you say "detention pod," is that the same pod

12      you identified earlier as Government's Exhibit No. M5?

13      A.   Yes, sir.

14                  So once at the detention pod, again, the process

15      began to get him out of the basket to start the

16      inprocessing, which began with documenting what he was

17      currently wearing in his current state prior to entering the

18      detention pod.

19      Q.   And who was present at the time that this initial

20      processing was going on?

21      A.   So it was myself, the DOD guard force, and the

22      translator.

23      Q.   And to the best of your knowledge, were any of those DOD

24      guard force members armed?

25      A.   No, not that I was aware of.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 49 of 250   49


 1      Q.   I'm showing you -- if you turn to Tab 10, I'm showing

 2      you what's been marked as Government's Exhibit No. M10, and

 3      I'll ask you to describe what's depicted in Government's

 4      Exhibit No. M10.

 5      A.   So that's Mr. Imam post-capture at the beginning of the

 6      inprocessing inside the detention cell and the clothes he

 7      was wearing.

 8      Q.   And there appear to be some white flecks on his shoes

 9      and pants.    Were you aware of what that was?

10      A.   I was.    That was -- Mr. Imam had gotten sick, I believe,

11      during the transport due to rough water and just being kind

12      of subjected to the bouncing up and down of the boat.

13      Q.   And what happened next in the inprocessing after you

14      identified him and photographed him?

15      A.   So after he was identified and photographed, the DOD

16      guard force began their initial inprocessing, which

17      primarily involved getting him out of the clothes he was in,

18      conducting a medical screening, getting him weighed, height

19      measured, and allowing the doctor to conduct an examination.

20      Q.   And were there any steps taken to protect the

21      defendant's privacy when he was being asked to change?

22      A.   There was.    So initially I believe they had him strip

23      down to his underwear.      But when he was provided dry clothes

24      to change into, everyone stepped out of the detention pod to

25      allow him to change in privacy.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 50 of 250   50


 1      Q.   So was he ever asked to remove all of his clothing in

 2      the presence of either you or the guard force?

 3      A.   Not in the presence of me.       I don't remember whether the

 4      doctor had him remove anything, but I wouldn't have been in

 5      there during that point.

 6      Q.   And during this initial processing of the defendant, did

 7      you take any other photographs of the defendant?

 8      A.   I did.   We wanted to document any types of injuries or

 9      abrasions he had that may have resulted from the transport,

10      so along the way, as things were identified, I took pictures

11      of them as well.

12      Q.   I want to have you look at Tab 11, what's marked as

13      Government's Exhibit No. M11, and ask you if you recognize

14      what is depicted in Government's Exhibit No. M11?

15      A.   I do.    So there were some abrasions on Mr. Imam's face

16      that were noted during the initial screening.

17      Q.   And showing you what's been marked as Government's

18      Exhibit No. M12, again, I'll ask you to describe what's

19      depicted in Government's Exhibit No. M12.

20      A.   Again, just some red marks on his face that we wanted to

21      capture with a photograph.

22      Q.   Government's Exhibit No. M13, same question.

23      A.   Again, just some red marks, a possible abrasion on the

24      top of his shoulder.

25      Q.   And Government's Exhibit No. M14?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 51 of 250     51


 1      A.     Same thing, just a slight abrasion, red mark, on his

 2      left shoulder.

 3      Q.     Government's Exhibit No. M15?

 4      A.     15 was a more significant bruise on the inside of his

 5      biceps.

 6      Q.     And Government's Exhibit No. M16?

 7      A.     16, again, was another mark that we noted.

 8      Q.     And where was that mark?

 9      A.     I don't remember exactly.     I think it was on his other

10      arm.

11      Q.     Is there anything that would refresh your memory as to

12      where that particular injury was located?

13      A.     Yes, if I could see my photo log.

14                   MR. CUMMINGS:   Your Honor, I've provided counsel a

15      copy of what will be marked as Government's Exhibit No. M33.

16                   May I approach, Your Honor?

17                   THE COURT:   You may.

18      Q.     Agent, if you'll just take a moment to look at

19      Government's Exhibit No. M33 just to yourself, and look up

20      to me after you've had an opportunity to review that

21      document.

22      A.     (Witness reviews document) Okay.

23      Q.     And having been given the opportunity to review that

24      document, does it refresh your memory as to where the injury

25      depicted in Government's Exhibit No. M16 was located?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 52 of 250   52


 1      A.   It does.

 2      Q.   Where is that injury located?

 3      A.   It's a small bruise on the subject's left biceps.

 4      Q.   Okay.   Now, during the processing, was there an

 5      interpreter present?

 6      A.   There was.

 7      Q.   And did you provide any instructions to the defendant

 8      through the interpreter?

 9      A.   The only instruction I provided to him was when I was

10      taking his fingerprints, just to let him know what I was

11      doing.

12      Q.   And did you give him any instructions as part of that

13      process?

14      A.   I didn't.

15      Q.   And did you ever ask him to do anything as part of that

16      process?

17      A.   Not beyond probably basic "turn left," "turn right."

18      That's it.

19      Q.   And when you would provide instructions to the defendant

20      through the interpreter, would he comply with those

21      instructions?

22      A.   He would.

23      Q.   Did he appear to understand all of those instructions?

24      A.   He did.

25      Q.   During the time that you spent -- well, let me ask you
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 53 of 250    53


 1      this.    You had mentioned that the guard force had originally

 2      had him remove his clothing down to his underwear and then

 3      was provided new clothing.       What other steps were taken as

 4      part of this initial processing?

 5      A.    So the big part of it was the medical screening by the

 6      DOD doctor to check out what his current status was, whether

 7      there were any health concerns.        That was the primary

 8      objective of the inprocessing, to make sure there were no

 9      immediate healthcare concerns that needed to be taken care

10      of.

11                  Following that, we fingerprinted him and took

12      buccal swabs of the inside of his mouth for DNA samples.

13      There were pictures taken.       And then following that, the

14      rules of his detention and the Geneva Convention were

15      explained to him by the guard force.

16      Q.    And so were you present when the rules of detention were

17      explained to him?

18      A.    I was not.

19      Q.    And were you present with the medical doctor who was

20      conducting the examination of the defendant?

21      A.    For a portion of it, yes.

22      Q.    And were there any new injuries pointed out to you other

23      than those that you'd already photographed?

24      A.    Not that I recall.

25      Q.    During the time that you were with Mustafa Al-Imam, the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 54 of 250           54


 1      defendant, did you notice any signs of physical abuse?

 2      A.   No.

 3      Q.   During the time that you were with Mustafa Al-Imam, did

 4      you overhear him through the translator claim that he had

 5      been physically abused in any way?

 6      A.   No.

 7      Q.   Based on your observations, how was the defendant

 8      treated by yourself, the doctor, and members of the guard

 9      force?

10      A.   I think he was treated very gently and humanely.            There

11      was no force ever required.       Everything was explained to him

12      through the translator.      He always acknowledged that he

13      understood.    No one used raised voices.       It was very calm

14      and organized and orderly.

15      Q.   And did you participate in any way in the subsequent

16      interviews of Mustafa Al-Imam?

17      A.   I did not.

18                   MR. CUMMINGS:   The Court's indulgence.

19                   (Pause)

20                   MR. CUMMINGS:   That's all I have, Your Honor.

21      Thank you.

22                   THE COURT:   Mr. Peed.

23                                CROSS-EXAMINATION

24      BY MR. PEED:

25      Q.   Good morning.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 55 of 250       55


 1      A.   Good morning.

 2      Q.   Could you describe what you were wearing during your

 3      interactions with Mr. Al-Imam?

 4      A.   I don't recall what I was wearing.        I'm guessing it was

 5      probably a collared shirt and a pair of pants.

 6      Q.   Just so I understand, the detention pod, did it have

 7      four walls to it?

 8      A.   It did.

 9      Q.   And so would this -- looking at M4, this was like for

10      privacy around the four walls?

11      A.   That's right.

12      Q.   Did the walls have windows?       Is that why there was a

13      privacy --

14      A.   There was one window in the door so the guard force

15      could look in and make sure the detainee's okay.

16      Q.   If you want to turn to Exhibit M6 in the binder, on the

17      right side, the rules on the right side, could you read the

18      English portion at the bottom, the last rule there.

19      A.   I don't have the best copy, but I believe -- is it the

20      "Do not attempt to escape"?

21      Q.   Yes.    I was trying to read it.     I was wondering if you

22      could.

23      A.   "Do not attempt to escape.       We will yell 'Halt, Stop'

24      three times and use deadly force."

25      Q.   Would you describe Mr. Al-Imam's demeanor during his
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 56 of 250        56


 1      processing with you.

 2      A.   He was very calm.     I think he was slightly emotionally

 3      distraught, as could be understood given his situation and

 4      following capture and being transported to a Navy vessel,

 5      but we did our best to ensure that he was comfortable and

 6      warm and to try and limit any emotional stress he may

 7      experience during the inprocessing.

 8      Q.   Did he seem docile?     Is that a fair characterization?

 9      A.   Docile is fair.

10      Q.   Did he seem able to focus, or did he seem detached?            How

11      would you describe his affect?

12      A.   I believe he was focused enough to answer our questions

13      and to respond to instructions.

14      Q.   Do you recall any questions in particular that were

15      presented to him?

16      A.   Mainly just the ones the doctor was asking of him during

17      the initial screening.

18      Q.   On your photographic log you documented some ship

19      security cameras.     One near the detention area and one near

20      the interview room.      Did any of these cameras see in the

21      detention pod?

22      A.   No, sir.

23      Q.   Do you know if these cameras recorded video?

24      A.   So my understanding is -- because this was a concern

25      prior to the capture operation, one, for the Navy.           They
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 57 of 250     57


 1      wanted to limit the exposure of their forces and limit the

 2      exposure to the ship's crew, so they were concerned about

 3      the video cameras.

 4                   So initially we attempted to find out whether we

 5      could get copies of the video because we knew that they

 6      would be something that would be discoverable.          Our attempts

 7      to get a copy of those videos proved to be next to

 8      impossible due to the system, and the person who was running

 9      it was basically limited in their capability.

10                   So I believe one of the DOD liaison officers that

11      was on board attempted to get a copy just to do a test to

12      see what it would -- how long it would take, and it took

13      like an hour just to download, like, three minutes of video.

14                   The video wasn't very good.      The ship basically

15      used it just as, like, a security measure.

16                   And so the decision was made, because it was so

17      difficult to get a copy of it, that we would document where

18      the cameras were, and then during the actual post-capture

19      operation we would have the ship turn those cameras off.

20      Q.   So the cameras were off while Mr. Al-Imam was being

21      processed?    Did I understand that right?

22      A.   I believe so.    We were in a darkened state due to

23      the security of the ship, so it was pretty dark down

24      there.    There was some red light.      There's obviously white

25      light inside the detention pod during the screening; but
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 58 of 250   58


 1      yes, sir.

 2                  MR. PEED:    No further questions.

 3                              REDIRECT EXAMINATION

 4      BY MR. CUMMINGS:

 5      Q.   Agent Kolarcik, to the best of your knowledge, did

 6      anybody ever have to use any deadly force or any other type

 7      of force with the defendant?

 8      A.   No, sir.

 9      Q.   And if you could turn to Page -- Document No. 7, M7, of

10      the rules, I'd ask, do you recognize what's stated in

11      English as the first rule?

12      A.   Yes, sir.    That is the "If you are abused, notify

13      staff."

14      Q.   And to the best of your knowledge, did the defendant

15      ever notify staff that he had been abused in any way?

16      A.   Not to my knowledge.

17      Q.   And you had mentioned there was a camera near the

18      detention pod.     Were there any cameras inside the pod

19      itself?

20      A.   No, sir.

21      Q.   And the processing that you described earlier by the

22      guard force and the medical examination, did those take

23      place outside the detention pod or within the four walls of

24      the detention pod?

25      A.   It was inside the detention pod.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 59 of 250       59


 1      Q.   And was there any camera inside of that detention pod?

 2      A.   There were the cameras we were using to take photos of

 3      Mr. Imam and the marks and stuff that were noted during the

 4      medical screening.      But beyond that, no, sir.

 5      Q.   All right.    And just to be clear, because that was a

 6      terrible question I just asked you, were there any security

 7      cameras located inside?

 8      A.   There were no security cameras.

 9                   MR. CUMMINGS:    That's all I have, Your Honor.

10      Thank you.

11                   THE COURT:   All right, Agent.     Thank you very much

12      for your testimony.

13                   THE WITNESS:    Yes, sir.

14                   THE COURT:   You're excused.     Have a good day.

15                   MR. CUMMINGS:    Your Honor, I'd actually request --

16      we're moving at a fairly quick pace.        I do have the other

17      two witnesses that were on their way.         They did not come

18      with us this morning due to some special arrangements.           I

19      believe they should be in the courthouse, if not now, maybe

20      momentarily.     Perhaps we could just take a ten-minute break

21      to make sure they're ready to go?

22                   THE COURT:   We'll stand in recess for ten minutes.

23                   (Recess taken)

24                   THE COURTROOM DEPUTY:     Your Honor, we're back on

25      the record for Criminal Case 17-213, United States of
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 60 of 250       60


 1      America vs. Mustafa Muhammad Muftah Al-Imam.

 2                    MR. CUMMINGS:    Good morning, Your Honor.     We're

 3      ready to proceed.     The court reporter is aware that this

 4      witness will just be testifying -- we'll refer to him simply

 5      as "Doctor."

 6                    THE COURT:   Doctor, okay.

 7                    Good morning, sir.

 8                    THE WITNESS:    Good morning, sir.

 9                    THE COURT:   Please raise your right hand.

10                                    DOCTOR, Sworn

11                                 DIRECT EXAMINATION

12      BY MR. CUMMINGS:

13      Q.   Good morning, Doctor.

14      A.   Good morning.

15      Q.   Are you currently an active member of the United States

16      military?

17      A.   Yes.

18      Q.   And what branch of the service are you with?

19      A.   The United States Air Force.

20      Q.   And what is your current rank in the United States Air

21      Force?

22      A.   Major.

23      Q.   And do you have any specialization within the Air Force?

24      A.   Yes.   I'm an emergency medicine physician.

25      Q.   And can you please describe your duties as an emergency
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 61 of 250    61


 1      medical physician?

 2      A.   Yes.   I work as a primary provider in the emergency

 3      department as well as the primary doctor in a group of folks

 4      that take care of a broad spectrum of folks.

 5      Q.   And let me just ask you to keep your voice -- pull the

 6      mic closer to you a little bit, if you need to, and keep

 7      your voice up.

 8      A.   Yes, sir.

 9      Q.   And so are you a medical doctor?

10      A.   I'm a DO, doctor of osteopathy.

11      Q.   And do you hold any board certifications?

12      A.   Yes, in emergency medicine.

13                  MR. CUMMINGS:    And if I could, just, again -- and

14      I apologize to the Court.       I don't believe we had moved in

15      when we talked, Government's Exhibit No. 32, which is a copy

16      of the doctor's curriculum vitae.

17                  THE COURT:    Any objection?

18                  MR. PEED:    No objection.

19                  THE COURT:    So moved.

20      Q.   And, Doctor, I don't need you to go through your entire

21      CV, but if you could just please provide the Court with a

22      brief overview of your training and schooling in medicine.

23      A.   Yes.   I enlisted in the United States Navy in 1994 as a

24      hospital corpsman.      I was trained there.

25                  In 1999 I went through the ROTC program for
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 62 of 250        62


 1      undergraduate training, and then into HPSP program for

 2      medical school graduating in 2003.        Then I went -- or 2007

 3      rather, and then I did an emergency medicine residency from

 4      2007 to 2010.

 5      Q.   And in the course of your duties as a doctor with the

 6      Air Force, did you become involved in the case involving

 7      Mustafa Al-Imam?

 8      A.   Yes.

 9      Q.   And how did you become involved in this particular case?

10      A.   I was directed to report to a vessel to provide medical

11      care.

12      Q.   And did you arrive on that vessel before the defendant

13      arrived on the vessel?

14      A.   Yes.

15      Q.   And did you engage in certain preparations to prepare

16      for the defendant's arrival?

17      A.   Yes.

18      Q.   And could you please tell the Court about some of those

19      preparations.

20      A.   Absolutely.    I reviewed current protocols.       I discussed

21      procedures with the subject matter expert.         I evaluated the

22      area where the patient would be held for any safety

23      concerns.

24      Q.   And what, particularly, were you looking for in kind of

25      the area where the defendant was going to be held?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 63 of 250   63


 1      A.   Trip hazards, temperature, environmental concerns.

 2      Q.   And did you have to bring any concerns to members of the

 3      guard force who were in charge of that area?

 4      A.   Those were identified before I did.

 5      Q.   And did you have any concerns about the safety

 6      conditions, from a medical standpoint, of where the

 7      defendant was going to be held and how he would be moved

 8      about that vessel?

 9      A.   No, sir.

10      Q.   Now, did you have an opportunity to meet with a -- let

11      me ask you this.     Do you yourself speak Arabic?

12      A.   No, sir.

13      Q.   And did you have an opportunity to meet with an FBI

14      linguist before the defendant arrived on the vessel?

15      A.   Yes, sir.

16      Q.   And what was your purpose of meeting with that linguist?

17      A.   To go over the medical terminology and make sure he was

18      familiar with it and could translate it effectively.

19      Q.   And based on your interactions with that linguist, did

20      he understand the terminology, and was he able to

21      communicate it effectively?

22      A.   Yes.

23      Q.   And did you generate any forms that you were going to

24      use as part of this operation?

25      A.   Yes.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 64 of 250   64


 1      Q.   And if I could turn your attention to the Tab 17 in

 2      front of you, and I'd just ask if you could take a moment to

 3      review those four pages of documentation, and let me know if

 4      you've looked over those briefly.

 5      A.   (Witness reviews document)

 6      Q.   And are you familiar with what is in Government's

 7      Exhibit No. M17?

 8      A.   Yes.

 9      Q.   And can you describe to the Court what that is.

10      A.   These are the forms that I've created both for the

11      initial intake exam and continuing exams.

12      Q.   And just so it's clear for the record, so the first two

13      pages of Government's Exhibit No. M17 are the form that you

14      created for the initial intake, and then the third and

15      fourth pages of that exhibit are the form that you created

16      for subsequent periodic evaluations?

17      A.   That's correct.

18      Q.   And what was your purpose in generating these particular

19      forms?

20      A.   To make sure I, one, didn't forget anything during the

21      exam and, two, to be able to effectively document my

22      findings.

23      Q.   And what process were you going to use in terms of using

24      these forms as part of your evaluation?

25      A.   I use kind of a four-step process, the first being the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 65 of 250      65


 1      subjective part.     And if you look at the intake form,

 2      everything above the line above "Physical Exam," that's the

 3      subjective part.

 4                   Below is the objective part.      And then the third

 5      step is assessment and diagnoses, so to speak; and then the

 6      plan is the fourth.

 7      Q.     And so just to kind of go back over -- and, again, we

 8      can use Government's Exhibit No. M17 as a guide.          You

 9      indicated that above the line running through the middle of

10      the page is the subjective portion of the exam.          How many

11      parts are there to your subjective examination?

12      A.     Basically two parts.    The HPI, or history of present

13      illness, is the reason for the encounter, so to speak, and

14      then specific questioning as far as the review of systems

15      below.    So two parts.

16      Q.     And the review of systems is the area that follows below

17      "HPI" and above "Physical Exam" on Government's Exhibit No.

18      M17?

19      A.     That's correct, the section after "ROS."

20      Q.     And when you say that's the subjective part of the exam,

21      explain to the Court what you mean by that.

22      A.     So I'd ask specifically, for example, under "ROS,

23      General," do you have any fever, fatigue, lightheadedness,

24      so on and so forth.

25      Q.     And so for the subjective portion of the examination,
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 66 of 250   66


 1      what is the source of information that's documented in the

 2      subjective portion of the examination?

 3      A.   The patient.

 4      Q.   And you mentioned below that where there's "Physical

 5      Exam," that that is the objective part of the examination.

 6      A.   That's correct.

 7      Q.   And can you explain that to the Court, what the

 8      objective part of the examination is.

 9      A.   So those are findings that I find from the patient.

10      Q.   And what is the source of information you used for the

11      objective portion of the examination?

12      A.   Again, the source is just what I find during my

13      examination --

14      Q.   So --

15      A.   -- of the patient.

16      Q.   When you say "examination," is that your physical

17      examination of the patient?

18      A.   Yes, sir.

19      Q.   And is that necessarily going to return the same results

20      as what the patient himself has reported, or is that an

21      independent review?

22      A.   The two should align, so to speak.        For example, if

23      somebody says they had surgery and they have scars, I should

24      be able to see those scars.

25      Q.   But, again, in the objective portion of the examination
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 67 of 250    67


 1      you are conducting a physical exam and making your own

 2      determinations?

 3      A.   That's correct.

 4      Q.   And turning to the second page of the initial intake

 5      form, the form intake assessment and plan, what is that for?

 6      A.   So the assessment is basically my diagnosis or

 7      diagnoses, and the plan is what I will do about those

 8      diagnoses.

 9      Q.   And I want to turn your attention to Government's

10      Exhibit -- well, let me ask you this.         Did there come a time

11      when you conducted an examination of an individual who later

12      became known to you as Mustafa Al-Imam?

13      A.   Yes.

14      Q.   And where did that examination take place?

15      A.   On the vessel.

16      Q.   And do you recall the date of that examination?

17      A.   I do not.    I can find it in my notes.

18      Q.   And I ask that you turn to Government's Exhibit No. M18.

19      I'd just ask you to review that to yourself, and then look

20      up when it's refreshed your memory, if it has.

21      A.   (Witness reviews document)

22      Q.   And so when did you initially conduct an examination of

23      defendant Mustafa Al-Imam?

24      A.   29 October 2017 at 2351 Zulu.

25      Q.   And can you describe the process that you went through
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 68 of 250         68


 1      in conducting your initial examination of Mustafa Al-Imam?

 2      A.   Yes.   I basically followed the template.        So initially

 3      it was just the subjective questioning part followed by the

 4      physical exam part.

 5      Q.   And you mentioned that you don't speak Arabic.          Did you

 6      use an interpreter when you conducted the subjective part of

 7      the examination?

 8      A.   Yes, sir.

 9      Q.   And I want to talk to you a little bit about your

10      initial interview with the defendant.         During that period of

11      time, did you ask him a series of questions that you have

12      outlined here?

13      A.   Yes, sir.

14      Q.   And referring, again, just to the subjective part of the

15      evaluation, did you ask him about each of the items listed

16      in the subjective portion of that examination?

17      A.   Yes.

18      Q.   And did the interpreter interpret for you?

19      A.   Yes.

20      Q.   Did the defendant offer any responses to you?

21      A.   Yes.

22      Q.   And did those responses seem logical in terms of the

23      question you were asking?

24      A.   Yes.

25      Q.   And if I could refer you to, first of all, the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 69 of 250   69


 1      subjective portion -- I'm sorry, let me begin with the

 2      history of present illness.

 3                   Did the defendant report anything to you regarding

 4      the history of present illness?

 5      A.   Yes.

 6      Q.   And what did he report to you?

 7      A.   That he vomited prior to arrival on the vessel.

 8      Q.   And did he indicate anything else to you, any other

 9      medical conditions he had as part of his initial statement?

10      A.   That he was cold, and he had a productive cough with a

11      sore throat and nasal congestion for the past ten days.

12      Q.   And was that all information provided to you by the

13      defendant?

14      A.   Yes.

15      Q.   And if I could ask you to step through and highlight,

16      where you feel it's appropriate, the other parts of the

17      subjective review that you did with him, what other

18      information he provided to you.

19      A.   So following along on my note, medications, he reported

20      that he was taking Divido once every few months for the past

21      one and a half years for rheumatism.        He last ate

22      approximately four hours before our encounter.

23      Q.   And -- proceed.     I'm sorry.

24      A.   His rheumatism was diagnosed ten years ago, and with

25      that diagnosis he reported occasional headaches, muscle
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 70 of 250   70


 1      spasm, bilateral shoulder and chest and right neck pain.

 2                   THE COURT:   Counsel, the document's in evidence.

 3                   MR. CUMMINGS:   Very well, Your Honor.

 4                   THE COURT:   Okay.

 5      Q.   But just to be very clear, was the defendant able to

 6      give you a complete medical history for himself?

 7      A.   Yes.

 8      Q.   And when he was giving you that history, were his

 9      answers coherent and logical?

10      A.   Yes.

11      Q.   Did he appear to understand each question that was asked

12      of him?

13      A.   Yes.

14      Q.   Now, turning to your physical examination of the

15      defendant, did you have to give the defendant any

16      instructions during your physical examination?

17      A.   Yes.

18      Q.   And what would be an example of an instruction you would

19      have given to the defendant?

20      A.   For example, to take a deep breath when I'm listening to

21      the lungs.

22      Q.   And did the defendant appear to understand those

23      instructions?

24      A.   Yes.

25      Q.   And did he comply with each of those instructions?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 71 of 250   71


 1      A.   Yes.

 2      Q.   Did the defendant indicate to you whether or not he had

 3      any vision issues?

 4      A.   Let me refer to my notes just to make sure.

 5                  (Pause)

 6                  He did admit to wearing glasses a long time ago

 7      and that he had trouble reading up close.

 8      Q.   And did he complain of any other visual issues?

 9      A.   No, sir.

10      Q.   Did he complain of any loss of consciousness or head

11      trauma?

12      A.   No, sir.

13      Q.   Did you ask him whether or not he had any previous

14      mental health issues?

15      A.   Yes.

16      Q.   And did he report any previous mental health issues?

17      A.   No, sir.

18      Q.   Based on your observation of him, did he engage in any

19      abnormal behavior, hallucinations or thought disorders?

20      A.   No, sir.

21      Q.   Now, as part of your physical examination, would you

22      normally do a genital examination and rectal examination?

23      A.   Yes, sir.

24      Q.   Did you do that with respect to the defendant?

25      A.   No, sir.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 72 of 250    72


 1      Q.     And could you explain to the Court why you didn't

 2      conduct that examination.

 3      A.     When I asked the patient to take down his underwear so I

 4      could do the examination, he became visibly upset, tearful,

 5      and kind of backed up a little bit from me; so at that time

 6      I stopped and did not further pursue that exam.

 7      Q.     Did you ever conduct that exam during your time with

 8      him?

 9      A.     No, sir.

10      Q.     Did you observe any injuries to the defendant?

11      A.     I observed some minor abrasions and what appeared to be

12      some well-healed scars, yes.

13      Q.     I want to refer you first to Government's Exhibits Nos.

14      M11 and M12.      If you could take a moment to look at each of

15      those.

16      A.     (Witness reviews documents)

17      Q.     And can you describe what is depicted in Government's

18      Exhibits Nos. M11 and M12.

19      A.     There appear to be superficial abrasions of the face.

20      Q.     And in both M11 and M12?

21      A.     That's correct.

22      Q.     And do those require any medical treatment?

23      A.     No, sir.

24      Q.     As part of your discussion with the defendant, did you

25      ask him whether or not he had been abused at any time?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 73 of 250      73


 1      A.   Yes, sir.

 2      Q.   And did he complain of any physical abuse?

 3      A.   No, sir.

 4      Q.   And you had indicated earlier that he mentioned that he

 5      had motion sickness; is that correct?

 6      A.   That's correct.

 7      Q.   When you have somebody who has complained of motion

 8      sickness, what are your concerns as a physician?

 9      A.   First and foremost to prevent the motion sickness, so

10      it's ideal to treat ahead of time.        If that's not possible,

11      then you want to prevent vomiting, which could lead to

12      dehydration and further problems.

13      Q.   And when you say "lead to dehydration," what kind of

14      problems could dehydration cause?

15      A.   They could -- dehydration could cause numerous issues.

16      It could even be critical in this.

17      Q.   And we'll talk about kind of your visits with him going

18      on, but at any time did you ever -- did it ever appear to

19      you, during your examinations of the defendant, that he was

20      suffering from dehydration?

21      A.   No, sir.

22      Q.   In terms of the motion sickness the defendant had, how

23      did that manifest itself?

24      A.   Can you clarify?

25      Q.   When the defendant -- so the defendant complained of
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 74 of 250   74


 1      motion sickness, correct?

 2      A.   A history of, yes.

 3      Q.   All right.    And did you observe any complications aside

 4      from his complaint of motion sickness?

 5      A.   He did have the single episode of vomiting prior to

 6      arrival, and then one subsequent episode of vomiting.

 7      Q.   And aside from those two instances of vomiting you're

 8      aware of, were there any other complications that were

 9      attributable to motion sickness?

10      A.   No, sir.

11      Q.   Now, what steps, if any, did you take to treat the

12      defendant's motion sickness following your initial

13      examination of him on October 29th?

14      A.   After my initial exam, I reviewed the potential adverse

15      effects of a medicine, meclizine, with the patient up to and

16      including death and offered that medication to him.

17      Q.   And for the benefit of the court reporter, can you spell

18      "meclizine"?

19      A.   M-E-C-L-I-Z-I-N-E.

20      Q.   And is meclizine an over-the-counter medication?

21      A.   It is.

22      Q.   And what is it used for?

23      A.   Motion sickness.

24      Q.   And after you reviewed the potential side effects of

25      that medication, did you give the defendant an opportunity
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 75 of 250   75


 1      to take that medication?

 2      A.   Yes.

 3      Q.   And what did he say?

 4      A.   He wanted to take the medication.

 5      Q.   At any time did you force the defendant to take any

 6      medication?

 7      A.   No, sir.

 8      Q.   Whose choice was it whether or not to take that

 9      medication?

10      A.   The patient's.

11      Q.   And what was your plan moving forward after you

12      conducted your initial review -- initial examination of the

13      defendant?

14      A.   To conduct medical examinations at least every 12 hours

15      or as needed before that.       If desired, to continue the

16      meclizine every 12 hours as well.

17      Q.   And after you completed your initial examination of the

18      defendant, did you clear him for detention?

19      A.   Yes.

20      Q.   And what does that mean?

21      A.   That means there are no acute medical issues that would

22      preclude him from being detained.

23      Q.   And when you were conducting your examination of the

24      defendant, how did you note on your form what information

25      you obtained from the defendant?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 76 of 250         76


 1                   Do you want me to restate that?

 2      A.   Yes, please.

 3      Q.   Okay.   In terms -- you had indicated earlier you created

 4      basically a checklist of issues and questions that you would

 5      ask the defendant.      How did you record information on those

 6      sheets, and what did you do with those sheets?

 7      A.   So I took a template, the template that is Exhibit M17.

 8      I would make notes on that during the examination insofar as

 9      vital signs and any pertinent findings.

10                   After the exam, I went and directly transcribed

11      those onto a computer and then shredded the note sheet.

12      Q.   And so the initial sheet that you shredded, had anybody

13      told you that you needed to retain those documents?

14      A.   No, sir.

15      Q.   Now, you had indicated earlier -- and I apologize.          Let

16      me just ask you also, just for the record, that you look at

17      Government's Exhibits Nos. M13, M14, M15, and M16, and let

18      me know after you've had an opportunity to review each of

19      those.

20      A.   (Witness reviews documents)

21      Q.   Let me ask you to begin with what's depicted in

22      Government's Exhibits Nos. M13 and M14.         Could you describe

23      those for the Court.

24      A.   You said M13 and 14?

25      Q.   Yes, sir.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 77 of 250        77


 1      A.   Those appear to be superficial abrasions with small

 2      areas of ecchymosis or bruising.

 3      Q.   And when you say "ecchymosis," can you also spell that

 4      for the court reporter?

 5      A.   I think so.    E-C-C-H-Y-M-O-S-I-S.

 6      Q.   And what is ecchymosis?

 7      A.   Bruising.

 8      Q.   And showing you Government's Exhibit No. M14, what is

 9      that?

10      A.   It appears to be superficial abrasions.

11      Q.   And what's the difference between ecchymosis and

12      abrasions?

13      A.   Ecchymosis is bruising of deeper tissue.         Abrasions are

14      very superficial, the outermost layers.

15      Q.   And Government's Exhibit No. M15?

16      A.   Appears to be ecchymosis.

17      Q.   And on what body part, if you can tell?

18      A.   I can't tell from the picture.

19      Q.   Did you record anywhere, during your initial examination

20      of the defendant, where certain injuries were located?

21      A.   I did.

22      Q.   And if I could direct your attention to Government's

23      Exhibit No. M18, could you please explain, on Page 2 of

24      Government's Exhibit No. M18, the notations you've made on

25      that diagram.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 78 of 250   78


 1      A.     Yes.   So using the legend, I documented abrasions, areas

 2      of ecchymosis, and scars.

 3      Q.     And the areas of abrasions, where are those located

 4      based on your diagram?

 5      A.     So on the upper shoulders and then on the face.

 6      Q.     And where did you note ecchymosis?

 7      A.     The inside of both arms.

 8      Q.     And what part of the arm?

 9      A.     The biceps.

10      Q.     And is that consistent with the injuries that you see

11      depicted in Government's Exhibits Nos. I believe it's 15 and

12      16?

13      A.     Yes.

14      Q.     And you also have noted in your diagram some scars.

15      Those appear to be from new or older injuries?

16      A.     Old.

17      Q.     And did the defendant provide you with any information

18      regarding the source of those injuries?

19      A.     Yes.

20      Q.     And what did he tell you the source of those injuries

21      was?

22      A.     He said he had open reduction internal fixation, but not

23      in those -- he had surgery for fracture two years prior.

24      Q.     And did the scars you observed appear to be consistent

25      with the medical condition he had described?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 79 of 250       79


 1      A.   Yes.

 2      Q.   Now, you had mentioned earlier that your plan was to see

 3      him at least twice a day.       Was there a time later on, on

 4      October 30th of 2017, when you had an unexpected encounter

 5      with -- I'm sorry, an unscheduled encounter with the

 6      defendant?

 7      A.   Yes.

 8      Q.   And what was the nature of that encounter?

 9      A.   There was a report that he had vomited.

10      Q.   And after you had received that report, what did you do?

11      A.   Went immediately to evaluate the patient.

12      Q.   And what occurred during that evaluation?

13      A.   So I repeated the subjective nature, asked what

14      happened, then continued on with my exam.

15      Q.   And what did your exam reveal?

16      A.   That the patient wasn't in any acute distress.          There

17      was a small amount of vomitus in a trash can.

18      Q.   And did he show any signs of dehydration?

19      A.   No, sir.

20      Q.   Any other serious side effects as a result of this issue

21      of vomiting?

22      A.   No, sir.

23      Q.   And how did you treat that incident of vomiting?

24      A.   After discussing the risks and benefits of a medication

25      called Zofran, the side effects up to and including death, I
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 80 of 250   80


 1      offered that medication to the patient, and he requested it.

 2      Q.   And so he also requested the Zofran?

 3      A.   Yes.

 4      Q.   And did you provide it to him?

 5      A.   Yes.

 6      Q.   And the two medications that you provided to him, the

 7      meclizine and the Zofran, do those drugs have any impact on

 8      mental status or awareness?

 9      A.   They can cause drowsiness; but not on mental status, no.

10      Q.   And did the defendant ever appear to you to have any

11      side effects as a result of taking either one of those

12      medications?

13      A.   No, sir.

14      Q.   Did he ever appear to be disoriented by taking either

15      one of those medications?

16      A.   No, sir.

17      Q.   Did he ever appear to be confused as a result of taking

18      either one of those medications?

19      A.   No, sir.

20      Q.   And to the best of your knowledge, was that the last

21      time the defendant vomited while he was in custody aboard

22      that vessel?

23      A.   Yes, sir.

24      Q.   And I want to refer to your examination that occurred on

25      October 30, 2017, at approximately 1000 Zulu hours or 10:00
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 81 of 250       81


 1      Zulu hours.     Government's Exhibit No. M20.

 2                    During that examination did you notice any

 3      significant differences between the defendant's physical

 4      condition than what you had observed in your initial intake?

 5      A.   No significant differences.

 6      Q.   And did the defendant indicate to you how he was feeling

 7      during that examination?

 8      A.   He reported that he was no longer nauseated and that he

 9      felt much better since the last exam.

10      Q.   And any other changes of note?

11      A.   No, sir.

12      Q.   Did you treat him for motion sickness following that

13      examination?

14      A.   I did.

15      Q.   And what did you provide to him?

16      A.   Meclizine.

17      Q.   And, again, same process.      Did you advise him of the

18      side effects?

19      A.   Yes, sir.

20      Q.   And did he request that medication?

21      A.   Yes, sir.

22      Q.   And turn your attention to M21 related to it.          Again,

23      was that a scheduled periodic examination of the defendant?

24      A.   It was.

25      Q.   And let me just focus on physically.        Did you notice any
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 82 of 250   82


 1      significant physical changes in his medical condition?

 2      A.   No, sir.

 3      Q.   And did the defendant report any change in mood?

 4      A.   He did report feeling sad because he didn't know what

 5      time to pray.

 6      Q.   And did you provide any information to him at that time?

 7      A.   In relation to that question?

 8      Q.   Yes, sir.

 9      A.   No.    It was the guard force.

10      Q.   And to the best of your knowledge, what information did

11      the guard force provide to the defendant at that time?

12      A.   That he could pray whenever he desired.

13      Q.   Now, in examining your report that is Government's

14      Exhibit No. M21, your periodic examination, did you identify

15      any error that you made on that report?

16      A.   I did.

17      Q.   And can you please point out to the Court the nature of

18      that error.

19      A.   Yes.   In history of present illness, he did report being

20      sad, but under the "Review of Systems" I noted that he

21      denied sadness.

22      Q.   So was that an error on your part?

23      A.   It is.

24      Q.   Now, when the defendant told you that he was sad, did

25      you ask any follow-up questions?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 83 of 250    83


 1      A.   Yes.

 2      Q.   And could you please describe to the Court the nature of

 3      those questions.

 4      A.   I asked specifically about any suicidal ideation or want

 5      to hurt himself.

 6      Q.   And why did you ask those questions?

 7      A.   As a follow-on to anyone that reports being sad, you

 8      want to make sure that the condition isn't more serious.

 9      Q.   And did he indicate to you that he had any more serious

10      mental condition?

11      A.   No, sir.

12      Q.   Did you provide him any medication at that point in

13      time?

14      A.   I didn't hear the question, I'm sorry.

15      Q.   Did you provide him any medication for his motion

16      sickness during that examination?

17      A.   I did.

18      Q.   And what did you provide to him?

19      A.   Meclizine.

20      Q.   And, again, same process as before?

21      A.   Yes, sir.

22      Q.   And turning your attention to what's been marked as

23      Government's Exhibit No. M22 --

24                    THE COURT:   Sorry, Counsel, before you go on.

25                    M21 indicates that you also prescribed Zofran; is
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 84 of 250   84


 1      that correct?

 2                  THE WITNESS:    No, sir.    What I noted on that

 3      document was that he last had the medication Zofran on 30

 4      October 2017 at 0232 Zulu.

 5                  THE COURT:    Understood, thank you.

 6                  THE WITNESS:    Yes, sir.

 7      Q.   And turning your attention to M22 and the examination on

 8      October 31, 2017, at 0700 hours, again, did you conduct the

 9      same type of examination there?

10      A.   Yes.

11      Q.   And did he indicate how he was feeling at that time?

12      A.   He did.

13      Q.   And what did he tell you?

14      A.   He reported that his hips were a little sore, that he

15      slept well.

16      Q.   And did he indicate to you how he was feeling?

17      A.   He reported he was feeling much better.

18      Q.   And did he request any medication during that

19      examination?

20      A.   He did.

21      Q.   And what did he report?

22      A.   What did he request?

23      Q.   What did he report to you?

24      A.   I'm sorry, can you go back?

25      Q.   I'm sorry, let me go back.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 85 of 250   85


 1                  What did you report about how he was feeling?

 2      A.   He reported that he was feeling much better.

 3      Q.   And any other significant differences in his physical

 4      condition during that examination?

 5      A.   No, sir.

 6      Q.   And the final examination I wanted to ask you about is

 7      captured in M23, October 31, 2017, at 1930 hours Zulu -- I'm

 8      sorry, 1903 hours Zulu.      Did you conduct the same type of

 9      examination as you previously described?

10      A.   Yes, sir.

11      Q.   And did he indicate to you how he was feeling at that

12      point in time?

13      A.   Yes.

14      Q.   And what did he tell you?

15      A.   He reported being sad by his current condition.

16      Q.   And did you ask him any follow-up questions as a result

17      of that?

18      A.   Yes.

19      Q.   And what did you ask him?

20      A.   I asked if he had any suicidal ideations or thoughts of

21      hurting himself.

22      Q.   And what did he indicate?

23      A.   He indicated that he did not.

24      Q.   And did you realize any error on that report,

25      Government's Exhibit No. M23?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 86 of 250         86


 1      A.   Yes.

 2      Q.   And can you please describe that to the Court.

 3      A.   Yes.    In the HPI he reported being sad, but in the

 4      "Review of Systems" in the subjective part, again, I put

 5      "Denies sadness."

 6      Q.   Now, I want you to focus on kind of the course of the

 7      time you spent with the defendant.

 8                   And first of all, would you recognize the

 9      defendant if you saw him again?

10      A.   Yes.

11      Q.   And do you see him in the courtroom here today?

12      A.   Yes.

13      Q.   Would you please identify him by an article of clothing

14      and his position in the courtroom.

15      A.   Yes, orange shirt and about 12:00 from my direction.

16                   MR. CUMMINGS:   If the Court could reflect an in-

17      court identification of the defendant?

18                   THE COURT:   The record will reflect a positive

19      identification.

20      Q.   And, Doctor, I just want to refer to the time you spent

21      speaking with the defendant through the interpreter.             Was

22      there any time when you were concerned about the defendant's

23      ability to understand you?

24      A.   Yes.

25      Q.   Okay.   And can you explain that to the Court.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 87 of 250         87


 1      A.   On the initial intake there seemed to be some confusion

 2      about terms.     The only one that I remember offhand is

 3      dizziness, so I had to work with the interpreter to further

 4      explain what I meant by that.

 5      Q.   And so did the defendant make it clear to you that he

 6      didn't understand what you meant?

 7      A.   Yes.

 8      Q.   And after you had worked with the interpreter to clarify

 9      that, did he appear to understand?

10      A.   Yes.

11      Q.   And would you follow that same process if the defendant

12      didn't understand anything else?

13      A.   Yes.

14      Q.   Aside from terminology, did the defendant appear to

15      understand you and the nature of what you were doing?

16      A.   Yes.

17      Q.   Were his responses to you appropriate?

18      A.   Yes.

19      Q.   During your course of work as a medical -- as an

20      emergency medical physician, have you had to deal with

21      people who are in acute medical distress?

22      A.   Yes.

23      Q.   At any time did you observe the defendant show any signs

24      of any type of acute medical dis -- mental distress?             I'm

25      sorry.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 88 of 250      88


 1      A.   No, sir.

 2      Q.   At any time did he appear confused?

 3      A.   No, sir.

 4      Q.   At any time did he appear disoriented?

 5      A.   No.

 6                   MR. CUMMINGS:   The Court's indulgence.

 7                   (Pause)

 8                   MR. CUMMINGS:   That's all I have.       Thank you, Your

 9      Honor.

10                   THE COURT:   Okay.    Mr. Peed.

11                                CROSS-EXAMINATION

12      BY MR. PEED:

13      Q.   Good afternoon, Doctor.

14      A.   Good afternoon.

15      Q.   How many medical -- how many times have you -- not in

16      particular instances, but how many individuals have you

17      conducted detention screenings for in your career?

18      A.   This is -- on the military side, this is the only case.

19      Q.   This is the only case.       When you order --

20      A.   I just want to clarify that.       I've done numerous

21      clearances for detention in the civilian sector.

22      Q.   Okay.   Do you have an estimate of how many times?

23      A.   I'd say over 400 times.

24      Q.   While you were evaluating Mr. Al-Imam, did he follow

25      your directions?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 89 of 250      89


 1      A.   He did.

 2      Q.   And did he provide any resistance or give you any reason

 3      to use any kind of force with him?

 4      A.   No.

 5      Q.   Would you say he was docile or obedient during his

 6      examination?

 7      A.   I would say he was cooperative.       I wouldn't use those

 8      terms you used.

 9      Q.   How would you describe his affect?        Let's start with the

10      beginning when he first came.

11      A.   When I -- you mean when I first started my questioning

12      with him?

13      Q.   Your first examination of him.

14      A.   His affect was appropriate.

15      Q.   Could you turn to M21.      This is the evaluation that

16      you did October 30th at 1932 Zulu Time.         You reported that

17      Mr. Al-Imam felt sad, correct?

18      A.   That's correct.

19      Q.   But you didn't include any mention of sadness in the

20      psych portion of the report.

21      A.   That's correct.

22      Q.   That's correct.

23                  If you'll turn to M23, this is your medical

24      examination on October 31st at 1903 Zulu.         In this

25      examination Mr. Al-Imam also expressed sadness, correct?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 90 of 250        90


 1      A.   That's correct.

 2      Q.   But you didn't include that in the psych portion of this

 3      evaluation, right?

 4      A.   That's correct.

 5      Q.   Were those errors?

 6      A.   Yes.

 7      Q.   How would you compare Mr. -- or contrast Mr. Al-Imam's

 8      demeanor over the course of your evaluations compared to the

 9      other ones, the other 400 or so that you've done?          Anything

10      from him seem different than other evaluations that you've

11      done from a psychological perspective?

12      A.   It's hard to compare the two because they were vastly

13      different scenarios.

14      Q.   Have you ever not cleared someone for detention for

15      psychological reasons?

16      A.   Yes.

17      Q.   What kinds of symptoms would make you not clear someone

18      for detention for psychological reasons?

19      A.   If there were evidence of active hallucinations or

20      obvious intoxication, things along those lines.

21      Q.   Do you have any psychiatric training?

22      A.   As an emergency medicine physician, I'm trained to

23      perform mental health examinations.        I did rotate through

24      with a psychiatrist during residency in medical school.

25      Q.   Were there any psychiatrists available on the ship with
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 91 of 250   91


 1      you?

 2      A.     If needed, we had psychiatrists available via TCON --

 3      Q.     Is that a --

 4      A.     -- or videoconference.

 5      Q.     Videoconference.

 6                    Have you ever provided medical care following

 7      traumatic situations to individuals?

 8      A.     Yes.

 9      Q.     What are the psychological effects of a traumatic

10      experience of an individual generally?

11      A.     I think each individual is different so it's hard to

12      summarize or put specific symptoms on a traumatic event.

13      Q.     Are there certain symptoms that can occur following a

14      traumatic event?

15      A.     Absolutely.

16      Q.     Let's talk about events that are not physically

17      traumatic, like a physical injury, but psychologically

18      traumatic.     What sort of symptoms would you expect to see in

19      the acute sense as a first responder, as an emergency

20      medical provider?

21      A.     You can have symptoms ranging from completely shutting

22      down or being nonresponsive all the way up to completely

23      agitated, argumentative, combative.

24      Q.     So some individuals respond to a traumatic situation by

25      shutting down?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 92 of 250     92


 1      A.   Yes, sir.

 2      Q.   Would you describe what that looks like from a medical

 3      perspective.

 4      A.   Yes.    You ask questions; they don't respond.       They avoid

 5      eye contact.     Things along those --

 6      Q.   And the spectrum of responses from that all the way to

 7      agitation, right?

 8      A.   Yes.

 9      Q.   In your experience with people who have suffered

10      traumatic situations that didn't involve medical trauma or

11      physical injury, would you say that you've witnessed

12      individuals having an impaired ability to function in a

13      professional environment immediately afterwards?

14      A.   Can you just expand the question so I better understand

15      what you're asking?

16      Q.   Sure.   In your experience in treating or evaluating

17      people who have just experienced a traumatic situation, for

18      those types that are more on the shutting down end of the

19      spectrum, have you observed traits that would impair their

20      ability to perform professionally immediately after the

21      event?

22                   MR. CUMMINGS:   Object to the facts not in evidence

23      based on this witness's testimony today.

24                   THE COURT:   I'm not sure he understands the

25      question.    Why don't you try one more time at rephrasing it.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 93 of 250   93


 1      Q.   Can a traumatic event, in your experience, that's not

 2      physically traumatic but psychologically traumatic impair

 3      someone's ability to perform professionally immediately

 4      afterwards or --

 5      A.   It would depend on what their professional job was or

 6      what we're expecting them to do.

 7      Q.   Can such psychological traumatic events impair

 8      somebody's ability to remember?

 9      A.   I don't know.

10      Q.   What about their ability to answer your questions about

11      events generally?

12                  I guess I'm trying to understand what you mean by

13      shutting down.     For someone who is maybe able to speak, what

14      does it mean to psychologically shut down?

15      A.   What I meant by psychologically shutting down are the

16      folks that -- are the patients that refuse to answer my

17      questions, avoid eye contact.       And, again, I've witnessed

18      folks in that scenario all the way up to the combative

19      scenario.    Does that help?

20      Q.   Yes, it does.

21                  Did you observe anything in your evaluation of

22      Mr. Al-Imam that made you think maybe he was on that

23      spectrum?

24      A.   No, sir.    He was appropriate and cooperative with me,

25      answering questions appropriately.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 94 of 250     94


 1      Q.   Did he look down at the floor when he wasn't speaking

 2      with you?

 3      A.   I don't recall.

 4      Q.   You described him being tearful at a certain point in

 5      your evaluation.     Was that the initial evaluation?

 6      A.   It was during the initial evaluation, yes.

 7      Q.   Did he seem fearful?

 8      A.   As I mentioned, he became tearful.        I don't know if I

 9      can say that that's fearful or not.

10      Q.   Did his body tense up?

11      A.   He did.

12      Q.   Did he make any movements to back away from you?

13      A.   He did.    He seemed to go back a little bit, yes.

14                  MR. PEED:    Thank you.

15                  No further questions, Your Honor.

16                  THE COURT:    Mr. Cummings.

17                  MR. CUMMINGS:    Very briefly, Your Honor.

18                               REDIRECT EXAMINATION

19      BY MR. CUMMINGS:

20      Q.   In terms of what you described as the adverse effects of

21      trauma on mental health, I just want to follow up with that.

22      At any time did the defendant appear to be unresponsive?

23      A.   No, sir.

24      Q.   At any time did he appear to lack any memory?

25      A.   No, sir.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 95 of 250      95


 1      Q.   At any time did he appear agitated in any way?

 2      A.   Slightly agitated during the time around the -- when I

 3      requested to perform the genital/urinary exam.

 4      Q.   And when you decided not to perform that portion of the

 5      exam, did you convey to the defendant that you were not

 6      going to perform that examination?

 7      A.   Immediately.

 8      Q.   And how did he respond to that?

 9      A.   Appropriately.     He sat down, and I took a pulse before

10      asking him any further questions or directing him to do

11      anything for the exam.

12      Q.   Were there any signs of agitation that occurred after

13      the issue with that particular exam?

14      A.   No, sir.

15      Q.   At any other time, during the time you spent with him,

16      did he show any signs of agitation?

17      A.   No, sir.

18                  MR. CUMMINGS:    That's all I have.      Thank you.

19                  THE COURT:    Okay, Doctor, thank you very much for

20      your testimony.     You're excused.     Have a good day.

21                  THE WITNESS:    Yes, sir.    Thanks.

22                  THE COURT:    All right.    Mr. Cummings, it's 12:30.

23      How long do you anticipate for the next witness?

24                  MR. CUMMINGS:    I would say at least a half hour.

25                  THE COURT:    What's your preference?      Break for
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 96 of 250      96


 1      lunch or go forward?

 2                    MR. CUMMINGS:    I'm happy to proceed, Your Honor.

 3                    THE COURT:    Let's go forward.

 4                    Good afternoon, ma'am.

 5                    THE WITNESS:    Hello.

 6                    THE COURT:    Please remain standing and raise your

 7      right hand.

 8                                    CAPTAIN, Sworn

 9                                 DIRECT EXAMINATION

10      BY MR. CUMMINGS:

11      Q.   Good afternoon.       At your request we've agreed to refer

12      to you as "Captain."       Is that acceptable?

13      A.   It is.

14      Q.   And are you currently an active member of the United

15      States military?

16      A.   I am.

17      Q.   And what branch of the Service are you with?

18      A.   Air Force.

19      Q.   And what is your current rank in the Air Force?

20      A.   I'm a captain.

21      Q.   And to the extent -- how long have you been with the Air

22      Force?

23      A.   Approximately ten years.

24      Q.   And do you have any prior experience with the military

25      service?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 97 of 250   97


 1      A.   Nothing before that.

 2      Q.   And to the extent that you're able to do so, can you

 3      briefly describe for us your career with the Air Force.

 4      A.   Sure.    I was an officer.    I fell into a variety of

 5      leadership positions.      I've worked with flying units and

 6      small teams as well as the local population working plans

 7      and training in those types of things.

 8      Q.   And in relation to -- did you become involved in the

 9      fall of 2017 with a capture operation involving an

10      individual known to you as Mustafa Al-Imam?

11      A.   I was involved.     I was the team lead for the guard

12      force.

13      Q.   And can you please describe the role of the guard force

14      in an operation such as this.

15      A.   Sure.    The guard force oversees the detention, and I

16      oversee the care, humane treatment of the detainee, and then

17      the interaction with the law enforcement.

18                    But the guard force is the one that conducts the

19      hands-on care for the detainee.

20      Q.   And for this particular mission, how many members of the

21      guard force were there?

22      A.   There were seven.

23      Q.   And in October of 2017, were you onboard a naval vessel

24      in the Mediterranean?

25      A.   I was.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 98 of 250    98


 1      Q.   And did you engage in certain preparations for the

 2      capture of Mustafa Al-Imam during that time?

 3      A.   We had conducted a number of dry rehearsals to ensure

 4      that we were prepared to receive and that the inprocessing

 5      of the detainee and then the steps during that inprocessing

 6      were smooth ahead of the event.

 7      Q.   And did you create any documentation regarding your

 8      planning to make sure that the capture and detention of

 9      Mr. Al-Imam went smoothly?

10      A.   I did.   I created a document I called the "Scheme of

11      Maneuver," and that way each individual who was involved

12      with the inprocessing knew at what steps we were going to

13      conduct certain things.      Given that the size of the pod is

14      quite small, I wanted to ensure we were efficiently moving

15      into and out of it throughout the processing.

16      Q.   And when you say "the pod," what are you referring to?

17      A.   We leveraged a detainee pod for the housing of the

18      medical inprocessing of the detainee.

19      Q.   And when you say -- just for those of us who aren't in

20      the military, when you say "leverage," what do you mean by

21      that?

22      A.   We utilized it.     We have a living pod, and it served as

23      the location of where we conducted his inprocessing, his

24      medical checks, and it's where he resided throughout the day

25      when he wasn't involved with the law enforcement interviews.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 99 of 250        99


 1      Q.   And, Captain, if I could ask if you could turn to Tab 24

 2      in the binder in front of you and ask that you review the

 3      document.

 4      A.   (Witness reviews document)

 5      Q.   And, Captain, do you recognize the document identified

 6      as Government's Exhibit No. M24?

 7      A.   I do.

 8      Q.   And can you please describe to the Court what that

 9      document is.

10      A.   This is the referenced "Scheme of Maneuver" that I

11      produced ahead of the date of the event and then

12      inprocessing, as well as my handwritten notes denoting the

13      time at which each of those items occurred.          And then I had

14      also made a note at the very end which was some medication

15      that the doc had provided.

16      Q.   And so the times that you have listed on there, those

17      are all times that you observed when these events actually

18      occurred?

19      A.   Correct.

20      Q.   Now, were you present when the defendant was --

21      actually, before I get to that.

22                   As part of your planning, were members of the

23      guard force equipped with any weapons while they were in

24      proximity with the defendant?

25      A.   No.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 100 of 250   100


 1       Q.   And did they have any markings on their uniforms?

 2       A.   No.    All members of the guard force had sanitized

 3       uniforms; no names, no service recognition, no watches, and

 4       certainly no weapons.

 5       Q.   And were members of the guard force or, to the best of

 6       your knowledge, anybody else on the naval vessel or the

 7       military advised of the nature of the allegations against

 8       the defendant?

 9       A.   No member of the guard force was brought up to speed or

10       advised on the nature of the accusation against the

11       detainee.

12       Q.   And did anybody, other than members of the FBI and

13       members of the guard force and the physician and linguist,

14       have contact with the defendant while onboard the naval

15       vessel you were on?

16       A.   In addition to myself and the members that you just

17       referenced, nobody else had contact with the detainee.

18       Q.   And is that by design?

19       A.   It is.

20       Q.   Now, Captain, I want to turn your attention to when the

21       defendant was actually seized.       Were you present when he was

22       first brought onboard the naval vessel?

23       A.   I was present throughout his entire inprocessing to

24       include when he first came on the vessel.

25       Q.   And how was he brought onto the vessel?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 101 of 250    101


 1       A.     He was brought on through a pulley system where he was

 2       strapped to a litter and then hoisted up to the mission bay

 3       where we retrieved the litter and then brought him fully

 4       onboard the vessel.

 5       Q.     And as you described the litter, is that kind of like a

 6       basket?

 7       A.     A basket of sorts.   It has some curved edges, but it is

 8       not fully encompassed at the top.

 9       Q.     And what happened after he was brought onboard the

10       vessel?

11       A.     Once he was hoisted up and the guard force had custody,

12       we walked through the scheme of maneuver where we maneuvered

13       him from that location on the litter to our detention

14       location.    Then we lowered the litter and, through the

15       interpreter, who was there with us as we had precoordinated,

16       we instructed him that we were going to take him out of the

17       litter and then waited for him to acknowledge through a head

18       nod.

19       Q.     And did he, in fact, acknowledge when you gave him that

20       initial instruction?

21       A.     He did.   The instruction was given by the sergeant of

22       the guards and relayed by the interpreter.

23       Q.     And what tone were you using in providing these

24       instructions to the defendant?

25       A.     The sergeant of the guards and any other guard member
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 102 of 250   102


 1       constructs their guidance of the detainee in a very

 2       conversational, but firm, tone of voice.

 3       Q.   And why is that?

 4       A.   Just to ensure that we are efficient and our guidance is

 5       clear, and so that we don't come off, also, as being

 6       threatening throughout his detention.

 7       Q.   And did he appear to understand the instructions you

 8       provided him initially to get out of the litter?

 9       A.   He did provide that head nod, and we had instructed the

10       guard force to pause after every issuing of guidance for the

11       interpreter to catch up and for us to receive that positive

12       confirmation through the head nod.

13       Q.   And can you describe to the Court what happened next.

14       A.   Once the guard force relayed what was going to happen,

15       they unstrapped him from the litter, they helped him up from

16       his litter, and then we moved him into the detention pod

17       where we initiated his inprocessing as articulated here in

18       the scheme of maneuver.

19       Q.   And can you just describe the inprocessing, what steps

20       you, as the guard force, took as part of that inprocessing?

21       A.   Certainly.    So when he was -- when he came in, he was

22       already -- he already had eyes and ears and was already

23       handcuffed to the front.      The guard force brought him into

24       the detention pod.     They removed the handcuffs.       They

25       removed the eyes and ears.      They searched his body, and we
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 103 of 250   103


 1       also took some inprocessing photos at the time of him in his

 2       original clothing.

 3       Q.   And when you say you had to remove his clothing, how far

 4       along did you go in having him remove his clothing?

 5       A.   Once we finished conducting the initial intake photos,

 6       we had him disrobe down to his underwear.

 7       Q.   And what did you do next?

 8       A.   At that time we had brought -- we brought the doc in,

 9       and then the doctor initiated his medical inprocessing,

10       which included a line of questions, getting his vitals, as

11       well as bringing in a scale so we could get his weight.

12       Q.   And during this inprocessing did the defendant appear to

13       understand all instructions that you provided to him?

14       A.   I was not physically in the pod but looking in from the

15       window; however, I did observe the head nod periodically

16       throughout his inprocessing and again had instructed the

17       guard force to not proceed unless we received that positive

18       confirmation.    So I do believe he understood the steps that

19       we were taking throughout the inprocessing.

20       Q.   And after you had had him strip down to his underwear,

21       was there any time where he was forced to remove all of his

22       clothing in front of the guard force members?

23       A.   Not to my knowledge.

24       Q.   And why is that?

25       A.   I don't believe that it was a requirement levied by the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 104 of 250        104


 1       doctor, so he retained his stance in his personal

 2       undergarments throughout the inprocessing until he changed

 3       into the detainee uniform.

 4       Q.   And when he was given the opportunity to change into the

 5       detainee uniform, were there any steps taken to protect his

 6       privacy?

 7       A.   When he disrobed first, as well as changed at that last

 8       step, everybody moved out of the detention pod while he

 9       changed.    We do keep a guard posted at the door; however,

10       that's the level of privacy we were able to afford him.

11       Q.   And following the medical exam, were you notified about

12       whether or not the defendant was cleared for detention?

13       A.   Yes.    I discussed it with the doctor when he came out of

14       the pod and asked him directly if the detainee was medically

15       cleared for detention.      That's the verbiage that I needed,

16       and he gave that to me once he came out.

17       Q.   And did he tell you whether or not he was cleared for

18       detention or not?

19       A.   He did.

20       Q.   Did he express any reservations about clearing him for

21       detention?

22       A.   He did not.

23       Q.   And did you have any concerns about the defendant being

24       fit for detention, based on your observations?

25       A.   Not after the conclusion of the medical discussion.         We
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 105 of 250        105


 1       thought at first he might have some hypothermic symptoms;

 2       however, he -- that proved to not be the case after the

 3       medical provider conducted his line of questions.

 4       Q.   And did you have a contingency in place if he was

 5       hypothermic?

 6       A.   We did.   We had a follow-on doctor on standby.        And had

 7       he have been hypothermic, we would have halted the

 8       inprocessing and moved him to a medical bay for care.

 9       Q.   So after he was cleared for detention, was he advised of

10       any rights or rules?

11       A.   He was.   The guard force, through the interpreter,

12       conveyed the instructions of the rules of the detention as

13       far as the position that he needs to take should the guard

14       force look to make entry to the pod, how the guard force

15       would make entry -- that's through two knocks on the door --

16       and then, if he needed something, how he could communicate

17       with the guard force and then take that position so the

18       guard force could make entrance.

19                   Once we relayed the rules, we also walked

20       through -- the guard force walked through Article 3 of the

21       Geneva Convention.

22       Q.   And if you'll just briefly -- I'd like to refer you

23       back, if you could look again at the tabs in your binder.

24       And if you could look at Tabs Nos. 5, 6, and 7, and 8 as

25       well.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 106 of 250      106


 1       A.   (Witness reviews documents)

 2       Q.   And do you recognize what those are photographs of?

 3       A.   Yes.   We posted the rules in writing after inprocessing

 4       was done.

 5       Q.   And the rules that you just described, are those

 6       depicted accurately on the documents you just reviewed?

 7       A.   That's correct.

 8       Q.   In addition to the rules that were provided to the

 9       defendant, did you provide him any additional guidance

10       regarding his protections?

11       A.   We walked through the rules, as I mentioned, and then we

12       walked through Article 3, which speaks to protection against

13       mistreatment, inhumane care, as well as any humiliation.

14       Q.   And I want to talk to you a little bit about the process

15       that you used.    As the defendant was being advised of the

16       rules and also of the Article -- the Geneva Convention

17       Article 3 warnings, how does that process unfold?          How is

18       that done with the interpreter?

19       A.   We do one line of rule, one rule, and the interpreter

20       would relay what that rule was.       And we do that until we get

21       to the completion of the rules.       We receive an understanding

22       that the detainee understood or if he has any questions, and

23       then we moved onto the Article 3.

24       Q.   And to your recollection, did the defendant have any

25       questions regarding the rules that were provided to him?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 107 of 250   107


 1       A.     I do not recall.   I don't recall him ever having any

 2       questions throughout inprocessing.

 3       Q.     And I want to have you look at -- turn to Tab No. 25 and

 4       ask you to take a moment to review Government's Exhibit No.

 5       M25.

 6       A.     (Witness reviews document)

 7       Q.     Are you familiar with that document or documents similar

 8       to it?

 9       A.     I am.

10       Q.     And what is that document?

11       A.     It is the genesis of Article 3 that we convey to the

12       detainees.

13       Q.     And were these the Article 3 warnings that were conveyed

14       to the defendant as part of the inprocessing?

15       A.     I believe that they were, but I'm not entirely certain

16       if this specific one was translated and posted inside of his

17       pod.

18       Q.     Are these the warnings that the Department of Defense

19       was using at the time?

20       A.     Correct.   These are the standard ones that we would

21       leverage.

22       Q.     And who do you rely on to translate these for the

23       benefit of the defendant?

24       A.     On this specific vessel, we leveraged the interpreter

25       provided by FBI to translate and ensure the accuracy of the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 108 of 250   108


 1       translation.

 2       Q.   And, again, was that done orally with the defendant as

 3       part of inprocessing?

 4       A.   It's done orally with the defendant, and then it's

 5       posted, and then upon his final return from the law

 6       enforcement interview, they went through it one more time.

 7       Q.   So I want to turn your attention -- after the

 8       inprocessing, after he was advised of the Article 3

 9       warnings, what happened next for the defendant in terms of

10       the guard force?

11       A.   The guard force exited the pod.       I notified the law

12       enforcement representatives who were nearby that we were

13       prepared to move him to a designated location for the law

14       enforcement interviews.

15                   Once we communicated that we were ready to go and

16       they were ready to receive, we then went back to the pod and

17       initiated the transfer, which is the two knocks at the door.

18       He moves to the wall, and the guard force make entry, and

19       then they move him to his location.

20       Q.   And after you moved him to a location where the law

21       enforcement interviews would take place, what did members of

22       the guard force do?

23       A.   I had one member of the guard force remain in close

24       proximity, and then the remainder of the guard force went

25       back to the pod to sanitize it, clean it, post the rules,
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 109 of 250   109


 1       post the Geneva Convention, as well as put a sleeping mat, a

 2       blanket, a water bottle, and then we placed a Quran and a

 3       prayer rug on top of an MRE box.

 4       Q.   And why did you place the Quran and prayer rug on top of

 5       an MRE box?

 6       A.   Just out of respect for the religious material.

 7       Q.   And did members of the guard force remain in the

 8       interview room during law enforcement interviews?

 9       A.   No.

10       Q.   Did any member of the guard force participate in those

11       law enforcement interviews?

12       A.   No.

13       Q.   Would they have been permitted to do so?

14       A.   We had discussed with the law enforcement if they

15       desired to have the guard force inside of the room or posted

16       outside.    The law enforcement said that they were

17       comfortable with us being by the door so that the guard

18       force only made entry in order to conduct movement; so to

19       put eyes and ears, handcuffs, and then in that reverse.

20       Q.   And just to be clear, any time that you would move the

21       defendant, what are the steps you took to secure the

22       defendant?

23       A.   Handcuffs behind the back as well as eyes -- he's got a

24       layer of coverage over the eyes -- and then ears.

25       Q.   And why did you have those conditions any time the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 110 of 250    110


 1       defendant was moved in the vessel?

 2       A.     We do it as a level of safety for the individuals who

 3       are not participating in the actual detention, to prevent

 4       any sort of observation of those individuals, and then as

 5       well as your standard protocol as far as movement.

 6       Q.     And in terms of the guard force and its interactions

 7       with the defendant, were those documented in any type of

 8       log?

 9       A.     Yes.    We retain two logs that the guard force leverage

10       for any interaction with the detainee or the detainee pod.

11       Q.     And I'll ask that you turn your attention to --

12       actually, before I do that, do you see the defendant in the

13       courtroom today?

14       A.     I do.

15       Q.     And can you identify him by an article of clothing and

16       his position in the courtroom?

17       A.     It's the gentleman in the orange top sitting behind your

18       right shoulder.

19                      MR. CUMMINGS:   Your Honor, if the record could

20       reflect an in-court identification of the defendant?

21                      THE COURT:   It may.

22       Q.     And, Captain, if you could just turn your attention to

23       M26, please.      And can you please describe for the Court what

24       it's looking at in M26.

25       A.     Yes.    This is the more-extensive narrative that the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 111 of 250      111


 1       guard force would leverage as far as a log to denote any

 2       sort of interaction with the detainee.

 3       Q.   And, for example, turn your attention to -- I'm not

 4       going to go through all of them, just a couple of items --

 5       Line No. 12.    Can you explain what's documented in Line No.

 6       12 of Government's Exhibit No. M26.

 7       A.   During the law enforcement, the first law enforcement

 8       interview, the detainee had requested some reading glasses,

 9       and we were able to acquire some reading glasses for him to

10       leverage.

11       Q.   And do you know whether they were his reading glasses or

12       you were just able to find a pair, if you recall?

13       A.   I don't believe they were his glasses.

14       Q.   But did you try to accommodate that request?

15       A.   We did.

16       Q.   And looking, for example, at Line No. 16, there's a

17       notation about degrees on the end.        Can you explain why you

18       monitored that for the Court.

19       A.   As part of our practice, we keep the detention pod

20       between 72 and 75 degrees.      In order to ensure the accuracy

21       of the temperature, we leverage a temperature gauge gun that

22       we would leverage to move into the pod from an entrance on

23       the door.    And any reading of that, that was articulated

24       here.

25       Q.   And in terms of the document itself, in the upper right-
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 112 of 250         112


 1       hand corner of the document are there certain date and time

 2       notations?

 3       A.   Yes.

 4       Q.   And what does that cover, just so that the Court's

 5       aware?

 6       A.   It's just the span of which the log is covering.

 7       Q.   And a final question about this page of the logs.           The

 8       term "head count" appears throughout the log.         Can you

 9       explain to the Court what the head count involves.

10       A.   We didn't have any cameras inside the detention pod so

11       "head count" is a nomenclature that we leverage for eyes on

12       the detainee.

13       Q.   And why do you want to put eyes on the detainee?

14       A.   Just to ensure that he is still doing well and is not

15       conducting any harm to himself or is in any sort of, you

16       know, bad position.

17       Q.   And during the course of your interactions with the

18       defendant on this vessel, were you made aware of any

19       injuries the defendant may have suffered?

20       A.   He had some slight nicks, I believe, from his original

21       detention before he arrived to the vessel.         Throughout his

22       detention with us and post the medical inprocessing, we

23       noticed that he had some slight bleeding from a cut on his

24       nose.    We later documented that in a memorandum for record

25       as well as additional photos, and I had the medical provider
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 113 of 250       113


 1       come in another time --

 2       Q.   And let me just stop you there.       Did that appear to be a

 3       new injury or reinjury of one of those initial abrasions?

 4       A.   We believe it was a reinjury.      It's just something that

 5       hadn't been noted but was agitated by the practice of him

 6       putting his head against the wall when he's assuming the

 7       position before the guard force make entry.

 8       Q.   And if you'd just explain that, when you say he's

 9       assuming the position.      Describe that to the Court and why

10       you do that.

11       A.   Just to ensure that we are in agreement on the level of

12       compliance.    We communicate with the detainee that if we are

13       to make entry, the detainee needs to be against a designated

14       wall with his forehead against it and then hands to each

15       side.   It shows that he's not being combative, and it allows

16       us to maintain a low level of posture when we're entering

17       that cell.

18       Q.   And did you or other members of the guard force note any

19       other injuries after he had been detained and held on the

20       ship for some time?

21       A.   The guard force alerted me later on that he appeared to

22       have some slight bleeding from a cut on his wrist.          Same

23       procedures.    We had the doc come back in and speak to him

24       about it as well as talk to him about the level of care and

25       level of treatment from the guard force.         We gave him Band-
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 114 of 250   114


 1       Aids, and then we documented it by that MFR as well as

 2       through additional photos.

 3       Q.   And did you make an assessment regarding the cause of

 4       those injuries to his wrist?

 5       A.   Yes.   It's based on the handcuffs; the placement and the

 6       general not necessarily tightness, but just the weight of

 7       his body against the cuffs.

 8       Q.   And I want to direct your attention to two documents.

 9       If you could, turn to Tab No. 27, and I'll ask if you

10       recognize what is contained in Document No. 27?

11       A.   (Witness reviews document) Yes.

12       Q.   And what is Document No. M27?

13       A.   This is the event that I registered where he had the red

14       spots on his wrist from the cuffs.

15       Q.   And is this the report you generated as a result of

16       being notified of that injury?

17       A.   It is.

18       Q.   And if you could also turn your attention to

19       Government's Exhibit No. M28.

20       A.   (Witness complies)

21       Q.   And what is Government's Exhibit No. M28?

22       A.   Those are the abrasions on his nose when the guard force

23       first observed some blood spots on the wall and then what

24       followed after that.     This is the document I articulated.

25       Q.   And I just want to be clear.      In Government's Exhibit
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 115 of 250   115


 1       No. M27, if you can turn back to that, what was the injury

 2       that you were documenting in M27?

 3       A.    Yes.    M27 would be the handcuffs.

 4       Q.    Okay.   Thank you.

 5                     During the time that you interacted with the

 6       defendant, did he follow all commands?

 7       A.    He did.

 8       Q.    At any time did you or any member of the guard force

 9       have any reason to raise their voice with the defendant?

10       A.    No.    Nobody raised their voice, nor did we have reason

11       to.

12       Q.    Did anybody have to use any type of deadly or aggressive

13       force with the defendant?

14       A.    No.

15       Q.    Did he appear to be compliant during his detention?

16       A.    He did.

17       Q.    In terms of the commands that were given to him

18       throughout, was he given commands throughout his detention

19       and movement on the vessel?

20       A.    He was.

21       Q.    And in what tone were those commands delivered?

22       A.    They're delivered assertively, but in a conversational

23       tone and just straight and to the point.

24                     The first 24 hours we leveraged the interpreter to

25       help us convey the rules as we walked through them again,
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 116 of 250   116


 1       but shortly, within the first 24 hours, we did not have the

 2       need for the interpreter as he continued to be compliant

 3       with the rules that we had established.

 4       Q.   And at any time did you or any member of the guard force

 5       develop any concerns about his mental ability or ability to

 6       understand your commands?

 7       A.   No.

 8                   MR. CUMMINGS:    The Court's indulgence.

 9                   (Pause)

10                   MR. CUMMINGS:    Nothing further, Your Honor.

11                   THE COURT:    Okay.   Mr. Peed.

12                                CROSS-EXAMINATION

13       BY MR. PEED:

14       Q.   Good afternoon.     When the Article 3 was read to

15       Mr. Al-Imam, was he informed that the Geneva Convention

16       applied to him?

17       A.   I don't believe that we expressed that in those specific

18       terms, though we relayed to him, as it's included in the

19       Article 3, that it's inclusive.

20       Q.   So he was informed that this -- that he fell under

21       Common Article 3?

22       A.   As we have it written here, that we make it inclusive,

23       but I don't believe we used a specific term or additional

24       discussion of him being afforded those protections.

25       Q.   Do you remember what you and the other members of
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 117 of 250    117


 1       the guard force were wearing when they interacted with

 2       Mr. Al-Imam?

 3       A.   I was in civilian attire, as was the doctor, as was the

 4       interpreter; and then the guard force, they leverage a

 5       sanitized uniform.

 6       Q.   You said a sanitized uniform?

 7       A.   Yes.

 8       Q.   What does that mean?

 9       A.   The lower part of their body is in the standard fatigues

10       that we would call them.      They had T-shirts, they had their

11       boots, and then they had a belt with their T-shirt tucked

12       into it.

13       Q.   Was Mr. Al-Imam informed of any consequences that would

14       befall him if he did not follow the instructions?

15       A.   I don't recall any consequences being relayed to him

16       should he not follow the instructions.

17       Q.   Did you personally conduct any of the head counts?

18       A.   No.

19       Q.   Do you know who did conduct the head counts without

20       saying their name?

21       A.   Yes.   All of the annotations were done by one of the

22       seven members of the guard force based on their shifts.

23       Q.   In any of your interactions with Mr. Al-Imam, did he

24       appear to become tearful?

25       A.   He did not.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 118 of 250      118


 1                    MR. PEED:    No questions, Your Honor.

 2                    THE COURT:   Okay.   Mr. Cummings.

 3                    MR. CUMMINGS:   No questions, Your Honor.      Thank

 4       you.

 5                    THE COURT:   All right.   Thank you, ma'am, for your

 6       testimony.    You're excused.     Have a good day.

 7                    MR. CUMMINGS:   Your Honor, this would be a good

 8       time to take a lunch break before we call our next witness.

 9                    THE COURT:   Okay.   We'll take an hour for lunch.

10       We'll see you back here at 2:00.

11                    (Lunch recess taken)

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 119 of 250    119


 1                       A F T E R N O O N      S E S S I O N

 2                   THE COURTROOM DEPUTY:     Your Honor, we're back on

 3       the record for Criminal Case 17-213, United States of

 4       America vs. Mustafa Muhammad Muftah Al-Imam.

 5                   MS. SEIFERT:    Good afternoon, Your Honor; Karen

 6       Seifert for the United States again.

 7                   THE COURT:   Ms. Seifert.

 8                   MS. SEIFERT:    With me is Mr. DiLorenzo and

 9       Mr. Cummings.    If we may proceed?

10                   THE COURT:   We're all set.

11                   Mr. Al-Imam, can you hear us?

12                   You may proceed.

13                   MS. SEIFERT:    Your Honor, at this time the

14       government calls FBI linguist Samuel Babisha.

15                   THE COURT:   Step right up, sir.      Please remain

16       standing and raise your right hand.

17                              SAMUEL BABISHA, Sworn

18                                DIRECT EXAMINATION

19       BY MS. SEIFERT:

20       Q.   Good afternoon, Mr. Babisha.

21       A.   Good afternoon.

22       Q.   Could you please introduce yourself to the Court and

23       spell your name.

24       A.   I am Sam Babisha; last name is B-A-B-I-S-H-A.

25       Q.   Mr. Babisha, where were you born?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 120 of 250    120


 1       A.   I was born in Jerusalem.

 2       Q.   And what language did you speak from birth?

 3       A.   Arabic.

 4       Q.   When did you come to the United States?

 5       A.   1986.

 6       Q.   And for what purpose?

 7       A.   I came for my education.

 8       Q.   What degree did you obtain?

 9       A.   I got a bachelor of science in accounting.

10       Q.   And how long did you work as an accountant?

11       A.   I'd say maybe 18 years or so.

12       Q.   And during that time were you located in the United

13       States?

14       A.   Yes, I was.

15       Q.   Did you become a U.S. citizen?

16       A.   Yes, I did.

17       Q.   And at some point did you end your career as an

18       accountant?

19       A.   Yes, I did.

20       Q.   Tell me about how you became a linguist.

21       A.   It was at 9/11, and I vividly recall people such as

22       Mr. Bob Miller and people such as Mr. John Ashcroft who were

23       on television saying, "If you know Arabic, please come

24       forward," and, of course, I wanted to come forward.

25       Q.   And when you did apply to be a linguist?        With what part
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 121 of 250   121


 1       of the government did you first start working?

 2       A.   I initially started with the U.S. State Department.

 3       Q.   What did you do for the State Department?

 4       A.   I interpreted for State Department.

 5       Q.   How many years did you serve as an interpreter at the

 6       State Department?

 7       A.   All together, I would say five years.

 8       Q.   And following your employment with the State Department,

 9       did you start working for another agency?

10       A.   Yes, I did.

11       Q.   Which was that?

12       A.   For the U.S. Justice Department for the FBI.

13       Q.   And you've been with the FBI for how many years?

14       A.   As an employee, ten.     And I have another year of

15       contractor before that.

16       Q.   And so was it 2008/2009 when you became an FBI full-time

17       employee?

18       A.   Yes, 2008.

19       Q.   Now, what is your title at the FBI?

20       A.   Language analyst.

21       Q.   And where are you stationed?

22       A.   In Charlotte, North Carolina.

23       Q.   What does a language analyst do for the Bureau?

24       A.   We translate, we interpret, and we analyze also.

25       Q.   When you say "translate," are you referring to document
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 122 of 250      122


 1       translations?

 2       A.   Yes.

 3       Q.   And interpretation, that's in reference to

 4       conversational interpretation?

 5       A.   Yes.

 6       Q.   What language do you interpret between?

 7       A.   Arabic.

 8       Q.   And English?

 9       A.   Yes, and English, of course.

10       Q.   And as part of your role -- let's talk first about being

11       a translator for written documents and works.         How many

12       documents could you estimate that in your 10 years at FBI or

13       11 years at FBI you've managed to translate for the Bureau?

14       A.   Thousands.

15       Q.   And what about in your job as an interpreter?         Do you

16       conduct interviews?

17       A.   Yes, I do.

18       Q.   And by that I mean are you conducting both interviews of

19       witnesses and also of subjects of FBI investigations?

20       A.   Both, and including victims as well.

21       Q.   Now, how many interviews in Arabic would you estimate

22       that you've provided interpretation services for?

23       A.   Several hundred.

24       Q.   And specifically let's talk about individuals who were

25       the defendants -- they were the charged defendants or they
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 123 of 250   123


 1       were subjects of investigations.       Have you provided

 2       interpretation to those individuals?

 3       A.   Yes, I have.

 4       Q.   And about, if you could estimate, how many of those

 5       types of interviews have you been involved in?

 6       A.   Over a hundred.

 7       Q.   Now, in your interviews with defendants, have you been

 8       asked to provide translation for Miranda warnings?

 9       A.   Yes.

10       Q.   And can you -- specifically when you provide Miranda

11       warning translations, have you also familiarized yourself

12       with Arabic documents that provide those warnings?

13       A.   Yes, I have.

14       Q.   Is there a standard document that you use when you're

15       assisting in the Arabic interviews and when you're providing

16       Miranda warnings?

17       A.   Yes, we do have a standard Miranda rights document in

18       Arabic.

19       Q.   I'd like to talk a little bit about your entry into

20       employment with the FBI.

21       A.   Yes.

22       Q.   When you applied for the FBI, did you have to take any

23       tests to verify your language skills?

24       A.   Yes, I did.

25       Q.   Tell me about the tests that you took.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 124 of 250     124


 1       A.   There's a translation test that's based on documents,

 2       and that's one part of it; and then there's another part of

 3       it that's dependent on listening.       So there's almost two

 4       tests within one.     And then later on, when you progress

 5       through the hiring process, they have what I would call a

 6       telephone interview of the testers on the other side of the

 7       telephone who are conducting a test of your language skills.

 8       Q.   So let's talk about the first tests, the translations

 9       tests.   Were you asked to do any reading -- comprehension of

10       the information that you've translated?

11       A.   Yes.

12       Q.   And what about in that telephone interview process?         Are

13       you speaking in Arabic with the person on the other end, or

14       is that person speaking in English?

15       A.   It is in Arabic, conducted.

16       Q.   Did you pass all of those tests?

17       A.   Yes, I did.

18       Q.   And in addition to the -- are those the only tests that

19       you took for entry into the program?

20       A.   For entry, yes.

21       Q.   Subsequent to being hired as a language analyst, have

22       you had any type of other tests that you've had to take over

23       time to make sure your skills are up to par?

24       A.   Yes, I have.

25       Q.   Tell me about that.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 125 of 250     125


 1       A.   Well, we are subjected to what we call a quality review

 2       process -- and more so in the first year, but it continues

 3       up until this very moment -- that our documents and

 4       translations are randomly selected, and they're sent to

 5       appropriate departments who review our work to make sure

 6       that we're still, on the operating level, demanded.

 7       Q.   Now, that's with respect to the translation of

 8       documents?

 9       A.   Yes.

10       Q.   The individuals who are reviewing your translations, are

11       they also Arabic speakers?

12       A.   They have to be.

13       Q.   What's the grading system by which that test is done?

14       A.   Its satisfactory or unsatisfactory.

15       Q.   Have you ever received an unsatisfactory on any of your

16       reviews?

17       A.   No, I have never.

18       Q.   Are there any other types of proficiency tests that you

19       have participated in when you've been at FBI?

20       A.   Yes.    Once in a while, when the stars are right, as they

21       mention -- Congress agreeing to give us the money, and it's

22       there -- we are offered a language skills exam.          Both us

23       language analysts and agents, actually, who use that

24       language in their profession, we're examined to see if we

25       are functioning at a certain level.        Then, as a little
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 126 of 250   126


 1       incentive, I think it's all equivalent to a two-week

 2       paycheck they give us.      They will give us a little incentive

 3       to encourage us to keep our language levels good.

 4       Q.     So if you take the test and you do well, you get a

 5       monetary payment?

 6       A.     Yes.   Yes, we do.

 7       Q.     And have you done -- have you taken those tests in the

 8       past?

 9       A.     Yes, I have.

10       Q.     And have you passed them and received the monetary --

11       A.     Yes, I have, and I have received the monetary award,

12       yes.

13       Q.     Now, at the Federal Bureau of Investigation, is there

14       specifically a testing done for the interpretation side?

15       A.     I'm not aware personally at the FBI that they have

16       interpretation tests until now.

17       Q.     So let me ask you.   You said before you were at the

18       State Department.     When you were at the State Department and

19       you served as an interpreter there, were you subject to

20       interpretation testing for your job there?

21       A.     Yes, I was.

22       Q.     And tell me about the testing that happened at the State

23       Department.

24       A.     The State Department, U.S. State Department, has three

25       levels of interpretation tests.       They have one they call the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 127 of 250   127


 1       consecutive; and then when you graduate from that and you

 2       serve with that, you go to something called the

 3       simultaneous; and then when you graduate with that, then you

 4       have work experience with that, then you go to something

 5       called conference-level interpretation.

 6       Q.   So consecutive interpretation, fair to say that means

 7       someone's talking and then you interpret after they're done

 8       talking?

 9       A.   Exactly.

10       Q.   And what was the second level?

11       A.   Simultaneous.

12       Q.   So simultaneous is when everyone's talking at the same

13       time?

14       A.   Yes.

15       Q.   Sort of like what's going on in court today?

16       A.   Exactly.

17       Q.   And what's the conference level?

18       A.   The conference level is simultaneous, but it's more

19       technical; so it could be something on the subject matter of

20       law, for example, so you're expected to know a certain depth

21       in the matter also.

22       Q.   And a certain vocabulary, potentially?

23       A.   Yes, of course.

24       Q.   Now, which level did you achieve when you were at the

25       State Department?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 128 of 250   128


 1       A.   I became a conference-level interpreter.

 2       Q.   How many years did you serve as a conference-level

 3       interpreter while you were at the State Department?

 4       A.   Say two years.

 5       Q.   And when you were serving as a conference-level

 6       interpreter, did you have the opportunity to serve any high-

 7       ranking officials at the State Department?

 8       A.   Yes, I did.

 9       Q.   Tell me about that.

10       A.   I've interpreted for Dr. Rice, Secretary -- U.S.

11       Secretary; not on a personal level, on a conference level.

12       And other dignitaries also.

13       Q.   And what about at the FBI?      Have you served in that

14       conference-level -- I know it's not called that at FBI, but

15       in that capacity at the FBI?

16       A.   Specifically with conference-level interpretation, yes,

17       we have them at the FBI, and I have been fortunate to have

18       served in that capacity, but more so with high-level

19       dignitaries.    Yes, I have accompanied Director Bob Mueller

20       across to other countries, and I have interpreted for him

21       and other very high-ranking officials.

22       Q.   Let me ask you about your trip with Director Mueller.

23       When you were accompanying him, where were you going?

24       A.   We went and met with the Middle Eastern president.

25       Q.   So the individuals that Director Mueller was speaking
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 129 of 250   129


 1       with were native speakers themselves?

 2       A.   Yes, of course.

 3       Q.   Beyond the training and the testing that we've been

 4       discussing, do you personally do any training in your own

 5       time to keep up with your language skills?

 6       A.   Yes, I do.

 7       Q.   Describe that for me.

 8       A.   Well, very early on, while working for the FBI, I

 9       realized that there's a tremendous amount of vocabulary

10       daily coming into the language, specifically with the

11       specialties that I work on, so I decided to hone my skills

12       and improve myself by starting what I call my own glossary,

13       which I have developed and I share with my fellow linguists.

14       Q.   What type of information do you put in the glossary?

15       A.   Technical high-level vocabulary, which I try to explain

16       to myself and to my colleagues what those terms mean.

17       Q.   Do any subject matters go into the glossary?

18       A.   Yes; military, law enforcement, security, explosives, on

19       and on.

20       Q.   How long is the glossary?

21       A.   Last I looked, it was over 1,500 pages.

22       Q.   Now, what about any other more casual ways that you keep

23       up with your language skills?

24       A.   Well, my wife is an Arabic speaker so, you know, at home

25       we speak Arabic.     We watch Arabic movies.      We listen to
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 130 of 250    130


 1       music.   We go to places of worship that are completely

 2       Arabic, and our friends are all Arabic speakers, many of

 3       them.

 4       Q.   Do you read any books or newspapers in Arabic?

 5       A.   Yes, I do.

 6       Q.   Let me specifically ask you about where the content is

 7       coming from.     What countries in the Middle East or otherwise

 8       does that content come from?

 9       A.   I read from Arabic-speaking countries, from -- really

10       from Far East all the way to Far West, from Iraq to Morocco.

11       I read it all really, as much as I have time for it.

12       Q.   And you said your wife is Arabic -- speaks Arabic,

13       excuse me.     What is her native country?

14       A.   Egypt.

15       Q.   Now, if you could tell the Court a little bit about the

16       dialects of spoken Arabic.

17       A.   Well, overall they say that Arabic can be divided in the

18       Middle East into four categories.       You've got from east to

19       west what they call the Gulf Arabic, which would include

20       Iraq, Kuwait, and those Gulf countries, UAE and Qatar, et

21       cetera, and maybe a little bit of Yemen.

22                     And then you've got what they call the Levant

23       part, which would include the Palestinian, Jordanian,

24       Syrian, and Lebanese.

25                     And then you've got another group, which is the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 131 of 250   131


 1       Egyptian one that's the major one; and then the fourth

 2       group, which we refer to as the Maghreb or the North African

 3       group, which goes from Libya onward to Morocco.

 4       Q.   I'd like to specifically ask you about the Maghreb

 5       dialect.

 6       A.   Sure.

 7       Q.   In your time working at FBI, have you taken part in

 8       cases in which the individuals you were interviewing were

 9       using the Maghreb dialect?

10       A.   Yes, I have.

11       Q.   Can you tell me about some of those cases.

12       A.   One specific case I remember is when the regime was

13       brought down in Libya and a directive came from FBI

14       headquarters to FBI offices all across the U.S. that they

15       wanted to know what's going on with Libyan background

16       citizens or visitors here in the U.S., so I was in my area

17       in the Carolinas, and we went out and conducted interviews

18       with Libyan people, for example.

19       Q.   And how many interviews during this investigation did

20       you conduct of individuals from Libya?

21       A.   It was tens of them.

22       Q.   Were you involved in any other cases arising out of

23       Libya or with people who were of Libyan descent?

24       A.   Yes, I was.

25       Q.   Can you tell the Court about that.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 132 of 250    132


 1       A.    I've had cases where we had the Libyan subjects that

 2       were of interest to the federal government conducting things

 3       that they shouldn't be that we would basically -- I would

 4       provide services to the investigators in the form of

 5       translation and interpretation also.

 6       Q.    Were you privy to any more conversational Libyan

 7       dialects or conversational Libyan -- Libyans speaking in a

 8       conversational manner?

 9       A.    Yes, I was.

10       Q.    And explain that to the Court.      How did you become privy

11       to that?

12       A.    Well, we collect information in all sorts of formats,

13       and we -- and I would provide to the agents, the field

14       agents, conversation and analysis of what's being in those

15       documents.

16       Q.    And were these things posted online?       Were they text

17       messages?    Were they phone calls that were being listened

18       to?

19                    Without revealing anything about the case, just

20       what's the context for when those communications occurred?

21       A.    All of the above, including private conversations.

22       Q.    Now, based on your interpretation or based on your work

23       as an interpreter, how different is the Libyan or the

24       Maghreb dialect to you?      Is that something that you have a

25       challenge understanding?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 133 of 250     133


 1       A.   I wouldn't call it a challenge, but it is different, but

 2       it's -- I wouldn't call it a challenge to my work.

 3       Q.   In what ways is the dialect different from your native

 4       dialect?

 5       A.   It is a little bit different, but not very much, I

 6       wouldn't say.

 7       Q.   Well, let me give you an example.       Obviously, in the

 8       United States regionally, people from New York sound

 9       different from people who live in Georgia, and they might

10       use different terms; and then alternatively people in the

11       United States versus people in Great Britain sound

12       differently, and they use different terms.         How would you

13       compare the dialects that we've been talking about and the

14       differences between them given those contexts?

15       A.   That's -- I would say that the analogy you gave is a

16       good one; that is, you know, to be the difference sometimes

17       between an area to another versus sometimes country to

18       another.    But very quickly they -- the speakers can assess

19       that he's not from where I am, so we adjust our

20       conversations to that effect.       It always is the case, I

21       would say.

22       Q.   When you've specifically been serving as an interpreter,

23       if you run into a situation where maybe the speaker is not

24       from the same place you are, and you're having a hard time

25       understanding them, what types of things do you do to deal
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 134 of 250       134


 1       with that situation?

 2       A.   I would ask the speaker in interpretation setting if

 3       there's a word I wasn't sure I understood him correctly.         I

 4       would use another word, for example, to say, "Did you mean

 5       this word?"    And he would tell me yes.

 6       Q.   And we've been talking about spoken dialect.         I'd like

 7       to ask you a couple of questions about the written word.

 8       A.   Yes.

 9       Q.   Is Arabic writing the same --

10                   THE COURT:   Excuse me.     Just for the record, could

11       you pronounce the Libyan dialect that you referred to?

12                   THE WITNESS:    The answer is it's part of what we

13       would call the Maghreb, M-A --

14                   THE COURT:   Maghreb, okay.

15                   THE WITNESS:    Yes, sir.    -- group, we would call

16       each other.

17                   THE COURT:   Got it.

18       Q.   Within the Maghreb dialect, or any of these dialects,

19       what type of written word in Arabic -- are they all the

20       same, or is it different based on dialect?

21       A.   When we write in Arabic east to west, Iraq to Morocco,

22       north to south, it's what we call Standard Arabic.          It's the

23       same Arabic taught at every single school from Grade 1 all

24       the way to graduation.

25       Q.   Now, what about newspapers or books?        Are they all
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 135 of 250   135


 1       written in that standard language?

 2       A.   Yes, they are.

 3       Q.   What about the Quran?

 4       A.   That's what I would call the highest level of Classical

 5       Arabic.

 6       Q.   Are there versions of the Quran that are in more of a,

 7       you know, easy-to-read level, if you will?

 8       A.   In Arabic?

 9       Q.   Yes.

10       A.   No.    That would not be acceptable.

11       Q.   Now, in your work as an FBI linguist, are you assigned

12       only to work within the dialect that you grew up with?

13       A.   No.    That would not be practical for the FBI.       For

14       example, at this very moment I am the only Arabic linguist

15       serving all of North Carolina, so it's impractical of me to

16       tell my superiors I can only do this accent.

17       Q.   And of the four dialects that you told the Court about,

18       have you worked within all of those in your time as an FBI

19       linguist?

20       A.   Yes, I have.    I continue to do so.

21       Q.   And what about in your time at the State Department?

22       A.   I also worked with most dialects there as well.

23       Q.   Now --

24       A.   All of them.

25       Q.   -- turning to the facts of the case that bring you here
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 136 of 250   136


 1       today, in October of 2017 were you part of an investigation

 2       in which you were asked to take part in an interview of an

 3       individual named Mustafa Al-Imam?

 4       A.   Yes, I was.

 5       Q.   And did you, in fact, take part in interviews with

 6       Mustafa Al-Imam on October 30th to 31st of 2017?

 7       A.   Yes, I did.

 8       Q.   Do you see Mr. Al-Imam present in the courtroom today?

 9       A.   Yes, I do.

10       Q.   Could you point him out to the Court and tell the Court

11       a piece of clothing he's wearing.

12       A.   He's sitting in front of me, and he's wearing orange.

13                   MS. SEIFERT:    Your Honor, may the record reflect

14       an in-court identification of the defendant, Mr. Al-Imam?

15                   THE COURT:   It may.

16       Q.   Now, before the defendant, did you yourself travel to

17       the naval vessel in the Mediterranean for this interview?

18       A.   Yes, I did.

19       Q.   Before the defendant came aboard, did you conduct any

20       preparatory, you know, meetings?       Did you have any

21       preparatory meetings with any members of the military or FBI

22       agents?

23       A.   Yes, I did have preparation.

24       Q.   I'd like to talk to you about some of those preparatory

25       steps.    Let's start first with your preparation with the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 137 of 250   137


 1       military.    What types of things did you do with the military

 2       to prepare for Mr. Al-Imam to come onboard?

 3       A.   The military prepared -- I would even use the word

 4       "rehearsed" -- literally step by step what was going to

 5       happen, and I would be involved in all of that with the

 6       military.

 7       Q.   Were you the only translator onboard?

 8       A.   I was the only translator onboard, yes.

 9       Q.   And when they said that they were prepping step by step,

10       what was your role supposed to be?

11       A.   I would provide interpretation for the intended

12       individuals.

13       Q.   What type of practice did they do with you?

14       A.   Well, for example, the medical doctor, for example, he

15       would literally practice with me the medical examination;

16       for example, the questions, the medical nature questions he

17       would want to ask.

18       Q.   Did the doctor go over any terms that were medical terms

19       that he might need to ask about?

20       A.   Yes, he did.

21       Q.   And were you familiar with those terms?

22       A.   Yes.   I had no problem with the language.

23       Q.   And with the other members of the guard force, the

24       individuals who were actually watching over and moving the

25       defendant about, did you practice the movements of the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 138 of 250       138


 1       defendant from places on the ship?

 2       A.   Yes, we did.

 3       Q.   And what was in general your role?

 4       A.   To interpret for him where he needed to be, you know,

 5       told things, instructed things, et cetera.

 6       Q.   So if he were to be moved to the latrine, for instance?

 7       A.   Yes.

 8       Q.   You would tell him that's where he was going?

 9       A.   Yes.    Even if it was literally step by step as we were

10       walking, I would tell him to watch his steps, et cetera.

11       Q.   Okay.   Now, did you have an opportunity to see the

12       sleeping area where the defendant was going to be sleeping

13       while he was aboard the vessel?

14       A.   Yes, I did.

15       Q.   And before you -- did you see it before the defendant

16       came onboard?

17       A.   Yes, of course I did.

18       Q.   Okay.   I'd like you to turn in your -- in the notebook

19       in front of you to the exhibit marked M5.         Do you recognize

20       what's in Exhibit M5?

21       A.   Yes, I do.

22       Q.   What is it?

23       A.   These were the rules that were posted on the wall where

24       the defendant was kept.

25       Q.   And I'd like to have you look at M6.        Is this a close-up
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 139 of 250   139


 1       version of one of those pieces of paper that was on the

 2       wall?

 3       A.   Yes, it is.

 4       Q.   Now, with respect to the rules that are on the wall,

 5       they were all written in both English and Arabic?

 6       A.   Yes, they were.

 7       Q.   Did you have a chance, before the defendant came

 8       onboard, to make sure that the translation between English

 9       and Arabic of these rules was accurate?

10       A.   Yes.   I had reviewed them.

11       Q.   And was it accurate?

12       A.   Yes, it was.

13       Q.   Now, in the bottom right-hand corner of the square that

14       is on M5 is a document that looked -- has a little bit of a

15       different font.

16       A.   Yes.

17       Q.   I'm showing you what's been marked as Government's

18       Exhibit M8.

19       A.   Yes.

20       Q.   Do you recognize that document?

21       A.   Yes, I do.

22       Q.   And what does the document that you can see in M8, what

23       does that document discuss?

24       A.   It's Article 3 of the Geneva Convention.

25                   MS. SEIFERT:    Now, Your Honor, I believe in your
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 140 of 250   140


 1       notebook this has not been admitted, but I would refer us

 2       all to Government's Exhibit 31, which is not yet in

 3       evidence.

 4       Q.    And if the witness could turn to Government's Exhibit

 5       31.

 6       A.    31?

 7       Q.    31.   Mr. Babisha, do you recognize Government's Exhibit

 8       31?

 9       A.    Yes, I do.

10       Q.    Is this -- what do you recognize it as?

11       A.    This is Article 3 of the Geneva Convention.

12       Q.    Is this a clearer copy of that same document that was on

13       the wall that we've just been talking about that's in

14       Government's M8?

15       A.    Yes, it is.

16                    MS. SEIFERT:   Your Honor, move to admit

17       Government's 31.

18                    THE COURT:   Any objection?

19                    MR. PEED:    No objection.

20                    THE COURT:   So moved.

21       Q.    So with respect to Government's Exhibit 31, the Geneva

22       Article 3 warning, did you also have an opportunity to

23       review this document before the defendant came aboard?

24       A.    Yes, I did.

25       Q.    And did you practice how the defendant was going to be
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 141 of 250   141


 1       given the warnings that are in M31, the Article 3 warnings?

 2       A.   Yes.   We practiced, yes.

 3       Q.   And when you say "we," who are you referring to?

 4       A.   The guards, the military personnel, and I.

 5       Q.   Now, when you say you practiced, what were the guards

 6       going to do, and then what were you supposed to do?

 7       A.   So the way we agreed to do it was that they would read

 8       an English section, and I would translate it point by point

 9       and then consecutive.      Then I would -- then they would go

10       back and speak, and I would go back and interpret.

11       Q.   And if you could turn to M25, which has already been

12       admitted into evidence, Mr. Babisha.        In preparation for

13       your testimony today, did you review M25?

14       A.   Yes, I did.

15       Q.   And did you have an opportunity to compare the contents

16       of M25 with the document we were just looking at, the Arabic

17       version of the Article 3 warning?

18       A.   Yes, I did.

19       Q.   And when you compared them, did the two line up to each

20       other?

21       A.   Yes, they do.

22       Q.   Let's talk about a little further what your preparation

23       was with the FBI agents before the defendant came aboard the

24       ship.

25                   What type of discussion did you have with FBI
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 142 of 250   142


 1       Special Agent Larkin and FBI TFO Marcano about how the

 2       interviews of the defendant were going to take place?

 3       A.     Well, they shared with me first a background about the

 4       case, people involved, places involved, and they told me the

 5       way they would want to conduct their strategy of the

 6       interview.

 7       Q.     And did you discuss how Miranda warnings would be given

 8       to the defendant?

 9       A.     Yes, we did.

10       Q.     And I'd like to show you -- if you could turn to

11       Document M29, which has not yet been admitted into evidence.

12       A.     Yes.

13       Q.     Mr. Babisha, do you recognize Government's M29?

14       A.     Yes, I do.

15       Q.     What do you recognize it as?

16       A.     This is the Miranda rights document.

17       Q.     Is this the same document that was shown to the

18       defendant when he was aboard the naval vessel?

19       A.     Yes.

20       Q.     Do you notice any signatures on it that are familiar to

21       you?

22       A.     Yes, I do.

23       Q.     And could you point that out to the Court?

24       A.     I see my signature, and I see the defendant's signature.

25       Q.     Okay.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 143 of 250       143


 1                    MS. SEIFERT:    I move to admit, Your Honor,

 2       Government's M29.

 3                    MR. PEED:     No objection.

 4                    THE COURT:    So moved.

 5       Q.   You said you saw the defendant's signature.         I'm going

 6       to ask you to go -- there's a heading in the middle of the

 7       page that's underlined.

 8       A.   Yes.

 9       Q.   And then there appears to be one, two, three, four

10       sentences.

11       A.   Yes.

12       Q.   And the next line down there appears to be a long

13       writing in Arabic.

14       A.   Yes.

15       Q.   What is that writing?

16       A.   It is the four-part Arabic name of the defendant, four

17       being his, his father, his grandfather, and family.

18       Q.   And who told the defendant to sign with all the parts of

19       his name?

20       A.   I specifically did.

21       Q.   And you personally witnessed him signing?

22       A.   Yes, I did.    Yes.

23       Q.   And then I'd also ask you -- I'm going to talk a little

24       bit about how you gave those rights in a minute, but first

25       I'd ask you to turn to M30, which, again, has not been
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 144 of 250      144


 1       admitted into evidence yet.       Do you recognize Government's

 2       M30?

 3       A.     Yes, I do.

 4       Q.     And what do you recognize it as?

 5       A.     It is also a Miranda rights advice.

 6       Q.     And is this one of the Miranda warnings that was given

 7       to the defendant when he was aboard the naval vessel?

 8       A.     Yes, it was.

 9       Q.     And do you recognize any signatures on this page?

10       A.     Also I see the defendant's handwritten name and his

11       signature, and my signature underneath that.

12                     MS. SEIFERT:   Your Honor, move to admit

13       Government's M30.

14                     MR. PEED:    No objection.

15                     THE COURT:   So moved.

16       Q.     And, again, just looking at Government's M30, pointing

17       your direction to the same spot we were looking at, the last

18       part where there's -- the middle of the page where there's a

19       heading and then four lines down --

20       A.     Yes.

21       Q.     -- and then a long set of words in Arabic.       Whose

22       signature is that that I'm pointing to?

23       A.     That is the handwritten name of the defendant.

24       Q.     And below that there appears to be something else.        What

25       am I pointing to?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 145 of 250   145


 1       A.   That is the defendant's signature.

 2       Q.   Now, let's talk about what happened when the defendant

 3       came onboard and what you did with the guard force upon his

 4       arrival.

 5       A.   Yes.

 6       Q.   Okay.    So once the defendant was aboard the naval

 7       vessel, what was your role?       How did it go?

 8       A.   My role was from the very first moment to make sure that

 9       the communication from and to the guards, from the defendant

10       to them, were very clear and done well.

11       Q.   When you came onboard, was the guard force giving him

12       any instructions?

13       A.   Yes.    From the very first instructions was to

14       acknowledge verbally that he understood what was being said

15       to him.

16       Q.   And when you translated what the guard force was saying,

17       how did the defendant respond?

18       A.   After that, he would audibly -- verbally he would say

19       yes, he understood, and then shake his head also.

20       Q.   Now, with the guard force, fair to say you moved the

21       defendant -- with the defendant from where he entered the

22       vessel into this sleeping area?

23       A.   Yes, I did.

24       Q.   And you were with the defendant the entire time?

25       A.   I was.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 146 of 250   146


 1       Q.   At any point in time during this period did the

 2       defendant have any issues understanding you?

 3       A.   No, he did not.

 4       Q.   Did he ask you any questions?

 5       A.   No, he did not.

 6       Q.   Now, you met with the defendant and the doctor; is that

 7       fair?

 8       A.   Yes, I did.

 9       Q.   Okay.    Tell me about the interview the defendant had

10       with the doctor.     Were you present for the entire interview?

11       A.   Yes, I was for the entirety.

12       Q.   Did you have any issues communicating with the defendant

13       during the interview with the doctor?

14       A.   No, I did not.

15       Q.   When the defendant was in the pod, at some point,

16       turning back to the rules that were on the wall, did those

17       rules get read to the defendant, or was he left to read them

18       on his own?

19       A.   No.    We read them to him word by word and line by line,

20       all of them.

21       Q.   Was the defendant asked to provide any response as to

22       acknowledging these rules?

23       A.   Yes.    He was asked if he understood.

24       Q.   And what were his responses?

25       A.   Yes, he did.    He replied that he understood.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 147 of 250          147


 1       Q.   And likewise, the Geneva Convention Article 3 warning

 2       that was on the wall, was that also read to the defendant?

 3       A.   Yes, verbatim, word for word.

 4       Q.   And what was the defendant doing when the Geneva Article

 5       3 warning was read to him?

 6       A.   He was following with his eyes the words.

 7       Q.   And when you say "he was following with his eyes," how

 8       do you read in Arabic?      Left to right or right to left?

 9       A.   We read top to bottom, right to left.

10       Q.   Were there any movements that you could see of the

11       defendant's head or his eyes that led you to believe he was

12       reading?

13       A.   Yes.   Initially when we -- he was speaking to us.          Once

14       we told him we were going to read, he turned his body

15       towards it, because the writing was on his right, and then

16       he -- I could see him following.

17       Q.   You could see his eyes following?

18       A.   Yes, I could see his eyes following the text.

19       Q.   All right.    And generally how would you describe -- in

20       this time period where the defendant is with the guard force

21       and the doctor, how would you describe his affect?

22       A.   I would say he was nervous.

23       Q.   Was he responsive to the questions that were being

24       asked?

25       A.   Yes, he was.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 148 of 250      148


 1       Q.   At any point in time were you concerned the defendant

 2       wasn't understanding what you were saying?

 3       A.   No, I was not.

 4       Q.   And let's talk about the guard force.        When they were

 5       providing commands or orders to the defendant, what type of

 6       tone of voice were they using?

 7       A.   It was professional and kind, I would call it.         They

 8       were kind to him.

 9       Q.   But they were orders nonetheless?

10       A.   They were orders, yes, but they were not demeaning in

11       any way.    They were just orders; but they were kind-spoken.

12       Q.   What about your tone of voice?       What tone of voice were

13       you using?

14       A.   I was mirroring what they were -- in my language and in

15       my tone of voice also what was being said to him.

16       Q.   What about with the doctor?      What tone of voice was the

17       doctor using with the defendant?

18       A.   It was a very normal doctor examination asking questions

19       and very normal tone of voice.

20       Q.   Now, let's go and talk about the interviews that you

21       conducted with Agent Larkin and TFO Marcano.         Did you take

22       notes of every single interview and what was said in every

23       single interview?

24       A.   No, I did not.

25       Q.   And whose job was it to take the notes?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 149 of 250      149


 1       A.   That is the agent, the agent on-site.        It's his job to

 2       take the notes.

 3       Q.   Okay.    So I'm going to ask you more general questions

 4       about what happened during the interview and not specifics

 5       about what was said in each interview.

 6                    When you first started -- when the defendant first

 7       came in for his interview, where was everyone -- where was

 8       everyone seated?

 9       A.   There was a table, and defendant was across from us,

10       from me.     And another agent was to my side, and there was

11       another agent who was sitting on the other side of the

12       table.

13       Q.   Could you flip in your book to Exhibit No. 9.

14       A.   (Witness complies) Yes.

15       Q.   Do you recognize what's depicted in Exhibit 9?

16       A.   Yes.    This is what I refer to as the interview room.

17       Q.   Now, when you were sitting in the interview room at the

18       table with the defendant, you said you were across the table

19       from him at some points.

20       A.   Yes.

21       Q.   Did you have any trouble hearing him?

22       A.   No.

23       Q.   Did he appear to have trouble hearing you?

24       A.   No, he did not.

25       Q.   This initial time when you sat down with the defendant
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 150 of 250      150


 1       and the agents, what type of discussion -- let me just first

 2       ask, what was the defendant's affect when he first sat down

 3       with the agents?

 4       A.   From the -- in the very beginning -- he was also, I

 5       would say, nervous in the beginning.

 6       Q.   And did that change over time as the interviews went on?

 7       A.   Yes, it did.

 8       Q.   How so?

 9       A.   I could observe that he became relaxed, if I could say,

10       in his interaction with us.       I physically saw it.

11       Q.   Was there any time during the interview that the agents

12       and/or you discussed with the defendant things unrelated to

13       the case, so more social topics?

14       A.   Yes, we did.

15       Q.   Tell the Court about that.

16       A.   We spoke with him about life in general.        We spoke about

17       soccer.     We spoke about his family.     He told us that he had

18       an unborn child that his wife was expecting.

19       Q.   Did the defendant, during any of these more social

20       conversations, display any emotions to you?

21       A.   It helped relax him, I believe.

22       Q.   Did he ever appear to smile or to joke with the agents?

23       A.   Yes.

24       Q.   When was that?

25       A.   For example, I remember when we spoke about soccer, and
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 151 of 250    151


 1       he became a little bit engaged in the conversation.          He

 2       liked that a little bit.

 3       Q.   Now, let's talk about that -- again, back to that first

 4       interview.    After the initial discussion, was the defendant

 5       given his Miranda rights?

 6       A.   Yes.    We read the Miranda rights to him.

 7       Q.   And I'm asking you to open your book to page Exhibit No.

 8       29, the one we've previously discussed.        How did you and the

 9       agents go about giving the defendant the Miranda rights that

10       are shown in Exhibit 29?

11       A.   I personally read it to him verbatim, word for word.

12       Q.   And when you did that, what was the defendant doing?

13       A.   He was following.     He had a copy, and he was following

14       with his fingers and with his eyes also.

15       Q.   When you say he had a copy, he had a copy of what's in

16       Exhibit 29?

17       A.   Yes, he did.

18       Q.   And just to be clear, because the exhibit's two pages,

19       did he have an Arabic copy or an English copy?

20       A.   He had the Arabic one.

21       Q.   When you got to the end of the first paragraph of the

22       Miranda rights, I believe there's a question that says, "Do

23       you have any questions about what I have just explained to

24       you?"   When you read that to the defendant, did he have any

25       questions?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 152 of 250   152


 1       A.   No, he did not.

 2       Q.   Now, in the second part of the document there are

 3       several statements that start after acknowledgement of

 4       rights and waiver of rights to an attorney and to remain

 5       silent, and it says -- the first is, "I'm willing to make a

 6       statement.    I do not want a lawyer.      I do understand the

 7       rights."    And the fourth one is, "No promises have been made

 8       to me."

 9                    After each of those on Exhibit 29 there -- it

10       looks like there's initials.       Whose initials are those?

11       A.   The defendant's.

12       Q.   Did he have any questions before he initialled next to

13       each of those statements?

14       A.   No, he did not.

15       Q.   When you were reading the defendant the Miranda rights

16       the first time, did he say anything about his ability to

17       read?

18       A.   No, he did not.

19       Q.   Did he describe needing any assistance in reading from

20       any eyeglasses or otherwise?

21       A.   Yes.    He asked for his eyeglasses.

22       Q.   When he asked for his glasses, what happened?

23       A.   I believe we found them and gave them to him.

24       Q.   Did he appear to have a hard time reading without the

25       glasses?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 153 of 250    153


 1       A.   I don't recall, to be precise, if he started reading

 2       before the glasses or after.       I don't remember that.

 3       Q.   Okay.

 4                    THE COURT:   Counsel, just for the record, I got a

 5       replacement M29, which is one page.

 6                    MS. SEIFERT:   Yes, yes, and the witness has that,

 7       defense has that, and that's the copy that I've admitted,

 8       Your Honor.    I apologize.

 9                    THE COURT:   So it doesn't have the second page.

10                    MS. SEIFERT:   Oh, I apologize.

11                    THE COURT:   So we're all in the same song book.

12                    MS. SEIFERT:   Thank you for your -- thank you,

13       Your Honor.

14       Q.   Mr. Babisha?

15       A.   Yes.

16       Q.   Let's talk just generally about that first interview.

17       Throughout the interview, when you asked the defendant the

18       questions the agents had, how were his responses?

19       A.   He understood, and he answered exactly what was being

20       asked of him.

21       Q.   How did the interpretation go?       Did you need to make any

22       corrections to the interpretation for the defendant to

23       understand you?

24       A.   Rarely.    There were a few words that he might have said

25       that I wanted to be absolutely sure that I understood that
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 154 of 250   154


 1       word, even though I would have understood it from context.

 2       But just to clarify, I would tell him, "You said this word.

 3       Did you mean this?"     And I would, of course, tell my

 4       agent -- that's always been my practice to tell them -- "I

 5       asked him for clarification on this point."

 6       Q.   And beyond those few instances, did you sense that the

 7       responses that the defendant gave were aligned with the

 8       questions so that he could understand the interpretation?

 9       A.   Oh, he understood very well.

10       Q.   Do you know anything about the defendant's educational

11       background?

12       A.   No, I don't.

13       Q.   During the course of your conversation with the

14       defendant, were you concerned that he maybe wasn't educated

15       enough to understand either the rights or the conversation

16       that was going on?

17       A.   No, that was not the case.      I was not ever concerned

18       about his understanding, that it wasn't adequate.

19       Q.   Now, let's move to the second interview.

20       A.   I was concerned with the points where he had a little

21       bit of deception.     I would say, you know, "We have to bring

22       him back," but always understanding.

23       Q.   You're saying during the interview?

24       A.   Yes.

25       Q.   You interpreted his answers to be deceptive?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 155 of 250        155


 1       A.   At a few points, yes.

 2       Q.   And did the agents confront him about that deception?

 3       A.   Yes.

 4       Q.   And how did he respond?

 5       A.   He realized that, you know, what he's giving us is

 6       contrary to what we knew, for example.

 7       Q.   And so in his response, how did he respond then?            Did he

 8       change his answer?

 9       A.   Yes.   There were times where he changed an answer, yes.

10       Q.   Now, moving on to the second interview of the defendant

11       and turning to Government's Exhibit M30.         When the second

12       interview began, was the defendant, again, given this

13       version of the Miranda rights that is M30?

14       A.   Yes, he was.

15       Q.   Just to sort of save a little bit of time, the way that

16       you gave the defendant the Miranda rights the second time

17       and, in fact, the third time, was it the same way that you

18       did it the first time?

19       A.   Yes, it was.

20       Q.   And by that I mean you read it to the defendant, and he

21       read along with you?

22       A.   Yes, verbatim, word for word, each time.

23       Q.   And let's -- with respect to that second interview and

24       the second day of interviews, really, any changes in the

25       defendant's demeanor during that point in time?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 156 of 250         156


 1       A.   Yes, even from the end -- the middle or the ending part

 2       of the first interview, throughout the second and then

 3       following interview, his demeanor became more relaxed.

 4       Q.   Now, let's, if you can, just go with me to the last day

 5       that you interviewed him, so this is on October 31st.            Was

 6       the defendant given a Miranda warning on that day as well?

 7       A.   Yes, he was.

 8       Q.   And when you were providing -- and when you were

 9       providing that Miranda warning to the defendant, did he

10       respond that he did not want to continue with the

11       questioning by the agents?

12       A.   Yes.   That's exactly what happened.

13       Q.   Tell the Court about how that played out.

14       A.   He pointed to the part that talks that he want -- that

15       he said, "You told us I have the right for an attorney," and

16       he said, "I would like that."

17       Q.   And what did the agents do in response?

18       A.   They clarified.    "You said you wanted an attorney?"

19       Clarified to rephrase -- to repeat what he said.

20       Q.   And after the defendant -- what did the defendant say?

21       A.   He asserted yes, that he -- that's what he said and

22       meant.

23       Q.   And then what happened?

24       A.   The interview in the form of an interview ended

25       immediately.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 157 of 250        157


 1       Q.   Around this point in time did the defendant raise any

 2       concerns about being abused or beaten by the agents?

 3       A.   No, he did not.

 4       Q.   Did he say anything about going back to his cell?

 5       A.   Yes, he asked -- he asked that he -- could he go back to

 6       his cell.

 7       Q.   Do you recall the defendant saying words to the effect

 8       of, "If you aren't going to beat me now, I'd like to go back

 9       to my cell"?

10       A.   Yes, he did.

11       Q.   Tell me about that statement.      When he made that

12       statement, how did the agents react to that statement?

13       A.   The agents were smiling and almost surprised and said,

14       "No, we would never do something like that, and we have

15       never done anything like that.       We don't do that."

16       Q.   Did you observe, at any point in time when you were with

17       the defendant on the vessel, any signs of any abuse?

18       A.   No, I never did.

19       Q.   So after the defendant was assured that he wasn't going

20       to be beaten, was there any further conversation?

21       A.   Yes.    The agents told him, "You don't have to go back to

22       your cell.    You know, you could sit and finish."        I believe

23       he was drinking some drink we've offered him, and he had a

24       little snack we'd offered him.       We told him, "Go ahead.

25       Finish.     You don't have to rush back there."
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 158 of 250   158


 1       Q.   And did the defendant choose to stay and finish the

 2       drink?

 3       A.   Yes, he did.    He stayed for a little bit.      Yes, he

 4       stayed.

 5       Q.   And what was everyone talking about, if anything?

 6       A.   It was a social conversation.

 7       Q.   Was this the same as the soccer conversation, or a

 8       different one?

 9       A.   I don't recall, to be honest with you, what was spoken

10       about that particular time, but it was a social

11       conversation.

12       Q.   Did the defendant express to you any emotions that he

13       was having?

14       A.   He expressed relief that, you know, we were at our word

15       when we told him you don't have to speak, you know, if he

16       doesn't choose to.     Yes, he expressed relief of that.

17       Q.   Did the defendant talk to you about his wife at all?

18       A.   Yes, he mentioned his wife.

19       Q.   Did he express any emotions about being away from his

20       wife?

21       A.   Yes.   He mentioned that he missed his family.

22       Q.   And just a couple of final questions.

23                   Throughout the interpretation services that you

24       provided to the defendant during his time on the vessel, did

25       you have any sense that he was not able to understand the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 159 of 250       159


 1       questions that were being asked to him by either the agents

 2       or the guard force or the doctor, for that matter?

 3       A.   No, I never noticed that.

 4       Q.   And how would you characterize his responses and his

 5       behavior in response to the agents?

 6       A.   He answered what they asked.      He was with the

 7       conversation.    He understood, and we understood each other.

 8       Q.   And after the defendant stated that he wanted an

 9       attorney, did Agent Marcano or Agent Larkin attempt to speak

10       with the defendant again?

11       A.   No, never again.

12                   MS. SEIFERT:    One second, Your Honor.

13                   (Pause)

14       Q.   Mr. Babisha, one other final question.        At any point in

15       time, since you were the only Arab speaker on the ship, did

16       the defendant tell you that he had been abused or

17       maltreated?

18       A.   No, he never did.

19                   MS. SEIFERT:    Thank you.

20                                CROSS-EXAMINATION

21       BY MR. PEED:

22       Q.   Good afternoon.

23       A.   Good afternoon.

24       Q.   How long have you worked with the FBI as an interpreter?

25       A.   11 years.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 160 of 250      160


 1       Q.   Do you have any other employment that you do other than

 2       the FBI?

 3       A.   At the present time?

 4       Q.   Present time.

 5       A.   No, I do not.

 6       Q.   So 100 percent of your work is with the FBI?

 7       A.   Yes.

 8       Q.   How long had you prepared with the teams for this

 9       mission of interpreting on this case?

10       A.   You mean before we went?

11       Q.   Yes.

12       A.   We prepared while we were on the vessel.        We prepared.

13       Q.   How long -- how many days was your preparation?

14       A.   There were several days that we had to -- that we were

15       preparing for the mission.

16       Q.   Let's start when Mr. Al-Imam was raised onto the ship

17       and your interpretation began.       Did you ever interpret for

18       him any consequences of -- I'm sorry, let me step back.

19                   You explained to him procedures he had to follow,

20       right?

21       A.   Yes, I did.

22       Q.   And did you tell him what the consequences would be if

23       he didn't follow those procedures?

24       A.   We did not discuss consequences.

25       Q.   There is no point where it came up that he would have to
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 161 of 250     161


 1       obey or something would happen to him?

 2       A.   No.   We never talked like that with him.

 3       Q.   Did you ever read to him anything that said a

 4       consequence on it?

 5       A.   No.   We read the documents that were displayed.        You

 6       know, that's -- that was the extent and the limit of the

 7       conversations.

 8       Q.   Do you recall any signs with consequences on them that

 9       you read for Mr. Al-Imam?

10       A.   The rules that the military displayed and the Article 3

11       of the Geneva Convention were the only thing that we went

12       over.

13       Q.   Okay.   So those rules, did they have any consequences

14       with them, or they were just rules without any consequences?

15       A.   I believe there's one consequence if you attempt to

16       escape.    I believe there's -- it says that there's a

17       consequences for attempting to escape.

18       Q.   Do you recall what the consequence was?

19       A.   I believe it says that you will be shot if you attempt

20       to escape.

21       Q.   And no other form of consequences were explained orally

22       other than that one sign?

23       A.   No.   We did not.   We stuck only to the consequences

24       posted.

25       Q.   How many times did you meet with the prosecutors to
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 162 of 250    162


 1       prepare for this afternoon's testimony?

 2       A.   Twice.

 3       Q.   Twice.    Did you send any emails or notes in preparation

 4       for this testimony?

 5       A.   No, just "I'm coming."     That's it.

 6       Q.   When you were doing the interpretation for the

 7       interrogation of Mr. Al-Imam, did you take notes?

 8       A.   No, I did not.

 9       Q.   Did you participate in the translation of the Advice of

10       Rights form?

11       A.   I did not translate that document.       I read it to him.

12       It's a standard FBI document we use, so I just used it.

13       Q.   So have you seen this form before?

14       A.   Yes, I have.

15       Q.   Have you used it before?

16       A.   Yes, I have.

17       Q.   When you've used it before, have you ever seen a form

18       that has yes or no questions at the bottom?

19       A.   I do not recall such a form.

20       Q.   Let's go to -- the first interrogation session began, I

21       believe, at 125 Zulu Time; is that correct?

22       A.   I do not recall the -- I didn't keep a record of what

23       time we started.

24       Q.   What's the first thing that happened in the

25       investigation -- I mean, in the interrogation?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 163 of 250     163


 1       A.   We introduced ourselves and told him who we were.

 2       Q.   And how did you -- what did you say?

 3       A.   We said, "We are from the Federal Bureau of

 4       Investigation, and we're here to speak with you."

 5       Q.   Then what was said?

 6       A.   The agents explained a little background, and we

 7       proceeded, I mean, with the questioning.

 8       Q.   What background was explained?

 9       A.   What brought us there, a little background about the

10       case that was...

11       Q.   And can you tell me what that background was.

12       A.   There was an attack against our Mission in Libya.

13       Q.   That was explained to Mr. Al-Imam?

14       A.   A little bit later on, yes, sir.

15       Q.   I'm trying to start from the beginning.

16                   So you introduce yourself, and then you explained

17       some background at the beginning.       Is that what you were --

18       are we still there at the beginning of the interrogation?

19       A.   I don't have -- like I said, I didn't take notes so I'm

20       just giving from you my memory how it proceeded.          I couldn't

21       give you step by step how it went, but we introduced

22       ourselves, and I remember a little bit later we mentioned

23       what was the nature of the questioning that was going on.

24       Q.   And then what happened, after you introduced the nature

25       of the questioning?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 164 of 250        164


 1       A.   We started asking him about where he was and what he was

 2       doing and asking what his involvement was.

 3       Q.   What his involvement was on the day of the attack?

 4       A.   Yes.

 5       Q.   And did he provide you answers to that question?

 6       A.   Yes, he did.

 7       Q.   How long did those -- did the introductory remarks take

 8       before you started asking about the day of the attack?

 9       A.   I do not recall.

10       Q.   Could you give us just a ballpark.       A half hour?       15

11       minutes?    Five minutes?

12                   MS. SEIFERT:    Objection; calls for speculation.

13                   THE COURT:   Overruled.

14       A.   I do not recall how soon it took us to get to that

15       discussion.

16       Q.   So you did your introductions, and you mentioned the

17       nature of the questioning, and then you started asking him

18       about the attack.     Is that the timeline?      Is that correct?

19       A.   Later, when the questioning started.        I'm not saying it

20       was during the introduction.       Later we got to that part

21       where we started asking about it.

22       Q.   During the introduction part, did the agents mention

23       anything about themselves, their backgrounds?

24       A.   Yes.   They mentioned their names, and that they were

25       from the Federal Bureau of Investigation.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 165 of 250     165


 1       Q.   Did Mr. Al-Imam talk about his family during that

 2       portion?

 3       A.   Mr. Who?

 4       Q.   Did Mr. Al-Imam talk about his family or his wife during

 5       that portion?

 6       A.   I do not recall if it was during the introduction that

 7       he spoke about his family, but he did.        But I don't recall

 8       if it was during the introduction.

 9       Q.   At what point in the interview did you begin talking

10       about the rights?

11       A.   It was early on that we read him his -- the document,

12       the Advice of Rights.      Very early on.

13       Q.   Was it, would you say, about a half hour after your

14       beginning?

15       A.   I really cannot remember at what point.

16       Q.   I want to talk about the process of going through those

17       rights.    You've done this before many times, right?

18       A.   Yes, sir, I have.

19       Q.   How long did it take you to go through these rights with

20       Mr. Al-Imam?

21       A.   We read them, I mean, just at a normal pace of reading.

22       Q.   Was it read in English and then you read it in Arabic,

23       or was it just read in Arabic?

24       A.   No, the Advice of Rights was done in Arabic.

25       Q.   But did an agent read it in English while you read it in
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 166 of 250   166


 1       Arabic?

 2       A.   No, he did not read it in English.

 3       Q.   Did Mr. Al-Imam have the form in front of him while his

 4       rights were being read to him?

 5       A.   Yes, he did.

 6       Q.   And did he have his glasses on while he was reading the

 7       form?

 8       A.   I believe so.

 9       Q.   Did you tell -- did you point to the form for

10       Mr. Al-Imam to show him where to sign?

11       A.   Yes.    I asked him to sign in the appropriate places.

12       Yes, I showed him where.

13       Q.   And what did you say while you were pointing to them?

14       A.   At the signature and writing of name, I asked him to

15       write the full name as I explained earlier, the four-part

16       name.

17       Q.   And for the other parts, what did you say to him?

18       A.   To initial his signature next to the other four parts.

19       Q.   So was your finger pointing to the form so he could see

20       where to initial it?

21       A.   I mean, generally speaking I was pointing to it.

22       Q.   So when -- I just want to make sure I understand your

23       answer.     Generally you were saying, "This is where you

24       should initial"; "This is where you should sign your full

25       name"?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 167 of 250        167


 1       A.   So we would read, for example, "I'm prepared to give

 2       testimony, to answer questions," and I would ask him, "Would

 3       you please initial next to that," and he would.          And I would

 4       go to the next one, and so on, so forth.

 5       Q.   And did I understand you right, it was the second

 6       interrogation session where he mentioned that it says here I

 7       have a right to an attorney?

 8       A.   It was at the last interview we did with him.         I cannot

 9       recall, to be honest with you, if it was two or three.           I

10       think it might have been three.       It was at the last one.

11       Q.   Okay.   And is that the way he phrased it?       "It says here

12       I have a right to an attorney"?

13       A.   The way he phrased it was, "You said something about I

14       have a right to an attorney.       I would like to have an

15       attorney."

16       Q.   How well do you remember those precise words, or is that

17       very close to -- are you fairly confident the way you just

18       said it is the way it was said?

19       A.   Pretty close.

20       Q.   So when he said, "You said I had a right to an

21       attorney," he wasn't reading something when he said that,

22       was he?

23       A.   He had just read it.     He had just read it, and I had --

24       he had read it with his eye, and I had read it with my

25       voice, so he heard me reading it.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 168 of 250     168


 1       Q.   Okay.    So when he said "you said," he was referring to

 2       what was just read?

 3       A.   Yes.

 4       Q.   And he had his glasses on when he was reading it?

 5       A.   I do not recall the glasses.      We -- I remember he early

 6       on asked for the glasses.      I just don't remember the glasses

 7       after that.

 8       Q.   Were there any other documents shown to him other than

 9       the Advice of Rights forms?

10       A.   Evidence was shown to him.

11       Q.   What kind of evidence?

12       A.   We have our -- you know, the FBI has evidence, pictures

13       we had, you know.

14       Q.   And was he using his reading glasses when he was looking

15       at the pictures?

16       A.   I do not recall the glasses part.       I just -- for some

17       reason, I just am not remembering the glasses part.

18       Q.   You stated on your direct examination you determined

19       that he was being deceptive at certain points, and that he

20       changed his answer.     What were those answers about?

21       A.   I do not remember the specifics of what was being

22       discussed, but the general example or analogy I would give

23       is we would tell him a certain fact, which we knew

24       absolutely what was going on, and he would tell us something

25       to contradict what we knew, and we would call him on that.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 169 of 250      169


 1       We would tell him, "We know that that's not the case."

 2       Q.   And do you remember any specific instances where that

 3       occurred?

 4       A.   I do not remember specific instances that we called him

 5       on it.

 6       Q.   And when you say "we called him on it," it was the

 7       agents that were doing the questioning, right?

 8       A.   Yes.

 9       Q.   Did you ever say things at any point to Mr. Al-Imam that

10       was not a direct translation of what the interviewing agents

11       were asking?

12       A.   I gave an example earlier when at some times I would

13       myself need clarification.      "You said this word.      Is that

14       what you meant?"     But I would turn to the agents and I would

15       tell them, "He said, and I asked him to clarify on that

16       word."

17       Q.   The warnings, they were provided at every session,

18       right?

19       A.   Which warning?

20       Q.   The Miranda warnings.

21       A.   The Miranda advice, yes.      Every time we started the

22       interviewing, we always read -- that was the instruction

23       given to us from FBI headquarters.        They wanted every time

24       to do it.

25       Q.   So that you didn't miss it at any of the sessions?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 170 of 250       170


 1       A.   No, we did not.

 2       Q.   Have you ever -- in your interpretation services for the

 3       FBI, have you ever seen an agent violate Miranda during an

 4       interview?

 5       A.   No, I have never.

 6       Q.   Have you ever made any reports to anyone about the

 7       conduct of an agent that you were interpreting for?

 8       A.   I have never reported an agent.

 9       Q.   Have you ever seen any mistakes or misconduct by an

10       agent you were interpreting for?

11       A.   Never.

12       Q.   Do you remember the order of the signature?

13                     Let's start with the first one, which is M29.      Did

14       Mr. Al-Imam sign before you and Agent Larkin?

15       A.   I believe I was the last to sign.

16       Q.   So the order was Mr. Al-Imam and then Agent Larkin and

17       then you?

18       A.   I believe so.

19       Q.   And it's written 140 Zulu.      Was that the time that you

20       signed?

21       A.   That's -- I believe that's the agent's handwriting.         I

22       believe.    If it says so, yes.

23       Q.   Was there a clock on the wall or some other way to tell

24       the time in the room?

25       A.   We had our watches on.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 171 of 250   171


 1       Q.   Did you check to see if that was the time?

 2       A.   No, I did not.

 3       Q.   Do you recall if that time was written on there when you

 4       signed?

 5       A.   I do not recall looking for the time.

 6       Q.   If there was a session that had begun before warnings

 7       were given, would you have raised that to the attention of

 8       the agents?

 9       A.   Yes.    This was -- the instructions were given us from

10       headquarters very clearly.      We had to read them the Advice

11       of Rights every session before we start.

12       Q.   And there was never a time when that happened?

13       A.   Could you please rephrase that.

14       Q.   There was never a time where they began without Advice

15       of Rights?

16       A.   That's right.    That's correct.

17       Q.   Was there any time during the interrogation sessions

18       where Mr. Al-Imam seemed to get teary?

19       A.   There was one time, yes.

20       Q.   Could you describe that to me.

21       A.   He became emotional.     Sad, I would say.

22       Q.   When was that?

23       A.   I believe it was towards the end, the last session,

24       where he was going to assert his right to an attorney, and

25       he said what you said, "You guys aren't going to beat me
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 172 of 250       172


 1       up," and we told him, "Of course we're not."          I believe it

 2       was at that point.

 3                     MR. PEED:    That's all I've got, Your Honor.

 4                     THE COURT:    Ms. Seifert.

 5                                  REDIRECT EXAMINATION

 6       BY MS. SEIFERT:

 7       Q.     Mr. Babisha, whose job is it to decide what gets talked

 8       about in the interview?

 9       A.     The agents'.

10       Q.     And whose job is it to decide when the Miranda rights

11       are given in the course of the interview?

12       A.     It's the agents'.

13       Q.     Now, you said you didn't take notes.

14       A.     That's correct.

15       Q.     Is it your practice not to take notes?

16       A.     Yes, it is my practice not to take notes.

17       Q.     And why is that?

18       A.     I don't need it.     I really don't need it.    It's not my

19       job to keep up with what's being -- in that sense in the

20       interview.     It's not my job.

21       Q.     Your job is to stay up in the conversation between the

22       person being interviewed and the interviewer?

23       A.     Yes.

24       Q.     So fair to say that this happened over a year and a half

25       ago?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 173 of 250         173


 1       A.   Yes.

 2       Q.   Have you had any opportunity to refresh your

 3       recollection about the content of this interview between

 4       October 2017 and today?

 5       A.   I have not.

 6       Q.   And have you conducted other interviews in Arabic with

 7       other individuals who were detained or otherwise as part of

 8       your job as an FBI linguist between October 2017 and today?

 9       A.   Yes, I have.

10       Q.   And so as you sit here today, how certain are you about

11       your recollections about the content of what was talked

12       about with Mr. Al-Imam and in what order those things were

13       discussed?

14       A.   I really am not certain about those -- yes, the timing,

15       et cetera.

16       Q.   And specifically about -- you were asked about the

17       Miranda rights and how they were given.        Who talked with the

18       headquarters at the FBI about how to give the Miranda

19       rights?

20       A.   It was the agents.     I was merely present really.         The

21       agents are speaking with headquarters.        I was just present

22       listening.

23       Q.   And were you present with the agents before they came

24       onto the ship when they had any conversations with their

25       management about when to give Miranda rights?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 174 of 250       174


 1       A.   No.    I traveled with them, but we never discussed these

 2       things during travel.

 3       Q.   So you aren't -- you yourself aren't privy to the prior

 4       conversations the agents may have had about when to give

 5       Miranda rights?

 6       A.   No, which is the case in all cases really.         The agent,

 7       as you stated, always decides these things.

 8       Q.   You were asked about the Miranda warning.        Let's just

 9       look at Exhibit No. 29, if you could turn to that page.

10       A.   Yes.

11       Q.   And after you read the top portion of the warning where

12       you talked about the defendant's rights under Miranda, was

13       the defendant asked whether he wanted to speak with the FBI?

14       A.   Yes, he was.

15       Q.   Okay.   So before the defendant answered the questions

16       and initialled, had the defendant already told you that he

17       was willing to speak with you?

18       A.   Yes.    We specifically asked him, "Would you like to

19       speak with us?" after the reading of it, and he said, "Yes,

20       I do."

21       Q.   And was that in the three times that you were present --

22       let's talk about the two times the Miranda warnings were

23       given, the first two times.       In both of those first two

24       occasions did the defendant say he wanted to speak with you?

25       A.   Yes, he did.    He said, "I would like to speak with you,
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 175 of 250   175


 1       yes."

 2       Q.   And was that before he initialled any of the sentences

 3       on the page?

 4       A.   Yes, it was before.

 5       Q.   Okay.   And the third time the Miranda warning was given,

 6       that's when he said he did not want to speak with the

 7       agents?

 8       A.   The way he said it was, "You said that I have the right

 9       to an attorney.     I would like to have the right to an

10       attorney."    That's how he said it.

11       Q.   And then just briefly, if you could turn to Page 6 in

12       the binder, Exhibit No. 6.        I'm sorry, Exhibit 7.

13                    I know that this copy is not of the best quality,

14       but what's the first -- if you can read for us, what's the

15       first sentence on the page of the rules that's displayed on

16       the left-hand side of this -- of Exhibit No. 7?

17       A.   In Arabic it's the exact translation of the English.

18       "If you are abused, notify officials."

19       Q.   And that was verbally read to the defendant in addition

20       to being on this sign?

21       A.   Yes.    Several times that was repeated to him.

22                    MS. SEIFERT:   Okay.    No questions, Your Honor.

23                    MR. PEED:    Can I just have one question?

24                    THE COURT:   Sure.

25                    MR. PEED:    Just one more question.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 176 of 250       176


 1                                 RECROSS-EXAMINATION

 2       BY MR. PEED:

 3       Q.     Did Mr. Al-Imam ever ask why he had to sign the form?

 4       A.     No, he did not.

 5                    MR. PEED:    Thanks.    I have no further questions.

 6                    THE COURT:    Okay.    Sir, thank you very much for

 7       your testimony.     You're excused.     Have a good day.

 8                    Why don't we take a ten-minute break.

 9                    MS. SEIFERT:    Yes, Your Honor.

10                    (Recess taken)

11                    THE COURT:    Ms. Seifert, you're up.

12                    MS. SEIFERT:    Thank you, Your Honor.     The

13       government calls Special Agent Ryan Larkin.

14                    THE COURT:    Good afternoon.

15                    THE WITNESS:    Good afternoon.    How are you doing?

16                    THE COURT:    Please stand and raise your right

17       hand.

18                        SPECIAL AGENT RYAN LARKIN, Sworn

19                                 DIRECT EXAMINATION

20       BY MS. SEIFERT:

21       Q.     Good afternoon, Agent Larkin.

22       A.     Good afternoon.

23       Q.     Please introduce yourself to the Court.

24       A.     My name's Ryan Larkin.      I'm a special agent with the

25       FBI.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 177 of 250   177


 1       Q.   And could you spell your last name.

 2       A.   L-A-R-K-I-N.

 3       Q.   Agent Larkin, how long have you worked for the FBI?

 4       A.   Approximately seven and a half years.

 5       Q.   Where are you currently stationed?

 6       A.   New York office.

 7       Q.   What squad are you assigned to?

 8       A.   I'm assigned to CT3.     It's actually a territorial squad.

 9       Q.   And "CT," does that stand for counterterrorism?

10       A.   It does.

11       Q.   So as part of your responsibilities as a special agent,

12       are you focusing on counterterrorism cases?

13       A.   Yes.

14       Q.   Okay.    And have you conducted law enforcement interviews

15       before?

16       A.   Yes.

17       Q.   How many have you done?

18       A.   I've probably done 40 to 50.

19       Q.   And are those specifically interviews of subjects or

20       defendants?

21       A.   Witnesses, subjects, and defendants, too.

22       Q.   Have you received training from the Federal Bureau of

23       Investigation about how to conduct a law enforcement

24       interview?

25       A.   Yes.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 178 of 250   178


 1       Q.   And in those 40 or 50 interviews, have you also

 2       interviewed subjects or defendants?

 3       A.   Yes.

 4       Q.   And in the course of those interviews, have you provided

 5       Miranda rights or Miranda warnings to the subjects?

 6       A.   Yes.

 7       Q.   Now, when did you become assigned to work on this case

 8       that brings you to the courtroom today?

 9       A.   I was assigned around September 2017.

10       Q.   And as part of your assignment onto the case, did you

11       take part in the mission to capture and interview the

12       defendant, Mustafa Al-Imam, on or about October 29th of

13       2017?

14       A.   Yes.

15       Q.   And do you see the defendant, Mr. Al-Imam, present in

16       the courtroom today?

17       A.   I do.   He's sitting right behind you in the orange

18       shirt.

19                    MS. SEIFERT:   Your Honor, may the record reflect

20       an in-court identification of the defendant?

21                    THE COURT:   It may.

22       Q.   Now, when you were first assigned to the team that was

23       going to be part of the interviews of Mr. Al-Imam, who was

24       assigned to that team with you?

25       A.   So there was Detective Anthony Marcano, who would be
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 179 of 250   179


 1       part of the interview team.

 2       Q.   And is he an FBI agent?

 3       A.   He's a task force officer, so he's assigned to the FBI

 4       as a task force officer.

 5       Q.   So Agent Task Force Officer Marcano and yourself.

 6       Anyone else?

 7       A.   We also had a linguist, Sammy Babisha, Samuel Babisha.

 8       Q.   And is he an FBI linguist?

 9       A.   He is.

10       Q.   Now, before you went to actually conduct the interviews,

11       did you have an opportunity to discuss, internally with your

12       team at the FBI, how the interviews would be conducted?

13       A.   Yes.   We met on a couple of different occasions with FBI

14       lawyers, my supervisor, and other agents that also worked on

15       the same case to discuss our plan.

16       Q.   And when you say "we," who are you referring to?

17       A.   Detective Marcano and myself.

18       Q.   Was Mr. Babisha a part of those conversations?

19       A.   He was not a part of the conversations prior to going on

20       the boat.     He was a part of the conversations once we got on

21       the boat.

22       Q.   Let's just talk about the discussions you had internally

23       before you left for the naval vessel.

24                     THE COURT:   I'm sorry, Ms. Seifert, what's

25       Detective Marcano's home assignment?        Where was he?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 180 of 250       180


 1                    THE WITNESS:   Like what agency?

 2                    THE COURT:   Yes.

 3                    THE WITNESS:   He's NYPD.    He's part of the --

 4                    THE COURT:   He's NYPD?

 5                    THE WITNESS:   NYPD, yes.

 6       Q.   In this discussion with Agent Marcano, your supervisors,

 7       and the lawyers, what did you decide amongst yourselves what

 8       was going to be the strategy for interviewing Mr. Al-Imam?

 9       A.   We talked about a few things, but one of the main things

10       that we talked about was the Advice of Rights and how we're

11       going to do that; and in those discussions we decided that

12       we would do a daily Advice of Rights to Mr. Al-Imam.

13       Q.   And when you say "daily," at what point during the day

14       were you intending to give the Advice of Rights?

15       A.   In the first interview of the day.

16       Q.   Okay.   So if you had one interview or three interviews

17       that day, your plan was just to give it at the very first

18       interview of the day?

19       A.   Yes.

20       Q.   And did you and Agent Marcano talk about how you were

21       going to record the meetings, whether by taking notes or

22       otherwise?

23       A.   We did.   We did with the whole group.       There's -- there

24       is an FBI policy that we -- for a custodial interview, you

25       videotape the interview domestically.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 181 of 250   181


 1                   When overseas it does not apply, so we decided

 2       that we would not be videotaping the interviews.

 3       Q.   Were there practical considerations that went into

 4       deciding why you were not going to tape these interviews?

 5       A.   Yes, definitely.    It would have added -- it would have

 6       changed the dynamic of the interview because potentially we

 7       would have had to figure out how to get a video recorder or

 8       videotape in the actual room.       We would have probably had to

 9       have somebody, like, rig it up or someone actually sitting

10       there videotaping, so we just decided against it.

11       Q.   When you videotape -- in your practice as an FBI agent,

12       when you videotape people in your offices, are the cameras

13       hand-held, or are they installed somewhere in the interview

14       room?

15       A.   Usually they're installed somewhere in the interview

16       room already.

17       Q.   And are they obvious to the interviewee?

18       A.   Usually they're not.

19       Q.   Did you have an idea, though, when you were planning

20       this interview, whether you would be able to have a camera

21       in the interview room with Mr. Al-Imam that was in a not

22       obvious place?

23       A.   Did we -- can you repeat that?

24       Q.   When you were discussing whether or not a camera was an

25       option in this context with Mr. Al-Imam, did you have any
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 182 of 250   182


 1       anticipation about whether or not you were going to be able

 2       to have a camera that wasn't obtrusive?

 3       A.   We didn't know either way.

 4       Q.   Did you discuss about how you were going to record the

 5       interviews since you didn't have access -- where you were

 6       not going to have access to video recording?

 7       A.   Yes, just our standard process of taking notes and doing

 8       a 302.

 9       Q.   And tell the Court about what that process is.

10       A.   So usually you preassign someone in the interview -- one

11       of the two interviewers -- to take notes, and that person

12       takes notes and records what's said in the interview; and

13       then, when you get back to a place where you can type it up,

14       you can type up, based on using your notes, what was said

15       during the interview.

16       Q.   And does someone, a supervisor or someone else, review

17       the typed-up version of your notes?

18       A.   Yes, definitely.    Before you can memorialize it, the

19       supervisor has to sign off on it.

20       Q.   Now, in this particular instance, how many times did you

21       end up speaking with Mr. Al-Imam?

22       A.   So we ended up talking to Mr. Al-Imam four times.

23       Q.   And can you -- do you recall who was responsible for

24       taking the notes at each of those sessions?

25       A.   Tony took the notes at three out of the four sessions --
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 183 of 250          183


 1       sorry, Detective Marcano took the notes at three out of the

 2       four sessions, and then I took the notes for one session.

 3       Q.   Now, I'll get more in detail about each session, but

 4       let's go to discuss your arrival on the naval vessel.            When

 5       you arrived on the vessel, what did you and Agent Marcano do

 6       in order to set up the interview room where you would be

 7       interviewing Mr. Al-Imam?

 8       A.   So once we identified what the room would be, there

 9       was -- it was previously a part of the gym, so in order to

10       kind of turn it into an interview room, we moved all the gym

11       equipment, a lot of treadmills, out of the room.          And once

12       we got all the treadmills out, we then put in a table and

13       chairs, I think garbage.

14       Q.   And when you were inside the room, did it have four

15       walls to it and a door?

16       A.   Yes.    I think it had two doors, but yes.

17       Q.   So -- but it wasn't -- only the people in the room knew

18       what was going on in the room; is that fair to say?

19       A.   Yes.

20       Q.   Okay.   Was there a window on the door?

21       A.   No.

22       Q.   Now, after you did the initial set-up for the room, did

23       you meet with your team to discuss the course of how the

24       interviews were going to proceed?

25       A.   Yes.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 184 of 250    184


 1       Q.   Tell me about those conversations.

 2       A.   So we would -- we would -- we had some time on the boat,

 3       so we met and kind of discussed what our strategy was in

 4       terms of the interview and talked to the linguist a little

 5       bit about when we planned on giving the Advice of Rights and

 6       how we would do that.

 7       Q.   And what did you settle on with the linguist about the

 8       manner in which you intended to give the Advice of Rights to

 9       the defendant?

10       A.   That we would read -- we would get an English version

11       that would be in front of us, and that he would sit next to

12       the defendant with the Arabic version.        And we would read

13       the English version, and he would translate as we read so

14       the defendant could have the opportunity to follow along on

15       the paper as well.

16       Q.   And I just want to clarify the pronoun.        So when you say

17       "we," you're referring to yourself and Detective Marcano?

18       A.   Yes.

19       Q.   And the interpreter is the individual you're saying

20       would have the Arabic version with the defendant?

21       A.   Yes.

22       Q.   Okay.   Now, in general did you have an idea of how long

23       these interviews were going to go on for?

24       A.   We had a rough idea that it would be a couple of hours,

25       hour or two.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 185 of 250     185


 1       Q.   And did you discuss how you would deal with taking

 2       breaks or allowing the defendant to use the bathroom?

 3       A.   Yes, which is kind of standard in all of our interviews.

 4       We make sure that the defendant or the interviewee knows

 5       that he can take a break at any time if he has to use the

 6       bathroom or, in this case, if he had to pray or if there was

 7       any reason at all.     He could let us know, and we could take

 8       a break.

 9                   So we, at the beginning of -- we discussed that

10       that would be the plan, to tell him that at the beginning of

11       each interview.

12       Q.   And did you, in fact, once the interview started, convey

13       to Mr. Al-Imam that he could take a break at his preference;

14       that he could go to the bathroom at his preference?

15       A.   Yes.

16       Q.   And between you and Detective Marcano, did you have an

17       approach to how you wanted to go through the interview in

18       terms of the attitude that you wanted to show Mr. Al-Imam?

19       A.   Yes.   We were kind of like co-interviewers.        We were

20       both equal parts in the interview, and we both -- and this

21       is kind of standard for all the interviews I do, but we talk

22       in a conversational tone, and it's just like a conversation

23       we're having.

24                   So that was kind of our strategy, or that's just

25       the way we were going to -- our technique.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 186 of 250   186


 1       Q.   And did Detective Marcano agree with that strategy?

 2       A.   Yes.

 3       Q.   And throughout the interviews, the four interviews that

 4       you had with the defendant, did you abide by -- did you each

 5       abide by that strategy?

 6       A.   Yes.

 7       Q.   When you say "conversational tone," how does that

 8       compare with the voice you're using in court today?

 9       A.   Very similar.

10       Q.   Now, before the defendant came aboard the boat, how were

11       you feeling?

12       A.   I was suffering from a little bit of motion sickness.

13       Q.   And did you see the ship's -- a doctor aboard the ship

14       to discuss your symptoms?

15       A.   I did.

16       Q.   And what happened?

17       A.   I saw multiple -- like multiple medics would come over

18       and check, but they would just issue me different types of

19       medication to try to ease the effects of the motion

20       sickness.

21       Q.   Do you recall what types of medication you used?

22       A.   So I had my own Dramamine, but I used that up pretty

23       quick.

24                     I also had patches.   I don't remember exactly what

25       they were called.     It was one of those patches that you can
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 187 of 250   187


 1       put behind your ear.

 2                    And then I also got -- a couple of times I got

 3       Zofran for the upset stomach and the queasiness in the

 4       stomach, and some pills from the doc as well that were

 5       similar to Dramamine.      I forget the name though.

 6       Q.   Did any of the medications that you were prescribed and

 7       that you took while you were aboard the ship affect your

 8       ability to engage with the defendant?

 9       A.   No.    They enhanced it, if anything.

10       Q.   Did they make you drowsy to the point where you weren't

11       able to carry on a conversation?

12       A.   No.

13       Q.   And did they affect your ability to perceive or remember

14       the events as they happened?

15       A.   No.

16       Q.   Now, were you yourself present when the defendant came

17       aboard the naval vessel on the evening hours of October 29,

18       2017?

19       A.   Yes.

20       Q.   And did you see the defendant come aboard?

21       A.   Yes.

22       Q.   Now, were you generally aware of what was happening with

23       the defendant, where he was moving about the ship?

24       A.   Yes.

25       Q.   At what point did you actually get to meet with the
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 188 of 250        188


 1       defendant?

 2       A.   We first met with the defendant at 125 Zulu the night of

 3       the 30th of October 2017.      Or the morning of the 30th,

 4       sorry.

 5       Q.   All right.    So just so I'm clear, it sounds like we

 6       spanned midnight at this point.       The defendant came aboard

 7       the evening of the 29th.

 8       A.   Yes.

 9       Q.   And by the time he came to the interview room, it was

10       the morning hours of the 30th?

11       A.   Yes, exactly.    So that same night that he got aboard, we

12       talked to him a few hours later.

13       Q.   Okay.   So in the early morning hours of October 30th you

14       said it was 125 Zulu?

15       A.   Yes.

16       Q.   When the defendant came into the room for the first

17       time, who was present -- the interview room, who was present

18       in the room with you?

19       A.   So the defendant came in with the guard force.         I think

20       there were three guard force members that brought him in the

21       room.    And then already in the room before the guard force

22       members brought him in were myself, Detective Marcano, and

23       the linguist, Samuel Babisha.

24       Q.   And when the defendant entered the room, what was he

25       wearing?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 189 of 250      189


 1       A.   I don't recall exactly what he was wearing.

 2       Q.   And was he wearing or was he restrained in any way?

 3       A.   Yes.   So he had hearing protection, eye protection, and

 4       he had -- his hands were handcuffed in the back, behind his

 5       back.

 6       Q.   And did that protection stay on him while he was in the

 7       room?

 8       A.   So as soon as the guard force brought him in, they put

 9       his -- they brought him up against one of the walls, had him

10       face the wall and removed his handcuffs and removed his

11       hearing protection and his eye protection, and then sat him

12       in one of the seats across from us.        And then they left the

13       room.

14       Q.   And just for the Court's ease, the other times that you

15       interviewed the defendant, did the guard force follow that

16       same procedure?

17       A.   Exactly the same.

18       Q.   Now, you were first sitting down with the defendant in

19       the early morning hours of October 30th.         What's the first

20       conversation you have with him?

21       A.   When we first sat down with him, we just asked about how

22       he was feeling, just his general, like, physical health and

23       how he was doing.     We introduced ourselves, told him who we

24       were.

25       Q.   What did you tell him about who you were?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 190 of 250   190


 1       A.     I told him we were -- I was a special agent with the

 2       FBI.

 3       Q.     Did you say you were from the United States government?

 4       A.     Yes.

 5       Q.     Did you tell the defendant where he was located?

 6       A.     I don't recall.   I believe we did, but I don't recall.

 7       Q.     Did you tell him he was on a ship?

 8       A.     Yes.

 9       Q.     All right.   You mentioned before that you talked about

10       that he could take a break and go to the bathroom, if he

11       needed to, or pray.      In the first meeting, where did that

12       conversation occur?      Was it at the beginning or sometime

13       later?

14       A.     It was in the beginning.

15       Q.     And, again, what tone of voice were you using during

16       this initial conversation with the defendant?

17       A.     The same that we're using now, conversational.

18       Q.     What was the defendant's affect like when he came in and

19       sat down with you?

20       A.     He was attentive.   I think -- he had mentioned that he

21       was feeling a little bit nauseous, but overall felt okay

22       physically.

23       Q.     And generally did his demeanor change at all throughout

24       that first interview?

25       A.     Not that I can remember.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 191 of 250       191


 1       Q.   Did you offer the defendant any food or water?

 2       A.   We did.   At the beginning of every session we offered

 3       him -- I think in the first meeting we offered him tea, or

 4       we could get him water, too, if he wanted it.         And we had, I

 5       think, Pop-Tarts.     We offered hip Pop-Tarts.      It was limited

 6       as to what we could get, but...

 7       Q.   Now, how long was it in this first interview before you

 8       began to advise the defendant of his rights under Miranda?

 9       A.   After we did all the things that we just discussed, we

10       then went into the Miranda rights.

11       Q.   Beyond the pleasantries that we've sort of just been

12       talking about, was there any substantive discussion that

13       occurred before you advised the defendant of his Miranda

14       rights?

15       A.   No.

16       Q.   Did you talk to him about why he was there, what the

17       case was about?

18       A.   No.

19       Q.   Okay.   Now, I'd ask you to turn to Exhibit 29 in your

20       book.   And this is already admitted into evidence.         Do you

21       recognize any of the signatures on Exhibit 29?

22       A.   Yes.

23       Q.   And what signatures do you recognize?

24       A.   Well, I recognize my own to start, then my name printed

25       above it; Sam Babisha, the linguist, is above that; and then
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 192 of 250   192


 1       the defendant's signature is above that.

 2       Q.   And on the bottom of the sheet there's a date and a time

 3       written, and who wrote that?

 4       A.   I did.

 5       Q.   And Exhibit 29, is this the Miranda form from that first

 6       interview you had with the defendant?

 7       A.   Yes.

 8       Q.   Tell the Court -- you know, you talked about the plan

 9       for how you were going to go through the Miranda warning.

10       Did everything go to plan in this first interview?

11       A.   Yes, it did.

12       Q.   And so describe after you -- so the first part of this

13       Miranda warning -- and you can turn to the second page of

14       Exhibit 29, which is the English version.         It might be

15       easier for you to follow along.

16                     The first part of the Miranda form discusses the

17       Advice of Rights.     Was that read to the defendant in its

18       entirety?

19       A.   Yes.

20       Q.   At the conclusion of reading that first part of the

21       form, what did you ask the defendant?

22       A.   We asked if he understood.

23       Q.   And what did he -- how did he respond?

24       A.   He said he did.

25       Q.   And then did you have any other questions for him?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 193 of 250    193


 1       A.     We asked if he understood and he wanted to keep talking

 2       to us.

 3       Q.     And when you asked the defendant if he wanted to keep

 4       talking, how did the defendant respond?

 5       A.     He said yes.

 6       Q.     Okay.

 7       A.     Or he nodded his head affirmatively.

 8       Q.     And then after that happened, did you go on to the

 9       second part of the form?

10       A.     Yes.

11       Q.     Okay.   And who directed -- did you read the entirety of

12       the second part of the form as well?

13       A.     Yes.

14       Q.     And who directed the defendant where to sign, or did the

15       defendant know on his own from reading the paper?

16       A.     I think Sammy -- I think Sammy might have directed him

17       where to sign.     I can't recall exactly how, but Sammy was

18       there to help him with, like, translations.

19       Q.     Now, when you say he was there to help him, did the

20       defendant have the first page, the Arabic page, in front of

21       him?

22       A.     Yes.

23       Q.     Could you tell from what you were looking at with the

24       defendant whether he appeared to be reading the page?

25       A.     He did.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 194 of 250   194


 1       Q.   How could you tell?

 2       A.   He was just -- he was going -- like his eyes were moving

 3       from right to left.     He's looking at it, acknowledging what

 4       he was reading, what he was hearing.

 5       Q.   At any point in time during this first review of the

 6       Miranda warning did the defendant explain that he needed

 7       glasses to read?

 8       A.   He did.

 9       Q.   And what did he say to you?

10       A.   I can't remember exactly, but something to the extent of

11       that he uses reading glasses.

12       Q.   And did you stop at that point and go get the glasses?

13       A.   I believe we stopped at that point and talked to the

14       guard force, who was usually waiting outside in case we

15       needed anything, and directed them to see if they could find

16       glasses for him.

17       Q.   Did you continue with the waiver without the glasses?

18       A.   Yes.

19       Q.   And why was that?

20       A.   Because he was acknowledging that he was understanding

21       what we were reading.

22       Q.   And by "he," you mean the defendant was acknowledging?

23       A.   Yes.

24       Q.   Did the defendant say he could read without the glasses,

25       or did you not inquire?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 195 of 250   195


 1       A.   He said it was tougher for him to read without the

 2       glasses, but he could still, you know, generally see what

 3       was on there.

 4       Q.   And at some point were glasses obtained?

 5       A.   Yes.

 6       Q.   And from then on did the -- when you were with the

 7       defendant, did he have his glasses with him, if you recall?

 8       A.   Yes.

 9       Q.   And by that I mean what about for the subsequent

10       interviews?    Did he also have glasses?

11       A.   Yes.

12       Q.   Now, this first interview you had with the defendant,

13       you spoke with him for some time, and then you took a break.

14       And what happened after the break?

15       A.   So after the first interview it was pretty late, so

16       after the -- oh, sorry, after the break he came back into

17       the -- using the same procedure with the guard force as had

18       been done before, and we sat down and talked to him again.

19       And then pretty soon after that he got physically ill and

20       threw up in the garbage can a little bit.

21       Q.   And what did you do after the defendant vomited?

22       A.   We contacted the guard force and asked him to get the

23       doctor.

24       Q.   What happened with the interview?

25       A.   So once the doctor came in and gave him an assessment
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 196 of 250   196


 1       and gave him some medication, we decided to terminate the

 2       interview just because of his feeling sick.

 3       Q.   And where did everyone go?

 4       A.   He, with the guard force, returned back to his sleeping

 5       pod, and then we went up to -- we went to bed.

 6       Q.   Let's talk about what happened on the second day you

 7       were on the boat, so this is the morning of October 30th.

 8       Did you have another interview with the defendant that

 9       morning?

10       A.   We did.

11       Q.   And do you recall approximately what time that took

12       place?

13       A.   Yes.    Approximately 1045 Zulu.

14       Q.   Was the interview conducted in the same pod, the same

15       room?

16       A.   Yes, same procedure, same pod, same room.

17       Q.   Same people there:     you, Detective Marcano, and

18       Mr. Babisha?

19       A.   Yes.

20       Q.   And the same procedure with the guard force getting the

21       defendant in the room?

22       A.   Yes.

23       Q.   Okay.   Now, at the beginning of this second interview,

24       did you discuss, again, any pleasantries or any

25       introductions with the defendant?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 197 of 250      197


 1       A.     We did.   At the start of every interview we kind of just

 2       talked to him about -- we talked to him about a variety of

 3       different things, including soccer and just kind of small

 4       talk.

 5       Q.     Did you inquire about the defendant's health given that

 6       he'd previously been ill?

 7       A.     We did.   We went through the same kind of procedures

 8       that we did in the first interview where we asked him how he

 9       was.    We asked him if he needed anything.       We offered him

10       some, I think, water, tea, and asked how he was feeling.

11                     He said he was feeling significantly better the

12       second morning.

13       Q.     How was his affect or his demeanor in this second

14       interview?

15       A.     It was definitely better than the first one.       He just

16       seemed a little bit like -- had a little bit more -- he was

17       feeling better.

18       Q.     And after the initial pleasantries and discussion, did

19       you have an opportunity to advise the defendant of his

20       rights?

21       A.     Yes.

22       Q.     And before you advised the defendant of his rights, what

23       substance was discussed?

24       A.     Before we advised him of his rights?

25       Q.     Right, correct.   Let me ask it differently.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 198 of 250        198


 1       A.   Okay.

 2       Q.   Did you discuss substance with the defendant before you

 3       advised him of his rights?

 4       A.   No.

 5       Q.   All right.    I'd like to direct your attention to

 6       Government's Exhibit 30, which is already admitted.          Do you

 7       recognize any of the signatures on Government's Exhibit 30?

 8       A.   Yes.

 9       Q.   And what signatures do you recognize?

10       A.   I recognize my own towards the bottom plus my name.         I

11       also recognize the linguist's name; Samuel Babisha is right

12       above that.    And above that is the defendant's.

13       Q.   And is this the Miranda page and the warning that was

14       given to defendant at this second interview?

15       A.   Yes.

16       Q.   Now, when you provided the second Miranda warning, how

17       did that differ from your first advisement that you'd given

18       the night before?

19       A.   In terms of how we -- in terms of how we discussed it

20       with him, it was exactly the same.

21       Q.   And, again, after you kind of did that first paragraph

22       of the Miranda warning where you talk about the defendant's

23       rights, did you ask the defendant any questions?

24       A.   Yes.    We just asked if he understood what he was

25       reading, and he just nodded that -- I can't remember if he
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 199 of 250      199


 1       nodded or said yes, but he just nodded saying that he

 2       understood.

 3       Q.   And did you ask him any other questions?

 4       A.   If he wanted to continue, and he said yes.

 5       Q.   Continue talking, or was it just, "Do you want to

 6       continue?"    Do you recall?

 7       A.   I can't recall.

 8       Q.   Okay.    Now, did the defendant end up having any

 9       questions about the rights at any point during this second

10       interview?

11       A.   Not that I can remember.

12       Q.   And was he wearing his glasses?

13       A.   Yes.

14       Q.   Okay.    Now, within the second interview, just -- without

15       talking about substance, generally you discussed things.

16       For how long, would you say, did that -- did this interview

17       go on before you took a break?

18       A.   I can't recall the exact time, but it was probably about

19       an hour.

20       Q.   And then the defendant was given a break?

21       A.   Yes.

22       Q.   And did you continue thereafter?

23       A.   It was more like when the defendant wanted to take a

24       break, he would just come and ask us.

25                    We didn't have, like, a set break time.       It was
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 200 of 250    200


 1       whenever he felt like he wanted to use the restroom, and he

 2       would go and use the restroom, and that was the time when he

 3       decided he wanted to use the restroom so...

 4       Q.   And, again, not talking about substance, but just

 5       generally, during your conversation with the defendant in

 6       either the first or the second interview, did you sense you

 7       were having a hard time understanding each other through the

 8       interpreter?

 9       A.   No, not at all.

10       Q.   Now, that second interview ended at approximately 1255

11       Zulu; is that right?

12       A.   Yes.

13       Q.   And then what happened?

14       A.   Same process.    The guard force came in at the end, and

15       they brought him back to his cell.        We went upstairs and,

16       you know, had lunch or had some meetings and then --

17       Q.   And was there a second interview on the second day?

18       A.   Yes, and then we came back down for the second interview

19       around 2048 on the same day.

20       Q.   Okay.   So the second interview on Day 2, did that occur

21       in the same place?

22       A.   Yes.

23       Q.   And the same people were there?

24       A.   Yes.

25       Q.   And the guard force used all the same procedures?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 201 of 250     201


 1       A.     Yes.

 2       Q.     Now, at the beginning of this second interview on Day 2,

 3       did you have an opportunity to talk to the defendant again

 4       about how he was feeling?

 5       A.     Yes, we did.   We asked him all the same questions about

 6       how he was feeling.

 7                     He said he was feeling -- he was feeling good.      He

 8       wasn't feeling nauseous.      He was feeling better.

 9       Q.     Did he express any emotions to you that he was upset or

10       sad?

11       A.     No.

12       Q.     Scared?

13       A.     No.

14       Q.     Did defendant talk to you about whether or not he'd had

15       the opportunity to pray?

16       A.     I believe he did say he had the opportunity to pray.

17       One of the questions we asked him was did he have time to

18       pray, and he said yes.      Because if he said no, we would have

19       made sure he had gotten time.

20       Q.     And what was defendant's demeanor like during this

21       second interview on Day 2?

22       A.     Very similar to the interview earlier that day.       I mean,

23       he was very conversational.       He was attentive, answering our

24       questions appropriately, and so on.

25       Q.     Now, did you provide defendant another Miranda warning,
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 202 of 250      202


 1       another one of the sheets of paper like Government's 30 on

 2       the second day, second interview?

 3       A.   No, we didn't because back before we went on the boat

 4       we -- in our discussions with the lawyers back at the FBI

 5       and the team, we decided that it would just be every day,

 6       one per day.    And that was the same day as the first

 7       interview so we decided not to.

 8       Q.   And during the second interview, did the defendant ask

 9       you for anything?     Excuse me, the second interview on Day 2.

10       A.   Yes, the third interview.      At some point during the

11       interview he had asked us if it was possible if we could get

12       him some different types of food, like olives and rice and

13       coffee.

14       Q.   And approximately how long did the Interview 3 take

15       place?    How long did it go on for?

16       A.   Approximately two hours.

17       Q.   And at the close of the interview, what did you all do?

18       A.   So same process.    The guard force came in.       They took

19       him out, and they -- we exchanged pleasantries, and they

20       took him out, and then we went up and went to bed.

21       Q.   Now, let's talk about the next morning, October 31st.

22       Did you have an opportunity to interview the defendant on

23       the morning of the 31st?

24       A.   We did, at approximately 910 Zulu.

25       Q.   And same room?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 203 of 250    203


 1       A.   Same room.

 2       Q.   Same people?

 3       A.   Same people, same procedure.

 4       Q.   Okay.   So when you get into the room with defendant on

 5       the morning of October 31st, what does he say about how he's

 6       been?

 7       A.   So we exchanged our normal pleasantries, offered him

 8       some things and asked him how he -- if he had slept well, if

 9       he was feeling okay.     And he said he hadn't slept well, and

10       that he had been thinking about his family, and that they

11       would be worried about him.

12       Q.   How was his affect compared with -- or his demeanor

13       compared to how it was prior days?

14       A.   He seemed a little bit more down that day.

15       Q.   And were you addressing him in the same manner and tone?

16       A.   Yes, same.

17       Q.   Did you provide him a Miranda warning on the morning of

18       October 31st?

19       A.   Yes, we did.

20       Q.   And tell me what happened when you provided that

21       warning.

22       A.   So we did the standard practice that we had done every

23       other time, reading it and having him follow along while it

24       was being translated by Sam.       And this time, while we were

25       giving the warnings, he said something to the effect of "I
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 204 of 250   204


 1       think I might want to have a lawyer here with me."

 2       Q.   And how did you respond when he talked about a lawyer?

 3       A.   We told him that that was his right and that, you know,

 4       we couldn't provide him a lawyer on the boat so that we

 5       wouldn't continue to talk to him until he had the

 6       opportunity to have a lawyer.

 7       Q.   And after you told him that would be the end of the

 8       questioning, did the defendant say anything else to you?

 9       A.   He did.   He said something to the effect of, "If you

10       guys aren't going to beat me, I would like to just go back

11       to my cell and sleep a little bit."

12       Q.   How did you respond when the defendant said that?

13       A.   I think both Tony and I were kind of taken aback that he

14       thought anybody was going to beat him, and so we were

15       surprised and immediately told him, like, "That's never

16       going to happen while you're in the custody of the U.S."

17       And "You won't be harmed in any way."

18       Q.   Did you ask him whether he had been harmed?

19       A.   I don't think we did, no.

20       Q.   Did you personally observe any signs on him, like

21       bruising or any other kind of abrasion, that might be

22       related to this comment?

23       A.   No.

24       Q.   Okay.   So did the defendant immediately go back to his

25       pod after he made that statement?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 205 of 250   205


 1       A.   After he made the initial statement about wanting to

 2       have a lawyer, we actually talked to him for a little while.

 3       He had just gotten -- we had just given him his coffee, and

 4       we got him olives from the cafeteria, so we didn't want to,

 5       like -- he would have not been able to finish that if he had

 6       to leave right then, so we just gave him some time to finish

 7       it, and we just talked about -- we just had some small talk

 8       with him about soccer and other things.

 9       Q.   Approximately how long did that small talk go on for?

10       A.   It seemed like 20 minutes.

11       Q.   And when he was having this small talk with you at the

12       end of the fourth interview, what was his affect like?

13       A.   It was definitely -- every time we talked about soccer

14       he would kind of -- he'd be happier and just like generally,

15       you know, smile a little bit.

16       Q.   And so following the social conversation about soccer,

17       what happened to the defendant?

18       A.   So after we did that, he finished his coffee, or the

19       majority of it.     The guard force came in the same way they

20       always have, and they took him out and brought him back to

21       his cell, and we went up -- we left the room.

22       Q.   Did you attempt to have any further interviews with the

23       defendant while he was on the vessel?

24       A.   No.

25       Q.   Now, just generally, about these four interviews that
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 206 of 250         206


 1       you had with the defendant, overall did you perceive there

 2       to be a problem with the translation between yourself and

 3       the defendant in terms of understanding each other?

 4       A.   No.    If we had perceived that there was a problem, we

 5       would have addressed it and done something about it.             But

 6       he -- based on his responses to our questions, he was

 7       understanding everything that we were saying, and there were

 8       no issues.

 9       Q.   In your mind were his answers to your questions

10       appropriate or conversationally responsive to the questions

11       you asked?

12       A.   Yes.    They were definitely appropriate and responsive to

13       the questions we were asking.

14                    MS. SEIFERT:   Okay.   No other questions.

15                                CROSS-EXAMINATION

16       BY MR. PEED:

17       Q.   Good afternoon, Agent Larkin.

18       A.   How are you doing?

19       Q.   When you were preparing -- when you were in these

20       meetings preparing for your strategy for interrogating

21       Mr. Al-Imam, did it come up -- did the issue of sleep come

22       up in the hour that these interrogations would be happening?

23       A.   No, not in those -- you mean the ones back in New York?

24       Q.   Yes.

25       A.   No.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 207 of 250   207


 1       Q.   Your first interrogation of Mr. Al-Imam began around 120

 2       Zulu Time, right?

 3       A.   Yes.

 4       Q.   And that was about 3:20 his local time, right?

 5       A.   I don't know.    That sounds right though.

 6       Q.   And it lasted until about 300 Zulu Time?

 7       A.   Yes.

 8       Q.   So 5:00 a.m. -- if there's a two-hour difference, 5:00

 9       a.m. his time?

10       A.   Okay.

11       Q.   Let's go over when you first sat down and started having

12       your initial pleasantries with him.        How long did the

13       pleasantries last?

14       A.   In that first interview?

15       Q.   Yes.

16       A.   Probably like 15, 20 minutes.

17       Q.   Okay.

18       A.   I don't recall exactly though.

19       Q.   What did you discuss in that period?

20       A.   I don't know exactly.

21       Q.   Was there any discussion in your strategy meetings about

22       having a period of time for Mr. Al-Imam to adjust to his

23       situation before you started interrogating him?

24       A.   No.

25       Q.   Was it your strategy to begin interrogating him as soon
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 208 of 250   208


 1       as he's been medically cleared and processed, basically your

 2       first opportunity?

 3       A.   I think we wanted to make sure we had an opportunity to

 4       tell him why he was here -- why he was on the boat and to

 5       talk to him a little bit that first night, so yes.

 6       Q.   But you didn't just do that and then let him go get some

 7       sleep.   You interrogated him.

 8       A.   We did an interview with him, yes.

 9       Q.   When he was first presented with the Advice of Rights

10       form, was it read to him -- was someone reading the rights

11       in English while it was translated for him?

12       A.   Yes.

13       Q.   And then when it was shown to him, did he -- did someone

14       need to show him where to sign?

15       A.   I can't recall exactly.      I can't recall.

16       Q.   Did he know what to do with it?       I mean, did someone

17       have to say, you know, "Take a pen and write your name"?

18       A.   Yes.   We told him that there were some portions on there

19       for a signature, yes.

20       Q.   What was said in that interchange?

21       A.   I can't remember exactly.

22       Q.   When you were talking to Mr. Al-Imam, did he ever -- did

23       you ever have a problem getting his answers to stay on

24       topic?

25       A.   Not that I can remember.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 209 of 250         209


 1       Q.   What was your sense of his level of mental ability after

 2       talking to him?

 3       A.   Level of mental ability?

 4       Q.   Yes.    Did you have any -- did you notice anything about

 5       your conversations that raised any concerns about his

 6       intellect?

 7       A.   No.    He seemed to understand all the questions that we

 8       were asking, and he seemed to answer them appropriately.

 9       Q.   Did he ever get emotional?

10       A.   In the last interview, I believe, when he was talking

11       about his family, I think he began to cry.

12       Q.   When he was answering you before that last interview --

13       let's start with the first interview.        Where would his eyes

14       go when he was answering you?

15       A.   So as I can recall, he was looking -- he would look back

16       and forth between the linguist and us; because we would say

17       it in English, and then the linguist would say it to him, so

18       he would look us in the eyes or look Sammy in the eyes.

19       Q.   When you were reading -- make sure I understand.            Did

20       you read the rights in English and then have it be

21       translated?

22       A.   Yes.

23       Q.   Did you stop during those rights and explain at all

24       about the American judicial system, what it meant to have

25       something used against him in court?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 210 of 250   210


 1       A.   We read exactly what's on the Advice of Rights form.

 2       Q.   So the first interview was in his time about 3:00 a.m.

 3       to 5:00 a.m., right?

 4       A.   125 Zulu.

 5       Q.   Right.   And then he slept -- he was given the

 6       opportunity to sleep about three hours; is that right?

 7       A.   I'm not sure how much he slept.

 8       Q.   You don't know how much he slept before your interviews?

 9       A.   No.

10       Q.   The second interview, you did the Miranda again,

11       correct?

12       A.   Yes.

13       Q.   How long did that interview last?

14       A.   I believe it was approximately two hours.

15       Q.   And then the next interview began at approximately 1000

16       Zulu Time p.m.; is that right?

17       A.   2048 Zulu.

18       Q.   2048.    8:00.   10:00 his time, right?

19       A.   Yes.    I don't know the conversion, but it was definitely

20       at 2048 Zulu.

21       Q.   Why, in your strategy discussions, did you decide not to

22       administer Miranda each time you interviewed him?

23       A.   It was really a discussion between the lawyers and our

24       team back -- I think we're obligated to read the Miranda

25       rights before the first interview, but we wanted to make
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 211 of 250        211


 1       sure he understood everything and read it once a day.            So

 2       that's why we decided to read it, but it was really the

 3       advice of FBI lawyers.

 4       Q.   Were you present for those discussions?

 5       A.   For many of them, yes.

 6       Q.   Was the goal of the strategy to get Mr. Al-Imam to speak

 7       with the FBI?

 8       A.   That's the goal of every interview, yes.

 9       Q.   So the policy of once a day was to implement that goal,

10       to get him to speak with you?

11       A.   While also affording him the rights, yes.

12       Q.   Did he have reading glasses during any of the times that

13       he was reading his rights?

14       A.   Yes.

15       Q.   And when were those?

16       A.   As far as I can remember, he had reading glasses for all

17       of the interviews except for the first one.

18       Q.   So when he read the rights the first time, he didn't

19       have his reading glasses?

20       A.   That's correct.

21       Q.   At the last interview, when he talked about a lawyer,

22       can you describe in your own words what he said, as best you

23       recall.

24       A.   In my words or in his words?

25       Q.   Well, his words as best you recall.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 212 of 250   212


 1       A.     He said something to the effect of "I think I might want

 2       to have a lawyer here with me."

 3       Q.     And that's what the interpreter would have said to you.

 4       You couldn't understand what he actually said?

 5       A.     Yes.   I don't speak Arabic.

 6       Q.     So what the interpreter said would be -- if the

 7       interpreter testified of what he recalled from that, do you

 8       think that would be more accurate?

 9                     MS. SEIFERT:   Objection.

10                     THE COURT:   Overruled.

11       A.     I don't know which one would be more accurate.

12       Q.     You don't know what he actually said.

13       A.     In Arabic?

14       Q.     In Arabic.

15       A.     Yes, I don't -- I couldn't translate it, no.

16       Q.     When he said that -- this is calling for you to form an

17       opinion based on what you observed -- did it strike you that

18       he was having a mental realization at that moment?

19       A.     I couldn't say.

20       Q.     In other words, I guess did he seem to understand

21       something about what he was reading that was novel to him?

22       A.     I don't know if it was novel or not, but he definitely

23       understood that he had the right to have a lawyer with him,

24       yes.

25       Q.     At that moment he seemed to understand he had a right to
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 213 of 250          213


 1       have a lawyer with him?

 2       A.   Based on the statement that he made, yes.

 3       Q.   Did Mr. Al-Imam ever change his answers to any questions

 4       that you gave him?

 5       A.   Not that I can recall.

 6       Q.   And how were you dressed during these interviews?

 7       A.   In civilian attire, so like probably khaki pants and a

 8       Polo shirt.

 9                    MR. PEED:   No further questions, Your Honor.

10                                REDIRECT EXAMINATION

11       BY MS. SEIFERT:

12       Q.   Agent Larkin, I just want to first try to get the

13       timeline down correct so we're all on the same page.             It's

14       fair that the defendant came on the boat on the 29th of

15       October in the evening hours.

16       A.   Yes.

17       Q.   Okay.    But you didn't see him to interview him right

18       away.

19       A.   Right, yes.

20       Q.   And so when did you first interview him?

21       A.   We first interviewed him at 0125.

22       Q.   So it was the next day but still within the evening

23       hours of that night?

24       A.   Yes.    Technically it was the next day, but it was the

25       same time that he -- the same night that he arrived.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 214 of 250     214


 1       Q.   Okay.    So then everybody goes to bed, and now everyone

 2       wakes up, and you have the second interview on October 30th

 3       of 2017.     And what time did the second interview start?

 4       A.   The second interview started at 1045.

 5       Q.   Okay.    And then you take a break and come back.       And the

 6       third interview, same day, October 30th, what time does that

 7       interview start?

 8       A.   2048.

 9       Q.   Okay.    And then again everyone goes to bed, wakes up the

10       next day.    Now we're on to October 31st, and what time in

11       the morning on October 31st does the fourth interview begin?

12       A.   At 910.

13       Q.   And all those are Zulu hour?

14       A.   Yes.

15       Q.   Okay.    Now, defense counsel asked you some questions

16       about the Advice of Rights form, and we had looked at that.

17       That was Government's 29 and 30.

18                    When the defendant was being told about his

19       Miranda rights, was the form in front of him at that time,

20       or was it shown to him after?

21       A.   No, it was in front of him the whole time.

22       Q.   Okay.    So just so I'm clear, when you're talking, does

23       he have the piece of paper in front of him?

24       A.   Yes.

25       Q.   And the piece of paper is in Arabic?
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 215 of 250        215


 1       A.   Yes.

 2       Q.   Okay.   And just briefly, you mentioned that one agent

 3       was sort of in charge of the questioning, and the other

 4       agent was in charge of the note-taking typically.          That was

 5       your strategy.

 6       A.   Yes, but the other -- the agent that was doing the note-

 7       taking was also able to ask any questions.         It was like a

 8       team approach.

 9       Q.   Okay.   So the agent that's note-taking, who is the

10       scribe for that interview, are they taking down what the

11       interpreter is saying?

12       A.   No.

13       Q.   I mean, the translation?

14       A.   Oh, yes.

15       Q.   Okay.   So let's talk about the fourth interview because

16       I think defense counsel had some questions for you about

17       exactly how the invocation of counsel occurred.          You stated

18       that you recalled the defendant saying something along the

19       lines of "I think I might want to have a lawyer with me."

20       A.   Yes.

21       Q.   Who was writing when that statement was taken down?

22       A.   Detective Marcano.

23       Q.   And did you -- who actually wrote up the 302?

24       A.   So we both looked at it and reviewed it, each one of

25       them, but I can't recall.      I think it was Detective Marcano
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 216 of 250   216


 1       that wrote it.

 2       Q.   But prior to your testimony today did you have an

 3       opportunity to review the 302 from the fourth interview?

 4       A.   Yes.

 5       Q.   That statement that you referred to, the one where the

 6       defendant said "I think I might want to have a lawyer," did

 7       that -- was that in the 302 that you reviewed?

 8       A.   Yes.

 9       Q.   And then finally, defense counsel had some questions for

10       you about whether, in the course of the interviews, the

11       defendant ever changed his answers, and your answer was no.

12       A.   Right.

13       Q.   Along those lines, did defendant ever -- was he evasive

14       with you or minimizing with you in his answers such that

15       sort of he maybe equivocated on the answer at some point?

16       A.   There were a few times where we assessed, based on our

17       knowledge of the investigation and the attack, that he was

18       minimizing his role, specifically on the day and the night

19       of the attack, yes.

20       Q.   And did you challenge the defendant on any of those

21       answers?

22       A.   Not that I can recall, no.

23       Q.   Did you, like, follow up with him about the questions or

24       the things that you thought he was minimizing on?

25       A.   Yes.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 217 of 250      217


 1       Q.   Okay.   And did he respond at all to your questioning?

 2       A.   Yes.

 3                    MS. SEIFERT:    No other questions.

 4                    THE COURT:   Okay.

 5                    All right, Agent.    Thank you very much for your

 6       testimony.    You're excused.     Have a good day.

 7                    MR. CUMMINGS:   Those are all the witnesses for the

 8       government, Your Honor.

 9                    THE COURT:   All right.   Why don't we knock off for

10       the day and come back at 10:00, and I'm happy to hear

11       argument on this motion beginning with resolution of any

12       disputed facts and then application of the applicable law to

13       the facts, and then let's proceed to the 404(b) motion.

14                    And then I'll take both under advisement, and

15       we'll do them each in writing, okay?        Does that make sense?

16                    MR. CUMMINGS:   Your Honor, I just want to confirm

17       whether counsel intends to call any witnesses.

18                    THE COURT:   Mr. Peed?

19                    MR. PEED:    Does counsel what?

20                    THE COURT:   Any witnesses?

21                    MR. PEED:    At this time, Your Honor, I don't

22       intend to call any witnesses.       I was having a few further

23       follow-up discussions with one witness during our session

24       today, but so final answer I'd want to give first thing in

25       the morning, but I -- I would say I'm 90 percent sure no
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 218 of 250       218


 1       witnesses, if the government can be satisfied with that.

 2                   And I would say if I were to call a witness --

 3       I've had some discussion with the government about an

 4       expert, and so we would need to put off that portion anyway,

 5       so he wouldn't be being called tomorrow.         But I will give

 6       the government a report and come back for that portion.

 7                   THE COURT:   Well, let me know that in the morning

 8       because I want to decide it --

 9                   MR. PEED:    Yes, Your Honor.

10                   THE COURT:   -- okay?

11                   MR. PEED:    I would have, as a defense exhibit, the

12       unclassified summary that was provided to me yesterday.

13                   THE COURT:   What is the summary of?      What does it

14       pertain to.

15                   MS. SEIFERT:    Your Honor, if I might address this

16       issue.

17                   (To Mr. Peed) Last week was it; or is it two weeks

18       ago now?

19                   The government, two weeks ago now, disclosed a

20       classified summary to defense.       That summary is still

21       classified.    Defense asked if some version of that could be

22       provided to his doctor, so we worked with the agency that

23       owns the information --

24                   THE COURT:   I'm sorry, a summary of what?

25                   MS. SEIFERT:    Of some classified information.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 219 of 250        219


 1                   THE COURT:   Pertaining to what, to the extent you

 2       can say?

 3                   MS. SEIFERT:    Pertaining to information about the

 4       defendant when he was living in Libya before his capture but

 5       after the attack.     Counsel asked the government to provide a

 6       version of that that his expert, the doctor, could review,

 7       and we worked with the agency to provide a pared-down and

 8       less-specific version of the summary solely for the purpose

 9       of the doctor because that's what was asked for.

10                   The government's position is that to the extent

11       that we've received counsel's notice of his intent under

12       CIPA to provide the Court and to discuss with the Court the

13       classified summary, that the government doesn't object to

14       discussing the classified summary in a classified setting

15       with Your Honor and Your Honor taking that classified

16       summary into account.      We would object --

17                   THE COURT:   For purposes of this motion?

18                   MS. SEIFERT:    Yes, that's correct, Your Honor.

19                   We would object to using the declassified

20       sanitized version of the summary as it's not specific.           It

21       doesn't allow the Court to fully take in the context of the

22       classified information; and moreover, it's not -- the agency

23       did not present it for that purpose.        It is merely kind of

24       desanitized and brought down to a different level so that it

25       could be given to the doctor, and solely for that purpose.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 220 of 250       220


 1                   THE COURT:   Okay.

 2                   MR. PEED:    I would rather use the full version,

 3       Your Honor, with the Court; so that's fine.

 4                   THE COURT:   All right.    So why don't you submit it

 5       in camera, and, without objection, I will consider it, and

 6       we'll include it as a classified exhibit to this hearing.

 7                   MR. PEED:    That's great, Your Honor.      Thank you.

 8                   MS. SEIFERT:    Does Your Honor think that there'll

 9       need to be argument tomorrow or discussion of the classified

10       document so I can inform the CISO whether -- I mean, we've

11       already told her that may happen, but I just want to inform

12       her whether that's necessary.

13                   THE COURT:   Mr. Peed?

14                   MR. PEED:    Well, the Court will have that

15       information from the document.

16                   THE COURT:   Is it something that you need to -- is

17       it something that you would need to elucidate in an

18       argument, or does it speak for itself?        And if the former,

19       we have to schedule a time for a classified proceeding with

20       all the bells and whistles.

21                   MR. PEED:    I think I can refer to it, Your Honor,

22       without -- certainly I could refer to the information that's

23       been declassified, but I understand that the purpose of that

24       was not to be used in argument.

25                   THE COURT:   But as long as I have the full
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 221 of 250      221


 1       document, I will be able to place the unclassified

 2       references in some context.

 3                    MR. PEED:    I believe, Your Honor, that should be

 4       okay.

 5                    THE COURT:   Okay.

 6                    MR. PEED:    And I'll just go ahead and represent at

 7       this time, Your Honor, that we won't call any more

 8       witnesses.

 9                    THE COURT:   Okay.    Very well.

10                    So when can you -- can you get me the classified

11       document tomorrow morning?

12                    MS. SEIFERT:   Yes.   I apologize, Your Honor.      It's

13       defense's motion so I thought they'd already provided it to

14       you, but I can certainly work with Ms. Peterson or defense

15       counsel can work with Ms. Peterson to give it to you.

16                    THE COURT:   Can you get it to me in the morning?

17                    MR. PEED:    I can bring it, Your Honor.

18                    THE COURT:   Okay.

19                    MR. PEED:    It's downstairs.   Thank you.

20                    THE COURT:   Very well.   On the 404(b), if all or

21       part of the testimony is deemed admissible, would the

22       government -- the government anticipates calling V1 as a

23       live witness, correct?

24                    MS. SEIFERT:   That's correct, Your Honor.

25                    THE COURT:   Okay.
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 222 of 250       222


 1                   MS. SEIFERT:    And the government's position with

 2       respect to the motion is that the motion is ripe to be

 3       decided just on the relevance and admissibility grounds.            To

 4       the extent that defense has raised questions about the

 5       veracity, the government would propose a later hearing,

 6       before the witness testifies, at which Your Honor could hear

 7       the testimony first before it was presented to the jury.

 8                   THE COURT:   Very well.    I was going to suggest

 9       that.

10                   MS. SEIFERT:    Thank you, Your Honor.

11                   THE COURT:   All right.    Anything else?

12                   MR. CUMMINGS:    Not from the government, Your

13       Honor.

14                   THE COURT:   All right.    We're adjourned.     We'll

15       see you at 10:00, and hopefully I'll get the exhibit

16       beforehand.

17                   MR. PEED:    I can just bring it up right now, Your

18       Honor.

19                   THE COURT:   That's fine.     Thanks.

20                       (Whereupon the hearing was

21                        adjourned at 4:38 p.m.)

22

23

24

25
     Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 223 of 250   223


 1

 2                    CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4                        I, LISA A. MOREIRA, RDR, CRR, do hereby

 5       certify that the above and foregoing constitutes a true and

 6       accurate transcript of my stenographic notes and is a full,

 7       true and complete transcript of the proceedings to the best

 8       of my ability.

 9            Dated this 10th day of May, 2019.

10

11
                                           /s/Lisa A. Moreira, RDR, CRR
12                                         Official Court Reporter
                                           United States Courthouse
13                                         Room 6718
                                           333 Constitution Avenue, NW
14                                         Washington, DC 20001

15

16

17

18

19

20

21

22

23

24

25
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 224 of 250                                                 224



              '            1903 [2] - 85:8, 89:24     213:14                    555 [1] - 1:14             187:11, 205:5,
                           1930 [1] - 85:7           2:00 [1] - 118:10          58 [1] - 2:9               215:7, 221:1
'Halt [1] - 55:23          1932 [1] - 89:16                                     5:00 [3] - 207:8, 210:3   abnormal [1] - 71:19
                           1986 [1] - 120:5                       3                                       aboard [16] - 23:6,
              /            1994 [1] - 61:23                                                  6             80:21, 136:19,
                                                     3 [20] - 44:23, 105:20,                               138:13, 140:23,
/s/Lisa [1] - 223:11       1999 [1] - 61:25
                                                      106:12, 106:17,           6 [3] - 105:24, 175:11,    141:23, 142:18,
                           1:15 [1] - 22:9
                                                      106:23, 107:11,            175:12                    144:7, 145:6,
                           1:17-cr-00213-CRC-1
              0             [1] - 1:4
                                                      107:13, 108:8,            60 [1] - 2:11              186:10, 186:13,
                                                      116:14, 116:19,           621-1828 [1] - 1:19        187:7, 187:17,
0125 [1] - 213:21          1:30 [1] - 22:9
                                                      116:21, 139:24,           6718 [2] - 1:22, 223:13    187:20, 188:6,
0232 [1] - 84:4
                                                      140:11, 140:22,           6th [1] - 1:18             188:11
0700 [1] - 84:8                        2              141:1, 141:17,
                                                                                                          abrasion [3] - 50:23,
                                                      147:1, 147:5,
              1            2 [7] - 15:3, 15:4,                                               7             51:1, 204:21
                            77:23, 200:20,            161:10, 202:14
                                                                                                          abrasions [12] - 50:9,
1 [4] - 4:8, 4:11, 9:12,                             30 [6] - 80:25, 84:3,      7 [5] - 2:4, 58:9,
                            201:2, 201:21, 202:9                                                           50:15, 72:11, 72:19,
 134:23                                               198:6, 198:7, 202:1,       105:24, 175:12,
                           2.22 [1] - 45:11                                                                77:1, 77:10, 77:12,
                                                      214:17                     175:16
1,000 [1] - 27:23          20 [2] - 205:10, 207:16                                                         77:13, 78:1, 78:3,
                                                     300 [1] - 207:6            72 [1] - 111:20
1,500 [2] - 27:23,         20001 [3] - 1:19, 1:23,                                                         113:3, 114:22
 129:21                                              302 [4] - 182:8,           75 [1] - 111:20
                            223:14                                                                        absolutely [4] - 62:20,
1.95 [1] - 45:11                                      215:23, 216:3, 216:7      777 [1] - 1:18
                           2003 [1] - 62:2                                                                 91:15, 153:25,
10 [2] - 49:1, 122:12      2007 [2] - 62:2, 62:4     30th [11] - 79:4, 89:16,                              168:24
100 [1] - 160:6            2008 [2] - 40:17,          136:6, 188:3,                          8            abuse [5] - 22:17,
1000 [2] - 80:25,           121:18                    188:10, 188:13,                                      36:6, 54:1, 73:2,
                                                                                8 [1] - 105:24
 210:15                    2008/2009 [1] - 121:16     189:19, 196:7,                                       157:17
                                                                                88 [1] - 2:11
1045 [2] - 196:13,         2010 [1] - 62:4            214:2, 214:6
                                                                                8:00 [1] - 210:18         abused [9] - 22:20,
 214:4                     2017 [22] - 8:19, 10:4,   31 [9] - 84:8, 85:7,                                  36:10, 54:5, 58:12,
10:00 [4] - 80:25,          11:1, 12:12, 40:23,       140:2, 140:5, 140:6,                                 58:15, 72:25, 157:2,
 210:18, 217:10,                                      140:7, 140:8,                          9
                            67:24, 79:4, 80:25,                                                            159:16, 175:18
 222:15                     84:4, 84:8, 85:7,         140:17, 140:21            9 [2] - 149:13, 149:15    accent [1] - 135:16
10:11 [1] - 1:5             97:9, 97:23, 136:1,      31st [9] - 89:24, 136:6,   9/11 [1] - 120:21         acceptable [2] - 96:12,
10th [1] - 223:9            136:6, 173:4, 173:8,      156:5, 202:21,            90 [1] - 217:25            135:10
11 [4] - 40:13, 50:12,      178:9, 178:13,            202:23, 203:5,            910 [2] - 202:24,         access [2] - 182:5,
 122:13, 159:25             187:18, 188:3, 214:3      203:18, 214:10,            214:12                    182:6
116 [1] - 2:14             2019 [2] - 1:4, 223:9      214:11                    915 [2] - 11:7, 24:22     accommodate [1] -
119 [1] - 2:15             202 [2] - 1:15, 1:19      32 [1] - 61:15             94 [1] - 2:12              111:14
11:15 [2] - 11:5, 24:22    202-354-3187 [1] -        333 [2] - 1:22, 223:13     96 [1] - 2:13             accompanied [1] -
11th [1] - 1:18             1:23                     353-9424 [1] - 1:15
                                                                                                           128:19
                                                     37 [1] - 2:6
12 [4] - 75:14, 75:16,     2048 [5] - 200:19,                                                A            accompanying [1] -
 111:5, 111:6               210:17, 210:18,          39 [2] - 2:7, 2:8                                     128:23
                                                     3:00 [1] - 210:2           a.m [6] - 1:5, 22:9,
120 [1] - 207:1             210:20, 214:8                                                                 according [1] - 45:11
                                                     3:20 [1] - 207:4            207:8, 207:9, 210:2,
125 [4] - 162:21,          20530 [1] - 1:15                                                               account [1] - 219:16
                                                                                 210:3
 188:2, 188:14, 210:4      206 [1] - 2:19                                                                 accountant [2] -
                                                                                aback [1] - 204:13
1255 [1] - 200:10          213 [1] - 2:19                         4                                        120:10, 120:18
                                                                                abide [2] - 186:4,
12:00 [1] - 86:15          23 [1] - 2:4              4 [1] - 42:13                                        accounting [1] - 120:9
                                                                                 186:5
12:30 [1] - 95:22          2351 [1] - 67:24          4.58 [1] - 45:13                                     accuracy [2] - 107:25,
                                                                                ability [14] - 86:23,
14 [1] - 76:24             24 [3] - 99:1, 115:24,    40 [2] - 177:18, 178:1                                111:20
                                                                                 92:12, 92:20, 93:3,
140 [1] - 170:19            116:1                    400 [2] - 88:23, 90:9                                accurate [5] - 139:9,
                                                                                 93:8, 93:10, 116:5,
15 [4] - 51:4, 78:11,      25 [2] - 2:6, 107:3       404(b [4] - 6:24,                                     139:11, 212:8,
                                                                                 152:16, 187:8,
 164:10, 207:16            27 [2] - 114:9, 114:10     217:13, 221:20                                       212:11, 223:6
                                                                                 187:13, 209:1,
159 [1] - 2:16             28 [2] - 4:9, 4:11        4:38 [1] - 222:21                                    accurately [1] - 106:6
                                                                                 209:3, 223:8
16 [3] - 51:7, 78:12,      29 [15] - 10:4, 11:1,                                                          accusation [1] -
                                                                                able [27] - 9:9, 10:2,
 111:16                     12:12, 67:24, 151:8,                                                           100:10
17 [1] - 64:1               151:10, 151:16,
                                                                  5              10:25, 15:12, 27:13,
                                                                                                          achieve [1] - 127:24
                                                                                 33:10, 33:20, 35:12,
17-213 [3] - 3:3, 59:25,    152:9, 174:9,            5 [2] - 4:21, 105:24                                 acknowledge [6] -
                                                                                 42:6, 47:15, 56:10,
 119:3                      187:17, 191:19,          5.11-style [2] - 37:24,                               23:9, 23:10, 31:13,
                                                                                 63:20, 64:21, 66:24,
172 [1] - 2:16              191:21, 192:5,            38:2                                                 101:17, 101:19,
                                                                                 70:5, 93:13, 97:2,
176 [2] - 2:17, 2:18        192:14, 214:17           5.75 [1] - 45:13                                      145:14
                                                                                 104:10, 111:9,
18 [1] - 120:11            29th [4] - 74:13,         50 [2] - 177:18, 178:1                               acknowledged [1] -
                                                                                 111:12, 158:25,
19 [1] - 1:4                178:12, 188:7,           54 [1] - 2:9                181:20, 182:1,            54:12
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 225 of 250                                               225



acknowledgement [1]       advised [9] - 100:7,        159:9, 170:14,           30:7, 30:9, 30:21,      119:4, 119:11,
 - 152:3                   100:10, 105:9,             170:16, 176:13,          30:24, 31:2, 31:5,      136:3, 136:6, 136:8,
acknowledging [4] -        106:15, 108:8,             176:21, 177:3,           31:13, 31:20, 33:13,    136:14, 137:2,
 146:22, 194:3,            191:13, 197:22,            179:5, 180:6,            33:23, 34:2, 34:7,      160:16, 161:9,
 194:20, 194:22            197:24, 198:3              180:20, 183:5,           34:10, 34:20, 35:19,    162:7, 163:13,
acquaint [1] - 9:19       advisement [2] -            206:17, 213:12,          35:23, 36:9, 36:24,     165:1, 165:4,
acquire [1] - 111:9        198:17, 217:14             217:5                    37:9, 37:23, 38:16,     165:20, 166:3,
act [1] - 10:17           affect [11] - 56:11,       agent's [1] - 170:21      38:22, 40:24, 41:7,     166:10, 169:9,
Action [1] - 1:3           89:9, 89:14, 147:21,      agents [36] - 16:8,       41:24, 42:8, 46:4,      170:14, 170:16,
active [4] - 26:18,        150:2, 187:7,              16:10, 38:9, 40:16,      46:5, 47:12, 53:25,     171:18, 173:12,
 60:15, 90:19, 96:14       187:13, 190:18,            125:23, 132:13,          54:3, 54:16, 55:3,      176:3, 178:12,
actual [4] - 45:7,         197:13, 203:12,            132:14, 136:22,          55:25, 57:20, 60:1,     178:15, 178:23,
 57:18, 110:3, 181:8       205:12                     141:23, 150:1,           62:7, 67:12, 67:23,     180:8, 180:12,
acute [5] - 75:21,        affirmatively [1] -         150:3, 150:11,           68:1, 88:24, 89:17,     181:21, 181:25,
 79:16, 87:21, 87:24,      193:7                      150:22, 151:9,           89:25, 90:7, 93:22,     182:21, 182:22,
 91:19                    afford [1] - 104:10         153:18, 155:2,           97:10, 98:2, 98:9,      183:7, 185:13,
added [1] - 181:5         afforded [1] - 116:24       156:11, 156:17,          116:15, 117:2,          185:18, 206:21,
addition [5] - 41:22,     affording [1] - 211:11      157:2, 157:12,           117:13, 117:23,         207:1, 207:22,
 100:16, 106:8,           African [1] - 131:2         157:13, 157:21,          119:4, 119:11,          208:22, 211:6, 213:3
 124:18, 175:19           afternoon [15] - 88:13,     159:1, 159:5, 163:6,     136:3, 136:6, 136:8,   AL-IMAM [1] - 1:6
additional [4] - 106:9,    88:14, 96:4, 96:11,        164:22, 169:7,           136:14, 137:2,         Al-Imam's [7] - 10:8,
 112:25, 114:2,            116:14, 119:5,             169:10, 169:14,          160:16, 161:9,          13:7, 41:24, 42:8,
 116:23                    119:20, 119:21,            171:8, 173:20,           162:7, 163:13,          46:4, 55:25, 90:7
address [1] - 218:15       159:22, 159:23,            173:21, 173:23,          165:1, 165:4,          Albany [1] - 8:10
                           176:14, 176:15,            174:4, 175:7, 179:14     165:20, 166:3,         alert [1] - 20:11
addressed [1] - 206:5
                           176:21, 176:22,           agents' [2] - 172:9,      166:10, 169:9,         alerted [1] - 113:21
addressing [1] -
                           206:17                     172:12                   170:14, 170:16,        align [1] - 66:22
 203:15
                          afternoon's [1] - 162:1    aggressive [3] - 37:3,    171:18, 173:12,        aligned [1] - 154:7
adequate [1] - 154:18
                          afterwards [2] - 92:13,     37:12, 115:12            176:3, 178:12,         all-weather [1] - 16:19
adjourned [2] -
                           93:4                      agitated [4] - 91:23,     178:15, 178:23,        allegations [1] - 100:7
 222:14, 222:21
                          agency [5] - 121:9,         95:1, 95:2, 113:5        180:8, 180:12,         allow [3] - 6:22, 49:25,
adjust [2] - 133:19,
                           180:1, 218:22,            agitation [3] - 92:7,     181:21, 181:25,         219:21
 207:22
                           219:7, 219:22              95:12, 95:16             182:21, 182:22,        allowing [2] - 49:19,
administer [1] -
                          AGENT [8] - 2:3, 2:5,      ago [5] - 69:24, 71:6,    183:7, 185:13,          185:2
 210:22
                           2:8, 2:18, 7:11,           172:25, 218:18,          185:18, 206:21,        allows [2] - 32:9,
admissibility [1] -
                           25:10, 39:18, 176:18       218:19                   207:1, 207:22,          113:15
 222:3
                                                     agree [1] - 186:1         208:22, 211:6, 213:3   almost [3] - 8:15,
admissible [1] -          agent [28] - 5:25, 7:23,
                           16:12, 25:24, 40:6,       agreed [2] - 96:11,      AL [1] - 1:6             124:3, 157:13
 221:21
                           40:8, 40:19, 51:18,        141:7                   Al-Imam [105] - 3:4,    alternatively [1] -
admission [1] - 4:1
                           149:1, 149:10,            agreeing [1] - 125:21     3:13, 3:15, 8:22,       133:10
admit [4] - 71:6,
                           149:11, 154:4,            agreement [1] -           10:5, 10:19, 11:2,     amenable [2] - 32:10,
 140:16, 143:1,
                           165:25, 170:3,             113:11                   11:22, 11:25, 12:1,     34:17
 144:12
                           170:7, 170:8,             ahead [6] - 4:10,         12:3, 12:6, 13:12,
admitted [7] - 140:1,                                                                                 America [3] - 3:3,
                           170:10, 174:6,             73:10, 98:6, 99:11,      23:24, 28:2, 28:4,
 141:12, 142:11,                                                                                       60:1, 119:4
                           176:24, 177:11,            157:24, 221:6            28:16, 28:18, 29:3,
 144:1, 153:7,                                                                                        AMERICA [1] - 1:3
                           179:2, 181:11,            aided [1] - 1:25          29:5, 29:17, 30:7,
 191:20, 198:6                                                                                        American [3] - 14:20,
                           190:1, 215:2, 215:4,      Aids [1] - 114:1          30:9, 30:21, 30:24,
adverse [2] - 74:14,                                                                                   24:13, 209:24
                           215:6, 215:9              air [2] - 19:19, 45:15    31:2, 31:13, 31:20,
 94:20                                                                                                amount [2] - 79:17,
                          Agent [50] - 5:21, 5:25,                             33:13, 33:23, 34:2,
Advice [15] - 162:9,                                 Air [9] - 6:10, 60:19,                            129:9
                           6:3, 6:13, 7:8, 7:14,                               34:7, 34:10, 34:20,
 165:12, 165:24,                                      60:20, 60:23, 62:6,                             analogy [2] - 133:15,
                           7:17, 7:18, 9:1, 9:11,                              35:19, 36:9, 36:24,
 168:9, 171:10,                                       96:18, 96:19, 96:21,                             168:22
                           12:22, 16:13, 17:10,                                37:23, 38:16, 38:22,
 171:14, 180:10,                                      97:3                                            analysis [1] - 132:14
                           18:12, 19:9, 20:5,                                  40:24, 41:7, 46:5,
 180:12, 180:14,                                     Al [115] - 3:4, 3:13,                            analyst [3] - 121:20,
                           20:18, 20:20, 21:1,                                 47:12, 53:25, 54:3,
 184:5, 184:8,                                        3:15, 8:22, 10:5,                                121:23, 124:21
                           23:13, 23:14, 24:5,                                 54:16, 55:3, 57:20,
 192:17, 208:9,                                       10:8, 10:19, 11:2,                              analysts [1] - 125:23
                           25:13, 26:22, 27:25,                                60:1, 62:7, 67:12,
 210:1, 214:16                                        11:22, 11:25, 12:1,                             analyze [1] - 121:24
                           37:16, 39:6, 39:11,                                 67:23, 68:1, 88:24,
advice [3] - 144:5,                                   12:3, 12:6, 13:7,                               annotations [1] -
                           39:24, 40:1, 40:22,                                 89:17, 89:25, 93:22,
 169:21, 211:3                                        13:12, 23:24, 28:2,                              117:21
                           43:25, 58:5, 59:11,                                 97:10, 98:2, 98:9,
advise [3] - 81:17,                                   28:4, 28:16, 28:18,                             answer [13] - 56:12,
                           142:1, 148:21,                                      116:15, 117:2,
 191:8, 197:19                                        29:3, 29:5, 29:17,                               93:10, 93:16,
                                                                               117:13, 117:23,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 226 of 250                                                  226



 134:12, 155:8,            89:14, 93:24, 125:5,       18:17, 18:24, 21:2,      ate [1] - 69:21             Babisha [18] - 6:14,
 155:9, 166:23,            166:11, 206:10,            24:18, 78:7              attached [1] - 47:23         119:14, 119:20,
 167:2, 168:20,            206:12                    arrangements [1] -        attachment [2] -             119:24, 119:25,
 209:8, 216:11,           appropriately [4] -         59:18                     47:22, 48:6                 140:7, 141:12,
 216:15, 217:24            93:25, 95:9, 201:24,      arrest [4] - 10:25,       attack [7] - 163:12,         142:13, 153:14,
answered [3] - 153:19,     209:8                      11:2, 27:8, 28:21         164:3, 164:8,               159:14, 172:7,
 159:6, 174:15            approximate [1] - 45:3     arrival [8] - 28:15,       164:18, 216:17,             179:7, 179:18,
answering [4] - 93:25,    Arab [1] - 159:15           41:24, 42:8, 62:16,       216:19, 219:5               188:23, 191:25,
 201:23, 209:12,          Arabic [76] - 5:25, 9:2,    69:7, 74:6, 145:4,       attacks [1] - 26:8           196:18, 198:11
 209:14                    9:5, 14:19, 16:10,         183:4                    attempt [7] - 9:22,         bachelor [1] - 120:9
answers [11] - 36:1,       26:22, 26:23, 26:24,      arrive [1] - 62:12         55:20, 55:23, 159:9,       backed [1] - 72:5
 70:9, 154:25, 164:5,      27:2, 27:3, 27:4,         arrived [6] - 18:14,       161:15, 161:19,            background [8] -
 168:20, 206:9,            27:5, 27:7, 27:9,          62:13, 63:14,             205:22                      131:15, 142:3,
 208:23, 213:3,            27:21, 27:23, 31:17,       112:21, 183:5,           attempted [2] - 57:4,        154:11, 163:6,
 216:11, 216:14,           36:1, 43:1, 43:19,         213:25                    57:11                       163:8, 163:9,
 216:21                    43:24, 63:11, 68:5,       Article [19] - 105:20,    attempting [1] -             163:11, 163:17
Anthony [1] - 178:25       120:3, 120:23,             106:12, 106:16,           161:17                     backgrounds [1] -
anticipate [1] - 95:23     122:7, 122:21,             106:17, 106:23,          attempts [1] - 57:6          164:23
anticipates [1] -          123:12, 123:15,            107:11, 107:13,          attend [1] - 10:8           bad [1] - 112:16
 221:22                    123:18, 124:13,            108:8, 116:14,           attention [17] - 8:19,      ballpark [1] - 164:10
anticipation [1] -         124:15, 125:11,            116:19, 116:21,           46:3, 64:1, 67:9,          Band [1] - 113:25
 182:1                     129:24, 129:25,            139:24, 140:11,           77:22, 81:22, 83:22,       based [18] - 9:17,
anyway [1] - 218:4         130:2, 130:4, 130:9,       140:22, 141:1,            84:7, 100:20, 108:7,        54:7, 63:19, 71:18,
apartment [3] - 11:10,     130:12, 130:16,            141:17, 147:1,            110:11, 110:22,             78:4, 92:23, 104:24,
 11:13, 13:15              130:17, 130:19,            147:4, 161:10             111:3, 114:8,               114:5, 117:22,
apologize [6] - 15:5,      134:9, 134:19,            article [4] - 12:15,       114:18, 171:7, 198:5        124:1, 132:22,
 61:14, 76:15, 153:8,      134:21, 134:22,            29:8, 86:13, 110:15      attentive [2] - 190:20,      134:20, 182:14,
 153:10, 221:12            134:23, 135:5,            articulated [3] -          201:23                      206:6, 212:17,
appear [37] - 17:11,       135:8, 135:14,             102:17, 111:23,          attire [2] - 117:3, 213:7    213:2, 216:16
 19:22, 20:11, 21:19,      139:5, 139:9,              114:24                   attitude [1] - 185:18       basic [4] - 27:14,
 22:4, 23:9, 30:19,        141:16, 143:13,           Ashcroft [1] - 120:22     attorney [12] - 152:4,       27:16, 45:25, 52:17
 33:13, 33:16, 36:2,       143:16, 144:21,           aside [3] - 74:3, 74:7,    156:15, 156:18,            basket [10] - 22:1,
 49:8, 52:23, 70:11,       147:8, 151:19,             87:14                     159:9, 167:7,               42:3, 46:22, 46:24,
 70:22, 72:19, 73:18,      151:20, 165:22,           assert [1] - 171:24        167:12, 167:14,             48:6, 48:15, 101:6,
 77:1, 78:15, 78:24,       165:23, 165:24,           asserted [1] - 156:21      167:15, 167:21,             101:7
 80:10, 80:14, 80:17,      166:1, 173:6,             assertively [1] -          171:24, 175:9,             bathroom [6] - 44:4,
 87:9, 87:14, 88:2,        175:17, 184:12,            115:22                    175:10                      44:13, 185:2, 185:6,
 88:4, 94:22, 94:24,       184:20, 193:20,           assess [1] - 133:18       ATTORNEY'S [1] -             185:14, 190:10
 95:1, 102:7, 103:12,      212:5, 212:13,            assessed [1] - 216:16      1:13                       bay [2] - 101:2, 105:8
 113:2, 115:15,            212:14, 214:25            assessing [3] - 28:19,    attributable [1] - 74:9     beach [2] - 29:25,
 117:24, 149:23,          Arabic-speaking [2] -       35:3, 35:10              audibly [1] - 145:18         47:23
 150:22, 152:24            5:25, 130:9               assessment [5] - 65:5,                                beat [4] - 157:8,
                                                                               available [3] - 43:12,
APPEARANCES [1] -         area [11] - 11:20, 18:5,    67:5, 67:6, 114:3,                                    171:25, 204:10,
                                                                                90:25, 91:2
 1:11                      56:19, 62:22, 62:25,       195:25                                                204:14
                                                                               Avenue [2] - 1:22,
appeared [6] - 14:17,      63:3, 65:16, 131:16,      assigned [10] - 7:24,                                 beaten [2] - 157:2,
                                                                                223:13
 21:13, 34:6, 72:11,       133:17, 138:12,            40:17, 135:11,                                        157:20
                                                                               avoid [3] - 6:15, 92:4,
 113:21, 193:24            145:22                     177:7, 177:8, 178:7,                                 became [12] - 28:1,
                                                                                93:17
applicable [1] - 217:12   areas [3] - 77:2, 78:1,     178:9, 178:22,                                        40:23, 67:12, 72:4,
                                                                               award [1] - 126:11
application [1] -          78:3                       178:24, 179:3                                         94:8, 120:20,
                                                                               aware [8] - 48:25,
 217:12                   argument [4] - 217:11,     assignment [2] -                                       121:16, 128:1,
                                                                                49:9, 60:3, 74:8,
applied [2] - 116:16,      220:9, 220:18,             178:10, 179:25                                        150:9, 151:1, 156:3,
                                                                                112:5, 112:18,
 123:22                    220:24                    assistance [1] -                                       171:21
                                                                                126:15, 187:22
apply [2] - 120:25,       argumentative [1] -         152:19                                               become [9] - 8:20,
                                                                               awareness [1] - 80:8
 181:1                     91:23                     assisted [4] - 11:19,                                  41:1, 62:6, 62:9,
approach [4] - 3:6,       arising [1] - 131:22        17:16, 19:11, 20:18                                   97:8, 117:24,
                          arm [2] - 51:10, 78:8
                                                                                            B
 51:16, 185:17, 215:8                                assisting [1] - 123:15                                 120:15, 132:10,
approaching [1] -         armed [3] - 13:25,         assume [1] - 38:11        B-A-B-I-S-H-A [1] -          178:7
 11:12                     14:2, 48:24               assuming [3] - 35:8,       119:24                     bed [4] - 196:5,
appropriate [10] - 4:5,   arms [9] - 11:17,           113:6, 113:9             BABISHA [2] - 2:15,          202:20, 214:1, 214:9
 43:23, 69:16, 87:17,      12:24, 12:25, 18:13,      assured [1] - 157:19       119:17                     befall [1] - 117:14
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 227 of 250                                                   227



BEFORE [1] - 1:9            210:23                     198:10                     27:5, 40:11, 121:23,     car [1] - 11:12
beforehand [1] -           beyond [5] - 52:17,        bouncing [1] - 49:12        122:13, 126:13,          carabiner [2] - 13:4,
 222:16                     59:4, 129:3, 154:6,       box [2] - 109:3, 109:5      163:3, 164:25,            13:6
began [11] - 48:15,         191:11                    branch [3] - 26:15,         177:22                   care [9] - 53:9, 61:4,
 48:16, 49:16,             biceps [3] - 51:5, 52:3,    60:18, 96:17              but.. [1] - 191:6          62:11, 91:6, 97:16,
 155:12, 160:17,            78:9                      BRANDON [3] - 2:3,         button [1] - 37:25         97:19, 105:8,
 162:20, 171:14,           big [1] - 53:5              7:11, 7:17                button-down [1] -          106:13, 113:24
 191:8, 207:1,             bilateral [1] - 70:1       Brandon [3] - 5:21,         37:25                    career [5] - 8:9, 40:14,
 209:11, 210:15            binder [6] - 4:3, 9:11,     7:3, 7:17                 BY [20] - 7:13, 23:21,     88:17, 97:3, 120:17
begin [9] - 5:21, 30:14,    55:16, 99:2, 105:23,      break [18] - 5:1, 5:7,      25:12, 37:19, 39:5,      cargo [2] - 38:6, 38:7
 35:5, 46:14, 69:1,         175:12                     59:20, 95:25, 118:8,       39:20, 54:24, 58:4,      Carolina [2] - 121:22,
 76:21, 165:9,             birth [1] - 120:2           176:8, 185:5, 185:8,       60:12, 88:12, 94:19,      135:15
 207:25, 214:11            bit [31] - 5:15, 6:17,      185:13, 190:10,            96:10, 116:13,           Carolinas [1] - 131:17
beginning [18] - 6:17,      32:3, 61:6, 68:9,          195:13, 195:14,            119:19, 159:21,          carry [2] - 18:23,
 24:9, 49:5, 89:10,         72:5, 94:13, 106:14,       195:16, 199:17,            172:6, 176:2,             187:11
 150:4, 150:5,              123:19, 130:15,            199:20, 199:24,            176:20, 206:16,          Case [3] - 3:3, 59:25,
 163:15, 163:17,            130:21, 133:5,             199:25, 214:5              213:11                    119:3
 163:18, 165:14,            139:14, 143:24,           breaking [1] - 33:5                                  case [24] - 41:20,
 185:9, 185:10,             151:1, 151:2,             breaks [1] - 185:2                     C              45:12, 62:6, 62:9,
 190:12, 190:14,            154:21, 155:15,           breath [1] - 70:20                                    88:18, 88:19, 105:2,
 191:2, 196:23,                                                                  cafeteria [1] - 205:4
                            158:3, 163:14,            breathing [3] - 14:14,                                131:12, 132:19,
 201:2, 217:11                                                                   calm [7] - 14:17,
                            163:22, 184:5,             14:25, 15:1                                          133:20, 135:25,
begun [1] - 171:6                                                                 14:21, 14:22, 17:7,
                            186:12, 190:21,           brief [1] - 61:22                                     142:4, 150:13,
                                                                                  22:25, 54:13, 56:2
behalf [2] - 3:9, 3:13      195:20, 197:16,           briefly [12] - 8:1, 8:9,                              154:17, 160:9,
                            203:14, 204:11,                                      calmed [1] - 15:24
behavior [2] - 71:19,                                  10:2, 16:17, 39:3,                                   163:10, 169:1,
 159:5                      205:15, 208:5                                        camera [6] - 58:17,
                                                       40:14, 64:4, 94:17,                                  174:6, 178:7,
                           blanket [2] - 46:25,                                   59:1, 181:20,
behind [5] - 109:23,                                   97:3, 105:22,                                        178:10, 179:15,
                            109:2                                                 181:24, 182:2, 220:5
 110:17, 178:17,                                       175:11, 215:2                                        185:6, 191:17,
 187:1, 189:4              bleeding [2] - 112:23,                                cameras [13] - 56:19,
                                                      bring [8] - 8:24, 18:21,                              194:14
                            113:22                                                56:20, 56:23, 57:3,
belief [2] - 32:7                                      47:7, 63:2, 135:25,                                 cases [6] - 131:8,
                                                                                  57:18, 57:19, 57:20,
bells [1] - 220:20         blood [2] - 15:19,          154:21, 221:17,                                      131:11, 131:22,
                                                                                  58:18, 59:2, 59:7,
below [5] - 65:4,           114:23                     222:17                                               132:1, 174:6, 177:12
                                                                                  59:8, 112:10, 181:12
 65:15, 65:16, 66:4,       board [4] - 41:18,         bringing [2] - 47:22,                                casual [1] - 129:22
                                                                                 camouflage [1] -
 144:24                     41:19, 57:11, 61:11        103:11                                              catch [1] - 102:11
                                                                                  42:17
belt [7] - 13:3, 13:4,     boat [14] - 19:10, 33:6,   brings [2] - 32:11,                                  categories [1] -
                                                                                 cannot [2] - 165:15,
 16:18, 16:20, 16:22,       46:10, 47:6, 49:12,        178:8                                                130:18
                                                                                  167:8
 17:3, 117:11               179:20, 179:21,           Britain [1] - 133:11                                 cell [9] - 49:6, 113:17,
                            184:2, 186:10,                                       capability [1] - 57:9
benefit [5] - 7:16,                                   broad [1] - 61:4                                      157:4, 157:6, 157:9,
                            196:7, 202:3, 204:4,                                 capacity [3] - 40:19,
 25:15, 39:23, 74:17,                                 brought [29] - 11:18,                                 157:22, 200:15,
                            208:4, 213:14                                         128:15, 128:18
 107:23                                                12:1, 12:22, 14:9,                                   204:11, 205:21
                           Bob [2] - 120:22,                                     captain [2] - 6:10,
benefits [1] - 79:24                                   44:7, 46:5, 47:12,                                  Center [1] - 1:14
                            128:19                                                96:20
best [17] - 10:13,                                     47:14, 47:18, 48:2,                                 certain [16] - 36:23,
                           body [9] - 13:6, 15:1,                                CAPTAIN [2] - 2:13,
 19:22, 22:19, 46:1,                                   48:5, 100:9, 100:22,                                 62:15, 77:20, 91:13,
                            21:5, 77:17, 94:10,                                   96:8
 47:5, 48:23, 55:19,                                   100:25, 101:1,                                       94:4, 98:1, 98:13,
 56:5, 58:5, 58:14,         102:25, 114:7,                                       Captain [6] - 8:18,
                                                       101:3, 101:9,                                        107:15, 112:1,
 80:20, 82:10, 100:5,       117:9, 147:14                                         96:12, 99:1, 99:5,
                                                       102:23, 103:8,                                       125:25, 127:20,
 175:13, 211:22,           book [5] - 42:12,                                      100:20, 110:22
                                                       131:13, 163:9,                                       127:22, 168:19,
 211:25, 223:7              149:13, 151:7,                                       capture [31] - 5:22,       168:23, 173:10,
                                                       188:20, 188:22,
better [10] - 35:11,        153:11, 191:20                                        6:1, 6:16, 8:20, 10:3,    173:14
                                                       189:8, 189:9,
 46:19, 81:9, 84:17,       books [2] - 130:4,                                     10:4, 10:7, 10:19,       certainly [6] - 27:15,
                                                       200:15, 205:20,
 85:2, 92:14, 197:11,       134:25                                                12:6, 14:12, 14:13,
                                                       219:24                                               37:13, 100:4,
 197:15, 197:17,           boots [1] - 117:11                                     22:15, 22:22, 22:23,
                                                      bruise [2] - 51:4, 52:3                               102:21, 220:22,
 201:8                     born [4] - 26:22,                                      24:14, 28:1, 28:8,
                                                      bruising [4] - 77:2,                                  221:14
between [15] - 41:5,                                                              40:23, 41:15, 46:4,
                            26:23, 119:25, 120:1       77:7, 77:13, 204:21                                 CERTIFICATE [1] -
                                                                                  46:8, 49:5, 50:21,
 77:11, 81:3, 111:20,      borrowed [1] - 37:25       buccal [1] - 53:12                                    223:2
                                                                                  56:4, 56:25, 57:18,
 122:6, 133:14,            bottle [2] - 31:10,        buckle [1] - 13:4                                    certifications [1] -
                                                                                  97:9, 98:2, 98:8,
 133:17, 139:8,             109:2                     Building [1] - 1:14                                   61:11
                                                                                  178:11, 219:4
 172:21, 173:3,            bottom [6] - 55:18,        building [3] - 11:11,                                certify [1] - 223:5
 173:8, 185:16,                                                                  captured [3] - 9:10,
                            139:13, 147:9,             11:13, 13:15                                        cetera [5] - 44:4,
 206:2, 209:16,                                                                   24:21, 85:7
                            162:18, 192:2,            Bureau [9] - 25:23,                                   130:21, 138:5,
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 228 of 250                                                    228



 138:10, 173:15             220:19, 221:10              115:17, 115:18,          concerned [6] - 57:2,        88:2
chain [1] - 13:5           clean [1] - 108:25           115:21, 116:6, 148:5      86:22, 148:1,              confusion [1] - 87:1
chairs [2] - 45:22,        clear [15] - 44:19, 45:8,   comment [2] - 4:4,         154:14, 154:17,            congestion [1] - 69:11
 183:13                     59:5, 64:12, 70:5,          204:22                    154:20                     Congress [1] - 125:21
challenge [4] - 132:25,     75:18, 87:5, 90:17,        commit [1] - 9:24         concerns [11] - 53:7,       consciousness [3] -
 133:1, 133:2, 216:20       102:5, 109:20,             Common [1] - 116:21        53:9, 62:23, 63:1,          19:23, 33:17, 71:10
chance [2] - 4:25,          114:25, 145:10,            communicate [7] -          63:2, 63:5, 73:8,          consecutive [3] -
 139:7                      151:18, 188:5,              9:9, 10:2, 20:2,          104:23, 116:5,              127:1, 127:6, 141:9
change [9] - 49:21,         214:22                      34:10, 63:21,             157:2, 209:5               consequence [3] -
 49:24, 49:25, 82:3,       clearances [1] - 88:21       105:16, 113:12           conclusion [2] -             161:4, 161:15,
 104:4, 150:6, 155:8,      cleared [6] - 90:14,        communicated [1] -         104:25, 192:20              161:18
 190:23, 213:3              104:12, 104:15,             108:15                   condition [9] - 15:21,      consequences [11] -
changed [7] - 104:2,        104:17, 105:9, 208:1       communicating [2] -        45:25, 78:25, 81:4,         117:13, 117:15,
 104:7, 104:9, 155:9,      clearer [1] - 140:12         34:23, 146:12             82:1, 83:8, 83:10,          160:18, 160:22,
 168:20, 181:6,            clearing [1] - 104:20       communication [3] -        85:4, 85:15                 160:24, 161:8,
 216:11                    clearly [1] - 171:10         34:14, 47:11, 145:9      conditioned [1] -            161:13, 161:14,
changes [3] - 81:10,       CLINTON [1] - 1:18          communications [5] -       45:15                       161:17, 161:21,
 82:1, 155:24              clip [2] - 13:4, 16:22       6:1, 15:14, 33:23,       conditions [4] - 41:13,      161:23
characterization [1] -     clipped [1] - 13:5           35:2, 132:20              63:6, 69:9, 109:25         consider [1] - 220:5
 56:8                      clock [1] - 170:23          compare [6] - 4:25,       conduct [18] - 49:19,       considerations [1] -
characterize [1] -         close [7] - 31:11, 71:7,     90:7, 90:12, 133:13,      67:22, 72:2, 72:7,          181:3
 159:4                      108:23, 138:25,             141:15, 186:8             75:14, 84:8, 85:8,         considered [1] - 27:6
charge [4] - 41:3, 63:3,    167:17, 167:19,            compared [4] - 90:8,       98:13, 109:18,             consistent [2] - 78:10,
 215:3, 215:4               202:17                      141:19, 203:12,           117:17, 117:19,             78:24
charged [1] - 122:25       close-up [1] - 138:25        203:13                    122:16, 131:20,            constitutes [1] - 223:5
Charlotte [1] - 121:22     closed [1] - 11:20          complain [4] - 36:9,       136:19, 142:5,             Constitution [2] -
check [3] - 53:6,          closer [1] - 61:6            71:8, 71:10, 73:2         170:7, 177:23,              1:22, 223:13
 171:1, 186:18             closings [1] - 6:22         complained [2] - 73:7,     179:10                     construct [1] - 27:21
checklist [1] - 76:4       clothes [3] - 49:6,          73:25                    conducted [15] - 46:1,      constructs [1] - 102:1
checks [3] - 15:22,         49:17, 49:23               complaint [1] - 74:4       67:11, 68:6, 75:12,        consumed [1] - 19:20
 36:16, 98:24              clothing [15] - 12:15,      complete [2] - 70:6,       88:17, 98:3, 98:23,        contact [9] - 22:11,
chest [3] - 33:8, 70:1      17:15, 23:5, 29:8,          223:7                     105:3, 124:15,              28:7, 28:10, 33:9,
child [1] - 150:18          29:10, 50:1, 53:2,         completed [1] - 75:17      131:17, 148:21,             35:19, 92:5, 93:17,
choice [1] - 75:8           53:3, 86:13, 103:2,        completely [4] - 14:17,    173:6, 177:14,              100:14, 100:17
choose [2] - 158:1,         103:3, 103:4,               91:21, 91:22, 130:1       179:12, 196:14             contacted [1] - 195:22
 158:16                     103:22, 110:15,            completion [1] -          conducting [10] -           contained [2] - 10:24,
CHRISTOPHER [1] -           136:11                      106:21                    49:18, 53:20, 67:1,         114:10
 1:9                       co [1] - 185:19             complexity [1] - 27:19     68:1, 75:23, 103:5,        container [3] - 44:2,
CIPA [2] - 4:21, 219:12    co-interviewers [1] -       compliance [2] - 39:7,     112:15, 122:18,             44:5, 45:20
CISO [1] - 220:10           185:19                      113:12                    124:7, 132:2               content [4] - 130:6,
citizen [1] - 120:15       coat [3] - 16:19, 17:18     compliant [8] - 15:24,    conducts [1] - 97:18         130:8, 173:3, 173:11
citizens [1] - 131:16      coffee [3] - 202:13,         16:1, 17:6, 20:11,       conference [9] -            contents [1] - 141:15
                            205:3, 205:18               22:25, 23:7, 115:15,      127:5, 127:17,             context [5] - 132:20,
city [2] - 13:15, 13:20
                           coherent [1] - 70:9          116:2                     127:18, 128:1,              154:1, 181:25,
civilian [3] - 88:21,
                           cold [2] - 47:2, 69:10      complications [2] -        128:2, 128:5,               219:21, 221:2
 117:3, 213:7
                                                        74:3, 74:8                128:11, 128:14,            contexts [1] - 133:14
claim [2] - 22:20, 54:4    collared [1] - 55:5
                                                       complies [2] - 114:20,     128:16
clarification [2] -        colleagues [1] -                                                                  continental [1] - 26:7
                                                        149:14                   conference-level [6] -
 154:5, 169:13              129:16                                                                           continental-United-
                                                       comply [5] - 17:11,        127:5, 128:1, 128:2,
clarified [2] - 156:18,    collect [1] - 132:12                                                               States [1] - 26:7
                                                        24:10, 30:17, 52:20,      128:5, 128:14,
 156:19                    college [1] - 27:3                                                                contingency [1] -
                                                        70:25                     128:16
clarify [6] - 73:24,       COLUMBIA [1] - 1:1                                                                 105:4
                                                       comprehension [1] -       confident [1] - 167:17
 87:8, 88:20, 154:2,       combative [3] - 91:23,                                                            continue [10] - 31:24,
                                                        124:9                    confirm [1] - 217:16
 169:15, 184:16             93:18, 113:15                                                                     75:15, 135:20,
                                                       computer [2] - 1:25,      confirmation [2] -
Classical [1] - 135:4      comfortable [2] - 56:5,                                                            156:10, 194:17,
                                                        76:11                     102:12, 103:18
classified [15] - 4:17,     109:17                                                                            199:4, 199:5, 199:6,
                                                       computer-aided [1] -      conflict [2] - 14:2, 14:5    199:22, 204:5
 4:18, 5:10, 218:20,       coming [6] - 8:11,
                                                        1:25                     confront [1] - 155:2        continued [4] - 15:19,
 218:21, 218:25,            18:5, 35:6, 129:10,
                                                       concern [5] - 13:16,      confrontational [1] -        27:5, 79:14, 116:2
 219:13, 219:14,            130:7, 162:5
                                                        13:19, 13:22, 15:23,      36:2                       continues [1] - 125:2
 219:15, 219:22,           commands [7] -
 220:6, 220:9,                                          56:24                    confused [2] - 80:17,       continuing [1] - 64:11
                            27:13, 115:6,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 229 of 250                                                        229



contractor [1] - 121:15    139:13                    27:10                      119:22, 130:15,            159:20, 206:15
contradict [1] - 168:25   Corps [6] - 8:14, 8:17,   COURT [110] - 1:1,          131:25, 132:10,           CRR [3] - 1:21, 223:4,
contrary [1] - 155:6       26:16, 26:17, 26:20,      3:11, 3:14, 3:17,          135:17, 136:10,            223:11
contrast [1] - 90:7        37:6                      3:21, 4:6, 4:10, 4:14,     142:23, 150:15,           cry [1] - 209:11
control [3] - 19:10,      corpsman [1] - 61:24       4:16, 4:20, 5:3, 5:6,      156:13, 176:23,           CT [1] - 177:9
 21:2, 48:1               correct [34] - 4:19,       5:9, 5:13, 5:17, 6:20,     182:9, 192:8,             CT3 [1] - 177:8
controlled [1] - 22:3      5:11, 44:22, 46:23,       7:4, 7:8, 12:21,           219:12, 219:21,           cuffs [2] - 114:7,
Convention [11] -          64:17, 65:19, 66:6,       23:19, 24:21, 24:25,       220:3, 220:14,             114:14
 42:25, 43:23, 53:14,      67:3, 72:21, 73:5,        25:5, 25:8, 29:13,         223:12                    CUMMINGS [51] -
 105:21, 106:16,           73:6, 74:1, 84:1,         37:17, 38:2, 38:7,        court [16] - 7:16,          1:12, 3:8, 3:20, 3:22,
 109:1, 116:15,            89:17, 89:18, 89:21,      39:11, 39:14, 39:16,       12:20, 25:15, 29:5,        4:8, 4:13, 4:19, 5:14,
 139:24, 140:11,           89:22, 89:25, 90:1,       51:17, 54:22, 59:11,       29:12, 39:23, 60:3,        5:18, 7:1, 7:13,
 147:1, 161:11             90:4, 99:19, 106:7,       59:14, 59:22, 60:6,        74:17, 77:4, 86:17,        12:19, 23:15, 23:17,
conversation [19] -        107:20, 162:21,           60:9, 61:17, 61:19,        110:20, 127:15,            24:24, 25:12, 29:11,
 27:14, 27:16,             164:18, 171:16,           70:2, 70:4, 83:24,         136:14, 178:20,            37:14, 37:16, 39:3,
 132:14, 151:1,            172:14, 197:25,           84:5, 86:18, 88:10,        186:8, 209:25              39:5, 39:10, 39:20,
 154:13, 154:15,           210:11, 211:20,           92:24, 94:16, 95:19,      Court's [8] - 3:23,         51:14, 54:18, 54:20,
 157:20, 158:6,            213:13, 219:18,           95:22, 95:25, 96:3,        23:15, 37:14, 54:18,       58:4, 59:9, 59:15,
 158:7, 158:11,            221:23, 221:24            96:6, 110:21,              88:6, 112:4, 116:8,        60:2, 60:12, 61:13,
 159:7, 172:21,           corrections [1] -          116:11, 118:2,             189:14                     70:3, 86:16, 88:6,
 185:22, 187:11,           153:22                    118:5, 118:9, 119:7,      courthouse [1] - 59:19      88:8, 92:22, 94:17,
 189:20, 190:12,          correctly [2] - 9:23,      119:10, 119:15,           Courthouse [2] - 1:22,      94:19, 95:18, 95:24,
 190:16, 200:5,            134:3                     134:10, 134:14,            223:12                     96:2, 96:10, 110:19,
 205:16                   cough [1] - 69:10          134:17, 136:15,           COURTROOM [3] -             116:8, 116:10,
conversational [11] -     counsel [12] - 3:6,        140:18, 140:20,            3:2, 59:24, 119:2          118:3, 118:7, 217:7,
 37:4, 102:2, 115:22,      51:14, 70:2, 153:4,       143:4, 144:15,            courtroom [11] -            217:16, 222:12
 122:4, 132:6, 132:7,      214:15, 215:16,           153:4, 153:9,              12:12, 12:15, 29:8,       Cummings [7] - 3:9,
 132:8, 185:22,            215:17, 216:9,            153:11, 164:13,            29:10, 86:11, 86:14,       3:11, 3:17, 94:16,
 186:7, 190:17,            217:17, 217:19,           172:4, 175:24,             110:13, 110:16,            95:22, 118:2, 119:9
 201:23                    219:5, 221:15             176:6, 176:11,             136:8, 178:8, 178:16      Cummings)...............
conversationally [1] -    Counsel [1] - 83:24        176:14, 176:16,           cover [1] - 112:4           ................. [8] - 2:4,
 206:10                   counsel's [1] - 219:11     178:21, 179:24,           coverage [1] - 109:24       2:6, 2:7, 2:8, 2:9,
conversations [17] -      count [3] - 112:8,         180:2, 180:4,             covered [2] - 11:17,        2:11, 2:12, 2:13
 15:20, 29:16, 30:9,       112:9, 112:11             212:10, 217:4,             46:25                     cup [1] - 7:9
 31:12, 36:8, 36:15,      counter [1] - 74:20        217:9, 217:18,            covering [5] - 4:6, 4:8,   current [9] - 7:22,
 132:21, 133:20,          counterterrorism [6] -     217:20, 218:7,             13:1, 35:5, 112:6          25:22, 40:5, 48:17,
 150:20, 161:7,            40:6, 40:9, 40:20,        218:10, 218:13,           craft [9] - 18:5, 18:13,    53:6, 60:20, 62:20,
 173:24, 174:4,            41:4, 177:9, 177:12       218:24, 219:1,             18:25, 19:5, 19:6,         85:15, 96:19
 179:18, 179:19,          countries [4] - 128:20,    219:17, 220:1,             19:11, 20:19, 24:6        curriculum [1] - 61:16
 179:20, 184:1, 209:5      130:7, 130:9, 130:20      220:4, 220:13,            crafts [1] - 23:7          curtain [1] - 42:17
conversing [1] - 28:18    country [2] - 130:13,      220:16, 220:25,           crane [1] - 47:25          curved [1] - 101:7
conversion [1] -           133:17                    221:5, 221:9,             create [1] - 98:7          custodial [1] - 180:24
 210:19                                              221:16, 221:18,
                          counts [2] - 117:17,                                 created [5] - 64:10,       custody [6] - 11:11,
convey [4] - 95:5,                                   221:20, 221:25,
                           117:19                                               64:14, 64:15, 76:3,        11:14, 41:3, 80:21,
 107:11, 115:25,                                     222:8, 222:11,
                          couple [10] - 3:22,                                   98:10                      101:11, 204:16
 185:12                                              222:14, 222:19,
                           12:24, 29:14, 38:5,                                 crew [8] - 22:3, 44:17,    cut [2] - 112:23,
                                                     223:2
conveyed [2] - 105:12,     111:4, 134:7,                                        44:20, 46:11, 47:5,        113:22
 107:13                                             Court [58] - 1:21, 1:21,
                           158:22, 179:13,                                      47:22, 47:24, 57:2        CV [1] - 61:21
                                                     3:25, 5:15, 10:22,
COOPER [1] - 1:9           184:24, 187:2                                       crime [1] - 40:19
                                                     11:8, 20:17, 21:12,
cooperative [2] - 89:7,   course [20] - 31:12,
                                                     21:25, 25:14, 26:4,
                                                                               Criminal [4] - 1:3, 3:3,                  D
 93:24                     35:17, 36:15, 62:5,                                  59:25, 119:3
                                                     27:1, 27:12, 28:13,                                  daily [3] - 129:10,
coordinating [1] - 41:4    86:6, 87:19, 90:8,                                  critical [1] - 73:16
                                                     29:11, 31:4, 33:25,                                   180:12, 180:13
copies [1] - 57:5          112:17, 120:24,                                     CROSS [7] - 23:20,
                                                     39:22, 45:9, 46:7,                                   dangerous [1] - 32:9
copy [16] - 3:24, 3:25,    122:9, 127:23,                                       37:18, 54:23, 88:11,
                                                     61:14, 61:21, 62:18,                                 dark [1] - 57:23
 51:15, 55:19, 57:7,       129:2, 138:17,                                       116:12, 159:20,
                                                     64:9, 65:21, 66:7,                                   darkened [1] - 57:22
 57:11, 57:17, 61:15,      154:3, 154:13,                                       206:15
                                                     72:1, 76:23, 82:17,                                  date [4] - 67:16, 99:11,
 140:12, 151:13,           172:1, 172:11,                                      CROSS-
                                                     83:2, 86:2, 86:16,                                    112:1, 192:2
 151:15, 151:19,           178:4, 183:23,                                       EXAMINATION [7] -
                                                     86:25, 99:8, 102:13,                                 Dated [1] - 223:9
 153:7, 175:13             216:10                                               23:20, 37:18, 54:23,
                                                     110:23, 111:18,                                      DAY [1] - 1:9
corner [2] - 112:1,       courses [2] - 27:5,                                   88:11, 116:12,
                                                     112:9, 113:9,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 230 of 250                                          230



days [4] - 69:11,         76:5, 77:20, 78:17,     184:20, 185:2,         215:16, 216:9,            14:11, 16:14, 20:17,
 160:13, 160:14,          79:6, 80:10, 80:21,     185:4, 186:4,          218:11, 218:20,           21:12, 21:25, 26:4,
 203:13                   81:6, 81:23, 82:3,      186:10, 187:8,         218:21, 221:14,           27:1, 27:18, 28:13,
DC [4] - 1:15, 1:19,      82:11, 82:24, 86:7,     187:16, 187:20,        222:4                     29:7, 31:4, 32:16,
 1:23, 223:14             86:9, 86:17, 86:21,     187:23, 188:1,        defense's [1] - 221:13     33:25, 35:24, 37:8,
deadly [3] - 55:24,       87:5, 87:11, 87:14,     188:2, 188:6,         definitely [7] - 181:5,    37:22, 38:9, 40:14,
 58:6, 115:12             87:23, 94:22, 95:5,     188:16, 188:19,        182:18, 197:15,           42:20, 46:7, 46:15,
deal [3] - 87:20,         99:20, 99:24, 100:8,    188:24, 189:15,        205:13, 206:12,           47:18, 49:3, 50:18,
 133:25, 185:1            100:14, 100:21,         189:18, 190:5,         210:19, 212:22            55:2, 55:25, 56:11,
death [2] - 74:16,        101:24, 103:12,         190:16, 191:1,        degree [1] - 120:8         60:25, 64:9, 67:25,
 79:25                    104:12, 104:23,         191:8, 191:13,        degrees [2] - 111:17,      72:17, 76:22, 83:2,
decently [1] - 33:4       106:9, 106:15,          192:6, 192:17,         111:20                    86:2, 89:9, 92:2,
deception [2] -           106:24, 107:14,         192:21, 193:3,        dehydration [6] -          97:3, 97:13, 99:8,
 154:21, 155:2            107:23, 108:2,          193:4, 193:14,         73:12, 73:13, 73:14,      102:13, 102:19,
deceptive [2] - 154:25,   108:4, 108:9,           193:15, 193:20,        73:15, 73:20, 79:18       110:23, 113:9,
 168:19                   109:21, 109:22,         193:24, 194:6,        delivered [2] - 115:21,    129:7, 147:19,
decide [5] - 172:7,       110:1, 110:7,           194:22, 194:24,        115:22                    147:21, 152:19,
 172:10, 180:7,           110:12, 110:20,         195:7, 195:12,        delivering [1] - 17:9      171:20, 192:12,
 210:21, 218:8            112:18, 112:19,         195:21, 196:8,        demanded [1] - 125:6       211:22
decided [11] - 95:4,      115:6, 115:9,           196:21, 196:25,       demeaning [1] -           described [12] - 13:10,
 129:11, 180:11,          115:13, 136:14,         197:19, 197:22,        148:10                    15:17, 30:2, 36:23,
 181:1, 181:10,           136:16, 136:19,         198:2, 198:14,        demeanor [11] - 14:11,     58:21, 78:25, 85:9,
 196:1, 200:3, 202:5,     137:25, 138:1,          198:23, 199:8,         14:16, 35:24, 55:25,      94:4, 94:20, 101:5,
 202:7, 211:2, 222:3      138:12, 138:15,         199:20, 199:23,        90:8, 155:25, 156:3,      106:5
decides [1] - 174:7       138:24, 139:7,          200:5, 201:3,          190:23, 197:13,          describing [1] - 41:10
deciding [1] - 181:4      140:23, 140:25,         201:14, 201:25,        201:20, 203:12           design [1] - 100:18
decision [1] - 57:16      141:23, 142:2,          202:8, 202:22,        denied [1] - 82:21        designated [2] -
                          142:8, 142:18,          203:4, 204:8,         Denies [1] - 86:5          108:13, 113:13
deck [2] - 44:14, 48:5
                          143:16, 143:18,         204:12, 204:24,       denote [1] - 111:1        desired [3] - 75:15,
declassified [2] -
                          144:7, 144:23,          205:17, 205:23,                                  82:12, 109:15
 219:19, 220:23                                                         denoting [1] - 99:12
                          145:2, 145:6, 145:9,    206:1, 206:3,                                   detached [1] - 56:10
deemed [1] - 221:21                                                     departed [1] - 11:20
                          145:17, 145:21,         213:14, 214:18,                                 detail [1] - 183:3
deep [2] - 19:4, 70:20                                                  departing [1] - 13:15
                          145:24, 146:2,          215:18, 216:6,                                  detained [5] - 14:20,
deeper [1] - 77:13                                                      department [1] - 61:3
                          146:6, 146:9,           216:11, 216:13,                                  24:12, 75:22,
defendant [284] - 6:6,                                                  Department [19] - 6:7,
                          146:12, 146:15,         216:20, 219:4                                    113:19, 173:7
 6:9, 12:9, 12:20,                                                       41:5, 43:9, 107:18,
                          146:17, 146:21,        DEFENDANT [1] -                                  detainee [22] - 43:13,
 12:22, 14:9, 17:9,                                                      121:2, 121:3, 121:4,
                          147:2, 147:4,           3:16                                             44:3, 97:16, 97:19,
 17:11, 17:23, 17:25,                                                    121:6, 121:8,
                          147:20, 148:1,         Defendant [2] - 1:7,                              98:5, 98:17, 98:18,
 18:6, 18:11, 19:13,                                                     121:12, 126:18,
                          148:5, 148:17,          1:17                                             100:11, 100:17,
 19:16, 20:2, 20:11,                                                     126:23, 126:24,
                          149:6, 149:9,          defendant's [26] -                                102:1, 104:3, 104:5,
 20:21, 20:23, 21:13,                                                    127:25, 128:3,
                          149:18, 149:25,         3:18, 5:22, 6:11,                                104:14, 106:22,
 21:16, 21:22, 22:11,                                                    128:7, 135:21
                          150:12, 150:19,         15:21, 39:7, 49:21,                              110:10, 111:2,
 22:12, 22:15, 22:17,                                                   departments [1] -
                          151:4, 151:9,           62:16, 74:12, 81:3,                              111:8, 112:12,
 22:20, 22:23, 22:25,                                                    125:5
                          151:12, 151:24,         86:22, 142:24,                                   112:13, 113:12,
 23:9, 28:7, 28:11,                                                     dependent [1] - 124:3
                          152:15, 153:17,         143:5, 144:10,                                   113:13
 28:23, 29:12, 30:6,                                                    depicted [18] - 15:5,
                          153:22, 154:7,          145:1, 147:11,                                  detainee's [1] - 55:15
 32:9, 32:12, 32:14,                                                     42:14, 42:16, 42:20,
                          154:14, 155:10,         150:2, 152:11,                                  detainees [1] - 107:12
 32:18, 32:21, 33:7,                                                     43:3, 43:16, 43:21,
                          155:12, 155:16,         154:10, 155:25,                                 detaining [1] - 42:10
 36:5, 36:6, 36:12,                                                      44:24, 45:19, 49:3,
                          155:20, 156:6,          174:12, 190:18,                                 Detective [10] -
 44:6, 50:6, 50:7,                                                       50:14, 50:19, 51:25,
                          156:9, 156:20,          192:1, 197:5,                                    178:25, 179:25,
 52:7, 52:19, 53:20,                                                     72:17, 76:21, 78:11,
                          157:1, 157:7,           198:12, 198:22,                                  183:1, 184:17,
 54:1, 54:7, 58:7,                                                       106:6, 149:15
                          157:17, 157:19,         201:20                                           185:16, 186:1,
 58:14, 62:12, 62:25,                                                   depth [1] - 127:20
                          158:1, 158:12,         defendants [6] -                                  188:22, 196:17,
 63:7, 63:14, 67:23,                                                    DEPUTY [3] - 3:2,
                          158:17, 158:24,         122:25, 123:7,                                   215:22, 215:25
 68:10, 68:20, 69:3,                                                     59:24, 119:2
                          159:8, 159:10,          177:20, 177:21,
 69:13, 70:5, 70:15,                                                    desanitized [1] -         detective [1] - 179:17
                          159:16, 174:13,         178:2
 70:19, 70:22, 71:2,                                                     219:24                   detention [60] - 6:11,
                          174:15, 174:16,        Defense [4] - 6:8,
 71:24, 72:10, 72:24,                                                   descent [1] - 131:23       41:7, 41:9, 41:16,
                          174:24, 175:19,         41:5, 43:9, 107:18
 73:19, 73:22, 73:25,                                                   describe [57] - 6:5,       42:10, 42:16, 42:22,
                          178:12, 178:15,        defense [10] - 3:25,
 74:25, 75:5, 75:13,                                                     8:9, 10:22, 11:8,         42:23, 42:24, 43:5,
                          178:20, 184:9,          153:7, 214:15,
 75:18, 75:24, 75:25,                                                    11:15, 12:23, 13:11,      45:4, 45:5, 45:10,
                          184:12, 184:14,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 231 of 250                                                       231



 45:14, 46:13, 48:8,       128:12, 128:19              202:4, 210:21,             111:25, 112:1,            49:23, 53:2, 57:23,
 48:9, 48:11, 48:14,      DiLorenzo [3] - 1:13,        211:4, 217:23              114:11, 114:24,           72:3, 91:22, 91:25,
 48:18, 49:6, 49:24,       3:10, 119:8                dismissed [1] - 39:14       121:25, 123:14,           92:18, 93:13, 93:14,
 53:14, 53:16, 55:6,      dimensions [2] - 45:8,      disorders [1] - 71:19       123:17, 139:14,           93:15, 94:1, 95:9,
 56:19, 56:21, 57:25,      45:9                       disoriented [2] -           139:20, 139:22,           103:6, 103:20,
 58:18, 58:23, 58:24,     direct [7] - 28:7, 28:10,    80:14, 88:4                139:23, 140:12,           131:13, 143:12,
 58:25, 59:1, 75:18,       77:22, 114:8,              display [1] - 150:20        140:23, 141:16,           144:19, 149:25,
 88:17, 88:21, 90:14,      168:18, 169:10,            displayed [3] - 161:5,      142:16, 142:17,           150:2, 189:18,
 90:18, 97:15, 98:8,       198:5                       161:10, 175:15             152:2, 162:11,            189:21, 190:19,
 101:13, 102:6,           DIRECT [7] - 7:12,          displaying [1] - 12:5       162:12, 165:11,           195:18, 200:18,
 102:16, 102:24,           25:11, 39:19, 60:11,       disputed [1] - 217:12       220:10, 220:15,           203:14, 207:11,
 104:8, 104:12,            96:9, 119:18, 176:19       disrobe [1] - 103:6         221:1, 221:11             213:13, 215:10,
 104:15, 104:18,          directed [5] - 62:10,       disrobed [1] - 104:7       Document [4] - 58:9,       215:21, 219:7,
 104:21, 104:24,           193:11, 193:14,            distraught [1] - 56:3       114:10, 114:12,           219:24
 105:9, 105:12,            193:16, 194:15             distress [3] - 79:16,       142:11                   download [1] - 57:13
 110:3, 111:19,           directing [1] - 95:10        87:21, 87:24              document's [1] - 70:2     downstairs [1] -
 112:10, 112:21,          direction [2] - 86:15,      DISTRICT [3] - 1:1,        documentation [2] -        221:19
 112:22, 115:15,           144:17                      1:1, 1:10                  64:3, 98:7               Dr [1] - 128:10
 115:18                   directions [2] - 34:17,     divided [1] - 130:17       documented [7] -          Dramamine [2] -
determinations [1] -       88:25                      Divido [1] - 69:20          56:18, 66:1, 78:1,        186:22, 187:5
 67:2                     directive [1] - 131:13                                  110:7, 111:5,            dressed [2] - 17:16,
                                                      division [6] - 8:10,
determined [1] -          directly [3] - 29:9,         40:7, 40:9, 40:18,         112:24, 114:1             213:6
 168:18                    76:10, 104:14               40:20, 41:4               documenting [4] -         drill [1] - 37:11
develop [1] - 116:5       Director [3] - 128:19,      dizziness [1] - 87:3        41:20, 41:22, 48:16,     drill-instructor-style
developed [1] - 129:13     128:22, 128:25             DNA [1] - 53:12             115:2                     [1] - 37:11
diagnosed [1] - 69:24     dis [1] - 87:24             DO [1] - 61:10             documents [16] -          drink [2] - 157:23,
diagnoses [3] - 65:5,     disclosed [1] - 218:19      doc [4] - 99:15, 103:8,     72:16, 76:13, 76:20,      158:2
 67:7, 67:8               discoverable [1] -           113:23, 187:4              106:1, 106:6, 107:7,     drinking [1] - 157:23
diagnosis [2] - 67:6,      57:6                                                   114:8, 122:11,           drowsiness [1] - 80:9
                                                      docile [3] - 56:8, 56:9,
 69:25                    discovered [1] - 14:3                                   122:12, 123:12,          drowsy [1] - 187:10
                                                       89:5
diagram [3] - 77:25,      discuss [14] - 139:23,                                  124:1, 125:3, 125:8,     drugs [1] - 80:7
                                                      DOCTOR [2] - 2:10,
 78:4, 78:14               142:7, 160:24,                                         132:15, 161:5, 168:8     dry [3] - 41:25, 49:23,
                                                       60:10
dialect [10] - 131:5,      179:11, 179:15,                                       DOD [10] - 10:12,          98:3
                                                      Doctor [6] - 60:5,
 131:9, 132:24,            182:4, 183:4,                                          42:24, 43:4, 43:18,      due [4] - 49:11, 57:8,
                                                       60:13, 61:20, 86:20,
 133:3, 133:4, 134:6,      183:23, 185:1,                                         47:9, 48:21, 48:23,       57:22, 59:18
                                                       88:13, 95:19
 134:11, 134:18,           186:14, 196:24,                                        49:15, 53:6, 57:10       duplication [1] - 5:19
                                                      doctor [35] - 6:7,
 134:20, 135:12            198:2, 207:19,                                        domestically [1] -        during [91] - 5:1, 6:2,
                                                       36:21, 49:19, 50:4,
dialects [6] - 130:16,     219:12                                                 180:25                    11:25, 14:10, 15:17,
                                                       53:6, 53:19, 54:8,
 132:7, 133:13,           discussed [14] -                                       done [22] - 36:16,         15:25, 22:23, 23:8,
                                                       56:16, 60:6, 61:3,
 134:18, 135:17,           62:20, 104:13,                                         88:20, 90:9, 90:11,       24:2, 30:9, 31:12,
                                                       61:9, 61:10, 62:5,
 135:22                    109:14, 150:12,                                        106:4, 106:18,            35:17, 36:5, 36:8,
                                                       103:9, 104:1,
differ [1] - 198:17        151:8, 168:22,                                         108:2, 108:4,             36:15, 49:11, 50:5,
                                                       104:13, 105:6,
difference [3] - 77:11,    173:13, 174:1,                                         117:21, 125:13,           50:6, 50:16, 52:4,
                                                       117:3, 137:14,
 133:16, 207:8             184:3, 185:9, 191:9,                                   126:7, 126:14,            52:25, 53:25, 54:3,
                                                       137:18, 146:6,
differences [4] - 81:3,    197:23, 198:19,                                        127:7, 145:10,            55:2, 55:25, 56:7,
                                                       146:10, 146:13,
 81:5, 85:3, 133:14        199:15                                                 157:15, 165:17,           56:16, 57:18, 57:25,
                                                       147:21, 148:16,
different [20] - 27:9,    discusses [1] - 192:16                                  165:24, 177:17,           59:3, 64:20, 66:12,
                                                       148:17, 148:18,
 30:2, 90:10, 90:13,      discussing [4] - 79:24,                                 177:18, 195:18,           68:10, 70:16, 72:7,
                                                       159:2, 186:13,
 91:11, 132:23,            129:4, 181:24,                                         203:22, 206:5             73:19, 76:8, 77:19,
                                                       195:23, 195:25,
 133:1, 133:3, 133:5,      219:14                      218:22, 219:6,            door [9] - 44:18,          79:12, 81:2, 81:7,
 133:9, 133:10,           discussion [14] -            219:9, 219:25              55:14, 104:9,             83:16, 84:18, 85:4,
 133:12, 134:20,           72:24, 104:25,                                         105:15, 108:17,           87:19, 89:5, 90:24,
                                                      doctor's [1] - 61:16
 139:15, 158:8,            116:24, 141:25,                                        109:17, 111:23,           94:6, 95:2, 95:15,
                                                      document [46] - 4:24,
 179:13, 186:18,           150:1, 151:4,                                          183:15, 183:20            98:2, 98:5, 103:12,
                                                       5:1, 5:2, 41:8, 41:13,
 197:3, 202:12,            164:15, 180:6,                                        doors [2] - 11:19,         109:8, 111:7,
                                                       50:8, 51:21, 51:22,
 219:24                    191:12, 197:18,                                        183:16                    112:17, 115:5,
                                                       51:24, 57:17, 64:5,
differently [2] -          207:21, 210:23,             64:21, 67:21, 84:3,       down [42] - 9:17, 9:21,    115:15, 120:12,
 133:12, 197:25            218:3, 220:9                98:10, 99:3, 99:4,         14:17, 14:21, 14:22,      131:19, 146:1,
difficult [1] - 57:17     discussions [6] -            99:5, 99:9, 107:6,         15:24, 37:25, 42:4,       146:13, 149:4,
dignitaries [2] -          179:22, 180:11,             107:7, 107:10,             46:23, 47:21, 49:12,      150:11, 150:19,
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 232 of 250                                                     232



 154:13, 154:23,            94:20, 186:19              43:18, 55:18, 58:11,        1:13, 1:17                66:5
 155:25, 158:24,           efficient [1] - 102:4       122:8, 122:9,              essence [1] - 26:7        examination [54] -
 164:20, 164:22,           efficiently [1] - 98:14     124:14, 139:5,             established [1] - 116:3    49:19, 53:20, 58:22,
 165:1, 165:4, 165:6,      Egypt [1] - 130:14          139:8, 141:8,              estimate [4] - 88:22,      65:11, 65:25, 66:2,
 165:8, 170:3,             Egyptian [1] - 131:1        151:19, 165:22,             122:12, 122:21,           66:5, 66:8, 66:11,
 171:17, 174:2,            eight [2] - 27:10, 40:19    165:25, 166:2,              123:4                     66:13, 66:16, 66:17,
 180:13, 182:15,           either [10] - 20:20,        175:17, 184:10,            et [5] - 44:4, 130:20,     66:25, 67:11, 67:14,
 190:15, 194:5,             24:6, 50:2, 80:11,         184:13, 192:14,             138:5, 138:10,            67:16, 67:22, 68:1,
 199:9, 200:5,              80:14, 80:18,              208:11, 209:17,             173:15                    68:7, 68:16, 70:14,
 201:20, 202:8,             154:15, 159:1,             209:20                     evaluate [1] - 79:11       70:16, 71:21, 71:22,
 202:10, 209:23,            182:3, 200:6              enhanced [1] - 187:9        evaluated [1] - 62:21      72:2, 72:4, 74:13,
 211:12, 213:6,            elementary [1] - 27:20     enlisted [1] - 61:23        evaluating [2] - 88:24,    75:12, 75:17, 75:23,
 217:23                    elements [1] - 47:1        ensure [12] - 30:7,          92:16                     76:8, 77:19, 80:24,
duties [2] - 60:25, 62:5   elucidate [1] - 220:17      42:1, 42:5, 48:1,          evaluation [9] - 64:24,    81:2, 81:7, 81:13,
dynamic [1] - 181:6        emails [1] - 162:3          56:5, 98:3, 98:14,          68:15, 79:12, 89:15,      81:23, 82:14, 83:16,
                           emergency [8] - 60:24,      102:4, 107:25,              90:3, 93:21, 94:5,        84:7, 84:9, 84:19,
             E              60:25, 61:2, 61:12,        111:20, 112:14,             94:6                      85:4, 85:6, 85:9,
                            62:3, 87:20, 90:22,        113:11                     evaluations [3] -          89:6, 89:13, 89:24,
E-C-C-H-Y-M-O-S-I-S                                                                                          89:25, 95:6, 137:15,
                            91:19                     ensuring [1] - 28:19         64:16, 90:8, 90:10
 [1] - 77:5
                           emotional [3] - 56:6,      enter [1] - 20:22           evasive [1] - 216:13       148:18, 168:18
ear [10] - 13:1, 15:9,                                                                                      EXAMINATION [20] -
                            171:21, 209:9             entered [2] - 145:21,       evening [6] - 36:9,
 15:11, 16:16, 16:17,                                                                                        7:12, 23:20, 25:11,
                           emotionally [1] - 56:2      188:24                      39:1, 187:17, 188:7,
 16:23, 21:6, 21:15,                                                                                         37:18, 39:4, 39:19,
                           emotions [4] - 150:20,     entering [2] - 48:17,        213:15, 213:22
 46:25, 187:1                                                                                                54:23, 58:3, 60:11,
                            158:12, 158:19,            113:16                     event [7] - 91:12,
early [7] - 39:1, 129:8,                                                                                     88:11, 94:18, 96:9,
                            201:9                     entire [7] - 16:2, 22:14,    91:14, 92:21, 93:1,
 165:11, 165:12,                                                                                             116:12, 119:18,
                           employed [3] - 7:18,        23:1, 61:20, 100:23,        98:6, 99:11, 114:13
 168:5, 188:13,                                                                                              159:20, 172:5,
                            25:18, 40:1                145:24, 146:10             events [6] - 46:3,
 189:19                                                                                                      176:1, 176:19,
                           employee [2] - 121:14,     entirely [3] - 27:15,        91:16, 93:7, 93:11,
ears [4] - 102:22,                                                                                           206:15, 213:10
                            121:17                     34:6, 107:15                99:17, 187:14
 102:25, 109:19,                                                                                            examinations [4] -
                           employment [3] -           entirety [3] - 146:11,      evidence [13] - 4:18,
 109:24                                                                                                      6:8, 73:19, 75:14,
                            121:8, 123:20, 160:1       192:18, 193:11              5:10, 70:2, 90:19,
ease [5] - 30:5, 30:8,                                                                                       90:23
                           encompassed [1] -          entrance [4] - 11:12,        92:22, 140:3,
 32:5, 186:19, 189:14                                                                                       examined [1] - 125:24
                            101:8                      34:1, 105:18, 111:22        141:12, 142:11,
easier [3] - 18:23,                                                                                         examining [1] - 82:13
                           encounter [5] - 65:13,     entry [9] - 105:14,          144:1, 168:10,
 18:24, 192:15                                                                                              example [20] - 17:14,
                            69:22, 79:4, 79:5,         105:15, 108:18,             168:11, 168:12,
East [3] - 130:7,                                                                                            65:22, 66:22, 70:18,
                            79:8                       109:18, 113:7,              191:20
 130:10, 130:18                                                                                              70:20, 111:3,
                           encourage [1] - 126:3       113:13, 123:19,            EVIDENTIARY [1] -
east [2] - 130:18,                                                                                           111:16, 127:20,
                           end [13] - 92:18,           124:19, 124:20              1:9
 134:21                                                                                                      131:18, 133:7,
                            99:14, 111:17,            environment [6] -           evidentiary [1] - 6:21
Eastern [1] - 128:24                                                                                         134:4, 135:14,
                            120:17, 124:13,            17:21, 32:9, 32:11,        exact [2] - 175:17,
easy [1] - 135:7                                                                                             137:14, 137:16,
                            151:21, 156:1,             41:9, 41:10, 92:13          199:18
easy-to-read [1] -                                                                                           150:25, 155:6,
                            171:23, 182:21,           environmental [3] -         exactly [20] - 15:13,
 135:7                                                                                                       167:1, 168:22,
                            199:8, 200:14,             17:19, 23:6, 63:1           27:12, 51:9, 127:9,
ecchymosis [8] - 77:2,                                                                                       169:12
                            204:7, 205:12             episode [2] - 74:5,          127:16, 153:19,
 77:3, 77:6, 77:11,                                                                                         exams [1] - 64:11
                           ended [3] - 156:24,         74:6                        156:12, 186:24,
 77:13, 77:16, 78:2,                                                                                        except [1] - 211:17
                            182:22, 200:10            equal [1] - 185:20           188:11, 189:1,
 78:6                                                                                                       exchanged [2] -
                           ending [1] - 156:1         equipment [1] -              189:17, 193:17,
edges [1] - 101:7                                                                                            202:19, 203:7
                           enforcement [15] -          183:11                      194:10, 198:20,
educated [1] - 154:14                                                                                       excited [1] - 14:13
                            97:17, 98:25, 108:6,      equipped [1] - 99:23         207:18, 207:20,
education [1] - 120:7                                                                                       excuse [3] - 130:13,
                            108:12, 108:14,           equivalent [2] - 36:1,       208:15, 208:21,
educational [1] -                                                                  210:1, 215:17             134:10, 202:9
                            108:21, 109:8,             126:1
 154:10                                                                                                     excused [6] - 25:1,
                            109:11, 109:14,           equivocated [1] -           exam [19] - 64:11,
effect [6] - 10:25,                                                                64:21, 65:10, 65:20,      59:14, 95:20, 118:6,
                            109:16, 111:7,             216:15
 133:20, 157:7,                                                                    67:1, 68:4, 72:6,         176:7, 217:6
                            129:18, 177:14,           error [4] - 82:15,
 203:25, 204:9, 212:1                                                              72:7, 74:14, 76:10,      Exhibit [76] - 9:13,
                            177:23                     82:18, 82:22, 85:24
effectively [3] - 63:18,                                                           79:14, 79:15, 81:9,       15:4, 15:6, 15:8,
                           engage [6] - 27:14,        errors [1] - 90:5
 63:21, 64:21                                                                      95:3, 95:5, 95:11,        42:14, 42:20, 42:21,
                            28:18, 62:15, 71:18,      escape [5] - 55:20,
effects [9] - 74:15,                                                               95:13, 104:11,            43:2, 43:3, 43:16,
                            98:1, 187:8                55:23, 161:16,
 74:24, 79:20, 79:25,                                                              125:22                    43:17, 43:21, 43:22,
                           engaged [1] - 151:1         161:17, 161:20
 80:11, 81:18, 91:9,                                                              Exam [3] - 65:2, 65:17,    44:24, 45:18, 45:19,
                           English [21] - 42:25,      ESQ [4] - 1:12, 1:12,
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 233 of 250                                                        233



 48:12, 49:2, 49:4,          161:21, 163:6,               167:17                    felt [6] - 31:7, 34:2,        152:5, 152:16,
 50:13, 50:14, 50:18,        163:8, 163:13,             fall [2] - 40:23, 97:9        81:9, 89:17, 190:21,        153:16, 155:18,
 50:19, 50:22, 50:25,        163:16, 166:15             familiar [7] - 47:7,          200:1                       156:2, 162:20,
 51:3, 51:6, 51:15,         explosives [1] -              47:20, 63:18, 64:6,       fever [1] - 65:23             162:24, 170:13,
 51:19, 51:25, 55:16,        129:18                       107:7, 137:21,            few [10] - 14:15, 47:6,       174:23, 175:14,
 61:15, 64:7, 64:13,        exposure [2] - 57:1,          142:20                      69:20, 153:24,              175:15, 178:22,
 65:8, 65:17, 67:10,         57:2                       familiarized [1] -            154:6, 155:1, 180:9,        180:15, 180:17,
 67:18, 76:7, 77:8,         express [4] - 104:20,         123:11                      188:12, 216:16,             188:2, 188:16,
 77:15, 77:23, 77:24,        158:12, 158:19,            family [10] - 29:1, 29:2,     217:22                      189:18, 189:19,
 81:1, 82:14, 83:23,         201:9                        143:17, 150:17,           field [3] - 25:25, 26:1,      189:21, 190:11,
 85:25, 99:6, 107:4,        expressed [4] - 89:25,        158:21, 165:1,              132:13                      190:24, 191:3,
 111:6, 114:19,              116:17, 158:14,              165:4, 165:7,             figure [1] - 181:7            191:7, 192:5,
 114:21, 114:25,             158:16                       203:10, 209:11            filed [1] - 4:21              192:10, 192:12,
 138:20, 139:18,            extensive [1] - 110:25      far [7] - 29:20, 65:14,     final [7] - 6:12, 85:6,       192:16, 192:20,
 140:2, 140:4, 140:7,       extent [10] - 27:6,           103:3, 105:13,              108:5, 112:7,               193:20, 194:5,
 140:21, 149:13,             29:19, 35:25, 96:21,         110:5, 111:1, 211:16        158:22, 159:14,             195:12, 195:15,
 149:15, 151:7,              97:2, 161:6, 194:10,       Far [2] - 130:10              217:24                      197:8, 197:15,
 151:10, 151:16,             219:1, 219:10, 222:4       father [1] - 143:17         finally [1] - 216:9           198:17, 198:21,
 152:9, 155:11,             extra [1] - 23:5            fatigue [1] - 65:23         findings [3] - 64:22,         200:6, 202:6, 207:1,
 174:9, 175:12,             extraction [1] - 4:24       fatigues [1] - 117:9          66:9, 76:9                  207:11, 207:14,
 175:16, 191:19,            eye [15] - 13:1, 15:9,      FBI [66] - 5:25, 7:21,      fine [7] - 31:7, 31:8,        208:2, 208:5, 208:9,
 191:21, 192:5,              15:11, 16:16, 16:22,         7:22, 8:3, 8:9, 8:12,       34:4, 34:6, 36:19,          209:13, 210:2,
 192:14, 198:6, 198:7        21:6, 21:9, 21:14,           16:7, 25:21, 26:10,         220:3, 222:19               210:25, 211:17,
exhibit [7] - 9:14, 9:16,    35:4, 46:24, 92:5,           26:12, 40:4, 40:5,        finger [1] - 166:19           211:18, 213:12,
 64:15, 138:19,              93:17, 167:24,               40:15, 63:13,             fingerprinted [1] -           213:20, 213:21,
 218:11, 220:6,              189:3, 189:11                100:12, 107:25,             53:11                       217:24, 222:7
 222:15                     eyeglasses [2] -              119:14, 121:12,           fingerprints [1] -          fit [1] - 104:24
exhibit's [1] - 151:18       152:20, 152:21               121:13, 121:16,             52:10                     five [3] - 47:24, 121:7,
Exhibits [6] - 4:8,         eyes [18] - 35:11,            121:19, 122:12,           fingers [1] - 151:14          164:11
 72:13, 72:18, 76:17,        102:22, 102:25,              122:13, 122:19,           finish [5] - 157:22,        five-man [1] - 47:24
 76:22, 78:11                109:19, 109:23,              123:20, 123:22,             157:25, 158:1,            fixation [1] - 78:22
exhibits [4] - 3:24, 4:1,    109:24, 112:11,              125:19, 126:15,             205:5, 205:6              flecks [1] - 49:8
 4:4, 4:7                    112:13, 147:6,               128:13, 128:14,           finished [2] - 103:5,       fleece [1] - 16:18
exited [2] - 11:16,          147:7, 147:11,               128:15, 128:17,             205:18                    flip [1] - 149:13
 108:11                      147:17, 147:18,              129:8, 131:7,             finishing [1] - 40:17       Floor [1] - 1:18
expand [1] - 92:14           151:14, 194:2,               131:13, 131:14,           firm [1] - 102:2            floor [1] - 94:1
expect [3] - 6:17,           209:13, 209:18               135:11, 135:13,           first [118] - 7:15, 12:6,   fluent [1] - 27:15
 28:21, 91:18                                             135:18, 136:21,             12:22, 14:9, 14:10,       Fly [3] - 26:2, 26:4,
expected [2] - 43:14,                     F               141:23, 141:25,             15:25, 20:7, 20:8,          26:6
 127:20                                                   142:1, 159:24,              20:12, 20:19, 22:10,      flying [1] - 97:5
expecting [2] - 93:6,       face [5] - 50:15, 50:20,      160:2, 160:6,               25:14, 28:10, 31:5,       focus [4] - 14:8, 56:10,
 150:18                       72:19, 78:5, 189:10         162:12, 168:12,             32:2, 32:20, 33:10,         81:25, 86:6
experience [7] - 56:7,      facilitate [1] - 41:5         169:23, 170:3,              39:22, 44:6, 44:7,        focused [1] - 56:12
 91:10, 92:9, 92:16,        facilities [1] - 42:10        173:8, 173:18,              44:9, 44:11, 44:14,       focusing [3] - 11:21,
 93:1, 96:24, 127:4         facility [2] - 41:16,         174:13, 176:25,                                         12:8, 177:12
                                                                                      44:25, 45:23, 46:5,
experienced [1] -             44:4                        177:3, 179:2, 179:3,                                  folks [4] - 61:3, 61:4,
                                                                                      47:4, 47:12, 47:14,
 92:17                      facing [6] - 18:15,           179:8, 179:12,                                          93:16, 93:18
                                                                                      58:11, 64:12, 64:25,
expert [3] - 62:21,           18:18, 18:20, 32:21,        179:13, 180:24,                                       follow [24] - 4:3, 6:9,
                                                                                      68:25, 72:13, 73:9,
 218:4, 219:6                 32:23                       181:11, 190:2,              86:8, 89:10, 89:11,         28:25, 29:14, 38:17,
explain [17] - 8:1,         fact [6] - 10:4, 101:19,      202:4, 211:3, 211:7                                     38:20, 82:25, 83:7,
                                                                                      89:13, 91:19,
 23:13, 30:24, 65:21,         136:5, 155:17,            FBI's [1] - 26:6                                          85:16, 87:11, 88:24,
                                                                                      100:22, 100:24,
 66:7, 72:1, 77:23,           168:23, 185:12            fear [1] - 32:1                                           94:21, 105:6, 115:6,
                                                                                      104:7, 105:1, 111:7,
 86:25, 87:4, 111:5,        facts [4] - 92:22,          fearful [2] - 94:7, 94:9                                  117:14, 117:16,
                                                                                      114:23, 115:24,
 111:17, 112:9,               135:25, 217:12,           federal [1] - 132:2                                       160:19, 160:23,
                                                                                      116:1, 121:1,
 113:8, 129:15,               217:13                    Federal [6] - 25:22,                                      184:14, 189:15,
                                                                                      122:10, 124:8,
 132:10, 194:6,             fair [8] - 56:8, 56:9,        40:11, 126:13,              125:2, 136:25,              192:15, 203:23,
 209:23                       127:6, 145:20,              163:3, 164:25,              142:3, 143:24,              216:23, 217:23
explained [12] - 24:12,       146:7, 172:24,              177:22                      145:8, 145:13,            follow-on [2] - 83:7,
 53:15, 53:17, 54:11,         183:18, 213:14            fell [2] - 97:4, 116:20       149:6, 150:1, 150:2,        105:6
 151:23, 160:19,            fairly [3] - 33:3, 59:16,   fellow [1] - 129:13           151:3, 151:21,            follow-up [4] - 28:25,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 234 of 250                                                     234



 82:25, 85:16, 217:23       195:17, 195:22,          front [19] - 3:25, 9:12,     110:17                     49:3, 50:13, 50:14,
followed [5] - 5:24,        196:4, 196:20,             13:6, 16:21, 21:5,        gently [1] - 54:10          50:17, 50:19, 50:25,
 19:12, 68:2, 68:3,         200:14, 200:25,            29:9, 42:12, 64:2,        Georgia [1] - 133:9         51:6, 51:15, 51:19,
 114:24                     202:18, 205:19             99:2, 102:23,             given [34] - 13:16,         51:25, 61:15, 64:6,
following [25] - 6:1,     forced [1] - 103:21          103:22, 136:12,            23:10, 24:4, 24:10,        64:13, 65:8, 65:17,
 17:6, 17:8, 31:18,       forces [1] - 57:1            138:19, 166:3,             37:9, 51:23, 56:3,         67:9, 67:18, 72:13,
 34:17, 46:4, 53:11,      foregoing [1] - 223:5        184:11, 193:20,            70:19, 98:13,              72:17, 76:17, 76:22,
 53:13, 56:4, 69:19,      forehead [1] - 113:14        214:19, 214:21,            101:21, 104:4,             77:8, 77:15, 77:22,
 74:12, 81:12, 91:6,      foreign [1] - 41:3           214:23                     115:17, 115:18,            77:24, 78:11, 81:1,
 91:13, 104:11,           foremost [1] - 73:9        FTOC [1] - 41:2              133:14, 141:1,             82:13, 83:23, 85:25,
 121:8, 147:6, 147:7,     forget [2] - 64:20,        full [8] - 8:3, 12:16,       142:7, 144:6, 151:5,       99:6, 107:4, 111:6,
 147:16, 147:17,            187:5                      121:16, 166:15,            155:12, 156:6,             114:19, 114:21,
 147:18, 151:13,          form [28] - 64:13,           166:24, 220:2,             169:23, 171:7,             114:25, 139:17,
 156:3, 205:16              64:15, 65:1, 67:5,         220:25, 223:6              171:9, 172:11,             140:2, 140:4, 140:7,
follows [1] - 65:16         75:24, 132:4,            full-time [2] - 8:3,         173:17, 174:23,            140:14, 140:17,
font [1] - 139:15           156:24, 161:21,            121:16                     175:5, 197:5,              140:21, 142:13,
food [3] - 31:2, 191:1,     162:10, 162:13,          fully [3] - 101:3, 101:8,    198:14, 198:17,            143:2, 144:1,
 202:12                     162:17, 162:19,            219:21                     199:20, 205:3,             144:13, 144:16,
FOR [1] - 1:1               166:3, 166:7, 166:9,     function [1] - 92:12         210:5, 219:25              155:11, 198:6,
Force [10] - 6:10,          166:19, 176:3,           functioning [1] -           glasses [30] - 71:6,        198:7, 202:1, 214:17
 60:19, 60:21, 60:23,       192:5, 192:16,             125:25                     111:8, 111:9,             government's [5] -
 62:6, 96:18, 96:19,        192:21, 193:9,           future [1] - 36:22           111:11, 111:13,            6:24, 50:22, 51:3,
 96:22, 97:3, 179:5         193:12, 208:10,                                       152:22, 152:25,            219:10, 222:1
                                                                                  153:2, 166:6, 168:4,      grabbed [3] - 11:17,
force [96] - 6:11,          210:1, 212:16,                        G
 42:24, 43:4, 43:9,         214:16, 214:19                                        168:5, 168:6,              24:16, 24:18
 46:12, 47:9, 48:7,       formats [1] - 132:12       G-O-A-D [1] - 7:17           168:14, 168:16,           grabbing [1] - 24:15
 48:21, 48:24, 49:16,     former [2] - 37:5,         gag [2] - 16:24, 17:4        168:17, 194:7,            Grade [1] - 134:23
 50:2, 53:1, 53:15,         220:18                   gain [1] - 39:7              194:11, 194:12,           grading [1] - 125:13
 54:9, 54:11, 55:14,      forms [5] - 63:23,         garbage [2] - 183:13,        194:16, 194:17,           graduate [2] - 127:1,
 55:24, 58:6, 58:7,         64:10, 64:19, 64:24,      195:20                      194:24, 195:2,             127:3
 58:22, 63:3, 75:5,         168:9                    gasping [1] - 19:19          195:4, 195:7,             graduating [1] - 62:2
 82:9, 82:11, 89:3,       forth [4] - 9:21, 65:24,   gauge [1] - 111:21           195:10, 199:12,           graduation [1] -
 97:12, 97:13, 97:15,       167:4, 209:16            General [1] - 65:23          211:12, 211:16,            134:24
 97:18, 97:21, 99:23,     fortunate [1] - 128:17     general [7] - 114:6,         211:19                    grandfather [1] -
 100:2, 100:5, 100:9,     forward [7] - 18:16,        138:3, 149:3,              glossary [4] - 129:12,      143:17
 100:13, 101:11,            75:11, 96:1, 96:3,        150:16, 168:22,             129:14, 129:17,           great [2] - 46:17, 220:7
 102:10, 102:14,            120:24                    184:22, 189:22              129:20                    Great [1] - 133:11
 102:20, 102:23,          four [23] - 26:18,         generally [15] - 31:7,      Goad [8] - 5:21, 7:3,      grew [1] - 135:12
 103:17, 103:22,            27:10, 47:24, 55:7,       36:18, 91:10, 93:11,        7:8, 7:17, 7:18, 9:2,     grounds [1] - 222:3
 105:11, 105:14,            55:10, 58:23, 64:3,       147:19, 153:16,             9:11, 12:22               group [6] - 61:3,
 105:17, 105:18,            64:25, 69:22,             166:21, 166:23,            GOAD [2] - 2:3, 7:11        130:25, 131:2,
 105:20, 108:10,            130:18, 135:17,           187:22, 190:23,            goal [3] - 211:6, 211:8,    131:3, 134:15,
 108:11, 108:18,            143:9, 143:16,            195:2, 199:15,              211:9                      180:23
 108:22, 108:23,            144:19, 166:15,           200:5, 205:14,             governing [1] - 42:24      groups [2] - 13:20,
 108:24, 109:7,             166:18, 182:22,           205:25                     government [19] - 7:2,      13:24
 109:10, 109:15,            182:25, 183:2,           generate [1] - 63:23         14:21, 24:13,             guard [89] - 6:11,
 109:18, 110:6,             183:14, 186:3,           generated [1] - 114:15       119:14, 121:1,             42:24, 43:4, 43:9,
 110:9, 111:1, 113:7,       205:25                   generating [1] - 64:18       132:2, 176:13,             46:12, 47:9, 48:7,
 113:18, 113:21,          four-part [2] - 143:16,    genesis [1] - 107:11         190:3, 217:8, 218:1,       48:21, 48:24, 49:16,
 113:25, 114:22,            166:15                   Geneva [13] - 42:25,         218:3, 218:6,              50:2, 53:1, 53:15,
 115:8, 115:13,           four-step [1] - 64:25       43:23, 53:14,               218:19, 219:5,             54:8, 55:14, 58:22,
 116:4, 117:1, 117:4,     Fourth [1] - 1:14           105:21, 106:16,             219:13, 221:22,            63:3, 82:9, 82:11,
 117:22, 137:23,          fourth [8] - 64:15,         109:1, 116:15,              222:5, 222:12              97:11, 97:13, 97:15,
 145:3, 145:11,             65:6, 131:1, 152:7,       139:24, 140:11,            Government's [71] -         97:18, 97:21, 99:23,
 145:16, 145:20,            205:12, 214:11,           140:21, 147:1,              9:13, 15:4, 15:6,          100:2, 100:5, 100:9,
 147:20, 148:4,             215:15, 216:3             147:4, 161:11               15:8, 42:14, 42:19,        100:13, 101:11,
 159:2, 179:3, 179:4,     fracture [1] - 78:23       genital [1] - 71:22          42:21, 43:2, 43:3,         101:25, 102:10,
 188:19, 188:20,          frame [1] - 22:14          genital/urinary [1] -        43:15, 43:17, 43:20,       102:14, 102:20,
 188:21, 189:8,                                       95:3                        43:22, 44:24, 45:17,       102:23, 103:17,
                          free [1] - 7:9
 189:15, 194:14,                                     gentleman [1] -              45:19, 48:12, 49:2,        103:22, 104:9,
                          friends [1] - 130:2
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 235 of 250                                                    235



 105:11, 105:13,           handcuffing [1] - 17:3     HELD [1] - 1:9              140:16, 143:1,
                                                                                                                         I
 105:14, 105:17,           handcuffs [9] - 12:25,     hello [1] - 96:5            144:12, 153:8,
 105:18, 105:20,            13:5, 15:10, 102:24,      help [9] - 34:16, 35:12,    153:13, 159:12,           idea [3] - 181:19,
 108:10, 108:11,            109:19, 109:23,            41:5, 43:12, 47:1,         172:3, 175:22,              184:22, 184:24
 108:18, 108:22,            114:5, 115:3, 189:10       93:19, 115:25,             176:9, 176:12,            ideal [1] - 73:10
 108:23, 108:24,           handful [2] - 9:6, 9:7      193:18, 193:19             178:19, 213:9,            ideation [1] - 83:4
 109:7, 109:10,            handling [1] - 30:8        helped [2] - 102:15,        217:8, 217:16,            ideations [1] - 85:20
 109:15, 109:17,           hands [4] - 16:21,          150:21                     217:21, 218:9,            identification [8] -
 110:6, 110:9, 111:1,       97:19, 113:14, 189:4      hereby [1] - 223:4          218:15, 219:15,             12:20, 29:12, 45:18,
 113:7, 113:18,            hands-on [1] - 97:19       hi [1] - 37:21              219:18, 220:3,              86:17, 86:19,
 113:21, 113:25,           handwriting [1] -          high [5] - 33:3, 128:6,     220:7, 220:8,               110:20, 136:14,
 114:22, 115:8,             170:21                     128:18, 128:21,            220:21, 221:3,              178:20
 116:4, 117:1, 117:4,      handwritten [3] -           129:15                     221:7, 221:12,            identified [12] - 14:16,
 117:22, 137:23,            99:12, 144:10,            high-level [2] - 128:18,    221:17, 221:24,             24:9, 28:24, 29:4,
 145:3, 145:11,             144:23                     129:15                     222:6, 222:10,              31:9, 48:12, 49:14,
 145:16, 145:20,           happier [1] - 205:14       high-ranking [1] -          222:13, 222:18              49:15, 50:10, 63:4,
 147:20, 148:4,            happy [2] - 96:2,           128:21                    HONORABLE [1] - 1:9          99:5, 183:8
 159:2, 188:19,             217:10                    highest [3] - 8:16,        hook [1] - 21:2            identify [8] - 3:7,
 188:20, 188:21,           hard [5] - 90:12, 91:11,    26:19, 135:4              hooked [2] - 18:12,          12:14, 15:13, 28:17,
 189:8, 189:15,             133:24, 152:24,           highlight [1] - 69:15       18:17                       28:23, 82:14, 86:13,
 194:14, 195:17,            200:7                     himself [8] - 28:22,       hooking [1] - 18:23          110:15
 195:22, 196:4,            harm [1] - 112:15           28:23, 28:24, 66:20,      hopefully [1] - 222:15     identifying [1] - 28:22
 196:20, 200:14,           harmed [2] - 204:17,        70:6, 83:5, 85:21,        hopes [1] - 30:7           ill [2] - 195:19, 197:6
 200:25, 202:18,            204:18                     112:15                    hospital [1] - 61:24       illness [4] - 65:13,
 205:19                                               hip [1] - 191:5            hostage [4] - 7:25, 8:2,     69:2, 69:4, 82:19
                           hazards [1] - 63:1
guards [6] - 44:18,                                   hips [1] - 84:14            8:5, 8:8                  imam [7] - 41:19, 42:1,
                           head [14] - 71:10,
 101:22, 101:25,                                                                 hour [10] - 57:13,           44:12, 46:9, 49:5,
                            101:17, 102:9,            hired [1] - 124:21
 141:4, 141:5, 145:9                                                              95:24, 118:9,               49:10, 59:3
                            102:12, 103:15,           hiring [1] - 124:5
guess [2] - 93:12,          112:8, 112:9,                                         164:10, 165:13,           Imam [109] - 3:4, 3:13,
                                                      history [7] - 65:12,
 212:20                     112:11, 113:6,                                        184:25, 199:19,             3:15, 8:22, 10:5,
                                                       69:2, 69:4, 70:6,
guessing [1] - 55:4         117:17, 117:19,                                       206:22, 207:8,              10:19, 11:2, 11:22,
                                                       70:8, 74:2, 82:19
guidance [4] - 102:1,       145:19, 147:11,                                       214:13                      11:25, 12:1, 12:3,
                                                      hit [2] - 33:5, 42:5
 102:4, 102:10, 106:9       193:7                                                hours [21] - 69:22,          12:6, 13:12, 23:24,
                                                      hitting [2] - 19:8,
guide [1] - 65:8           headaches [1] - 69:25                                  75:14, 75:16, 80:25,        28:2, 28:4, 28:16,
                                                       46:18
guidelines [1] - 43:24     heading [2] - 143:6,                                   81:1, 84:8, 85:7,           28:18, 29:3, 29:5,
                                                      hoist [9] - 41:20, 45:4,
Gulf [2] - 130:19,          144:19                                                85:8, 115:24, 116:1,        29:17, 30:7, 30:9,
                                                       46:11, 46:15, 46:17,
 130:20                    headquarters [5] -                                     184:24, 187:17,             30:21, 30:24, 31:2,
                                                       47:7, 47:17, 47:18,
gun [1] - 111:21            131:14, 169:23,                                       188:10, 188:12,             31:6, 31:13, 31:20,
                                                       47:24
guys [2] - 171:25,          171:10, 173:18,                                       188:13, 189:19,             33:13, 33:23, 34:2,
                                                      hoisted [3] - 47:4,
 204:10                     173:21                                                202:16, 210:6,              34:7, 34:10, 34:20,
                                                       101:2, 101:11
gym [2] - 183:9,                                                                  210:14, 213:15,             35:19, 35:24, 36:9,
                           healed [1] - 72:12         hold [1] - 61:11
 183:10                                                                           213:23                      36:24, 37:10, 37:23,
                           health [7] - 53:7,         home [2] - 129:24,
                                                                                 house [1] - 44:3             38:16, 38:22, 40:24,
                            71:14, 71:16, 90:23,       179:25
             H                                                                   housing [1] - 98:17          41:7, 46:5, 47:12,
                            94:21, 189:22, 197:5      hone [1] - 129:11
                                                                                 HPI [3] - 65:12, 65:17,      47:23, 53:25, 54:3,
half [6] - 69:21, 95:24,   healthcare [1] - 53:9      honest [2] - 158:9,
                                                                                  86:3                        54:16, 55:3, 57:20,
 164:10, 165:13,           hear [7] - 3:15, 15:13,     167:9
                                                                                 HPSP [1] - 62:1              60:1, 62:7, 67:12,
 172:24, 177:4              47:16, 83:14,             Honor [72] - 3:2, 3:8,
                                                                                 HUA [1] - 39:25              67:23, 68:1, 88:24,
hallucinations [2] -        119:11, 217:10,            3:12, 3:20, 4:13,
                                                                                 humane [1] - 97:16           89:17, 89:25, 93:22,
 71:19, 90:19               222:6                      4:19, 4:23, 5:5, 5:8,
                                                                                 humanely [1] - 54:10         97:10, 98:2, 98:9,
halted [1] - 105:7         heard [1] - 167:25          5:12, 5:14, 7:2,
                                                                                 humiliation [1] -            116:15, 117:2,
HAN [1] - 25:17            HEARING [1] - 1:9           23:18, 24:20, 24:24,
                                                                                  106:13                      117:13, 117:23,
hand [12] - 7:6, 24:17,    hearing [11] - 4:2,         25:3, 39:10, 51:14,
                                                                                                              119:4, 119:11,
                            6:21, 47:15, 149:21,       51:16, 54:20, 59:9,       hundred [2] - 122:23,
 25:8, 39:17, 60:9,                                                                                           136:3, 136:6, 136:8,
                            149:23, 189:3,             59:15, 59:24, 60:2,        123:6
 96:7, 112:1, 119:16,                                                                                         136:14, 137:2,
                            189:11, 194:4,             70:3, 88:9, 94:15,        hurt [4] - 34:3, 36:19,
 139:13, 175:16,                                                                                              160:16, 161:9,
                            220:6, 222:5, 222:20       94:17, 96:2, 110:19,       36:20, 83:5
 176:17, 181:13                                                                                               162:7, 163:13,
                           heavy [2] - 14:14, 15:1     116:10, 118:1,            hurting [1] - 85:21
hand-held [1] - 181:13                                                                                        165:1, 165:4,
                           height [1] - 49:18          118:3, 118:7, 119:2,      hypothermic [3] -
handcuffed [4] - 13:6,                                                                                        165:20, 166:3,
                           held [5] - 62:22, 62:25,    119:5, 119:13,             105:1, 105:5, 105:7
 21:4, 102:23, 189:4                                                                                          166:10, 169:9,
                            63:7, 113:19, 181:13       136:13, 139:25,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 236 of 250                                                      236



  170:14, 170:16,           71:2, 81:6, 83:9,          initiated [5] - 11:2,        38:19, 39:8, 52:7,         52:5, 52:8, 52:20,
  171:18, 173:12,           84:11, 84:16, 85:11,         12:6, 102:17, 103:9,       52:12, 52:19, 52:21,       68:6, 68:18, 86:21,
  176:3, 178:12,            85:22                        108:17                     52:23, 56:13, 70:16,       87:3, 87:8, 101:15,
  178:15, 178:23,         indicated [6] - 36:16,       injuries [13] - 17:22,       70:23, 70:25,              101:22, 102:11,
  180:8, 180:12,            65:9, 73:4, 76:3,            36:12, 50:8, 53:22,        101:24, 102:7,             105:11, 106:18,
  181:21, 181:25,           76:15, 85:23                 72:10, 77:20, 78:10,       103:13, 105:12,            106:19, 107:24,
  182:21, 182:22,         indicates [1] - 83:25          78:15, 78:18, 78:20,       117:14, 117:16,            115:24, 116:2,
  183:7, 185:13,          individual [12] - 8:21,        112:19, 113:19,            145:12, 145:13,            117:4, 121:5,
  185:18, 206:21,           11:17, 12:11, 29:4,          114:4                      171:9                      122:15, 126:19,
  207:1, 207:22,            40:24, 67:11, 91:10,       injury [9] - 36:13,        instructor [1] - 37:11       128:1, 128:3, 128:6,
  208:22, 211:6, 213:3      91:11, 97:10, 98:11,         51:12, 51:24, 52:2,      intake [8] - 64:11,          132:23, 133:22,
IMAM [1] - 1:6              136:3, 184:19                91:17, 92:11, 113:3,       64:14, 65:1, 67:4,         159:24, 184:19,
imam's [2] - 42:24,       individuals [22] -             114:16, 115:1              67:5, 81:4, 87:1,          200:8, 212:3, 212:6,
  50:15                     10:25, 11:16, 11:17,       inprocessing [31] -          103:5                      212:7, 215:11
Imam's [7] - 10:8,          12:24, 13:13, 19:11,         42:11, 46:14, 48:16,     intellect [1] - 209:6      interpreting [3] -
  13:7, 41:24, 42:8,        47:6, 88:16, 91:7,           49:6, 49:13, 49:16,      intend [3] - 4:18, 6:20,     160:9, 170:7, 170:10
  46:4, 55:25, 90:7         91:24, 92:12, 110:2,         53:8, 56:7, 98:4,          217:22                   interrogated [1] -
immediate [2] - 14:8,       110:4, 122:24,               98:5, 98:12, 98:18,      intended [2] - 137:11,       208:7
  53:9                      123:2, 125:10,               98:23, 99:12,              184:8                    interrogating [3] -
immediately [11] -          128:25, 131:8,               100:23, 102:17,          intending [1] - 180:14       206:20, 207:23,
  14:11, 14:13, 33:22,      131:20, 137:12,              102:19, 102:20,          intends [1] - 217:17         207:25
  79:11, 92:13, 92:20,      137:24, 173:7                103:1, 103:9,            intent [1] - 219:11        interrogation [7] -
  93:3, 95:7, 156:25,     indulgence [5] -               103:12, 103:16,          interacted [2] - 115:5,      162:7, 162:20,
  204:15, 204:24            23:15, 37:14, 54:18,         103:19, 104:2,             117:1                      162:25, 163:18,
impact [2] - 44:16,         88:6, 116:8                  105:8, 106:3, 107:2,     interaction [5] - 31:5,      167:6, 171:17, 207:1
  80:7                    inform [3] - 31:25,            107:14, 108:3,             97:17, 110:10,           interrogations [1] -
impacted [1] - 19:6         220:10, 220:11               108:8, 112:22              111:2, 150:10              206:22
impair [3] - 92:19,       information [20] -           inquire [2] - 194:25,      interactions [6] -         interview [130] - 41:17,
  93:2, 93:7                3:23, 29:17, 66:1,           197:5                      37:23, 55:3, 63:19,        45:5, 45:6, 45:12,
impaired [1] - 92:12        66:10, 69:12, 69:18,       inside [21] - 13:7,          110:6, 112:17,             45:13, 45:14, 45:20,
implement [1] - 211:9       75:24, 76:5, 78:17,          13:13, 15:14, 19:11,       117:23                     56:20, 68:10, 108:6,
important [2] - 15:15,      82:6, 82:10, 124:10,         22:1, 26:10, 42:22,      interchange [1] -            109:8, 111:8, 124:6,
  32:6                      129:14, 132:12,              42:23, 49:6, 51:4,         208:20                     124:12, 136:2,
impossible [1] - 57:8       218:23, 218:25,              53:12, 57:25, 58:18,     interest [1] - 132:2         136:17, 142:6,
impractical [1] -           219:3, 219:22,               58:25, 59:1, 59:7,       interference [1] -           146:9, 146:10,
  135:15                    220:15, 220:22               78:7, 107:16,              44:20                      146:13, 148:22,
improve [1] - 129:12      informed [4] - 34:15,          109:15, 112:10,          internal [1] - 78:22         148:23, 149:4,
IN [1] - 1:1                116:15, 116:20,              183:14                   internally [2] - 179:11,     149:5, 149:7,
in-court [3] - 110:20,      117:13                     insofar [1] - 76:8           179:22                     149:16, 149:17,
  136:14, 178:20          informing [1] - 32:4         installed [2] - 181:13,    interpret [7] - 68:18,       150:11, 151:4,
incentive [2] - 126:1,    inhumane [1] - 106:13          181:15                     121:24, 122:6,             153:16, 153:17,
  126:2                   initial [41] - 6:5, 11:21,   instance [3] - 45:3,         127:7, 138:4,              154:19, 154:23,
incident [2] - 46:19,       12:8, 14:10, 48:19,          138:6, 182:20              141:10, 160:17             155:10, 155:12,
  79:23                     49:16, 50:6, 50:16,        instances [5] - 74:7,      interpretation [22] -        155:23, 156:2,
include [8] - 44:4,         53:4, 56:17, 64:11,          88:16, 154:6, 169:2,       122:3, 122:4,              156:3, 156:24,
  45:2, 89:19, 90:2,        64:14, 67:4, 68:1,           169:4                      122:22, 123:2,             165:9, 167:8, 170:4,
  100:24, 130:19,           68:10, 69:9, 74:12,        instituting [1] - 43:9       126:14, 126:16,            172:8, 172:11,
  130:23, 220:6             74:14, 75:12, 75:17,       instructed [4] -             126:20, 126:25,            172:20, 173:3,
                            76:12, 77:19, 81:4,          101:16, 102:9,             127:5, 127:6,              177:24, 178:11,
included [2] - 103:10,
                            87:1, 94:5, 94:6,            103:16, 138:5              128:16, 132:5,             179:1, 180:15,
  116:18
                            101:20, 103:5,             instruction [6] - 30:16,     132:22, 134:2,             180:16, 180:18,
including [5] - 74:16,
                            113:3, 149:25,               52:9, 70:18, 101:20,       137:11, 153:21,            180:24, 180:25,
  79:25, 122:20,
                            151:4, 166:18,               101:21, 169:22             153:22, 154:8,             181:6, 181:13,
  132:21, 197:3
                            166:20, 166:24,            instructions [38] -          158:23, 160:17,            181:15, 181:20,
inclusive [2] - 116:19,
                            167:3, 183:22,               17:6, 17:8, 17:9,          162:6, 170:2               181:21, 182:10,
  116:22
                            190:16, 197:18,              17:12, 23:10, 24:1,      interpreted [4] - 121:4,     182:12, 182:15,
independent [1] -
                            205:1, 207:12                24:4, 24:10, 24:11,        128:10, 128:20,            183:6, 183:10,
  66:21
                          initialled [3] - 152:12,       30:10, 30:12, 30:19,       154:25                     184:4, 185:11,
Indianapolis [2] -
                            174:16, 175:2                30:22, 31:14, 36:24,                                  185:12, 185:17,
  25:25, 26:1                                                                     interpreter [37] - 3:5,
                          initials [2] - 152:10          37:2, 38:16, 38:17,                                   185:20, 188:9,
indicate [8] - 69:8,                                                                6:14, 25:3, 47:12,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 237 of 250                                                    237



  188:17, 190:24,           185:3, 185:21,            99:13, 111:4              111:19, 126:3,              125:24, 126:3,
  191:7, 192:6,             186:3, 195:10,          itself [6] - 45:6, 47:6,    129:5, 129:22,              129:5, 129:10,
  192:10, 195:12,           205:22, 205:25,           58:19, 73:23,             162:22, 172:19,             129:23, 135:1,
  195:15, 195:24,           210:8, 211:17,            111:25, 220:18            193:1, 193:3                137:22, 148:14
  196:2, 196:8,             213:6, 216:10                                      kept [2] - 9:24, 138:24    large [2] - 33:4, 45:12
  196:14, 196:23,         intonation [1] - 37:13                  J            khaki [3] - 37:24, 38:4,   largely [1] - 27:22
  197:1, 197:8,           intoxication [1] -                                    213:7                     LARKIN [2] - 2:18,
  197:14, 198:14,           90:20                   jacket [2] - 16:20,
                                                                               khaki-style [1] - 38:4       176:18
  199:10, 199:14,                                     17:18
                          introduce [6] - 7:15,                                kind [44] - 8:3, 17:2,     Larkin [12] - 6:14,
  199:16, 200:6,            25:14, 39:21,           jeopardized [1] - 14:6
                                                                                22:14, 28:20, 29:14,        142:1, 148:21,
  200:10, 200:17,           119:22, 163:16,         Jerusalem [1] - 120:1       30:4, 31:24, 31:25,         159:9, 170:14,
  200:18, 200:20,           176:23                  job [11] - 93:5, 122:15,    32:7, 32:10, 33:10,         170:16, 176:13,
  201:2, 201:21,          introduced [4] - 163:1,     126:20, 148:25,           41:23, 43:13, 44:19,        176:21, 176:24,
  201:22, 202:2,            163:21, 163:24,           149:1, 172:7,             47:20, 49:11, 62:24,        177:3, 206:17,
  202:7, 202:8, 202:9,      189:23                    172:10, 172:19,           64:25, 65:7, 72:5,          213:12
  202:10, 202:11,         introduction [4] -          172:20, 172:21,           73:13, 73:17, 86:6,       last [26] - 7:15, 25:15,
  202:17, 202:22,           164:20, 164:22,           173:8                     89:3, 101:5, 148:7,         25:17, 38:22, 39:22,
  205:12, 207:14,           165:6, 165:8            John [2] - 3:8, 120:22      148:8, 148:11,              40:21, 55:18, 69:21,
  208:8, 209:10,          introductions [2] -       JOHN [1] - 1:12             168:11, 183:10,             80:20, 81:9, 84:3,
  209:12, 209:13,           164:16, 196:25          john.cummings@              184:3, 185:3,               104:7, 119:24,
  210:2, 210:10,          introductory [1] -          usdoj.gov [1] - 1:16      185:19, 185:21,             129:21, 144:17,
  210:13, 210:15,           164:7                   joined [1] - 27:4           185:24, 197:1,              156:4, 167:8,
  210:25, 211:8,          investigation [5] -       joining [4] - 8:8, 8:12,    197:3, 197:7,               167:10, 170:15,
  211:21, 213:17,           41:1, 131:19, 136:1,      26:1, 26:12               198:21, 204:13,             171:23, 177:1,
  213:20, 214:2,            162:25, 216:17          joke [1] - 150:22           204:21, 205:14,             207:13, 209:10,
  214:3, 214:4, 214:6,    Investigation [6] -       Jon [2] - 16:13, 25:16      219:23                      209:12, 210:13,
  214:7, 214:11,            25:23, 40:12,           JONAT [1] - 25:16          kind-spoken [1] -            211:21
  215:10, 215:15,           126:13, 163:4,          Jonathan [2] - 5:25,        148:11                    Last [1] - 218:17
  216:3                     164:25, 177:23            25:17                    kinds [1] - 90:17          lasted [1] - 207:6
Interview [1] - 202:14    investigations [3] -      JONATHAN [2] - 2:5,        knock [1] - 217:9          late [3] - 39:1, 195:15
interviewed [6] -           26:9, 122:19, 123:1       25:10                    knocked [4] - 19:5,        latrine [6] - 44:3, 44:7,
  156:5, 172:22,          investigators [1] -       Jordanian [1] - 130:23      19:15, 33:5, 33:6           44:9, 44:12, 44:15,
  178:2, 189:15,            132:4                   JOS [1] - 39:24            knocks [2] - 105:15,         138:6
  210:22, 213:21          invocation [1] -          JOSHUA [2] - 2:8,           108:17                    law [17] - 97:17, 98:25,
interviewee [2] -           215:17                    39:18                    knowledge [13] -             108:5, 108:11,
  181:17, 185:4           involve [1] - 92:10       Joshua [2] - 6:3, 39:24     10:14, 19:22, 22:19,        108:13, 108:20,
interviewer [1] -         involved [19] - 8:20,     JR [1] - 1:12               46:1, 48:23, 58:5,          109:8, 109:11,
  172:22                    24:15, 28:1, 40:23,     JUDGE [1] - 1:10            58:14, 58:16, 80:20,        109:14, 109:16,
interviewers [2] -          41:1, 41:19, 42:3,      judicial [1] - 209:24       82:10, 100:6,               111:7, 127:20,
  182:11, 185:19            49:17, 62:6, 62:9,      Judiciary [1] - 1:14        103:23, 216:17              129:18, 177:14,
interviewing [5] -          97:8, 97:11, 98:11,     jury [1] - 222:7           known [4] - 8:21,            177:23, 217:12
  131:8, 169:10,            98:25, 123:5,           Justice [1] - 121:12        40:24, 67:12, 97:10       lawyer [12] - 152:6,
  169:22, 180:8, 183:7      131:22, 137:5, 142:4                               knows [2] - 43:13,           204:1, 204:2, 204:4,
interviews [45] - 46:1,                                                                                     204:6, 205:2,
                          involvement [2] -                       K             185:4
  54:16, 98:25,             164:2, 164:3                                       KOLARCIK [2] - 2:8,          211:21, 212:2,
  108:14, 108:21,                                   K-A-T-H [1] - 25:17         39:18                       212:23, 213:1,
                          involves [1] - 112:9
  109:8, 109:11,                                    K-O-L-A-R-C-I-K [1] -      Kolarcik [6] - 6:3,          215:19, 216:6
                          involving [4] - 8:21,
  122:16, 122:18,                                    39:25                      39:24, 40:1, 40:22,       lawyers [5] - 179:14,
                            28:1, 62:6, 97:9
  122:21, 123:5,                                    KAREN [1] - 1:12            43:25, 58:5                 180:7, 202:4,
                          Iraq [3] - 130:10,
  123:7, 123:15,                                    Karen [2] - 3:10, 119:5    Kuwait [1] - 130:20          210:23, 211:3
                            130:20, 134:21
  131:17, 131:19,         issue [5] - 79:20,        Kath [18] - 5:25, 16:13,                              layer [1] - 109:24
  136:5, 142:2,                                      17:10, 18:12, 19:9,
  148:20, 150:6,
                            95:13, 186:18,
                                                     20:5, 20:18, 20:20,
                                                                                            L             layers [1] - 77:14
                            206:21, 218:16                                                                lead [4] - 6:17, 73:11,
  155:24, 173:6,                                     21:1, 23:13, 23:14,       L-A-R-K-I-N [1] - 177:2      73:13, 97:11
                          issues [12] - 22:4,
  177:14, 177:19,                                    24:5, 25:16, 25:17,       lack [1] - 94:24           leadership [1] - 97:5
                            48:2, 71:3, 71:8,
  178:1, 178:4,                                      26:22, 27:25, 39:6,       language [17] - 120:2,     learn [1] - 9:5
                            71:14, 71:16, 73:15,
  178:23, 179:10,                                    39:11                       121:20, 121:23,          learned [2] - 9:6, 26:24
                            75:21, 76:4, 146:2,
  179:12, 180:16,                                   KATH [2] - 2:5, 25:10        122:6, 123:23,           learning [1] - 9:7
                            146:12, 206:8
  181:2, 181:4, 182:5,                              keep [13] - 30:4, 34:15,     124:7, 124:21,
                          issuing [1] - 102:10                                                            least [3] - 75:14, 79:3,
  183:24, 184:23,                                    61:5, 61:6, 104:9,          125:22, 125:23,
                          items [3] - 68:15,                                                                95:24
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 238 of 250                                                     238



leave [1] - 205:6          limited [4] - 27:6,            31:23, 31:24, 32:2,      M15 [3] - 51:3, 76:17,    major [2] - 60:22,
Lebanese [1] - 130:24        27:11, 57:9, 191:5           32:4, 32:13, 32:19,       77:15                     131:1
lectern [1] - 3:6          Line [3] - 111:5,              98:23, 101:13,           M16 [3] - 51:6, 51:25,    majority [1] - 205:19
led [1] - 147:11             111:16                       101:14, 108:13,           76:17                    maltreated [1] -
left [14] - 29:9, 32:18,   line [10] - 22:2, 65:2,        108:19, 108:20           M17 [5] - 64:7, 64:13,     159:17
  51:2, 52:3, 52:17,         65:9, 103:10, 105:3,       locations [2] - 30:3,       65:8, 65:18, 76:7        man [1] - 47:24
  146:17, 147:8,             106:19, 141:19,              41:18                    M18 [3] - 67:18, 77:23,   managed [1] - 122:13
  147:9, 175:16,             143:12, 146:19             log [6] - 51:13, 56:18,     77:24                    management [1] -
  179:23, 189:12,          lines [4] - 90:20,             110:8, 111:1, 112:6,     M2 [3] - 15:4, 15:6,       173:25
  194:3, 205:21              144:19, 215:19,              112:8                     15:8                     maneuver [2] -
left-hand [1] - 175:16       216:13                     logical [2] - 68:22,       M20 [1] - 81:1             101:12, 102:18
legend [1] - 78:1          linguist [19] - 63:14,         70:9                     M21 [4] - 81:22, 82:14,   Maneuver [2] - 98:11,
less [2] - 32:10, 219:8      63:16, 63:19,              logs [2] - 110:9, 112:7     83:25, 89:15              99:10
less-specific [1] -          100:13, 119:14,            look [20] - 35:10,         M22 [2] - 83:23, 84:7     maneuvered [1] -
  219:8                      120:20, 120:25,              35:12, 50:12, 51:18,     M23 [3] - 85:7, 85:25,     101:12
Levant [1] - 130:22          135:11, 135:14,              51:19, 55:15, 65:1,       89:23                    manifest [1] - 73:23
level [29] - 27:2, 48:1,     135:19, 173:8,               67:19, 72:14, 76:16,     M24 [1] - 99:6            manner [4] - 42:2,
  104:10, 110:2,             179:7, 179:8, 184:4,         94:1, 105:14,            M25 [4] - 107:5,           132:8, 184:8, 203:15
  113:11, 113:16,            184:7, 188:23,               105:23, 105:24,           141:11, 141:13,          map [1] - 5:16
  113:24, 113:25,            191:25, 209:16,              107:3, 138:25,            141:16                   Marcano [17] - 142:1,
  125:6, 125:25,             209:17                       174:9, 209:15,           M26 [3] - 110:23,          148:21, 159:9,
  127:5, 127:10,           linguist's [1] - 198:11        209:18                    110:24, 111:6             178:25, 179:5,
  127:17, 127:18,          linguists [1] - 129:13       looked [5] - 64:4,         M27 [4] - 114:12,          179:17, 180:6,
  127:24, 128:1,           LISA [1] - 223:4               129:21, 139:14,           115:1, 115:2, 115:3       180:20, 183:1,
  128:2, 128:5,            Lisa [1] - 1:21                214:16, 215:24           M28 [2] - 114:19,          183:5, 184:17,
  128:11, 128:14,          listed [2] - 68:15,          looking [13] - 55:9,        114:21                    185:16, 186:1,
  128:16, 128:18,            99:16                        62:24, 103:14,           M29 [5] - 142:11,          188:22, 196:17,
  129:15, 135:4,           listen [1] - 129:25            110:24, 111:16,           142:13, 143:2,            215:22, 215:25
  135:7, 209:1, 209:3,     listened [1] - 132:17          141:16, 144:16,           153:5, 170:13            Marcano's [1] - 179:25
  219:24                   listening [3] - 70:20,         144:17, 168:14,          M3 [1] - 44:24            March [2] - 1:4, 40:17
levels [2] - 126:3,          124:3, 173:22                171:5, 193:23,           M30 [6] - 143:25,         Marine [6] - 8:14, 8:17,
  126:25                   literally [3] - 137:4,         194:3, 209:15             144:2, 144:13,            26:16, 26:17, 26:20,
leverage [9] - 98:20,        137:15, 138:9              looks [2] - 92:2,           144:16, 155:11,           37:5
  107:21, 110:9,           litter [11] - 42:3, 46:24,     152:10                    155:13                   mark [3] - 51:1, 51:7,
  111:1, 111:10,             101:2, 101:3, 101:5,       lose [1] - 19:22           M31 [1] - 141:1            51:8
  111:21, 111:22,            101:13, 101:14,            loss [1] - 71:10           M33 [2] - 51:15, 51:19    marked [13] - 9:13,
  112:11, 117:4              101:17, 102:8,             lost [1] - 33:17           M4 [2] - 42:15, 55:9       15:4, 42:19, 43:15,
leveraged [3] - 98:17,       102:15, 102:16             low [1] - 113:16           M5 [6] - 42:20, 42:21,     43:20, 45:17, 49:2,
  107:24, 115:24           live [2] - 133:9, 221:23     lower [1] - 117:9           48:12, 138:19,            50:12, 50:17, 51:15,
levied [1] - 103:25        living [3] - 41:17,          lowered [1] - 101:14        138:20, 139:14            83:22, 138:19,
liaison [1] - 57:10          98:22, 219:4               lowering [1] - 47:21       M6 [4] - 43:2, 43:3,       139:17
Libya [8] - 8:24, 28:5,    load [1] - 32:24             lunch [4] - 96:1, 118:8,    55:16, 138:25            markings [1] - 100:1
  131:3, 131:13,           loaded [4] - 22:5,             118:9, 200:16            M7 [3] - 43:16, 43:17,    marks [3] - 50:20,
  131:20, 131:23,            22:11, 35:18, 35:20        Lunch [1] - 118:11          58:9                      50:23, 59:3
  163:12, 219:4            local [4] - 11:5, 22:9,      lungs [1] - 70:21          M8 [5] - 43:21, 43:22,    mat [1] - 109:1
Libyan [8] - 131:15,         97:6, 207:4                                            139:18, 139:22,          material [1] - 109:6
  131:18, 131:23,          located [14] - 10:20,                    M               140:14                   matt@clintonpeed.
  132:1, 132:6, 132:7,       11:10, 22:7, 22:16,                                   M9 [2] - 45:18, 45:19      com [1] - 1:20
  132:23, 134:11                                        M-E-C-L-I-Z-I-N-E [1] -
                             41:10, 45:22, 51:12,                                  MA [1] - 134:13           matter [5] - 5:15,
Libyans [1] - 132:7                                      74:19
                             51:25, 52:2, 59:7,                                    ma'am [2] - 96:4,          62:21, 127:19,
life [4] - 16:20, 17:14,                                M1 [1] - 9:14
                             77:20, 78:3, 120:12,                                   118:5                     127:21, 159:2
  17:18, 150:16              190:5                      M10 [2] - 49:2, 49:4
                                                                                   Maghreb [7] - 131:2,      matters [2] - 3:23,
lift [2] - 18:25, 33:10    location [34] - 13:17,       M11 [5] - 50:13, 50:14,
                                                                                    131:4, 131:9,             129:17
lifting [2] - 19:3, 19:5     16:5, 16:7, 16:15,          72:14, 72:18, 72:20
                                                                                    132:24, 134:13,          MATTHEW [1] - 1:17
light [2] - 57:24, 57:25     16:16, 17:4, 17:22,        M12 [5] - 50:18, 50:19,
                                                                                    134:14, 134:18           Matthew [1] - 3:12
lightheadedness [1] -        18:1, 18:3, 18:4,           72:14, 72:18, 72:20
                                                                                   main [1] - 180:9          mean [31] - 19:13,
  65:23                      18:7, 24:5, 28:12,         M13 [4] - 50:22, 76:17,
                                                                                   maintain [2] - 21:2,       23:4, 27:15, 36:16,
likewise [1] - 147:1         28:14, 28:15, 29:18,        76:22, 76:24
                                                                                    113:16                    42:9, 46:18, 65:21,
                             29:20, 29:21, 29:22,       M14 [4] - 50:25, 76:17,
limit [5] - 44:17, 56:6,                                                           maintained [2] -           75:20, 89:11, 93:12,
                             29:25, 31:6, 31:21,         76:22, 77:8
  57:1, 161:6                                                                       19:10, 33:9               93:14, 98:20, 117:8,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 239 of 250                                             239



 122:18, 129:16,           74:15, 90:22            meters [4] - 45:11,      198:16, 198:22,          motion [22] - 3:18,
 134:4, 154:3,            medics [1] - 186:17       45:13                   201:25, 203:17,           6:24, 6:25, 73:5,
 155:20, 160:10,          Mediterranean [2] -      method [1] - 18:22       210:10, 210:22,           73:7, 73:9, 73:22,
 162:25, 163:7,            97:24, 136:17           methods [1] - 11:14      210:24, 214:19            74:1, 74:4, 74:9,
 165:21, 166:21,          meet [5] - 63:10,        MFR [1] - 114:1         mirroring [1] - 148:14     74:12, 74:23, 81:12,
 194:22, 195:9,            63:13, 161:25,          mic [1] - 61:6          misconduct [1] -           83:15, 186:12,
 201:22, 206:23,           183:23, 187:25          Michael [1] - 3:10       170:9                     186:19, 217:11,
 208:16, 215:13,          meeting [3] - 63:16,     MICHAEL [1] - 1:13      miss [1] - 169:25          217:13, 219:17,
 220:10                    190:11, 191:3           middle [5] - 13:14,     missed [1] - 158:21        221:13, 222:2
means [5] - 26:8,         meetings [6] - 136:20,    65:9, 143:6, 144:18,   mission [6] - 28:1,       motions [1] - 4:2
 27:12, 27:13, 75:21,      136:21, 180:21,          156:1                   97:20, 101:2, 160:9,     mouth [5] - 11:18,
 127:6                     200:16, 206:20,         Middle [3] - 128:24,     160:15, 178:11            13:8, 16:25, 24:17,
meant [6] - 87:4, 87:6,    207:21                   130:7, 130:18          Mission [1] - 163:12       53:12
 93:15, 156:22,           member [14] - 8:5,       midnight [1] - 188:6    mistakes [1] - 170:9      move [13] - 4:11,
 169:14, 209:24            8:16, 10:12, 23:25,     might [15] - 21:14,     mistreatment [1] -         29:20, 29:23, 29:25,
measure [2] - 45:7,        26:2, 37:5, 60:15,       35:9, 105:1, 133:9,     106:13                    30:2, 108:13,
 57:15                     96:14, 100:9,            137:19, 153:24,        Misurata [2] - 8:24,       108:19, 109:20,
measured [1] - 49:19       101:25, 108:23,          167:10, 192:14,         28:5                      111:22, 140:16,
measurements [3] -         109:10, 115:8, 116:4     193:16, 204:1,         Modern [2] - 27:4,         143:1, 144:12,
 41:16, 45:2, 45:5        members [23] - 12:2,      204:21, 212:1,          27:7                      154:19
mechanical [2] - 1:24,     12:5, 22:22, 48:24,      215:19, 216:6,         moment [14] - 7:14,       moved [17] - 32:19,
 47:25                     54:8, 63:2, 97:20,       218:15                  8:1, 22:15, 25:13,        32:21, 61:14, 61:19,
meclizine [7] - 74:15,     99:22, 100:2, 100:5,    military [16] - 8:12,    39:21, 51:18, 64:2,       63:7, 102:16, 104:8,
 74:18, 74:20, 75:16,      100:12, 100:13,          26:13, 60:16, 88:18,    72:14, 107:4, 125:3,      105:8, 106:23,
 80:7, 81:16, 83:19        100:16, 103:22,          96:15, 96:24, 98:20,    135:14, 145:8,            108:20, 110:1,
medic [5] - 10:18,         108:21, 109:7,           100:7, 129:18,          212:18, 212:25            138:6, 140:20,
 15:18, 15:19, 15:21,      113:18, 116:25,          136:21, 137:1,         momentarily [1] -          143:4, 144:15,
 15:22                     117:22, 136:21,          137:3, 137:6, 141:4,    59:20                     145:20, 183:10
medical [44] - 6:8,        137:23, 188:20,          161:10                 monetary [3] - 126:5,     movement [4] - 18:10,
 10:9, 49:18, 53:5,        188:22                  Miller [1] - 120:22      126:10, 126:11            109:18, 110:5,
 53:19, 58:22, 59:4,      memorandum [1] -         mind [1] - 206:9        money [1] - 125:21         115:19
 61:1, 61:9, 62:2,         112:24                  minimize [1] - 44:16    monitor [1] - 15:19       movements [5] - 23:2,
 62:10, 63:6, 63:17,      memorialize [1] -        minimizing [3] -        monitored [1] - 111:18     23:3, 94:12, 137:25,
 69:9, 70:6, 72:22,        182:18                   216:14, 216:18,        months [1] - 69:20         147:10
 75:14, 75:21, 78:25,     memory [7] - 9:24,        216:24                 mood [1] - 82:3           moves [1] - 108:18
 82:1, 87:19, 87:20,       47:5, 51:11, 51:24,     minor [1] - 72:11       more-extensive [1] -      movies [1] - 129:25
 87:21, 87:24, 88:15,      67:20, 94:24, 163:20    minute [3] - 59:20,      110:25                   moving [14] - 11:21,
 89:23, 90:24, 91:6,      mental [12] - 71:14,      143:24, 176:8          Moreira [2] - 1:21,        23:8, 30:14, 32:10,
 91:20, 92:2, 92:10,       71:16, 80:8, 80:9,      minutes [6] - 57:13,     223:11                    32:13, 32:16, 42:9,
 98:18, 98:24, 103:9,      83:10, 87:24, 90:23,     59:22, 164:11,         MOREIRA [1] - 223:4        59:16, 75:11, 98:14,
 104:11, 104:25,           94:21, 116:5, 209:1,     205:10, 207:16         moreover [1] - 219:22      137:24, 155:10,
 105:3, 105:8,             209:3, 212:18           Miranda [48] - 123:8,                              187:23, 194:2
                                                                           morning [36] - 3:8,
 112:22, 112:25,          mention [3] - 89:19,      123:10, 123:16,                                  MR [92] - 3:8, 3:12,
                                                                            3:12, 5:4, 7:5, 23:22,
 137:14, 137:15,           125:21, 164:22           123:17, 142:7,                                    3:20, 3:22, 4:8, 4:13,
                                                                            23:23, 25:6, 25:7,
 137:16, 137:18           mentioned [20] -          142:16, 144:5,                                    4:15, 4:19, 4:23, 5:5,
                                                                            37:20, 37:21, 39:1,
medically [2] - 104:14,    43:25, 46:21, 47:17,     144:6, 151:5, 151:6,                              5:8, 5:12, 5:14, 5:18,
                                                                            39:16, 54:25, 55:1,
 208:1                     53:1, 58:17, 66:4,       151:9, 151:22,          59:18, 60:2, 60:7,        7:1, 7:13, 12:19,
medication [18] -          68:5, 73:4, 79:2,        152:15, 155:13,         60:8, 60:13, 60:14,       23:15, 23:17, 23:21,
 74:16, 74:20, 74:25,      94:8, 106:11,            155:16, 156:6,          188:3, 188:10,            24:20, 24:24, 25:3,
 75:1, 75:4, 75:6,         158:18, 158:21,          156:9, 169:20,          188:13, 189:19,           25:12, 29:11, 37:14,
 75:9, 79:24, 80:1,        163:22, 164:16,          169:21, 170:3,          196:7, 196:9,             37:16, 37:19, 39:2,
 81:20, 83:12, 83:15,      164:24, 167:6,           172:10, 173:17,         197:12, 202:21,           39:3, 39:5, 39:10,
 84:3, 84:18, 99:14,       190:9, 190:20, 215:2     173:18, 173:25,         202:23, 203:5,            39:20, 51:14, 54:18,
 186:19, 186:21,          merely [2] - 173:20,      174:5, 174:8,           203:17, 214:11,           54:20, 54:24, 58:2,
 196:1                     219:23                   174:12, 174:22,         217:25, 218:7,            58:4, 59:9, 59:15,
medications [6] -         messages [1] - 132:17     175:5, 178:5, 191:8,    221:11, 221:16            60:2, 60:12, 61:13,
 69:19, 80:6, 80:12,      met [5] - 128:24,         191:10, 191:13,        Morocco [3] - 130:10,      61:18, 70:3, 86:16,
 80:15, 80:18, 187:6       146:6, 179:13,           192:5, 192:9,           131:3, 134:21             88:6, 88:8, 88:12,
medicine [6] - 60:24,      184:3, 188:2             192:13, 192:16,                                   92:22, 94:14, 94:17,
                                                                           most [3] - 21:8, 42:2,
 61:12, 61:22, 62:3,      metal [1] - 22:1          194:6, 198:13,                                    94:19, 95:18, 95:24,
                                                                            135:22
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 240 of 250                                                     240



 96:2, 96:10, 110:19,      36:24, 37:9, 40:24,       necessarily [2] -          148:9                     numbered [1] - 4:3
 116:8, 116:10,            41:7, 42:8, 46:4,          66:19, 114:6             nonresponsive [1] -        numerous [2] - 73:15,
 116:13, 118:1,            46:5, 47:12, 53:25,       necessary [1] - 220:12     91:22                      88:20
 118:3, 118:7,             54:3, 54:16, 60:1,        neck [1] - 70:1           normal [4] - 148:18,       NW [4] - 1:14, 1:18,
 140:19, 143:3,            62:7, 67:12, 67:23,       need [14] - 17:5, 61:6,    148:19, 165:21,            1:22, 223:13
 144:14, 159:21,           68:1, 97:10, 98:2,         61:20, 116:2,             203:7                     NYPD [3] - 180:3,
 172:3, 175:23,            119:4, 136:3, 136:6,       137:19, 153:21,          normally [1] - 71:22        180:4, 180:5
 175:25, 176:2,            178:12                     169:13, 172:18,          North [3] - 121:22,
 176:5, 206:16,                                       208:14, 218:4,            131:2, 135:15                         O
 213:9, 217:7,                         N              220:9, 220:16,           north [1] - 134:22
                                                                                                          obedient [1] - 89:5
 217:16, 217:19,                                      220:17                   Nos [6] - 72:13, 72:18,
 217:21, 218:9,           name [25] - 7:15,                                                               obey [1] - 161:1
                                                     needed [13] - 44:13,       76:17, 76:22, 78:11,
 218:11, 220:2,            25:15, 25:16, 25:17,                                                           obeying [1] - 24:1
                                                      48:1, 53:9, 75:15,        105:24
 220:7, 220:14,            29:1, 29:2, 39:22,                                                             object [5] - 13:7,
                                                      76:13, 91:2, 104:15,     nose [2] - 112:24,
 220:21, 221:3,            39:24, 117:20,                                                                  92:22, 219:13,
                                                      105:16, 138:4,            114:22
 221:6, 221:17,            119:23, 119:24,                                                                 219:16, 219:19
                                                      190:11, 194:6,           notation [1] - 111:17
 221:19, 222:12,           143:16, 143:19,                                                                objection [12] - 4:1,
                                                      194:15, 197:9            notations [2] - 77:24,
 222:17                    144:10, 144:23,                                                                 4:14, 4:15, 61:17,
                                                     needing [1] - 152:19       112:2
MRE [2] - 109:3, 109:5     166:14, 166:15,                                                                 61:18, 140:18,
                                                     needs [3] - 10:9,         note [10] - 69:19,
                           166:16, 166:25,                                                                 140:19, 143:3,
MS [34] - 119:5, 119:8,                               105:13, 113:13            75:24, 76:11, 78:6,
                           177:1, 187:5,                                                                   144:14, 164:12,
 119:13, 119:19,                                     nervous [2] - 147:22,      81:10, 99:14,
                           191:24, 198:10,                                                                 212:9, 220:5
 136:13, 139:25,                                      150:5                     113:18, 215:4,
                           198:11, 208:17                                                                 objective [6] - 53:8,
 140:16, 143:1,                                      never [15] - 125:17,       215:6, 215:9
 144:12, 153:6,           name's [1] - 176:24                                                              65:4, 66:5, 66:8,
                                                      157:14, 157:15,          note-taking [2] -
 153:10, 153:12,          named [1] - 136:3                                                                66:11, 66:25
                                                      157:18, 159:3,            215:4, 215:9
 159:12, 159:19,          names [2] - 100:3,                                                              obligated [1] - 210:24
                                                      159:11, 159:18,          notebook [2] - 138:18,
 164:12, 172:6,            164:24                                                                         observation [2] -
                                                      161:2, 170:5, 170:8,      140:1
 175:22, 176:9,           naming [1] - 10:11                                                               71:18, 110:4
                                                      170:11, 171:12,          noted [7] - 50:16, 51:7,
 176:12, 176:20,          narrative [1] - 110:25                                                          observations [2] -
                                                      171:14, 174:1,            59:3, 78:14, 82:20,
 178:19, 206:14,          nasal [1] - 69:11                                                                54:7, 104:24
                                                      204:15                    84:2, 113:5
 212:9, 213:11,           native [5] - 26:22,                                                             observe [8] - 72:10,
                                                     new [5] - 40:16, 53:3,    notes [24] - 67:17,
 217:3, 218:15,            26:23, 129:1,                                                                   74:3, 87:23, 93:21,
                                                      53:22, 78:15, 113:3       71:4, 76:8, 99:12,
 218:25, 219:3,            130:13, 133:3                                                                   103:15, 150:9,
                                                     New [4] - 40:18, 133:8,    148:22, 148:25,
 219:18, 220:8,           native-born [2] -                                                                157:16, 204:20
                                                      177:6, 206:23             149:2, 162:3, 162:7,
 221:12, 221:24,           26:22, 26:23                                                                   observed [7] - 72:11,
                                                     newspapers [2] -           163:19, 172:13,
 222:1, 222:10            nature [13] - 30:15,                                                             78:24, 81:4, 92:19,
                                                      130:4, 134:25             172:15, 172:16,
Mueller [3] - 128:19,      35:1, 79:8, 79:13,                                                              99:17, 114:23,
                                                     next [24] - 10:22,         180:21, 182:7,
 128:22, 128:25            82:17, 83:2, 87:15,                                                             212:17
                                                      12:23, 18:9, 28:20,       182:11, 182:12,
MUFTAH [1] - 1:6           100:7, 100:10,                                                                 obtain [1] - 120:8
                                                      31:25, 48:4, 49:13,       182:14, 182:17,
Muftah [3] - 3:4, 60:1,    137:16, 163:23,                                                                obtained [2] - 75:25,
                                                      57:7, 95:23, 102:13,      182:24, 182:25,
 119:4                     163:24, 164:17                                                                  195:4
                                                      103:7, 108:9, 118:8,      183:1, 183:2, 223:6
MUHAMMAD [1] - 1:6        nauseated [1] - 81:8                                                            obtrusive [1] - 182:2
                                                      143:12, 152:12,          nothing [5] - 23:17,
Muhammad [3] - 3:4,       nauseous [2] - 190:21,                                                          obvious [3] - 90:20,
                                                      166:18, 167:3,            24:24, 37:3, 97:1,
 60:1, 119:4               201:8                                                                           181:17, 181:22
                                                      167:4, 184:11,            116:10
multiple [3] - 9:22,      naval [30] - 5:23, 6:2,     202:21, 210:15,                                     obviously [3] - 4:16,
                                                                               notice [11] - 4:21,
 186:17                    6:4, 21:23, 22:2,          213:22, 213:24,                                      57:24, 133:7
                                                                                14:23, 17:22, 19:16,
muscle [1] - 69:25         22:3, 22:5, 22:8,          214:10                                              occasion [6] - 8:20,
                                                                                36:12, 54:1, 81:2,
music [1] - 130:1          22:10, 22:16, 22:23,                                                            16:4, 17:25, 27:25,
                                                     nicks [1] - 112:20         81:25, 142:20,
MUSTAFA [1] - 1:6          24:7, 35:15, 35:18,                                                             38:15, 40:22
                                                     night [9] - 42:1, 42:6,    209:4, 219:11
Mustafa [53] - 3:4,        41:11, 41:13, 44:6,                                                            occasional [1] - 69:25
                                                      188:2, 188:11,           noticed [3] - 4:25,
 3:13, 8:22, 10:5,         44:10, 44:11, 97:23,                                                           occasions [2] -
                                                      198:18, 208:5,            112:23, 159:3
 10:19, 11:2, 12:6,        100:6, 100:14,                                                                  174:24, 179:13
                                                      213:23, 213:25,          notified [5] - 41:2,
 28:1, 28:16, 28:18,       100:22, 136:17,                                                                occur [3] - 91:13,
                                                      216:18                    46:8, 104:11,
 28:24, 29:5, 29:16,       142:18, 144:7,                                                                  190:12, 200:20
                                                     nighttime [1] - 24:21      108:11, 114:16
 30:6, 30:9, 30:21,        145:6, 179:23,                                                                 occurred [12] - 14:5,
                                                     nobody [2] - 100:17,      notify [3] - 58:12,
 30:24, 31:2, 31:5,        183:4, 187:17                                                                   16:14, 42:2, 79:12,
                                                      115:10                    58:15, 175:18
 31:12, 31:20, 33:9,      Navy [3] - 56:4, 56:25,                                                          80:24, 95:12, 99:13,
                                                     noise [1] - 13:23         novel [2] - 212:21,
 33:13, 33:23, 34:2,       61:23                                                                           99:18, 132:20,
                                                     nomenclature [1] -         212:22
 34:7, 34:10, 34:20,      near [4] - 36:21, 56:19,                                                         169:3, 191:13,
                                                      112:11                   number [2] - 10:24,
 35:19, 35:23, 36:9,       58:17                                                                           215:17
                                                     nonetheless [1] -          98:3
                          nearby [1] - 108:12
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 241 of 250                                                    241



occurring [1] - 41:15        179:20, 183:8,            202:22, 204:6,             210:16, 222:21             179:18, 179:19,
ocean [1] - 17:20            183:11, 185:12,           208:2, 208:3, 210:6,      pace [2] - 59:16,           179:20, 180:3,
October [33] - 8:19,         195:25, 211:1, 211:9      216:3                      165:21                     183:9, 192:12,
 10:4, 11:1, 12:11,         ONE [1] - 1:9             option [1] - 181:25        PAGE [1] - 2:2              192:16, 192:20,
 67:24, 74:13, 79:4,        one [72] - 5:14, 14:21,   orally [3] - 108:2,        page [18] - 65:10,          193:9, 193:12,
 80:25, 84:4, 84:8,          23:6, 24:17, 29:20,       108:4, 161:21              67:4, 112:7, 143:7,        221:21
 85:7, 89:16, 89:24,         33:4, 41:25, 42:3,       orange [6] - 12:17,         144:9, 144:18,            participate [3] - 54:15,
 97:23, 136:1, 136:6,        54:13, 55:14, 56:19,      29:10, 86:15,              151:7, 153:5, 153:9,       109:10, 162:9
 156:5, 173:4, 173:8,        56:25, 57:10, 64:20,      110:17, 136:12,            174:9, 175:3,             participated [1] -
 178:12, 187:17,             69:21, 74:6, 80:11,       178:17                     175:15, 192:13,            125:19
 188:3, 188:13,              80:15, 80:18, 87:2,      order [11] - 34:15,         193:20, 193:24,           participating [1] -
 189:19, 196:7,              92:25, 97:18,             39:7, 44:16, 88:19,        198:13, 213:13             110:3
 202:21, 203:5,              106:19, 107:16,           109:18, 111:20,           Page [3] - 58:9, 77:23,    particular [15] - 9:14,
 203:18, 213:15,             108:6, 108:23,            170:12, 170:16,            175:11                     9:20, 10:1, 13:11,
 214:2, 214:6,               113:3, 117:21,            173:12, 183:6, 183:9      pages [5] - 64:3,           18:22, 30:1, 51:12,
 214:10, 214:11              124:2, 124:4,            orderly [1] - 54:14         64:13, 64:15,              56:14, 62:9, 64:18,
OF [4] - 1:1, 1:3, 1:9,      126:25, 131:1,           orders [8] - 24:1, 37:6,    129:21, 151:18             88:16, 95:13, 97:20,
 223:2                       131:12, 133:16,           37:8, 37:12, 148:5,       pain [1] - 70:1             158:10, 182:20
offer [4] - 12:9, 31:2,      139:1, 143:9, 144:6,      148:9, 148:10,            pair [2] - 55:5, 111:12    particularly [2] - 6:16,
 68:20, 191:1                151:8, 151:20,            148:11                    Palestinian [1] -           62:24
offered [10] - 74:16,        152:7, 153:5, 158:8,     organized [1] - 54:14       130:23                    partner [1] - 33:8
 80:1, 125:22,               159:12, 159:14,          original [3] - 5:2,        pants [7] - 37:24, 38:3,   parts [8] - 65:11,
 157:23, 157:24,             161:15, 161:22,           103:2, 112:20              38:5, 38:7, 49:9,          65:12, 65:15, 69:16,
 191:2, 191:3, 191:5,        167:4, 167:10,           originally [1] - 53:1       55:5, 213:7                143:18, 166:17,
 197:9, 203:7                170:13, 171:19,          Orleans [1] - 40:18        paper [6] - 139:1,          166:18, 185:20
offhand [1] - 87:2           175:23, 175:25,          osteopathy [1] - 61:10      184:15, 193:15,           pass [1] - 124:16
office [3] - 25:25, 26:1,    180:9, 180:16,           otherwise [5] - 34:4,       202:1, 214:23,            passed [1] - 126:10
 177:6                       182:10, 183:2,            130:7, 152:20,             214:25                    past [3] - 69:11, 69:20,
OFFICE [1] - 1:13            186:25, 189:9,            173:7, 180:22             par [1] - 124:23            126:8
officer [3] - 97:4,          189:12, 197:15,          ourselves [3] - 163:1,     paragraph [2] -            patches [2] - 186:24,
 179:3, 179:4                201:17, 202:1,            163:22, 189:23             151:21, 198:21             186:25
Officer [1] - 179:5          202:6, 211:17,           outermost [1] - 77:14      parameters [1] - 6:18      patient [11] - 62:22,
officers [1] - 57:10         212:11, 215:2,           outlined [1] - 68:12       pared [1] - 219:7           66:3, 66:9, 66:15,
offices [2] - 131:14,        215:24, 216:5,                                      pared-down [1] -            66:17, 66:20, 72:3,
                                                      outside [5] - 26:6,
 181:12                      217:23                                               219:7                      74:15, 79:11, 79:16,
                                                       26:10, 58:23,
Official [1] - 1:21         ones [6] - 12:24, 24:8,                              part [72] - 9:4, 10:7,      80:1
                                                       109:16, 194:14
OFFICIAL [1] - 223:2         56:16, 90:9, 107:20,                                 32:8, 41:6, 43:10,        patient's [1] - 75:10
                                                      outside-the [1] - 26:6
official [1] - 223:12        206:23                                               44:21, 52:12, 52:15,      patients [1] - 93:16
                                                      over-the-counter [1] -
officials [3] - 128:7,      online [1] - 132:16                                   53:4, 53:5, 63:24,        Pause [7] - 23:16,
                                                       74:20
 128:21, 175:18             onward [1] - 131:3                                    64:24, 65:1, 65:3,         37:15, 54:19, 71:5,
                                                      overall [4] - 35:24,
old [1] - 78:16             open [3] - 35:11,                                     65:4, 65:20, 66:5,         88:7, 116:9, 159:13
                                                       130:17, 190:21,
older [1] - 78:15            78:22, 151:7              206:1                      66:8, 68:3, 68:4,         pause [1] - 102:10
olives [2] - 202:12,        operating [1] - 125:6     overhear [1] - 54:4         68:6, 68:14, 69:9,        paycheck [1] - 126:2
 205:4                      operation [16] - 8:21,    overlap [1] - 5:20          71:21, 72:24, 77:17,      payment [1] - 126:5
on-site [1] - 149:1          8:24, 9:4, 27:8, 30:5,                               78:8, 82:22, 86:4,        Peed [13] - 3:12, 3:14,
                                                      overruled [2] - 164:13,
                             30:8, 30:13, 34:16,                                  99:22, 102:20,             4:1, 4:14, 4:21,
onboard [17] - 46:13,                                  212:10
                             40:24, 41:15, 44:18,                                 107:14, 108:3,             23:19, 37:17, 54:22,
 46:19, 46:21, 47:8,                                  overseas [1] - 181:1
                             56:25, 57:19, 63:24,                                 111:19, 117:9,             88:10, 116:11,
 48:5, 97:23, 100:14,                                 oversee [1] - 97:16
                             97:9, 97:14                                          120:25, 122:10,            217:18, 218:17,
 100:22, 101:4,                                       oversees [1] - 97:15
 101:9, 137:2, 137:7,       opinion [1] - 212:17                                  124:2, 130:23,             220:13
                                                      overview [1] - 61:22
 137:8, 138:16,             opinions [1] - 13:20                                  131:7, 134:12,            PEED [44] - 1:17, 1:18,
                                                      own [9] - 67:1, 129:4,
 139:8, 145:3, 145:11       opportunity [24] -                                    136:1, 136:2, 136:5,       3:12, 4:15, 4:23, 5:5,
                                                       129:12, 146:18,
once [24] - 20:1,            51:20, 51:23, 63:10,                                 143:16, 144:18,            5:8, 5:12, 23:21,
                                                       186:22, 191:24,
 34:21, 46:13, 47:23,        63:13, 74:25, 76:18,                                 152:2, 156:1,              24:20, 25:3, 37:19,
                                                       193:15, 198:10,
 48:5, 48:9, 48:14,          104:4, 128:6,                                        156:14, 164:20,            39:2, 54:24, 58:2,
                                                       211:22
 69:20, 101:11,              138:11, 140:22,                                      164:22, 166:15,            61:18, 88:12, 94:14,
                                                      owns [1] - 218:23
 102:14, 103:5,              141:15, 173:2,                                       168:16, 168:17,            116:13, 118:1,
 104:16, 105:19,             179:11, 184:14,                                      173:7, 177:11,             140:19, 143:3,
                             197:19, 201:3,                        P              178:10, 178:11,            144:14, 159:21,
 108:15, 125:20,
 145:6, 147:13,              201:15, 201:16,          p.m [4] - 11:5, 24:22,      178:23, 179:1,             172:3, 175:23,
                Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 242 of 250                                                     242



 175:25, 176:2,                  pertaining [2] - 219:1,     15:9, 16:18, 16:19,        155:25, 157:1,            74:24
 176:5, 206:16,                   219:3                      16:25, 22:1, 48:5,         157:16, 159:14,          potentially [6] - 27:9,
 213:9, 217:19,                  pertinent [1] - 76:9        109:2                      160:25, 165:9,            32:8, 35:11, 39:1,
 217:21, 218:9,                  Peterson [2] - 221:14,     placement [1] - 114:5       165:15, 166:9,            127:22, 181:6
 218:11, 220:2,                   221:15                    places [4] - 130:1,         169:9, 172:2,            pour [1] - 7:9
 220:7, 220:14,                  phase [1] - 15:25           138:1, 142:4, 166:11       180:13, 187:10,          practical [2] - 135:13,
 220:21, 221:3,                  phone [1] - 132:17         Plaintiff [1] - 1:4         187:25, 188:6,            181:3
 221:6, 221:17,                  photo [1] - 51:13          plan [11] - 5:3, 65:6,      194:5, 194:12,           practice [11] - 111:19,
 221:19, 222:17                  photograph [2] -            67:5, 67:7, 75:11,         194:13, 195:4,            113:5, 137:13,
Peed).........................    42:14, 50:21               79:2, 179:15,              199:9, 202:10,            137:15, 137:25,
 ........... [8] - 2:4, 2:6,     photographed [4] -          180:17, 185:10,            216:15                    140:25, 154:4,
 2:9, 2:11, 2:14, 2:16,           45:23, 49:14, 49:15,       192:8, 192:10             pointed [2] - 53:22,       172:15, 172:16,
 2:17, 2:19                       53:23                     planned [1] - 184:5         156:14                    181:11, 203:22
pen [1] - 208:17                 photographic [1] -         planning [4] - 10:7,       pointing [7] - 9:13,      practiced [4] - 42:7,
people [23] - 13:21,              56:18                      98:8, 99:22, 181:19        144:16, 144:22,           46:11, 141:2, 141:5
 24:14, 24:16, 24:18,            photographs [2] -          plans [1] - 97:6            144:25, 166:13,          practicing [1] - 42:4
 37:6, 87:21, 92:9,               50:7, 106:2               play [2] - 18:10, 32:13     166:19, 166:21           pray [7] - 82:5, 82:12,
 92:17, 120:21,                  photos [5] - 59:2,         played [1] - 156:13        points [5] - 23:9,         185:6, 190:11,
 120:22, 131:18,                  103:1, 103:5,             pleasant [1] - 35:25        149:19, 154:20,           201:15, 201:16,
 131:23, 133:8,                   112:25, 114:2             pleasantries [7] -          155:1, 168:19             201:18
 133:9, 133:10,                  phrased [2] - 167:11,       191:11, 196:24,           policy [2] - 180:24,      prayer [2] - 109:3,
 133:11, 142:4,                   167:13                     197:18, 202:19,            211:9                     109:4
 181:12, 183:17,                 phrases [8] - 9:6, 9:8,     203:7, 207:12,            Polo [1] - 213:8          preadmit [1] - 4:11
 196:17, 200:23,                  9:17, 9:20, 10:1,          207:13                    Pop [2] - 191:5           preassign [1] - 182:10
 203:2, 203:3                     14:15, 14:19, 24:8        plus [1] - 198:10          Pop-Tarts [2] - 191:5     precise [2] - 153:1,
per [1] - 202:6                  physical [16] - 6:4,       pockets [1] - 38:5         population [1] - 97:6      167:16
perceive [2] - 187:13,            41:23, 54:1, 66:16,       pod [56] - 42:10,          portion [19] - 6:21,      preclude [1] - 75:22
 206:1                            67:1, 68:4, 70:14,         42:16, 42:22, 42:23,       24:2, 53:21, 55:18,      precoordinated [1] -
perceived [1] - 206:4             70:16, 71:21, 73:2,        43:7, 44:1, 44:2,          65:10, 65:25, 66:2,       101:15
percent [2] - 160:6,              81:3, 82:1, 85:3,          44:5, 44:7, 44:12,         66:11, 66:25, 68:16,     preference [3] - 95:25,
 217:25                           91:17, 92:11, 189:22       45:4, 45:6, 45:10,         69:1, 89:20, 90:2,        185:13, 185:14
perform [6] - 90:23,             Physical [3] - 65:2,        45:14, 46:13, 48:8,        95:4, 165:2, 165:5,      preliminary [2] - 3:22,
 92:20, 93:3, 95:3,               65:17, 66:4                48:9, 48:11, 48:14,        174:11, 218:4, 218:6      5:15
 95:4, 95:6                      physically [12] - 14:23,    48:18, 49:24, 55:6,       portions [1] - 208:18     prep [2] - 23:2, 23:3
perhaps [1] - 59:20               22:17, 24:15, 36:6,        56:21, 57:25, 58:18,      position [14] - 7:22,     preparation [8] - 9:4,
period [8] - 12:8, 14:9,          54:5, 81:25, 91:16,        58:23, 58:24, 58:25,       12:14, 25:22, 29:7,       42:7, 136:23,
 15:17, 68:10, 146:1,             93:2, 103:14,              59:1, 98:13, 98:16,        40:5, 86:14, 105:13,      136:25, 141:12,
 147:20, 207:19,                  150:10, 190:22,            98:17, 98:22,              105:17, 110:16,           141:22, 160:13,
 207:22                           195:19                     102:16, 102:24,            112:16, 113:7,            162:3
periodic [3] - 64:16,            physician [6] - 60:24,      103:14, 104:8,             113:9, 219:10, 222:1     preparations [4] -
 81:23, 82:14                     61:1, 73:8, 87:20,         104:14, 105:14,           positions [1] - 97:5       41:22, 62:15, 62:19,
periodically [1] -                90:22, 100:13              107:17, 108:11,           positive [3] - 86:18,      98:1
 103:15                          picked [1] - 48:7           108:16, 108:25,            102:11, 103:17           preparatory [3] -
permitted [1] - 109:13           picture [1] - 77:18         110:10, 111:19,           positively [1] - 28:17     136:20, 136:21,
person [6] - 24:17,              pictures [5] - 41:16,       111:22, 112:10,           possible [6] - 5:19,       136:24
 57:8, 124:13,                    50:10, 53:13,              146:15, 196:5,             6:16, 42:2, 50:23,       prepare [4] - 41:24,
 124:14, 172:22,                  168:12, 168:15             196:14, 196:16,            73:10, 202:11             62:15, 137:2, 162:1
 182:11                          piece [5] - 5:10, 41:4,     204:25                    post [6] - 44:18, 49:5,   prepared [7] - 98:4,
personal [2] - 104:1,             136:11, 214:23,           pods [1] - 44:3             57:18, 108:25,            108:13, 137:3,
 128:11                           214:25                    point [50] - 11:9, 12:2,    109:1, 112:22             160:8, 160:12, 167:1
personality [1] - 37:12          pieces [1] - 139:1          13:15, 14:18, 16:22,      post-capture [2] -        preparing [3] - 160:15,
personally [6] -                 pills [1] - 187:4           17:1, 19:11, 21:4,         49:5, 57:18               206:19, 206:20
 117:17, 126:15,                 place [14] - 15:14,         21:18, 33:14, 35:3,       posted [9] - 42:22,       preplanning [1] -
 129:4, 143:21,                   58:23, 67:14, 105:4,       36:1, 36:19, 45:4,         104:9, 106:3,             44:21
 151:11, 204:20                   108:21, 109:4,             50:5, 82:17, 83:12,        107:16, 108:5,           prepping [1] - 137:9
personnel [2] - 10:8,             133:24, 142:2,             85:12, 94:4, 115:23,       109:15, 132:16,          prescribed [2] - 83:25,
 141:4                            181:22, 182:13,            120:17, 136:10,            138:23, 161:24            187:6
perspective [2] -                 196:12, 200:21,            141:8, 142:23,            posting [1] - 43:6        presence [2] - 50:2,
 90:11, 92:3                      202:15, 221:1              146:1, 146:15,            posture [1] - 113:16       50:3
pertain [1] - 218:14             placed [9] - 13:3, 13:7,    148:1, 154:5,             potential [2] - 74:14,    present [33] - 4:18,
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 243 of 250                                                 243



 10:8, 16:8, 28:4,        proceeding [2] - 46:9,    provide [30] - 30:16,      45:18, 219:17            quite [1] - 98:14
 35:14, 46:4, 47:3,        220:19                    52:7, 52:19, 61:21,      pursue [1] - 72:6         Quran [4] - 109:2,
 47:9, 48:19, 52:5,       proceedings [1] -          62:10, 78:17, 80:4,      pushed [1] - 19:9          109:4, 135:3, 135:6
 53:16, 53:19, 65:12,      223:7                     81:15, 82:6, 82:11,      put [17] - 12:25, 13:1,
 69:2, 69:4, 82:19,       Proceedings [1] - 1:24     83:12, 83:15, 83:18,      16:20, 17:14, 24:17,                  R
 99:20, 100:21,           process [23] - 21:25,      89:2, 102:9, 106:9,       27:20, 41:3, 86:4,
 100:23, 136:8,                                      123:8, 123:10,            91:12, 109:1,            RA [1] - 8:10
                           23:8, 28:21, 46:7,
 146:10, 160:3,            48:14, 52:13, 52:16,      123:12, 132:4,            109:19, 112:13,          raise [10] - 7:5, 25:8,
 160:4, 173:20,            64:23, 64:25, 67:25,      132:13, 137:11,           129:14, 183:12,           36:3, 39:16, 60:9,
 173:21, 173:23,           81:17, 83:20, 87:11,      146:21, 164:5,            187:1, 189:8, 218:4       96:6, 115:9, 119:16,
 174:21, 178:15,           106:14, 106:17,           201:25, 203:17,          putting [3] - 23:5,        157:1, 176:16
 187:16, 188:17,           124:5, 124:12,            204:4, 219:5, 219:7,      32:5, 113:6              raised [7] - 22:2,
 211:4, 219:23             125:2, 165:16,            219:12                                              54:13, 115:10,
presented [4] - 12:25,                              provided [29] - 3:24,                                160:16, 171:7,
                           182:7, 182:9,                                                  Q              209:5, 222:4
 56:15, 208:9, 222:7       200:14, 202:18            4:2, 17:15, 29:19,
preserver [1] - 17:18     processed [2] - 57:21,     42:23, 49:23, 51:14,     Qatar [1] - 130:20        raising [1] - 42:4
president [1] - 128:24     208:1                     52:9, 53:3, 69:12,       quality [2] - 125:1,      randomly [1] - 125:4
pressure [1] - 15:19      processing [8] - 6:5,      69:18, 80:6, 91:6,        175:13                   ranged [1] - 27:10
pretty [5] - 57:23,        48:20, 50:6, 52:4,        99:15, 102:8,            Quantico [1] - 40:16      ranging [1] - 91:21
 167:19, 186:22,           53:4, 56:1, 58:21,        103:13, 106:8,           quarters [1] - 41:17      rank [3] - 8:16, 60:20,
 195:15, 195:19            98:15                     106:25, 107:25,          queasiness [1] - 187:3     96:19
prevent [3] - 73:9,       produced [2] - 1:25,       122:22, 123:1,           questioning [13] -        ranking [3] - 26:19,
 73:11, 110:3              99:11                     158:24, 169:17,           65:14, 68:3, 89:11,       128:7, 128:21
previous [2] - 71:13,     productive [1] - 69:10     178:4, 198:16,            156:11, 163:7,           rarely [1] - 153:24
 71:16                    profession [1] -           203:20, 218:12,           163:23, 163:25,          rather [2] - 62:3, 220:2
previously [5] - 16:24,    125:24                    218:22, 221:13            164:17, 164:19,          RDR [3] - 1:21, 223:4,
 85:9, 151:8, 183:9,      professional [3] -        provider [4] - 61:2,       169:7, 204:8, 215:3,      223:11
 197:6                     92:13, 93:5, 148:7        91:20, 105:3, 112:25      217:1                    react [1] - 157:12
primarily [3] - 30:4,     professionally [2] -      providing [7] - 29:17,    questions [66] - 24:20,   read [62] - 43:12,
 41:8, 49:17               92:20, 93:3               31:14, 101:23,            28:25, 39:2, 56:12,       55:17, 55:21,
primary [4] - 43:8,                                  123:15, 148:5,            56:14, 58:2, 68:11,       116:14, 130:4,
                          proficiency [5] - 27:2,
 53:7, 61:2, 61:3                                    156:8, 156:9              76:4, 82:25, 83:3,        130:9, 130:11,
                           27:7, 27:11, 27:20,
printed [1] - 191:24                                proximity [2] - 99:24,     83:6, 85:16, 92:4,        135:7, 141:7,
                           125:18
privacy [7] - 42:18,                                 108:24                    93:10, 93:17, 93:25,      146:17, 146:19,
                          program [3] - 61:25,
                                                    psych [2] - 89:20, 90:2    94:15, 95:10,             147:2, 147:5, 147:8,
 49:21, 49:25, 55:10,      62:1, 124:19
                                                    psychiatric [1] - 90:21    103:10, 105:3,            147:9, 147:14,
 55:13, 104:6, 104:10     progress [1] - 124:4
                                                    psychiatrist [1] -         106:22, 106:25,           151:6, 151:11,
private [1] - 132:21      promises [1] - 152:7
                                                     90:24                     107:2, 118:1, 118:3,      151:24, 152:17,
privy [3] - 132:6,        pronoun [1] - 184:16
                                                    psychiatrists [2] -        134:7, 137:16,            155:20, 155:21,
 132:10, 174:3            pronounce [2] - 9:20,
                                                     90:25, 91:2               146:4, 147:23,            161:3, 161:5, 161:9,
pro [1] - 21:15            134:11
                                                    psychological [5] -        148:18, 149:3,            162:11, 165:11,
problem [4] - 137:22,     pronouncing [1] -
                                                     90:11, 90:15, 90:18,      151:23, 151:25,           165:21, 165:22,
 206:2, 206:4, 208:23      9:23
                                                     91:9, 93:7                152:12, 153:18,           165:23, 165:25,
problems [2] - 73:12,     propose [1] - 222:5
                                                    psychologically [4] -      154:8, 158:22,            166:2, 166:4, 167:1,
 73:14                    prosecutors [1] -
                                                     91:17, 93:2, 93:14,       159:1, 162:18,            167:23, 167:24,
procedure [5] -            161:25
                                                     93:15                     167:2, 174:15,            168:2, 169:22,
 189:16, 195:17,          protect [3] - 47:1,
                                                    pull [1] - 61:5            175:22, 176:5,            171:10, 174:11,
 196:16, 196:20,           49:20, 104:5                                        192:25, 198:23,           175:14, 175:19,
 203:3                    protection [19] - 13:2,   pulley [2] - 47:21,
                                                                               199:3, 199:9, 201:5,      184:10, 184:12,
procedures [8] - 17:3,     15:9, 15:11, 16:16,       101:1
                                                                               201:17, 201:24,           184:13, 192:17,
 43:10, 62:21,             16:17, 16:23, 17:19,     pulling [1] - 47:24
                                                                               206:6, 206:9,             193:11, 194:7,
 113:23, 160:19,           17:21, 21:6, 21:10,      pullover [1] - 16:18
                                                                               206:10, 206:13,           194:24, 195:1,
 160:23, 197:7,            23:6, 46:25, 47:15,      pulse [2] - 15:19, 95:9
                                                                               206:14, 209:7,            208:10, 209:20,
 200:25                    106:12, 189:3,           purpose [16] - 9:7,
                                                                               213:3, 213:9,             210:1, 210:24,
proceed [10] - 5:16,       189:6, 189:11             9:25, 15:11, 17:17,
                                                                               214:15, 215:7,            211:1, 211:2, 211:18
 6:20, 60:3, 69:23,       protections [2] -          28:17, 34:13, 34:15,
                                                                               215:16, 216:9,           readily [1] - 43:11
 96:2, 103:17, 119:9,      106:10, 116:24            43:6, 43:8, 63:16,
                                                                               216:23, 217:3, 222:4     reading [33] - 71:7,
 119:12, 183:24,          protocol [1] - 110:5       64:18, 120:6, 219:8,
                                                                              quick [2] - 59:16,         111:8, 111:9,
 217:13                   protocols [1] - 62:20      219:23, 219:25,
                                                                               186:23                    111:11, 111:23,
proceeded [3] - 13:1,     proved [2] - 57:7,         220:23
                                                                              quickly [1] - 133:18       124:9, 147:12,
 163:7, 163:20             105:2                    purposes [3] - 4:2,
                                                                              quiet [1] - 30:13
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 244 of 250                                                   244



 152:15, 152:19,            149:15, 191:21,            refreshed [1] - 67:20       102:24, 102:25,          resolution [1] - 217:11
 152:24, 153:1,             191:23, 191:24,            refuse [1] - 93:16          189:10                   respect [7] - 71:24,
 165:21, 166:6,             198:7, 198:9,              regarding [8] - 6:12,      removing [2] - 32:8,       109:6, 125:7, 139:4,
 167:21, 167:25,            198:10, 198:11              15:21, 69:3, 78:18,        34:18                     140:21, 155:23,
 168:4, 168:14,            recollection [2] -           98:7, 106:10,             repeat [2] - 156:19,       222:2
 174:19, 192:20,            106:24, 173:3               106:25, 114:3              181:23                   respond [15] - 19:8,
 193:15, 193:24,           recollections [1] -         regime [1] - 131:12        repeated [2] - 79:13,      26:8, 56:13, 91:24,
 194:4, 194:11,             173:11                     regionally [1] - 133:8      175:21                    92:4, 95:8, 145:17,
 194:21, 198:25,           reconvene [1] - 5:10        registered [1] - 114:13    rephrase [2] - 156:19,     155:4, 155:7,
 203:23, 208:10,           record [21] - 3:3, 3:4,     rehandcuffed [1] -          171:13                    156:10, 192:23,
 209:19, 211:12,            3:7, 12:19, 45:9,           16:21                     rephrasing [1] - 92:25     193:4, 204:2,
 211:13, 211:16,            59:25, 64:12, 76:5,        rehearsals [2] - 41:25,    replaced [1] - 16:23       204:12, 217:1
 211:19, 212:21             76:16, 77:19, 86:18,        98:3                      replacement [1] -         responded [1] - 20:6
ready [8] - 3:19, 46:10,    110:19, 112:24,            rehearsed [1] - 137:4       153:5                    responder [1] - 91:19
 46:11, 46:13, 59:21,       119:3, 134:10,             reinjury [2] - 113:3,      replied [1] - 146:25      response [6] - 8:6,
 60:3, 108:15, 108:16       136:13, 153:4,              113:4                     report [18] - 62:10,       8:8, 146:21, 155:7,
realization [1] - 212:18    162:22, 178:19,            related [2] - 81:22,        69:3, 69:6, 71:16,        156:17, 159:5
realize [1] - 85:24         180:21, 182:4               204:22                     79:9, 79:10, 82:3,       responses [11] -
realized [2] - 129:9,      recorded [2] - 1:24,        relation [3] - 6:16,        82:4, 82:13, 82:15,       27:14, 27:22, 68:20,
 155:5                      56:23                       82:7, 97:8                 82:19, 84:21, 84:23,      68:22, 87:17, 92:6,
really [11] - 23:1,        recorder [1] - 181:7        relative [1] - 37:9         85:1, 85:24, 89:20,       146:24, 153:18,
 130:9, 130:11,            recording [1] - 182:6       relax [2] - 15:2, 150:21    114:15, 218:6             154:7, 159:4, 206:6
 155:24, 165:15,           records [1] - 182:12        relaxed [4] - 14:17,       reported [12] - 36:13,    responsibilities [1] -
 172:18, 173:14,           recovery [1] - 46:11         14:25, 150:9, 156:3        66:20, 69:19, 69:25,      177:11
 173:20, 174:6,            RECROSS [1] - 176:1         relay [1] - 106:20          81:8, 84:14, 84:17,      responsible [1] -
 210:23, 211:2             RECROSS-                    relayed [5] - 101:22,       85:2, 85:15, 86:3,        182:23
rear [1] - 32:23            EXAMINATION [1] -           102:14, 105:19,            89:16, 170:8             responsive [3] -
reason [7] - 30:1,          176:1                       116:18, 117:15            Reporter [3] - 1:21,       147:23, 206:10,
 65:13, 89:2, 115:9,       rectal [1] - 71:22          relevance [1] - 222:3       1:21, 223:12              206:12
 115:10, 168:17,           red [5] - 50:20, 50:23,     relief [2] - 158:14,       reporter [6] - 7:16,      restate [1] - 76:1
 185:7                      51:1, 57:24, 114:13         158:16                     25:15, 39:23, 60:3,      restrained [1] - 189:2
reasons [2] - 90:15,       REDIRECT [5] - 39:4,        religious [1] - 109:6       74:17, 77:4              restraint [1] - 13:9
 90:18                      58:3, 94:18, 172:5,        rely [1] - 107:22          REPORTER [1] -            restroom [3] - 200:1,
recalled [2] - 212:7,       213:10                     remain [7] - 20:11,         223:2                     200:2, 200:3
 215:18                    reduce [2] - 5:18, 5:20      30:13, 96:6, 108:23,      reports [2] - 83:7,       result [8] - 19:23,
receive [6] - 46:10,       reduction [2] - 17:2,        109:7, 119:15, 152:4       170:6                     21:19, 33:17, 79:20,
 46:12, 98:4, 102:11,       78:22                      remainder [1] - 108:24     represent [1] - 221:6      80:11, 80:17, 85:16,
 106:21, 108:16            refer [14] - 22:14, 60:4,                              representatives [1] -      114:15
                                                       remarks [1] - 164:7
received [11] - 4:23,       68:25, 71:4, 72:13,                                    108:12                   resulted [1] - 50:9
                                                       remember [27] - 38:25,
 8:16, 26:5, 26:19,         80:24, 86:20, 96:11,                                  request [6] - 59:15,      results [1] - 66:19
                                                        50:3, 51:9, 87:2,
 79:10, 103:17,             105:22, 131:2,                                         81:20, 84:18, 84:22,     retain [2] - 76:13,
                                                        93:8, 116:25,
 125:15, 126:10,            140:1, 149:16,                                         96:11, 111:14             110:9
                                                        131:12, 150:25,
 126:11, 177:22,            220:21, 220:22                                        requested [4] - 80:1,     retained [1] - 104:1
                                                        153:2, 163:22,
 219:11                    reference [1] - 122:3                                   80:2, 95:3, 111:8        retrieved [1] - 101:3
                                                        165:15, 167:16,
recently [1] - 4:22        referenced [2] - 99:10,                                require [1] - 72:22       return [2] - 66:19,
                                                        168:5, 168:6,
recess [2] - 59:22,         100:17                      168:21, 169:2,            required [1] - 54:11       108:5
 118:11                    references [1] - 221:2       169:4, 170:12,            requirement [1] -         returned [1] - 196:4
Recess [2] - 59:23,        referencing [1] - 37:11      186:24, 187:13,            103:25                   reveal [1] - 79:15
 176:10                    referred [2] - 134:11,       190:25, 194:10,           rescue [3] - 7:25, 8:2,   revealing [1] - 132:19
recognition [1] - 100:3     216:5                       198:25, 199:11,            46:25                    reverse [1] - 109:19
recognize [31] - 9:14,     referring [7] - 68:14,       208:21, 208:25,           reservations [1] -        Review [2] - 82:20,
 15:5, 42:13, 43:3,         98:16, 121:25,              211:16                     104:20                    86:4
 43:16, 43:21, 44:24,       141:3, 168:1,              remembering [2] -          Reserves [1] - 26:18      review [20] - 51:20,
 45:19, 50:13, 58:10,       179:16, 184:17              9:25, 168:17              resided [1] - 98:24        51:23, 64:3, 65:14,
 86:8, 99:5, 106:2,        reflect [8] - 3:4, 12:19,   removal [1] - 35:8         residency [2] - 62:3,      65:16, 66:21, 67:19,
 114:10, 138:19,            29:11, 86:16, 86:18,       remove [7] - 32:1,          90:24                     69:17, 75:12, 76:18,
 139:20, 140:7,             110:20, 136:13,             50:1, 50:4, 53:2,         resist [1] - 30:21         99:2, 107:4, 125:1,
 140:10, 142:13,            178:19                      103:3, 103:4, 103:21      resistance [2] - 12:9,     125:5, 140:23,
 142:15, 144:1,            refresh [3] - 51:11,        removed [9] - 16:17,        89:2                      141:13, 182:16,
 144:4, 144:9,              51:24, 173:2                21:15, 35:4, 48:6,        resistant [1] - 32:10      194:5, 216:3, 219:6
            Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 245 of 250                                                           245



reviewed [7] - 62:20,      45:5, 45:6, 45:12,         201:10                     35:9                       139:22, 142:24,
  74:14, 74:24, 106:6,     45:13, 45:14, 45:21,      sadness [4] - 82:21,       searched [1] - 102:25       144:10, 147:10,
  139:10, 215:24,          45:23, 45:25, 56:20,       86:5, 89:19, 89:25        seasickness [1] -           147:16, 147:17,
  216:7                    109:8, 109:15,            safe [1] - 42:2             21:20                      147:18, 166:19,
reviewing [1] - 125:10     149:16, 149:17,           safely [2] - 42:6, 46:20   seated [2] - 12:17,         171:1, 178:15,
reviews [10] - 51:22,      170:24, 181:8,            safety [12] - 13:13,        149:8                      186:13, 187:20,
  64:5, 67:21, 72:16,      181:14, 181:16,            14:5, 15:12, 15:16,       seats [1] - 189:12          194:15, 195:2,
  76:20, 99:4, 106:1,      181:21, 183:6,             30:5, 32:11, 34:16,       second [66] - 11:25,        213:17, 222:15
  107:6, 114:11,           183:8, 183:10,             35:5, 48:1, 62:22,         16:4, 16:7, 16:14,        seeing [1] - 36:21
  125:16                   183:11, 183:14,            63:5, 110:2                16:16, 17:4, 17:22,       seem [8] - 15:2, 56:8,
rheumatism [2] -           183:17, 183:18,           Sam [3] - 119:24,           20:15, 20:19, 20:22,       56:10, 68:22, 90:10,
  69:21, 69:24             183:22, 188:9,             191:25, 203:24             20:25, 21:17, 21:22,       94:7, 212:20
rice [2] - 128:10,         188:16, 188:17,           Sammy [5] - 179:7,          24:4, 28:12, 28:14,       SEIFERT [35] - 1:12,
  202:12                   188:18, 188:21,            193:16, 193:17,            28:15, 29:18, 31:6,        119:5, 119:8,
ride [1] - 21:8            188:24, 189:7,             209:18                     34:8, 34:19, 34:21,        119:13, 119:19,
rig [1] - 181:9            189:13, 196:15,           samples [1] - 53:12         34:23, 35:13, 36:20,       136:13, 139:25,
riggers [4] - 13:3,        196:16, 196:21,           SAMUEL [2] - 2:15,          38:24, 67:4, 127:10,       140:16, 143:1,
  16:18, 16:20, 17:3       202:25, 203:1,             119:17                     152:2, 153:9,              144:12, 153:6,
right-hand [1] - 139:13    203:4, 205:21             Samuel [5] - 6:14,          154:19, 155:10,            153:10, 153:12,
Rights [15] - 162:10,     Room [2] - 1:22,            119:14, 179:7,             155:11, 155:16,            159:12, 159:19,
  165:12, 165:24,          223:13                     188:23, 198:11             155:23, 155:24,            164:12, 172:6,
  168:9, 171:11,          rope [1] - 47:24           sanitize [1] - 108:25       156:2, 159:12,             175:22, 176:9,
  171:15, 180:10,         ROS [2] - 65:19, 65:22     sanitized [4] - 100:2,      167:5, 192:13,             176:12, 176:20,
  180:12, 180:14,         rotate [1] - 90:23          117:5, 117:6, 219:20       193:9, 193:12,             178:19, 206:14,
  184:5, 184:8,           ROTC [1] - 61:25           sat [8] - 95:9, 149:25,     196:6, 196:23,             212:9, 213:11,
  192:17, 208:9,          rough [3] - 19:3,           150:2, 189:11,             197:12, 197:13,            217:3, 218:15,
  210:1, 214:16            49:11, 184:24              189:21, 190:19,            198:14, 198:16,            218:25, 219:3,
rights [44] - 105:10,     route [1] - 44:19           195:18, 207:11             199:9, 199:14,             219:18, 220:8,
  123:17, 142:16,         rug [2] - 109:3, 109:4     satisfactory [1] -          200:6, 200:10,             221:12, 221:24,
  143:24, 144:5,          rule [5] - 55:18, 58:11,    125:14                     200:17, 200:18,            222:1, 222:10
  151:5, 151:6, 151:9,     106:19, 106:20            satisfied [1] - 218:1       200:20, 201:2,            Seifert [6] - 3:10,
  151:22, 152:4,          rules [32] - 42:23,        save [1] - 155:15           201:21, 202:2,             119:6, 119:7, 172:4,
  152:7, 152:15,           43:4, 43:6, 43:10,        saw [5] - 29:5, 86:9,       202:8, 202:9,              176:11, 179:24
  154:15, 155:13,          43:18, 53:14, 53:16,       143:5, 150:10,             210:10, 214:2,            Seifert).......................
  155:16, 165:10,          55:17, 58:10,              186:17                     214:3, 214:4               .......... [4] - 2:15,
  165:17, 165:19,          105:10, 105:12,           scale [1] - 103:11         seconds [1] - 11:24         2:16, 2:18, 2:19
  166:4, 172:10,           105:19, 106:3,            scared [1] - 201:12        Secretary [2] - 128:10,    seized [3] - 12:11,
  173:17, 173:19,          106:5, 106:8,             scars [6] - 66:23,          128:11                     28:5, 100:21
  173:25, 174:5,           106:11, 106:16,            66:24, 72:12, 78:2,       Section [1] - 4:21         selected [1] - 125:4
  174:12, 178:5,           106:21, 106:25,            78:14, 78:24              section [3] - 11:21,       send [1] - 162:3
  191:8, 191:10,           108:25, 115:25,           scenario [2] - 93:18,       65:19, 141:8              sense [9] - 27:21,
  191:14, 197:20,          116:3, 138:23,             93:19                     sector [1] - 88:21          35:10, 91:19, 154:6,
  197:22, 197:24,          139:4, 139:9,             scenarios [1] - 90:13      secure [2] - 5:2,           158:25, 172:19,
  198:3, 198:23,           146:16, 146:17,           schedule [1] - 220:19       109:21                     200:6, 209:1, 217:15
  199:9, 208:10,           146:22, 161:10,           scheduled [2] - 5:4,       secured [5] - 14:10,       sent [1] - 125:4
  209:20, 209:23,          161:13, 161:14,            81:23                      18:6, 20:25, 22:2,        sentence [2] - 27:17,
  210:25, 211:11,          175:15                                                46:22                      175:15
                                                     Scheme [2] - 98:10,
  211:13, 211:18,         run [1] - 133:23                                      securing [1] - 13:12       sentences [3] - 27:22,
                                                      99:10
  214:19                  running [2] - 57:8,                                   security [8] - 13:22,       143:10, 175:2
                                                     scheme [2] - 101:12,
ripe [1] - 222:2           65:9                                                  17:2, 56:19, 57:15,       September [1] - 178:9
                                                      102:18
risk [2] - 14:2, 46:17    rush [1] - 157:25          school [3] - 62:2,          57:23, 59:6, 59:8,        sergeant [3] - 26:21,
risks [1] - 79:24         Ryan [3] - 6:13,            90:24, 134:23              129:18                     101:21, 101:25
road [1] - 5:16            176:13, 176:24            schooling [1] - 61:22      see [37] - 12:12, 12:16,   series [1] - 68:11
role [17] - 6:10, 18:3,   RYAN [2] - 2:18,           science [1] - 120:9         19:7, 22:17, 29:4,        serious [3] - 79:20,
  18:10, 28:13, 31:23,     176:18                                                36:6, 51:13, 56:20,        83:8, 83:9
                                                     screening [6] - 49:18,
  32:13, 32:16, 41:6,                                                            57:12, 66:24, 78:10,      serve [6] - 26:12,
                                                      50:16, 53:5, 56:17,
  41:8, 97:13, 122:10,                 S              57:25, 59:4
                                                                                 79:2, 86:11, 91:18,        26:15, 121:5, 127:2,
  137:10, 138:3,                                                                 110:12, 118:10,            128:2, 128:6
                          sad [9] - 82:4, 82:20,     screenings [1] - 88:17
  145:7, 145:8, 216:18                                                           125:24, 136:8,            served [5] - 40:18,
                           82:24, 83:7, 85:15,       scribe [1] - 215:10
room [44] - 5:2, 41:17,                                                          138:11, 138:15,            98:22, 126:19,
                           86:3, 89:17, 171:21,      sea [3] - 19:3, 33:3,
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 246 of 250                                                   246



 128:13, 128:18             142:10, 166:10,           signs [9] - 54:1, 76:9,   smoothly [1] - 98:9        speaking [13] - 5:25,
service [5] - 8:13,         185:18, 208:14             79:18, 87:23, 95:12,     snack [1] - 157:24          37:1, 86:21, 94:1,
 26:15, 60:18, 96:25,      showed [1] - 166:12         95:16, 157:17,           so.. [1] - 200:3            124:13, 124:14,
 100:3                     shower [1] - 44:4           161:8, 204:20            soccer [7] - 150:17,        128:25, 130:9,
Service [1] - 96:17        showing [10] - 38:13,      silent [1] - 152:5         150:25, 158:7,             132:7, 147:13,
services [4] - 122:22,      42:19, 43:2, 43:15,       similar [6] - 38:12,       197:3, 205:8,              166:21, 173:21,
 132:4, 158:23, 170:2       43:20, 49:1, 50:17,        42:3, 107:7, 186:9,       205:13, 205:16             182:21
serving [3] - 128:5,        77:8, 139:17               187:5, 201:22            social [5] - 150:13,       speaks [2] - 106:12,
 133:22, 135:15            shown [6] - 142:17,        simply [1] - 60:4          150:19, 158:6,             130:12
session [10] - 162:20,      151:10, 168:8,            simultaneous [4] -         158:10, 205:16            special [9] - 7:14,
 167:6, 169:17,             168:10, 208:13,            127:3, 127:11,           solely [2] - 219:8,         7:17, 7:23, 20:20,
 171:6, 171:11,             214:20                     127:12, 127:18            219:25                     25:24, 59:18,
 171:23, 183:2,            shows [1] - 113:15         single [4] - 74:5,        solution [1] - 44:13        176:24, 177:11,
 183:3, 191:2, 217:23      shredded [2] - 76:11,       134:23, 148:22,          someone [11] - 38:1,        190:1
sessions [5] - 169:25,      76:12                      148:23                    90:14, 90:17, 93:13,      Special [21] - 5:21,
 171:17, 182:24,           shut [1] - 93:14           sit [4] - 25:4, 157:22,    181:9, 182:10,             5:24, 6:3, 6:13, 7:8,
 182:25, 183:2             shutting [5] - 91:21,       173:10, 184:11            182:16, 208:10,            7:18, 9:1, 16:13,
set [7] - 6:4, 6:19,        91:25, 92:18, 93:13,      site [2] - 28:8, 149:1     208:13, 208:16             17:10, 18:12, 19:9,
 119:10, 144:21,            93:15                     sitting [8] - 18:8,       sometime [1] - 190:12       20:5, 20:18, 21:1,
 183:6, 183:22,            sick [4] - 21:14, 21:18,    110:17, 136:12,          sometimes [2] -             23:13, 23:14, 24:5,
 199:25                     49:10, 196:2               149:11, 149:17,           133:16, 133:17             39:24, 40:22, 142:1,
set-up [2] - 6:4, 183:22   sickness [13] - 73:5,       178:17, 181:9,           somewhere [2] -             176:13
setting [3] - 4:17,         73:8, 73:9, 73:22,         189:18                    181:13, 181:15            SPECIAL [8] - 2:3, 2:5,
 134:2, 219:14              74:1, 74:4, 74:9,         situation [6] - 56:3,     song [1] - 153:11           2:8, 2:18, 7:11,
settle [1] - 184:7          74:12, 74:23, 81:12,       91:24, 92:17,            soon [4] - 164:14,          25:10, 39:18, 176:18
seven [3] - 97:22,          83:16, 186:12,             133:23, 134:1,            189:8, 195:19,            specialization [1] -
 117:22, 177:4              186:20                     207:23                    207:25                     60:23
several [4] - 122:23,      side [18] - 20:20, 30:6,   situations [2] - 91:7,    sore [2] - 69:11, 84:14    specialized [2] -
 152:3, 160:14,             32:18, 42:5, 55:17,        92:10                    sorry [16] - 69:1,          10:13, 26:5
 175:21                     74:24, 79:20, 79:25,      six [2] - 8:7, 8:15        69:23, 79:5, 83:14,       specialties [1] -
shake [1] - 145:19          80:11, 81:18, 88:18,      size [1] - 98:13           83:24, 84:24, 84:25,       129:11
share [1] - 129:13          113:15, 124:6,            sketch [3] - 44:25,        85:8, 87:25, 160:18,      specific [14] - 10:17,
shared [1] - 142:3          126:14, 149:10,            45:2, 45:11               175:12, 179:24,            14:19, 32:11, 65:14,
sheet [3] - 76:11,          149:11, 175:16            sketching [1] - 41:21      183:1, 188:4,              91:12, 107:16,
 76:12, 192:2              sides [1] - 38:5           skills [7] - 123:23,       195:16, 218:24             107:24, 116:17,
sheets [3] - 76:6,         sign [13] - 143:18,         124:7, 124:23,           sort [9] - 91:18, 110:4,    116:23, 131:12,
 202:1                      161:22, 166:10,            125:22, 129:5,            111:2, 112:15,             169:2, 169:4, 219:8,
shifts [1] - 117:22         166:11, 166:24,            129:11, 129:23            127:15, 155:15,            219:20
ship [19] - 42:6, 44:15,    170:14, 170:15,           sleep [4] - 204:11,        191:11, 215:3,            specifically [17] -
 44:17, 46:18, 56:18,       175:20, 176:3,             206:21, 208:7, 210:6      216:15                     14:20, 32:8, 65:22,
 57:14, 57:19, 57:23,       182:19, 193:14,           sleeping [5] - 109:1,     sorts [2] - 101:7,          83:4, 122:24,
 90:25, 113:20,             193:17, 208:14             138:12, 145:22,           132:12                     123:10, 126:14,
 138:1, 141:24,            signature [12] -            196:4                    sound [2] - 133:8,          128:16, 129:10,
 159:15, 160:16,            142:24, 143:5,            slept [6] - 84:15,         133:11                     130:6, 131:4,
 173:24, 186:13,            144:11, 144:22,            203:8, 203:9, 210:5,     sounds [2] - 188:5,         133:22, 143:20,
 187:7, 187:23, 190:7       145:1, 166:14,             210:7, 210:8              207:5                      173:16, 174:18,
ship's [2] - 57:2,          166:18, 170:12,           slight [4] - 51:1,        source [5] - 66:1,          177:19, 216:18
 186:13                     192:1, 208:19              112:20, 112:23,           66:10, 66:12, 78:18,      specifics [2] - 149:4,
shirt [7] - 37:25, 55:5,   signatures [6] -            113:22                    78:20                      168:21
 86:15, 117:11,             142:20, 144:9,            slightly [3] - 27:20,     south [1] - 134:22         spectrum [4] - 61:4,
 178:18, 213:8              191:21, 191:23,            56:2, 95:2               space [1] - 41:23           92:6, 92:19, 93:23
shirts [1] - 117:10         198:7, 198:9              small [10] - 47:22,       span [1] - 112:6           speculation [1] -
shoes [1] - 49:8           signed [2] - 170:20,        52:3, 77:1, 79:17,       spanned [1] - 188:6         164:12
shortly [1] - 116:1         171:4                      97:6, 98:14, 197:3,      spasm [1] - 70:1           speed [1] - 100:9
shot [1] - 161:19          significant [5] - 51:4,     205:7, 205:9, 205:11     speaker [6] - 26:22,       spell [7] - 7:15, 25:14,
shoulder [4] - 50:24,       81:3, 81:5, 82:1,         smile [2] - 150:22,        26:23, 129:24,             39:22, 74:17, 77:3,
 51:2, 70:1, 110:18         85:3                       205:15                    133:23, 134:2,             119:23, 177:1
shoulders [1] - 78:5       significantly [1] -        smiling [1] - 157:13       159:15                    spent [5] - 35:23,
show [9] - 15:3, 45:17,     197:11                    smooth [2] - 46:17,       speakers [4] - 125:11,      52:25, 86:7, 86:20,
 79:18, 87:23, 95:16,      signing [1] - 143:21        98:6                      129:1, 130:2, 133:18       95:15
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 247 of 250                                                       247



spitting [1] - 19:20        statement [10] - 69:9,       35:12, 115:23              85:20                     tackle [1] - 47:20
splash [1] - 35:6            152:6, 157:11,             strapped [2] - 46:23,      summarize [1] - 91:12      tactical [1] - 8:3
spoken [4] - 130:16,         157:12, 204:25,             101:2                     summary [11] - 4:24,       talks [1] - 156:14
 134:6, 148:11, 158:9        205:1, 213:2,              strategy [12] - 142:5,      218:12, 218:13,           tape [2] - 45:7, 181:4
spot [1] - 144:17            215:21, 216:5               180:8, 184:3,              218:20, 218:24,           Tarts [2] - 191:5
spots [2] - 114:14,         statements [4] - 3:18,       185:24, 186:1,             219:8, 219:13,            task [2] - 179:3, 179:4
 114:23                      6:13, 152:3, 152:13         186:5, 206:20,             219:14, 219:16,           Task [1] - 179:5
squad [3] - 40:19,          STATES [3] - 1:1, 1:3,       207:21, 207:25,            219:20                    taught [1] - 134:23
 177:7, 177:8                1:10                        210:21, 211:6, 215:5      summations [1] - 6:23      TCON [1] - 91:2
square [1] - 139:13         States [24] - 1:12, 3:3,    Street [2] - 1:14, 1:18    superficial [4] - 72:19,   tea [2] - 191:3, 197:10
staff [3] - 26:21, 58:13,    3:9, 8:14, 8:17, 26:7,     stress [1] - 56:6           77:1, 77:10, 77:14        Team [3] - 26:2, 26:5,
 58:15                       26:10, 26:11, 26:20,       strike [1] - 212:17        superiors [1] - 135:16       26:6
staged [1] - 46:10           37:5, 59:25, 60:15,        strip [2] - 49:22,         supervisor [3] -           team [22] - 7:25, 8:2,
staging [1] - 18:5           60:19, 60:20, 61:23,        103:20                     179:14, 182:16,             8:4, 8:6, 8:8, 8:11,
stakeholders [1] -           96:15, 119:3, 119:6,       struck [6] - 19:23,         182:19                      12:2, 12:5, 22:22,
 6:19                        120:4, 120:13,              20:9, 33:7, 33:8,         supervisors [1] -            23:25, 26:7, 32:12,
stance [1] - 104:1           133:8, 133:11,              33:12, 33:17               180:6                       46:9, 97:11, 178:22,
stand [6] - 7:5, 25:8,       190:3, 223:12              structure [1] - 27:17      supplying [1] - 17:17        178:24, 179:1,
 30:14, 59:22,              stationed [2] - 121:21,     stuck [1] - 161:23         supposed [2] -               179:12, 183:23,
 176:16, 177:9               177:5                      stuff [1] - 59:3            137:10, 141:6               202:5, 210:24, 215:8
standard [11] - 107:20,     status [4] - 28:19,         style [3] - 37:11, 38:4,   suppress [1] - 3:18        teams [2] - 97:6, 160:8
 110:5, 117:9,               53:6, 80:8, 80:9            38:6                      surf [1] - 32:19           tearful [4] - 72:4, 94:4,
 123:14, 123:17,            stay [5] - 6:18, 158:1,     subject [8] - 9:9, 10:3,   surgery [2] - 66:23,         94:8, 117:24
 135:1, 162:12,              172:21, 189:6,              10:25, 11:11, 62:21,       78:23                     teary [1] - 171:18
 182:7, 185:3,               208:23                      126:19, 127:19,           surprised [2] - 157:13,    technical [2] - 127:19,
 185:21, 203:22             stayed [2] - 158:3,          129:17                     204:15                      129:15
Standard [3] - 27:4,         158:4                      subject's [2] - 11:10,     surrounded [1] -           technically [1] -
 27:7, 134:22               stenographic [1] -           52:3                       42:17                       213:24
standby [1] - 105:6          223:6                      subjected [2] - 49:12,     swabs [1] - 53:12          technique [1] - 185:25
standing [5] - 18:9,        stenography [1] - 1:24       125:1                     SWAT [1] - 8:4             telephone [3] - 124:6,
 20:20, 21:1, 96:6,         step [16] - 24:5, 48:10,    subjective [15] - 65:1,    sworn [2] - 3:5, 7:7         124:7, 124:12
 119:16                      64:25, 65:5, 69:15,         65:3, 65:10, 65:11,       Sworn [7] - 7:11,          television [1] - 120:23
standpoint [1] - 63:6        104:8, 119:15,              65:20, 65:25, 66:2,        25:10, 39:18, 60:10,      temperature [3] - 63:1,
stars [1] - 125:20           137:4, 137:9, 138:9,        68:3, 68:6, 68:14,         96:8, 119:17, 176:18        111:21
start [15] - 48:15, 89:9,    160:18, 163:21              68:16, 69:1, 69:17,       symptoms [7] - 90:17,      template [3] - 68:2,
 121:1, 121:9,              stepped [1] - 49:24          79:13, 86:4                91:12, 91:13, 91:18,        76:7
 136:25, 152:3,             steps [17] - 13:10,         subjects [7] - 122:19,      91:21, 105:1, 186:14      ten [9] - 11:24, 11:25,
 160:16, 163:15,             13:12, 28:20, 31:25,        123:1, 132:1,             Syracuse [1] - 8:10          59:20, 59:22, 69:11,
 170:13, 171:11,             41:23, 42:10, 49:20,        177:19, 177:21,           Syrian [1] - 130:24          69:24, 96:23,
 191:24, 197:1,              53:3, 74:11, 98:5,          178:2, 178:5              system [5] - 47:21,          121:14, 176:8
 209:13, 214:3, 214:7        98:12, 102:19,             submerged [2] -             57:8, 101:1, 125:13,      ten-minute [2] - 59:20,
started [17] - 27:3,         103:18, 104:5,              19:17, 33:13               209:24                      176:8
 35:4, 89:11, 121:2,         109:21, 136:25,            submit [1] - 220:4         systems [2] - 65:14,       ten-second [1] - 11:25
 149:6, 153:1,               138:10                     subsequent [5] -            65:16                     tens [1] - 131:21
 162:23, 164:1,             stern [1] - 46:10            54:15, 64:16, 74:6,       Systems [2] - 82:20,       tense [2] - 15:2, 94:10
 164:8, 164:17,             still [10] - 13:14, 21:4,    124:21, 195:9              86:4                      term [3] - 36:21, 112:8,
 164:19, 164:21,             21:6, 47:14, 112:14,       subsequently [1] -                                      116:23
 169:21, 185:12,             125:6, 163:18,              34:7
                             195:2, 213:22,
                                                                                                T             terminate [1] - 196:1
 207:11, 207:23,                                        substance [4] -                                       terminology [3] -
 214:4                       218:20                      197:23, 198:2,            T-shirt [1] - 117:11
                                                                                                                63:17, 63:20, 87:14
starting [2] - 40:17,       Stokes [2] - 46:24           199:15, 200:4             T-shirts [1] - 117:10
                                                                                                              terms [34] - 9:19, 11:6,
 129:12                     stomach [2] - 187:3,        substantive [1] -          Tab [10] - 9:12, 15:3,
                                                                                                                17:2, 18:18, 27:17,
state [5] - 19:3, 33:3,      187:4                       191:12                      42:13, 44:23, 49:1,
                                                                                                                27:19, 28:22, 29:16,
 35:9, 48:17, 57:22         stood [1] - 46:12           successful [1] - 46:8        50:12, 64:1, 99:1,
                                                                                                                32:5, 41:22, 46:15,
State [14] - 121:2,         stop [4] - 35:12, 113:2,    suffered [2] - 92:9,         107:3, 114:9
                                                                                                                64:23, 68:22, 73:22,
 121:3, 121:4, 121:6,        194:12, 209:23              112:19                    table [6] - 45:22,
                                                                                                                76:3, 87:2, 89:8,
 121:8, 126:18,             Stop' [1] - 55:23           suffering [2] - 73:20,       149:9, 149:12,
                                                                                                                94:20, 108:9, 110:6,
 126:22, 126:24,            stopped [2] - 72:6,          186:12                      149:18, 183:12
                                                                                                                111:25, 115:17,
 127:25, 128:3,              194:13                     suggest [1] - 222:8        tabs [1] - 105:23
                                                                                                                116:18, 129:16,
 128:7, 135:21              straight [3] - 35:10,       suicidal [2] - 83:4,       Tabs [1] - 105:24
                                                                                                                133:10, 133:12,
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 248 of 250                                                     248



  137:18, 137:21,           118:2, 118:5, 118:9,         35:23, 98:15, 98:24,      147:15, 171:23,            91:9, 91:12, 91:14,
  184:4, 185:18,            119:2, 119:7,                100:23, 102:6,            198:10                     91:17, 91:18, 91:24,
  198:19, 206:3             119:10, 119:15,              103:16, 103:19,         trained [4] - 10:17,         92:10, 92:17, 93:1,
terrible [1] - 59:6         134:10, 134:12,              104:2, 107:2, 112:8,      46:16, 61:24, 90:22        93:2, 93:7
territorial [1] - 177:8     134:14, 134:15,              112:21, 115:18,         training [12] - 10:13,     travel [2] - 136:16,
terrorism [3] - 26:7,       134:17, 136:15,              153:17, 156:2,            10:16, 26:5, 27:1,         174:2
  26:8, 26:9                140:18, 140:20,              158:23, 186:3,            40:16, 61:22, 62:1,      traveled [1] - 174:1
test [5] - 57:11, 124:1,    143:4, 144:15,               190:23                    90:21, 97:7, 129:3,      treadmills [2] -
  124:7, 125:13, 126:4      153:4, 153:9,              tightness [1] - 114:6       129:4, 177:22              183:11, 183:12
testers [1] - 124:6         153:11, 164:13,            timeline [2] - 164:18,    traits [1] - 92:19         treat [5] - 22:22, 73:10,
testified [1] - 212:7       172:4, 175:24,               213:13                  transcribed [1] - 76:10      74:11, 79:23, 81:12
testifies [1] - 222:6       176:6, 176:11,             timing [2] - 6:22,        transcript [3] - 1:24,     treated [2] - 54:8,
testify [6] - 5:4, 5:22,    176:14, 176:15,              173:14                    223:6, 223:7               54:10
  6:1, 6:4, 6:8, 6:10       176:16, 178:21,            tissue [1] - 77:13        TRANSCRIPT [1] - 1:9       treating [1] - 92:16
testifying [1] - 60:4       179:24, 180:1,             title [1] - 121:19        transcription [1] -        treatment [4] - 6:9,
testimony [16] - 5:24,      180:2, 180:3, 180:4,       today [18] - 4:17,          1:25                       72:22, 97:16, 113:25
  25:1, 39:12, 59:12,       180:5, 212:10,               12:12, 29:5, 86:11,     transfer [5] - 6:2,        tremendous [1] -
  92:23, 95:20, 118:6,      217:4, 217:9,                92:23, 110:13,            22:23, 34:7, 41:3,         129:9
  141:13, 162:1,            217:18, 217:20,              127:15, 136:1,            108:17                   trench [2] - 16:19
  162:4, 167:2, 176:7,      218:7, 218:10,               136:8, 141:13,          transferred [3] -          tried [2] - 9:24, 21:2
  216:2, 217:6,             218:13, 218:24,              173:4, 173:8,             20:14, 21:23, 35:15      trip [2] - 63:1, 128:22
  221:21, 222:7             219:1, 219:17,               173:10, 178:8,          transferring [3] - 24:6,   trouble [3] - 71:7,
testing [4] - 126:14,       220:1, 220:4,                178:16, 186:8,            34:11, 40:20               149:21, 149:23
  126:20, 126:22,           220:13, 220:16,              216:2, 217:24           transit [3] - 15:16,       true [2] - 223:5, 223:7
  129:3                     220:25, 221:5,             together [1] - 121:7        15:17, 23:1              try [12] - 5:18, 5:20,
tests [12] - 123:23,        221:9, 221:16,             tomorrow [4] - 6:23,      transiting [1] - 21:3        6:15, 9:22, 18:25,
  123:25, 124:4,            221:18, 221:20,              218:5, 220:9, 221:11    translate [10] - 63:18,      47:1, 56:6, 92:25,
  124:8, 124:9,             221:25, 222:8,             tone [19] - 37:1, 37:3,     107:22, 107:25,            111:14, 129:15,
  124:16, 124:18,           222:11, 222:14,              37:4, 37:8, 39:7,         121:24, 121:25,            186:19, 213:12
  124:22, 125:18,           222:19                       101:23, 102:2,            122:13, 141:8,           trying [5] - 19:1,
  126:7, 126:16,           themselves [3] - 6:13,        115:21, 115:23,           162:11, 184:13,            32:24, 55:21, 93:12,
  126:25                    129:1, 164:23                148:6, 148:12,            212:15                     163:15
text [2] - 132:16,         there'll [1] - 220:8          148:15, 148:16,         translated [6] -           tucked [1] - 117:11
  147:18                   thereafter [1] - 199:22       148:19, 185:22,           107:16, 124:10,          Tuesday [1] - 1:4
TFO [2] - 142:1,           thinking [1] - 203:10         186:7, 190:15,            145:16, 203:24,          turn [39] - 8:19, 9:12,
  148:21                   third [17] - 18:1, 18:3,      203:15                    208:11, 209:21             15:3, 42:13, 44:23,
THE [135] - 1:1, 1:1,       18:4, 18:6, 31:21,         Tony [2] - 182:25,        translation [11] -           46:3, 49:1, 52:17,
  1:9, 3:2, 3:11, 3:14,     31:23, 31:24, 32:4,          204:13                    108:1, 123:8, 124:1,       55:16, 57:19, 58:9,
  3:16, 3:17, 3:21, 4:6,    32:13, 32:19, 35:20,       took [28] - 13:11,          125:7, 132:5, 139:8,       64:1, 67:9, 67:18,
  4:10, 4:14, 4:16,         64:14, 65:4, 155:17,         18:13, 21:9, 27:3,        162:9, 169:10,             81:22, 89:15, 89:23,
  4:20, 5:3, 5:6, 5:9,      175:5, 202:10, 214:6         41:16, 50:10, 53:11,      175:17, 206:2,             99:1, 100:20, 107:3,
  5:13, 5:17, 6:20, 7:4,   thirsty [3] - 31:7, 31:9,     57:12, 76:7, 95:9,        215:13                     108:7, 110:11,
  7:8, 7:10, 12:21,         31:10                        102:20, 103:1,          translations [6] -           110:22, 111:3,
  23:19, 24:21, 24:22,     thoughts [1] - 85:20          109:21, 123:25,           122:1, 123:11,             114:9, 114:18,
  24:25, 25:2, 25:5,       thousands [1] -               124:19, 164:14,           124:8, 125:4,              115:1, 138:18,
  25:7, 25:8, 29:13,        122:14                       182:25, 183:1,            125:10, 193:18             140:4, 141:11,
  37:17, 38:2, 38:4,       threatening [2] - 39:7,       183:2, 187:7,           translator [9] - 9:18,       142:10, 143:25,
  38:7, 38:8, 39:11,        102:6                        195:13, 196:11,           9:22, 47:10, 48:22,        169:14, 174:9,
  39:13, 39:14, 39:15,     three [20] - 8:11,            199:17, 202:18,           54:4, 54:12, 122:11,       175:11, 183:10,
  39:16, 51:17, 54:22,      24:16, 26:18, 27:9,          202:20, 205:20            137:7, 137:8               191:19, 192:13
  59:11, 59:13, 59:14,      33:5, 33:7, 40:10,         top [8] - 12:17, 50:24,   transport [7] - 5:22,      turned [1] - 147:14
  59:22, 59:24, 60:6,       40:21, 55:24, 57:13,         101:8, 109:3, 109:4,      16:4, 17:25, 44:14,      turning [7] - 67:4,
  60:8, 60:9, 61:17,        126:24, 143:9,               110:17, 147:9,            46:13, 49:11, 50:9         70:14, 83:22, 84:7,
  61:19, 70:2, 70:4,        167:9, 167:10,               174:11                  transported [3] -            135:25, 146:16,
  83:24, 84:2, 84:5,        174:21, 180:16,            topic [1] - 208:24          31:21, 48:7, 56:4          155:11
  84:6, 86:18, 88:10,       182:25, 183:1,             topics [1] - 150:13       transporting [1] - 16:1    twice [4] - 34:22, 79:3,
  92:24, 94:16, 95:19,      188:20, 210:6              touched [1] - 32:3        trash [1] - 79:17            162:2, 162:3
  95:21, 95:22, 95:25,     threw [1] - 195:20          tougher [1] - 195:1       trauma [3] - 71:11,        two [35] - 6:12, 27:3,
  96:3, 96:5, 96:6,        throat [1] - 69:11          toward [1] - 32:22          92:10, 94:21               27:9, 59:17, 64:12,
  110:21, 116:11,          throughout [18] -           towards [4] - 19:10,      traumatic [13] - 91:7,       64:21, 65:12, 65:15,
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 249 of 250                                                        249



  66:22, 74:7, 78:23,       145:19, 146:23,            160:25, 172:1,             6:5, 6:6, 21:17,           61:7, 102:2, 115:9,
  80:6, 90:12, 105:15,      146:25, 153:19,            172:19, 172:21,            21:23, 22:2, 22:3,         115:10, 148:6,
  108:17, 110:9,            153:25, 154:1,             176:11, 181:9,             22:5, 22:8, 22:10,         148:12, 148:15,
  114:8, 124:3, 126:1,      154:9, 159:7,              182:13, 182:14,            22:12, 22:16, 22:24,       148:16, 148:19,
  128:4, 141:19,            192:22, 193:1,             182:17, 182:21,            24:7, 35:15, 35:18,        167:25, 186:8,
  143:9, 151:18,            198:24, 199:2,             182:22, 183:6,             35:20, 41:11, 41:14,       190:15
  167:9, 174:22,            211:1, 212:23              183:22, 186:22,            41:18, 41:23, 41:24,      voices [1] - 54:13
  174:23, 182:11,          underwear [5] - 49:23,      189:9, 195:20,             42:2, 42:5, 44:6,         vomited [5] - 34:21,
  183:16, 184:25,           53:2, 72:3, 103:6,         196:5, 199:8,              44:10, 44:11, 44:25,       69:7, 79:9, 80:21,
  202:16, 207:8,            103:20                     202:20, 205:21,            46:5, 46:9, 47:4,          195:21
  210:14, 218:17,          unexpected [1] - 79:4       206:21, 206:22,            47:13, 47:19, 47:22,      vomiting [9] - 35:4,
  218:19                   unfold [1] - 106:17         214:2, 214:9,              48:2, 56:4, 62:10,         35:9, 35:13, 73:11,
two-hour [1] - 207:8       uniform [4] - 104:3,        215:23, 216:23,            62:12, 62:13, 63:8,        74:5, 74:6, 74:7,
two-week [1] - 126:1        104:5, 117:5, 117:6        217:23, 222:17             63:14, 67:15, 69:7,        79:21, 79:23
type [19] - 10:16,         uniforms [2] - 100:1,      upper [2] - 78:5,           80:22, 97:23, 100:6,      vomitus [1] - 79:17
  10:17, 29:22, 46:21,      100:3                      111:25                     100:15, 100:22,           vs [4] - 1:5, 3:4, 60:1,
  58:6, 84:9, 85:8,        unit [2] - 8:3, 9:18       upset [3] - 72:4, 187:3,    100:24, 100:25,            119:4
  87:24, 110:7,            UNITED [3] - 1:1, 1:3,      201:9                      101:4, 101:10,
  115:12, 124:22,           1:10                      upstairs [1] - 200:15       107:24, 110:1,                         W
  129:14, 134:19,          United [24] - 1:12, 3:3,   uses [1] - 194:11           112:18, 112:21,
  137:13, 141:25,                                     usher [1] - 32:1            115:19, 136:17,           waist [2] - 13:3, 19:4
                            3:9, 8:14, 8:17, 26:7,
  148:5, 150:1,                                       utilized [2] - 17:1,        138:13, 142:18,           waited [1] - 101:17
                            26:10, 26:20, 37:5,
  182:13, 182:14            59:25, 60:15, 60:19,       98:22                      144:7, 145:7,             waiting [1] - 194:14
typed [1] - 182:17          60:20, 61:23, 96:14,                                  145:22, 157:17,           waiver [2] - 152:4,
                                                                                  158:24, 160:12,            194:17
typed-up [1] - 182:17       119:3, 119:6, 120:4,                   V                                        wakes [2] - 214:2,
types [12] - 27:17,         120:12, 133:8,                                        179:23, 183:4,
  30:12, 50:8, 92:18,                                 V1 [1] - 221:22             183:5, 187:17,             214:9
                            133:11, 190:3,
  97:7, 123:5, 125:18,      223:12                    van [1] - 13:14             205:23                    walk [1] - 18:24
  133:25, 137:1,           units [1] - 97:5           variety [2] - 97:4,        vest [1] - 17:14           walked [6] - 101:12,
  186:18, 186:21,                                      197:2                     via [1] - 91:2              105:19, 105:20,
                           unknown [3] - 32:1,
  202:12                    32:8, 34:18               various [3] - 6:19,        vicinity [1] - 28:6         106:11, 106:12,
typically [1] - 215:4      unless [1] - 103:17         13:20, 23:8               victims [1] - 122:20        115:25
                                                      varying [1] - 13:20        video [7] - 56:23, 57:3,   walking [2] - 18:16,
                           unrelated [1] - 150:12
                                                      vastly [1] - 90:12          57:5, 57:13, 57:14,        138:10
             U             unresponsive [1] -
                            94:22                     vehicle [17] - 10:20,       181:7, 182:6              wall [13] - 43:7,
U.S [10] - 1:13, 1:22,                                 10:23, 10:24, 11:10,      videoconference [2] -       108:18, 113:6,
                           unsatisfactory [2] -
 120:15, 121:2,                                        11:16, 11:18, 11:19,       91:4, 91:5                 113:14, 114:23,
                            125:14, 125:15
 121:12, 126:24,                                       11:20, 11:22, 12:1,       videos [1] - 57:7           138:23, 139:2,
                           unscheduled [1] -
 128:10, 131:14,                                       12:23, 14:10, 15:14,      videotape [4] - 180:25,     139:4, 140:13,
                            79:5
 131:16, 204:16                                        16:1, 18:8, 28:16          181:8, 181:11,             146:16, 147:2,
                           unstrapped [1] -
UAE [1] - 130:20                                      veracity [1] - 222:5        181:12                     170:23, 189:10
                            102:15
unborn [1] - 150:18                                   verbal [1] - 13:9          videotaping [2] -          walls [6] - 55:7, 55:10,
                           unusual [3] - 19:1,
unclassified [3] - 4:24,                              verbally [4] - 31:17,       181:2, 181:10              55:12, 58:23,
                            20:8, 34:19
 218:12, 221:1                                         145:14, 145:18,           view [1] - 14:2             183:15, 189:9
                           up [72] - 6:4, 6:24,
under [10] - 18:17,                                    175:19                    violate [1] - 170:3        warm [1] - 56:6
                            18:25, 19:3, 19:5,
 18:24, 21:2, 65:22,                                  verbatim [3] - 147:3,      violent [1] - 40:18        warmth [1] - 17:21
                            25:9, 28:25, 29:14,
 82:20, 116:20,                                        151:11, 155:22                                       warning [20] - 123:11,
                            30:14, 33:10, 42:4,                                  visibility [1] - 44:17
 174:12, 191:8,                                       verbiage [1] - 104:15                                  140:22, 141:17,
                            44:12, 44:14, 46:18,                                 visibly [1] - 72:4
 217:14, 219:11                                       verify [1] - 123:23                                    147:1, 147:5, 156:6,
                            47:6, 47:25, 48:7,                                   vision [1] - 71:3
undergarments [1] -                                   version [14] - 139:1,                                  156:9, 169:19,
                            49:12, 51:19, 61:7,                                  visitors [1] - 131:16
 104:2                                                 141:17, 155:13,                                       174:8, 174:11,
                            67:20, 71:7, 72:5,                                   visits [1] - 73:17
undergraduate [1] -                                    182:17, 184:10,                                       175:5, 192:9,
                            74:15, 79:25, 82:25,                                 visual [1] - 71:8
 62:1                                                  184:12, 184:13,                                       192:13, 194:6,
                            85:16, 91:22, 93:18,                                 vitae [1] - 61:16
underlined [1] - 143:7                                 184:20, 192:14,                                       198:13, 198:16,
                            94:10, 94:21, 100:9,                                 vital [1] - 76:9
underneath [2] -                                       218:21, 219:6,                                        198:22, 201:25,
                            101:2, 101:11,                                       vitals [1] - 103:10
 18:13, 144:11                                         219:8, 219:20, 220:2                                  203:17, 203:21
                            102:11, 102:15,                                      vividly [1] - 120:21
understood [25] -                                     versions [1] - 135:6                                  warnings [17] -
                            119:15, 124:23,                                      vocabulary [5] - 27:18,
 23:10, 31:13, 43:12,                                 versus [2] - 133:11,                                   106:17, 107:13,
                            125:3, 129:5,                                         27:24, 127:22,
 54:13, 56:3, 84:5,                                    133:17                                                107:18, 108:9,
                            129:23, 135:12,                                       129:9, 129:15
 103:18, 106:22,                                      vessel [72] - 5:23, 6:2,                               123:8, 123:12,
                            138:25, 141:19,                                      voice [15] - 36:3, 61:5,
 134:3, 145:14,
             Case 1:17-cr-00213-CRC Document 166 Filed 05/13/19 Page 250 of 250                   250



 123:16, 141:1,             134:21                    wrist [3] - 113:22,       207:6, 210:4,
 142:7, 144:6,             whistles [1] - 220:20       114:4, 114:14            210:16, 210:17,
 169:17, 169:20,           white [2] - 49:8, 57:24    write [3] - 134:21,       210:20, 214:13
 171:6, 174:22,            whole [3] - 5:1,            166:15, 208:17
 178:5, 203:25              180:23, 214:21            writing [8] - 106:3,
was.. [1] - 163:10         wife [7] - 129:24,          134:9, 143:13,
Washington [4] - 1:15,      130:12, 150:18,            143:15, 147:15,
 1:19, 1:23, 223:14         158:17, 158:18,            166:14, 215:21,
watch [2] - 129:25,         158:20, 165:4              217:15
 138:10                    willing [2] - 152:5,       written [9] - 116:22,
watches [2] - 100:3,        174:17                     122:11, 134:7,
 170:25                    window [5] - 12:1,          134:19, 135:1,
watching [1] - 137:24       14:10, 55:14,              139:5, 170:19,
water [12] - 7:9, 18:21,    103:15, 183:20             171:3, 192:3
 19:4, 19:20, 31:2,        windows [1] - 55:12        wrote [5] - 9:17, 9:21,
 31:10, 49:11, 109:2,      witness [11] - 5:4, 7:7,    192:3, 215:23, 216:1
 191:1, 191:4, 197:10       60:4, 95:23, 118:8,
watercraft [41] - 17:20,    140:4, 153:6,                          Y
 18:11, 18:18, 18:19,       217:23, 218:2,
                                                      year [3] - 121:14,
 18:20, 19:2, 19:8,         221:23, 222:6
                                                       125:2, 172:24
 19:16, 19:24, 20:1,       WITNESS [21] - 2:2,
 20:7, 20:8, 20:12,                                   years [23] - 8:7, 8:11,
                            7:10, 24:22, 25:2,
 20:15, 20:22, 20:25,                                  8:15, 26:18, 27:3,
                            25:7, 38:4, 38:8,
 21:22, 32:2, 32:14,                                   40:10, 40:13, 40:19,
                            39:13, 39:15, 59:13,
 32:17, 32:20, 32:22,                                  40:21, 69:21, 69:24,
                            60:8, 84:2, 84:6,
 32:25, 33:5, 33:6,                                    78:23, 96:23,
                            95:21, 96:5, 134:12,
 33:11, 33:12, 33:18,                                  120:11, 121:5,
                            134:15, 176:15,
 33:20, 33:22, 34:1,                                   121:7, 121:13,
                            180:1, 180:3, 180:5
 34:8, 34:11, 34:19,                                   122:12, 122:13,
                           Witness [11] - 51:22,
 34:21, 34:22, 34:24,                                  128:2, 128:4,
                            64:5, 67:21, 72:16,
 35:7, 35:13, 36:20,                                   159:25, 177:4
                            76:20, 99:4, 106:1,
 38:24                                                yell [1] - 55:23
                            107:6, 114:11,
wave [2] - 19:5, 33:6                                 Yemen [1] - 130:21
                            114:20, 149:14
waves [3] - 33:4, 47:2                                yesterday [1] - 218:12
                           witness's [1] - 92:23
ways [2] - 129:22,                                    York [3] - 133:8,
                           witnessed [4] - 15:22,
 133:3                                                 177:6, 206:23
                            92:11, 93:17, 143:21
weapons [5] - 12:2,                                   yourself [19] - 7:9,
                           witnesses [14] - 3:19,
 12:5, 38:13, 99:23,                                   7:15, 9:19, 25:14,
                            4:3, 4:4, 6:12, 6:17,
 100:4                                                 39:21, 51:19, 54:8,
                            59:17, 122:19,
wearing [20] - 12:16,                                  63:11, 67:19,
                            177:21, 217:7,
 12:17, 21:7, 29:8,                                    119:22, 123:11,
                            217:17, 217:20,
 29:10, 37:22, 37:24,                                  136:16, 163:16,
                            217:22, 218:1, 221:8
 38:10, 48:17, 49:7,                                   174:3, 176:23,
                           wondering [1] - 55:21
 55:2, 55:4, 71:6,                                     179:5, 184:17,
                           word [19] - 134:3,
 117:1, 136:11,                                        187:16, 206:2
                            134:4, 134:5, 134:7,
 136:12, 188:25,                                      yourselves [2] - 3:7,
                            134:19, 137:3,
 189:1, 189:2, 199:12                                  180:7
                            146:19, 147:3,
weather [1] - 16:19         151:11, 154:1,
week [2] - 126:1,           154:2, 155:22,                         Z
 218:17                     158:14, 169:13,           Zofran [6] - 79:25,
weeks [4] - 27:10,          169:16                     80:2, 80:7, 83:25,
 218:17, 218:19            words [11] - 27:23,         84:3, 187:3
weighed [1] - 49:18         144:21, 147:6,            Zulu [25] - 11:6, 11:7,
weight [2] - 103:11,        153:24, 157:7,             24:23, 67:24, 80:25,
 114:6                      167:16, 211:22,            81:1, 84:4, 85:7,
welfare [3] - 31:8,         211:24, 211:25,            85:8, 89:16, 89:24,
 35:3, 36:16                212:20                     162:21, 170:19,
well-healed [1] - 72:12    works [1] - 122:11          188:2, 188:14,
West [1] - 130:10          worried [1] - 203:11        196:13, 200:11,
west [2] - 130:19,         worship [1] - 130:1         202:24, 207:2,
